Exhibit 10.1

 

EXECUTION VERSION

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of December 17, 2014

 

by and among

 

AXIALL CORPORATION (F/K/A GEORGIA GULF CORPORATION),

EAGLE SPINCO INC. AND
ROYAL GROUP, INC.,
as the Borrowers,

 

THE OTHER PERSONS PARTY HERETO THAT ARE
DESIGNATED AS CREDIT PARTIES,

 

GENERAL ELECTRIC CAPITAL CORPORATION,
for itself, as a Lender, Export-Related Loan Lender and Swingline Lender, and as
Administrative Agent, Co-Collateral Agent and Co-Syndication Agent

 

WELLS FARGO CAPITAL FINANCE, LLC,
for itself, as a Lender, and as
Co-Collateral Agent and Co-Syndication Agent

 

BARCLAYS BANK PLC

for itself, as a Lender and as Documentation Agent

 

and

 

THE OTHER FINANCIAL INSTITUTIONS PARTY HERETO,
as Lenders

 

***************************************

 

GE CAPITAL MARKETS, INC.,

WELLS FARGO CAPITAL FINANCE, LLC
as Co-Lead Arrangers and Joint Bookrunners

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I.

THE CREDITS

2

 

 

 

1.1

Amounts and Terms of Commitments

2

1.2

Notes

13

1.3

Interest

13

1.4

Loan Accounts

15

1.5

Procedure for Revolving Credit Borrowing

16

1.6

Conversion and Continuation Elections

17

1.7

Optional Prepayments

18

1.8

Mandatory Prepayments of Loans

18

1.9

Fees

20

1.10

Payments by the Borrowers

21

1.11

Payments by the Lenders to Administrative Agent; Settlement

24

1.12

Borrower Representative

26

1.13

Eligible Accounts

27

1.14

Eligible Inventory

30

1.15

Increases and Reductions of Commitments

32

1.16

Eligible Export-Related Accounts

35

 

 

 

ARTICLE II.

CONDITIONS PRECEDENT

35

 

 

 

2.1

Effectiveness of this Agreement

35

2.2

Conditions to All Borrowings

36

2.3

Further Conditions to Each Export-Related Loan

37

2.4

Transitional Procedures

38

 

 

 

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

39

 

 

 

3.1

Corporate Existence and Power

39

3.2

Corporate Authorization; No Contravention

39

3.3

Governmental Authorization

40

3.4

Binding Effect

40

3.5

Litigation

40

3.6

No Default

40

3.7

ERISA Compliance

40

3.8

Use of Proceeds; Margin Regulations

41

3.9

Ownership of Property; Liens

41

3.10

Taxes

41

3.11

Financial Condition

42

3.12

Environmental Matters

43

3.13

Regulated Entities

43

3.14

Solvency

43

3.15

Labor Relations

43

3.16

Intellectual Property

44

3.17

Brokers’ Fees; Transaction Fees

44

3.18

Insurance

44

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

3.19

Ventures, Subsidiaries and Affiliates; Outstanding Stock

44

3.20

Jurisdiction of Organization; Chief Executive Office

45

3.21

Locations of Inventory, Equipment and Books and Records

45

3.22

Deposit Accounts and Other Accounts

45

3.23

Government Contracts

45

3.24

[Reserved]

45

3.25

Bonding; Licenses

45

3.26

Ex-Im Bank Documents

45

3.27

Full Disclosure

45

3.28

Foreign Assets Control Regulations and Anti-Money Laundering

46

3.29

Patriot Act

46

3.30

Canadian Plans

46

 

 

 

ARTICLE IV.

AFFIRMATIVE COVENANTS

47

 

 

 

4.1

Financial Statements

47

4.2

Appraisals; Certificates; Other Information

48

4.3

Notices

51

4.4

Preservation of Corporate Existence, Etc.

53

4.5

Maintenance of Property

53

4.6

Insurance

53

4.7

Payment of Taxes and Claims

54

4.8

Compliance with Laws

54

4.9

Inspection of Property and Books and Records

54

4.10

Use of Proceeds

55

4.11

Cash Management Systems

55

4.12

Landlord Agreements

56

4.13

Further Assurances

57

4.14

Environmental Matters

59

4.15

Canadian Pension Plans and Benefit Plans

59

4.16

Designation of Restricted and Unrestricted Subsidiaries

59

4.17

Post-Closing Matters

60

 

 

 

ARTICLE V.

NEGATIVE COVENANTS

60

 

 

 

5.1

Limitation on Liens

60

5.2

Disposition of Assets

63

5.3

Consolidations, Mergers, etc.

64

5.4

Acquisitions; Loans and Investments

65

5.5

Limitation on Indebtedness

67

5.6

Employee Loans and Transactions with Affiliates

69

5.7

[Reserved]

70

5.8

Margin Stock; Use of Proceeds

70

5.9

Contingent Obligations

70

5.10

Compliance with ERISA

71

5.11

Restricted Payments

71

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

5.12

Change in Business

73

5.13

Change in Structure

73

5.14

Changes in Accounting, Name or Jurisdiction of Organization

74

5.15

Amendments to Term Loan Agreement Documents and Subordinated Indebtedness

74

5.16

No Negative Pledges

74

5.17

OFAC; Patriot Act

75

5.18

Sale-Leasebacks

75

5.19

Hazardous Materials

75

5.20

[Reserved]

75

5.21

Canadian Pension Plans; Pensions and Benefit Plans

75

5.22

Canadian Changes

75

5.23

Permitted Reorganization

76

5.24

Canadian Holdco Covenant

76

 

 

 

ARTICLE VI.

FINANCIAL COVENANT

76

 

 

 

6.1

Fixed Charge Coverage Ratio

76

 

 

 

ARTICLE VII.

EVENTS OF DEFAULT

77

 

 

 

7.1

Events of Default

77

7.2

Remedies

79

7.3

Rights Not Exclusive

80

7.4

Cash Collateral for Letters of Credit

80

 

 

 

ARTICLE VIII.

THE ADMINISTRATIVE AGENT

80

 

 

 

8.1

Appointment and Duties

80

8.2

Binding Effect

81

8.3

Use of Discretion

81

8.4

Delegation of Rights and Duties

82

8.5

Reliance and Liability

82

8.6

Agents Individually

84

8.7

Lender Credit Decision

84

8.8

Expenses; Indemnities; Withholding

85

8.9

Resignation of Administrative Agent or L/C Issuer

86

8.10

Release of Collateral or Guarantors

87

8.11

Additional Secured Parties

87

8.12

Documentation Agent and Syndication Agent

88

8.13

Co-Collateral Agent Discretionary Matters

88

8.14

Quebec Security

88

 

 

 

ARTICLE IX.

MISCELLANEOUS

89

 

 

 

9.1

Amendments and Waivers

89

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

9.2

Notices

92

9.3

Electronic Transmissions

92

9.4

No Waiver; Cumulative Remedies

94

9.5

Costs and Expenses

94

9.6

Indemnity

94

9.7

Marshaling; Payments Set Aside

96

9.8

Successors and Assigns

96

9.9

Assignments and Participations; Binding Effect

96

9.10

Non-Public Information; Confidentiality

99

9.11

Set-off; Sharing of Payments

101

9.12

Counterparts; Facsimile Signature

102

9.13

Severability

102

9.14

Captions

102

9.15

Independence of Provisions

102

9.16

Interpretation

102

9.17

No Third Parties Benefited

102

9.18

Governing Law and Jurisdiction

103

9.19

Waiver of Jury Trial

103

9.20

Entire Agreement; Release; Survival

104

9.21

Patriot Act

104

9.22

Replacement of Lender

104

9.23

[Reserved]

105

9.24

Creditor-Debtor Relationship

105

9.25

Judgment Currency

105

9.26

Actions in Concert

106

 

 

 

ARTICLE X.

TAXES, YIELD PROTECTION AND ILLEGALITY

106

 

 

 

10.1

Taxes

106

10.2

Illegality

109

10.3

Increased Costs and Reduction of Return

110

10.4

Funding Losses

111

10.5

Inability to Determine Rates

112

10.6

Reserves on LIBOR Rate Loans

112

10.7

Certificates of Lenders

112

 

 

 

ARTICLE XI.

DEFINITIONS

113

 

 

 

11.1

Defined Terms

113

11.2

Other Interpretive Provisions

152

11.3

Accounting Terms and Principles

153

11.4

Payments

154

11.5

Several Obligations of the Canadian Credit Parties

154

11.6

Joint and Several Liability of the U.S. Borrowers

154

11.7

Pro Forma Calculations

156

11.8

Intercreditor Agreement

157

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

11.9

Keepwell

157

 

v

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SCHEDULES:

 

1.1(a)

Revolving Loan Commitments

3.5

Litigation

3.7

ERISA

3.9

Material Permits

3.10

Tax Returns Under Audit or Examination

3.11(a)

Historical Financial Statements

3.11(b)

Pro Forma Financial Statements

3.11(e)

Projections

3.12

Environmental Matters

3.15

Labor Relations

3.16

Intellectual Property

3.17

Brokers Fees; Transaction Fees

3.18

Insurance

3.19

Ventures, Subsidiaries and Affiliates; Outstanding Stock

3.20

Jurisdictions of Organization; Chief Executive Office

3.21

Locations of Inventory, Equipment and Books and Records

3.22

Deposit Accounts and Other Accounts

3.23

Government Contracts

3.25

Bonding; Licenses

3.30

Canadian Benefit Plans and Canadian Pension Plans

4.17

Post-Closing Matters

5.1

Liens

5.2

Dispositions

5.4

Investments

5.5

Indebtedness

5.6

Transactions with Affiliates

5.9

Contingent Obligations

9.2

Notices

11.1(a)

Maximum Cracker Amount

11.1(b)

Immaterial Subsidiaries

11.1(c)

Unrestricted Subsidiaries

 

 

EXHIBITS:

 

 

 

1.1(b)

Form of L/C Request

1.1(c)

Form of Swing Loan Request

1.6

Form of Notice of Conversion/Continuation

1.16

Eligible Export-Related Accounts

2.1

Closing Checklist

4.2(b)

Form of Compliance Certificate

11.1(a)

Form of Assignment

11.1(b)

Form of Borrowing Base Certificate

11.1(c)

Form of Notice of Borrowing

11.1(d)

Revolving Note

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

11.1(e)

Swingline Note

11.1(f)

Export-Related Loan Note

 

ii

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

This SECOND AMENDED AND RESTATED CREDIT AGREEMENT (including all exhibits and
schedules hereto, as the same may be amended, modified and/or restated from time
to time, this “Agreement”) is entered into as of December 17, 2014, by and among
AXIALL CORPORATION (F/K/A GEORGIA GULF CORPORATION), a Delaware corporation
(“Axiall”), Eagle Spinco Inc., a Delaware corporation (“SpinCo”; together with
Axiall, the “U.S. Borrowers”), ROYAL GROUP, INC., a Canadian federal corporation
(the “Canadian Borrower”) (the U.S. Borrowers and the Canadian Borrower are
sometimes referred to herein collectively as the “Borrowers” and individually as
a “Borrower”), the other Persons party hereto that are designated as a “Credit
Party”, General Electric Capital Corporation, a Delaware corporation (in its
individual capacity, “GE Capital”), as Administrative Agent for the several
financial institutions from time to time party to this Agreement (collectively,
the “Lenders” and individually each a “Lender”), as Co-Collateral Agent and for
itself as a Lender (including as Swingline Lender), such Lenders, WELLS FARGO
CAPITAL FINANCE, LLC (“Wells Fargo”) as Co-Collateral Agent and BARCLAYS BANK
PLC as Documentation Agent.

 

W I T N E S S E T H:

 

WHEREAS, under the Credit Agreement, dated as January 28, 2013 (as amended,
modified or otherwise supplemented prior to the date hereof, the “Prior ABL
Credit Agreement”), by and among Axiall, Canadian Borrower, the lenders and
letter of credit issuers party thereto (collectively, the “Prior ABL Credit
Agreement Lenders”) and GE Capital as agent for the Prior ABL Credit Agreement
Lenders, the Prior ABL Credit Agreement Lenders made available to Axiall and
Canadian Borrower a revolving asset-based credit facility;

 

WHEREAS, the Borrowers have requested that the Lenders enter into this Agreement
in order to (a) amend and restate the Prior ABL Credit Agreement and renew and
continue the loans (such loans, the “Prior ABL Credit Agreement Loans”) and
commitments thereunder in the aggregate principal amount of $500,000,000 (the
“Prior ABL Credit Agreement Commitments”) and (b) extend additional credit to
the Borrowers hereunder in the aggregate principal amount of $100,000,000 (the
“Upsize ABL Commitments”) subject to the terms and conditions herein (the
“Transactions”);

 

WHEREAS, the Borrowers have requested, and the Lenders have agreed to make
available to the Borrowers, a revolving credit facility (including subfacilities
for letters of credit, swing loans and export-related loans) subject to the
terms and conditions set forth in this Agreement to (a) provide for working
capital and other general corporate purposes of the Borrowers and (b) fund
certain fees and expenses associated with the funding of the Loans and the
Transactions;

 

WHEREAS, the Borrowers desire to secure all of their Obligations under the Loan
Documents by granting to Administrative Agent, for the benefit of the Secured
Parties, a security interest in and lien upon the U.S. Collateral and the
Canadian Collateral; and

 

WHEREAS, subject to the terms hereof, (i) each U.S. Subsidiary of Axiall that is
a U.S. Credit Party is willing to guarantee all of the Obligations of the
Borrowers and to grant to Administrative Agent, for the benefit of the Secured
Parties, a security interest in and lien upon all of its U.S. Collateral and
(ii) each Canadian Subsidiary of Axiall that is a Canadian Credit

 

--------------------------------------------------------------------------------


 

Party is willing to guarantee all of the Obligations of the Canadian Borrower
and to grant to Administrative Agent, for the benefit of the Secured Parties, a
security interest in and lien upon substantially all of its Canadian Collateral;

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree as follows:

 

ARTICLE I.
THE CREDITS

 

1.1                               Amounts and Terms of Commitments.

 

(a)                                 The Revolving Credit.

 

(i)                                     Subject to the terms and conditions of
this Agreement and in reliance upon the representations and warranties of the
Credit Parties contained herein, each Revolving Lender (it being understood that
Canadian Revolving Loans may be provided by an Affiliate of a Revolving Lender)
severally and not jointly agrees to make (A) Loans denominated in Dollars to the
U.S. Borrowers (each such Loan, including each Export-Related Loan, a “U.S.
Revolving Loan”) and (B) Loans denominated in Dollars or Canadian Dollars to the
Canadian Borrower (each such Loan, a “Canadian Revolving Loan” and together with
the U.S. Revolving Loans, collectively, the “Revolving Loans”) from time to time
on any Business Day during the period from the Effective Date through the Final
Availability Date, in an aggregate principal amount not to exceed at any time
outstanding the amount set forth opposite such Lender’s name in Schedule 1.1(a)
under the heading “Revolving Loan Commitments” (such amount as the same may be
reduced or increased from time to time in accordance with this Agreement, being
referred to herein as such Lender’s “Revolving Loan Commitment”); provided,
however, that after giving effect to (A) any Borrowing of Revolving Loans, the
U.S. Dollar Equivalent of the aggregate principal amount of all outstanding
Revolving Loans shall not exceed the Maximum Revolving Loan Balance (B) any
Borrowing of U.S. Revolving Loans, subject to clause (ii) below, the aggregate
principal amount of all outstanding U.S. Revolving Loans shall not exceed the
Maximum U.S. Revolving Loan Balance and (C) any Borrowing of Canadian Revolving
Loans, subject to clause (ii) below, the U.S. Dollar Equivalent of the aggregate
principal amount of all outstanding Canadian Revolving Loans shall not exceed
the Maximum Canadian Revolving Loan Balance; provided, further, that the
Borrowers may not borrow during any Cash Dominion Grace Period unless Axiall has
waived application of such Cash Dominion Grace Period.  Subject to the other
terms and conditions hereof, amounts borrowed under this subsection 1.1(a) may
be repaid and reborrowed from time to time.  Subject to satisfaction of the
conditions precedent set forth in Article II of this Agreement, on the Effective
Date, any Prior ABL Credit Agreement Loans and letters of credit issued under
the Prior ABL Credit Agreement shall, in accordance with Section 2.4 of this
Agreement, be deemed to be Revolving Loans, Swing Loans and Letters of Credit,
as applicable, under this Agreement in accordance with Section 2.4.

 

(ii)                                  If the Borrower Representative requests
that Revolving Lenders make, or permit to remain outstanding U.S. Revolving
Loans in excess of the U.S. Borrowing Base (any such excess U.S. Revolving Loan
is herein referred to as a “U.S. Overadvance”) or Canadian Revolving Loans in
excess of the Canadian Borrowing Base (any such excess Canadian Revolving Loan
is herein referred to as a “Canadian Overadvance” and each U.S. Overadvance and
Canadian Overadvance herein referred to as an “Overadvance”), Administrative
Agent may,

 

2

--------------------------------------------------------------------------------


 

in its sole discretion, elect to make, or permit to remain outstanding such
Overadvance; provided, however, that Administrative Agent may not cause
Revolving Lenders to make, or permit to remain outstanding, (A) Revolving Loans
the U.S. Dollar Equivalent of the aggregate principal amount of which exceed the
Maximum Revolving Loan Balance or (B) Overadvances the U.S. Dollar Equivalent of
the aggregate principal amount of which exceeds 7.5% of the Aggregate Revolving
Loan Commitment.  If an Overadvance is made, or permitted to remain outstanding,
pursuant to the preceding sentence, then all Revolving Lenders shall be bound to
make, or permit to remain outstanding, such Overadvance based upon their
Commitment Percentage of the Aggregate Revolving Loan Commitment in accordance
with the terms of this Agreement, regardless of whether the conditions to
lending set forth in Section 2.2 have been met.  Furthermore, Required Lenders
may prospectively revoke Administrative Agent’s ability to make or permit
Overadvances by written notice to Administrative Agent.  All Overadvances shall
constitute Base Rate Loans or Canadian Index Rate Loans, as applicable, and
shall bear interest at the Base Rate or the Canadian Index Rate, as the case may
be, plus the Applicable Margin for Revolving Loans and the default rate under
subsection 1.3(c).  Within thirty (30) days of the date that any Overadvance is
made or allowed to remain outstanding, such Overadvance shall be repaid.

 

(iii)                               Administrative Agent shall be authorized, in
its discretion, (a) after the occurrence and during the continuation of an Event
of Default or (b) at any time that any conditions in Section 2.2 are not
satisfied, to make Revolving Loans (“Protective Advances”) in an aggregate
principal amount outstanding not to exceed 7.5% of the Aggregate Revolving Loan
Commitment at any time, if Administrative Agent deems such Loans necessary or
desirable to preserve or protect the Collateral, to enhance the collectability
or repayment of the Obligations or to pay any other amounts chargeable to the
Credit Parties under any Loan Documents, including costs, fees and expenses
(including, without limitation, all amounts expended pursuant to Section 7.1 of
the U.S. Revolving Guaranty and Security Agreement).  Subject to the following
paragraph, each Lender shall participate in Protective Advances on a pro rata
basis.  Required Lenders may prospectively revoke Administrative Agent’s ability
to make such Protective Advances by written notice to Administrative Agent.  All
Protective Advances shall constitute Base Rate Loans and shall bear interest at
the Base Rate plus the Applicable Margin for Revolving Loans and the default
rate under subsection 1.3(c).  Each Protective Advance shall be payable on
demand.

 

Notwithstanding anything contained in this Agreement or any other Loan Document,
(i) no Overadvance or Protective Advance may be made by Administrative Agent if
such advance would cause the aggregate principal amount of all Overadvances and
Protective Advances outstanding to exceed 7.5% of the Aggregate Revolving Loan
Commitment and (ii) to the extent any Protective Advance would cause the U.S.
Dollar Equivalent of outstanding Revolving Loans to exceed the Maximum Revolving
Loan Balance, each such Protective Advance shall be for Administrative Agent’s
sole and separate account and not for the account of any Lender.

 

(b)                                 Letters of Credit.

 

(i)                                     Conditions.  On the terms and subject to
the conditions contained herein, upon any request by the Borrower
Representative, each applicable L/C Issuer agrees to issue Letters of Credit in
accordance with such L/C Issuers’ usual and customary business practices and for
the account of (A) the U.S. Borrowers or a Restricted Subsidiary that is a U.S.
Subsidiary (provided that any such Letter of Credit issued for the benefit of
any such Restricted

 

3

--------------------------------------------------------------------------------


 

Subsidiary that is not a U.S. Borrower shall be issued naming the U.S. Borrowers
as the account parties on any such Letter of Credit but such Letter of Credit
may contain a statement that it is being issued for the benefit of such
Restricted Subsidiary), Letters of Credit denominated in Dollars (each such
Letter of Credit, a “U.S. Letter of Credit”) or (B) the Canadian Borrower or a
Restricted Subsidiary that is a Canadian Subsidiary (provided that any such
Letter of Credit issued for the benefit of any such Restricted Subsidiary shall
be issued naming the Canadian Borrower as the account party on any such Letter
of Credit but such Letter of Credit may contain a statement that it is being
issued for the benefit of such Restricted Subsidiary), Letters of Credit
denominated in Dollars or Canadian Dollars (each such Letter of Credit, a
“Canadian Letter of Credit”) from time to time on any Business Day during the
period from the Effective Date through the earlier of (x) the Revolving
Termination Date and (y) seven (7) days prior to the date specified in clause
(a) of the definition of Revolving Termination Date; provided, however, that no
L/C Issuer shall Issue any Letter of Credit upon the occurrence of any of the
following or, if after giving effect to such Issuance:

 

(1)                                 the U.S. Dollar Equivalent of the aggregate
outstanding principal balance of Revolving Loans would exceed the Maximum
Revolving Loan Balance;

 

(2)                                 with respect to the Issuance of U.S. Letters
of Credit, the aggregate outstanding principal balance of U.S. Revolving Loans
would exceed the Maximum U.S. Revolving Loan Balance;

 

(3)                                 with respect to the Issuance of a Canadian
Letter of Credit, (x) the U.S. Dollar Equivalent of the aggregate outstanding
principal balance of Canadian Revolving Loans would exceed the Maximum Canadian
Revolving Loan Balance or (y) the U.S. Dollar Equivalent of the Letter of Credit
Obligations for all Canadian Letters of Credit would exceed $60,000,000 (the
“Canadian L/C Sublimit”);

 

(4)                                 the U.S. Dollar Equivalent of the Letter of
Credit Obligations for all Letters of Credit would exceed $200,000,000 (the “L/C
Sublimit”); provided that, notwithstanding anything to the contrary in this
Agreement, (i) neither Wells Fargo nor any of its Affiliates shall be obligated
to issue any Letter of Credit if, after giving effect thereto, the U.S. Dollar
Equivalent of the Letter of Credit Obligations for all Letters of Credit issued
by Wells Fargo or any of its Affiliates would exceed $150,000,000 (or such other
amount as may be agreed from time to time among the Borrower Representative, the
Administrative Agent and Wells Fargo) and (ii) neither any other L/C Issuer nor
any of its Affiliates shall be obligated to issue any Letter of Credit if, after
giving effect thereto, the U.S. Dollar Equivalent of the Letter of Credit
Obligations for all Letters of Credit issued by such L/C Issuer or any of its
Affiliates would exceed any amount as may be agreed from time to time among the
Borrower Representative, the Administrative Agent and such L/C Issuer;

 

(5)                                 the expiration date of such Letter of Credit
(i) is not a Business Day, (ii) is more than one year after the date of issuance
thereof or (iii) is later than seven (7) days prior to the date specified in
clause (a) of the definition of Revolving Termination Date; provided, however,
that any Letter of Credit with a term not exceeding one year may provide for its
renewal for additional periods not exceeding one year as long as (x) each of the
Applicable Borrower and such L/C Issuer have the option to prevent such renewal
before the expiration of such term or any such period and (y) neither such L/C
Issuer nor any Borrower shall permit any such renewal to extend such expiration
date beyond the date set forth in clause (iii)

 

4

--------------------------------------------------------------------------------


 

above, unless Administrative Agent and such L/C Issuer otherwise consents and
such Letter of Credit is cash collateralized in a manner satisfactory to
Administrative Agent and such L/C Issuer; or

 

(6)                                 (i) any fee due in connection with, and on
or prior to, such Issuance has not been paid, (ii) as of the date of issuance,
no order of any court, arbitrator or other Governmental Authority shall purport
by its terms to enjoin or restrain money center banks generally from issuing
letters of credit of the type and in the amount of the proposed Letter of
Credit, and no law, rule or regulation applicable to money center banks
generally and no request or directive (whether or not having the force of law)
from any Governmental Authority with jurisdiction over money center banks
generally shall prohibit, or request that the applicable L/C Issuer refrain
from, the issuance of letters of credit generally or the issuance of such Letter
of Credit, (iii) such Letter of Credit is requested to be issued in a form that
is not acceptable to such L/C Issuer or (iv) such L/C Issuer shall not have
received, each in form and substance reasonably acceptable to it and duly
executed by the Applicable Borrower or the Borrower Representative on its
behalf, the documents that such L/C Issuer generally uses in the Ordinary Course
of Business for the Issuance of letters of credit of the type of such Letter of
Credit (collectively, the “L/C Reimbursement Agreement”).

 

Furthermore, GE Capital as an L/C Issuer may elect to issue Letters of Credit
only in its own name and may issue Letters of Credit only to the extent
permitted by Requirements of Law, and such Letters of Credit may not be accepted
by certain beneficiaries such as insurance companies.  For each Issuance, the
applicable L/C Issuer may, but shall not be required to, determine that, or take
notice whether, the conditions precedent set forth in Section 2.2 have been
satisfied or waived in connection with the Issuance of any Letter of Credit;
provided, however, that no Letter of Credit shall be Issued during the period
starting on the first Business Day after the receipt by such L/C Issuer of
notice from Administrative Agent or the Required Lenders that any condition
precedent contained in Section 2.2 is not satisfied and ending on the date all
such conditions are satisfied or duly waived.  If (i) any Lender is a
Non-Funding Lender and (ii) the reallocation of that Non-Funding Lender’s Letter
of Credit Obligations to the other Revolving Lenders would reasonably be
expected to cause the sum of Letter of Credit Obligations, Revolving Loans and
amounts of participations in Swing Loans and Export-Related Loan Participations
of any Lender to exceed its Revolving Loan Commitment, taking into account the
amount of outstanding Revolving Loans and expected advances of Revolving Loans
as determined by Administrative Agent, then no Letters of Credit may be issued
or renewed unless the Non-Funding Lender has been replaced, the Letter of Credit
Obligations of that Non-Funding Lender have been cash collateralized on terms
reasonably satisfactory to Administrative Agent and the applicable L/C Issuer,
or the Revolving Loan Commitments of the other Lenders have been increased by an
amount sufficient to satisfy Administrative Agent that all future Letter of
Credit Obligations will be covered by all Revolving Lenders who are not
Non-Funding Lenders.

 

(ii)                                  Requests for Letters of Credit.  The
Borrower Representative requesting a Letter of Credit on behalf of a Borrower
shall give Administrative Agent and the applicable L/C Issuer at least two
(2) Business Days’ (or four (4) Business Days’ with respect to each Canadian
Letter of Credit denominated in Canadian Dollars) prior written notice of the
Borrower Representative’s request for the issuance of a Letter of Credit on such
Borrower’s behalf together with an application, in form and substance reasonably
satisfactory to such L/C Issuer and Administrative Agent, for the issuance of
the Letter of Credit and such other Letter of Credit Documents as may be
reasonably required by Administrative Agent or the applicable L/C

 

5

--------------------------------------------------------------------------------


 

Issuer.  Such notice shall be irrevocable and shall (A) specify the original
face amount of the Letter of Credit requested (or identify the Letter of Credit
to be amended, renewed or extended), (B) with respect to Canadian Letters of
Credit, whether such Letter of Credit shall be denominated in Dollars or
Canadian Dollars (which shall be Dollars if such notice does not so specify),
(C) the effective date (which date shall be a Business Day and in no event shall
be a date less than ten (10) days prior to the date specified in clause (a) of
the definition of Revolving Termination Date) of issuance of such requested
Letter of Credit (or such amendment, renewal or extension), (D) whether such
Letter of Credit may be drawn in a single or in partial draws, (E) the date on
which such requested Letter of Credit is to expire (which shall be a Business
Day and in no event shall be a date later than seven (7) days prior to the date
specified in clause (a) of the definition of Revolving Termination Date),
(F) the purpose for which such Letter of Credit is to be issued, (G) the name
and address of the beneficiary of the requested Letter of Credit, (H) such other
information as shall be necessary to enable the applicable L/C Issuer to
prepare, amend, renew or extend such Letter of Credit and (I) the proposed terms
of the Letter of Credit.  In no event shall a Letter of Credit be issued,
amended, renewed or extended unless the forms and terms of the proposed Letter
of Credit (as amended, renewed or extended, as the case may be) are reasonably
satisfactory to Administrative Agent and the applicable L/C Issuer.

 

(iii)                               Notice of Issuance.  The Borrower
Representative shall give the relevant L/C Issuer and Administrative Agent a
notice of any requested Issuance of any Letter of Credit, which shall be
effective only if received by such L/C Issuer and Administrative Agent not later
than at least two (2) Business Days’ (or four (4) Business Days’ with respect to
each Canadian Letter of Credit denominated in Canadian Dollars) prior to the
date of such requested Issuance.  Such notice shall be made in a writing or
Electronic Transmission substantially in the form of Exhibit 1.1(c) duly
completed or in a writing in any other form acceptable to such L/C Issuer (an
“L/C Request”).

 

(iv)                              Reporting Obligations of L/C Issuers.  Each
L/C Issuer agrees to provide Administrative Agent, in form and substance
satisfactory to Administrative Agent, each of the following on the following
dates:  (A) (i) on or prior to any Issuance of any Letter of Credit by such L/C
Issuer, (ii) immediately after any drawing under any such Letter of Credit or
(iii) immediately after any payment (or failure to pay when due) by the
Borrowers of any related L/C Reimbursement Obligation, notice thereof, which
shall contain a detailed description of such Issuance, drawing or payment, and
Administrative Agent shall provide copies of such notices to each Revolving
Lender reasonably promptly after receipt thereof; (B) upon the request of
Administrative Agent (or any Revolving Lender through Administrative Agent),
copies of any Letter of Credit Issued by such L/C Issuer and any related L/C
Reimbursement Agreement and such other documents and information as may
reasonably be requested by Administrative Agent; and (C) on the first Business
Day of each calendar week, a schedule of the Letters of Credit Issued by such
L/C Issuer, in form and substance reasonably satisfactory to Administrative
Agent, setting forth the Letter of Credit Obligations for such Letters of Credit
outstanding on the last Business Day of the previous calendar week.

 

(v)                                 Acquisition of Participations.  Upon any
Issuance of a Letter of Credit in accordance with the terms of this Agreement
resulting in any increase in the Letter of Credit Obligations, each Revolving
Lender shall be deemed to have acquired, without recourse or warranty, an
undivided interest and participation in such Letter of Credit and the related
Letter of Credit Obligations in an amount equal to its Commitment Percentage of
such Letter of Credit Obligations. Each Lender shall absolutely, unconditionally
and irrevocably assume, as primary

 

6

--------------------------------------------------------------------------------


 

obligor and not as surety, and be obligated to pay to the applicable L/C Issuer
therefor and discharge when due, its pro rata share of all of such obligations
arising under such Letter of Credit.  Without limiting the scope and nature of
each Lender’s participation in any Letter of Credit, to the extent that the
applicable L/C Issuer has not been reimbursed or otherwise paid as required
hereunder or under any such Letter of Credit, each such Lender shall pay to such
L/C Issuer its pro rata share of such unreimbursed drawing or other amounts then
due to such L/C Issuer in connection therewith.  If such amount is not made
available by a Lender when due, the Administrative Agent shall be entitled to
recover such amount on demand from such Lender with interest thereon, for each
day from the date such amount was due until the date such amount is paid to the
Administrative Agent at the interest rate then payable by any Borrower in
respect of Loans that are Base Rate Loans.  All payments made by the Lenders
pursuant to this Section 1.1(b)(v) shall be funded in Dollars based on the U.S.
Dollar Equivalent of the applicable obligation.

 

(vi)                              Reimbursement Obligations of the Borrowers. 
The U.S. Borrowers agree to pay to the L/C Issuer of any U.S. Letter of Credit
each L/C Reimbursement Obligation owing with respect to such U.S. Letter of
Credit and the Canadian Borrower agrees to pay to the L/C Issuer of any Canadian
Letter of Credit, in the applicable currency, each L/C Reimbursement Obligation
owing with respect to such Canadian Letter of Credit and, each Applicable
Borrower agrees to pay all other charges and fees payable to such L/C Issuer in
connection with any Letter of Credit issued for the account of such Borrower
immediately when due irrespective of any claim, setoff, defense or other right
which such Borrower may have at any time against such L/C Issuer or any other
Person, in each case, no later than the first Business Day after the Applicable
Borrower or the Borrower Representative receives notice from such L/C Issuer
that payment has been made under such Letter of Credit or that such L/C
Reimbursement Obligation is otherwise due (the “L/C Reimbursement Date”) with
interest thereon computed as set forth in clause (A) below.  In the event that
any L/C Issuer incurs any L/C Reimbursement Obligation which is not repaid by
the Applicable Borrower as provided in this clause (vi) (or any such payment by
the Applicable Borrower is rescinded or set aside for any reason), such L/C
Issuer shall promptly notify Administrative Agent of such failure (and, upon
receipt of such notice, Administrative Agent shall notify each Revolving Lender)
and, irrespective of whether such notice is given, such L/C Reimbursement
Obligation shall be payable on demand by the Applicable Borrower with interest
thereon computed (A) from the date on which such L/C Reimbursement Obligation
arose to the L/C Reimbursement Date, at the interest rate applicable during such
period to Revolving Loans that are Base Rate Loans or Canadian Index Rate Loans,
as applicable and (B) thereafter until payment in full, at the interest rate
applicable during such period to past due Revolving Loans that are Base Rate
Loans or Canadian Index Rate Loans, as applicable.

 

(vii)                           Reimbursement Obligations of the Revolving
Lenders.  If no Revolving Lender is a Non-Funding Lender (or if the only
Non-Funding Lender is the L/C Issuer that issued such Letter of Credit), upon
receipt of the notice described in clause (vi) above from Administrative Agent,
each Revolving Lender shall pay to Administrative Agent for the account of such
L/C Issuer its Commitment Percentage of such Letter of Credit Obligations.  If
any Revolving Lender (other than the Revolving Lender that is the L/C Issuer
that issued such Letter of Credit) is a Non-Funding Lender, that Non-Funding
Lender’s Letter of Credit Obligations shall be reallocated to and assumed by the
other Revolving Lenders pro rata in accordance with their Commitment Percentages
of the Revolving Loan (calculated as if the Non-Funding Lender’s Commitment
Percentage was reduced to zero and each other Revolving Lender’s Commitment

 

7

--------------------------------------------------------------------------------


 

Percentage had been increased proportionately).  If any Revolving Lender (other
than the Revolving Lender that is the L/C Issuer that issued such Letter of
Credit) is a Non-Funding Lender, upon receipt of the notice described in clause
(vi) above from Administrative Agent, each Revolving Lender that is not a
Non-Funding Lender shall pay to Administrative Agent for the account of such L/C
Issuer its pro-rata share (increased as described above) of the Letter of Credit
Obligations that from time to time remain outstanding (the aggregate amount
required to be funded pursuant to this sentence by such Revolving Lenders that
are not Non-Funding Lenders in excess of the amount such Revolving Lenders would
have otherwise been required to fund in accordance with the first sentence of
this clause (vii) in the event there were no Non-Funding Lenders is referred to
as the “Aggregate Excess Funding Amount”); provided, that no Revolving Lender
shall be required to fund any amount which would result in the sum of its
outstanding Revolving Loans, outstanding Letter of Credit Obligations, amounts
of its participations in Swing Loans and Export-Related Loan Participations and
its pro rata share of unparticipated amounts in Swing Loans and Export-Related
Loans to exceed its Revolving Loan Commitment.  By making such payment (other
than during the continuation of an Event of Default under subsection 7.1(f) or
7.1(g)), such Lender shall be deemed to have made a Revolving Loan to the
Applicable Borrower, which, upon receipt thereof by such L/C Issuer, such
Borrower shall be deemed to have used in whole to repay such L/C Reimbursement
Obligation.  Any such payment that is not deemed a Revolving Loan shall be
deemed a funding by such Lender of its participation in the applicable Letter of
Credit and the Letter of Credit Obligation in respect of the related L/C
Reimbursement Obligations.  Such participation shall not otherwise be required
to be funded.  Following receipt by any L/C Issuer of any payment from any
Lender pursuant to this clause (vii) with respect to any portion of any L/C
Reimbursement Obligation, such L/C Issuer shall promptly pay over to such Lender
all duplicate payments received from Persons other than Lenders making payment
on behalf of a Credit Party by such L/C Issuer with respect to such portion of
such L/C Reimbursement Obligation.

 

(viii)                        Indemnification; Assumption of Risk.  The Credit
Parties shall indemnify and hold Administrative Agent and the Lenders harmless
from and against any and all losses, claims, damages, liabilities, costs and
expenses which Administrative Agent or any Lender may suffer or incur in
connection with any Letter of Credit and any documents, drafts or acceptances
relating thereto, including any losses (including  currency fluctuations),
claims, damages, liabilities, costs and expenses due to any action taken by the
applicable L/C Issuer or correspondent with respect to any Letter of Credit,
except to the extent such losses, claims, damages, liabilities, costs or
expenses result from the gross negligence or willful misconduct of
Administrative Agent or any Lender as determined pursuant to a final
non-appealable order of a court of competent jurisdiction.  Each Credit Party
assumes all risks with respect to the acts or omissions of the drawer under or
beneficiary of any Letter of Credit.  None of Administrative Agent or any Lender
shall be responsible for paying any foreign, federal, state or local taxes,
duties or levies relating to any goods subject to any Letter of Credit or any
documents, drafts or acceptances thereunder.  Each Credit Party hereby releases
and holds Administrative Agent and the Lenders harmless from and against any
acts, waivers, errors, delays or omissions with respect to or relating to any
Letter of Credit, except for the gross negligence or willful misconduct of
Administrative Agent or any Lender as determined pursuant to a final,
non-appealable order of a court of competent jurisdiction.  The provisions of
this clause (viii) shall survive the payment of Obligations and the termination
of this Agreement.

 

(ix)                              Obligations Absolute.  The obligations of the
Borrowers and the Revolving Lenders pursuant to clauses (iv), (v) and (vi) above
shall be absolute, unconditional

 

8

--------------------------------------------------------------------------------


 

and irrevocable and performed strictly in accordance with the terms of this
Agreement irrespective of (A) (i) the invalidity or unenforceability of any term
or provision in any Letter of Credit, any document transferring or purporting to
transfer a Letter of Credit, any Loan Document (including the sufficiency of any
such instrument), or any modification to any provision of any of the foregoing,
(ii) any document presented under a Letter of Credit being forged, fraudulent,
invalid, insufficient or inaccurate in any respect or failing to comply with the
terms of such Letter of Credit or (iii) any loss or delay, including in the
transmission of any document, (B) the existence of any setoff, claim, abatement,
recoupment, defense or other right that any Person (including any Credit Party)
may have against the beneficiary of any Letter of Credit or any other Person,
whether in connection with any Loan Document or any other Contractual Obligation
or transaction, or the existence of any other withholding, abatement or
reduction, (C) in the case of the obligations of any Revolving Lender, (i) the
failure of any condition precedent set forth in Section 2.2 to be satisfied
(each of which conditions precedent the Revolving Lenders hereby irrevocably
waive) or (ii) any adverse change in the condition (financial or otherwise) of
any Credit Party and (D) any other act or omission to act or delay of any kind
of Administrative Agent, any Lender or any other Person or any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this clause (vii), constitute a legal or
equitable discharge of any obligation of any Borrower or any Revolving Lender
hereunder.  No provision hereof shall be deemed to waive or limit any Borrower’s
right to seek repayment of any payment of any L/C Reimbursement Obligations from
the L/C Issuer under the terms of the applicable L/C Reimbursement Agreement or
applicable law.

 

(c)                                  Swing Loans.

 

(i)                                     Availability.  Subject to the terms and
conditions of this Agreement and in reliance upon the representations and
warranties of the Credit Parties contained herein, the Swingline Lender may, in
its sole discretion, make (x) Loans denominated in Dollars available to the U.S.
Borrowers (each a “U.S. Swing Loan”) under the Revolving Loan Commitments from
time to time on any Business Day during the period from the Effective Date
through the Final Availability Date in an aggregate principal amount at any time
outstanding not to exceed the U.S. Swingline Commitment and (y) Loans
denominated in Dollars or Canadian Dollars available to the Canadian Borrower
(each a “Canadian Swing Loan” and together with the U.S. Swing Loans,
collectively the “Swing Loans”) under the Revolving Loan Commitments from time
to time on any Business Day during the period from the Effective Date through
the Final Availability Date, the U.S. Dollar Equivalent of the aggregate
principal amount at any time outstanding not to exceed the Canadian Swingline
Commitment; provided, however, that the Swingline Lender may not make any Swing
Loan (A) to the extent that after giving effect to such Swing Loan, the U.S.
Dollar Equivalent of the aggregate principal amount of all Revolving Loans would
exceed the Maximum Revolving Loan Balance, (B) with respect to any U.S. Swing
Loan, to the extent that after giving effect to such U.S. Swing Loan, the
aggregate principal amount of all U.S. Revolving Loans would exceed the Maximum
U.S. Revolving Loan Balance, (C) with respect to any Canadian Swing Loan, to the
extent that after giving effect to such Canadian Swing Loan, the U.S. Dollar
Equivalent of the aggregate principal amount of all Canadian Revolving Loans
would exceed the Maximum Canadian Revolving Loan Balance and (D) during the
period commencing on the first Business Day after it receives notice from
Administrative Agent or the Required Lenders that one or more of the conditions
precedent contained in Section 2.2 are not satisfied and ending when such
conditions are satisfied or duly waived.  In connection with the making of any
Swing Loan, the Swingline Lender may but shall not be required to determine
that, or take notice whether, the conditions precedent set forth in Section 2.2
have been satisfied or

 

9

--------------------------------------------------------------------------------


 

waived.  Each Swing Loan denominated in Dollars shall be a Base Rate Loan, each
Swing Loan denominated in Canadian Dollars shall be a Canadian Index Rate Loan,
and in each case, must be repaid as provided herein, but in any event must be
repaid in full on the Revolving Termination Date.  Within the limits set forth
in the first sentence of this clause (i), amounts of Swing Loans repaid may be
reborrowed under this clause (i).

 

(ii)                                  Borrowing Procedures.  In order to request
a Swing Loan, the Borrower Representative shall give to Administrative Agent a
notice to be received not later than 1:00 p.m. (New York time) on the day of the
proposed Borrowing, which shall be made in a writing or in an Electronic
Transmission substantially in the form of Exhibit 1.1(d) or in a writing in any
other form acceptable to Administrative Agent duly completed (a “Swingline
Request”).  In addition, if any Notice of Borrowing of Revolving Loans requests
a Borrowing of Base Rate Loans or Canadian Index Rate Loans, the Swingline
Lender may, notwithstanding anything else to the contrary herein, make a Swing
Loan denominated in the applicable currency to the Applicable Borrower in an
aggregate amount not to exceed such proposed Borrowing, and the aggregate amount
of the corresponding proposed Borrowing shall be reduced accordingly by the
principal amount of such Swing Loan.  Administrative Agent shall promptly notify
the Swingline Lender of the details of the requested Swing Loan.  Upon receipt
of such notice and subject to the terms of this Agreement, the Swingline Lender
may make a Swing Loan available to the Applicable Borrower by making the
proceeds thereof available to Administrative Agent and, in turn, Administrative
Agent shall make such proceeds available to the Applicable Borrower on the date
set forth in the relevant Swingline Request or Notice of Borrowing.

 

(iii)                               Refinancing Swing Loans.  If no Revolving
Lender is a Non-Funding Lender, the Swingline Lender may at any time (and shall,
no less frequently than once each week) forward a demand to Administrative Agent
(which Administrative Agent shall, upon receipt, forward to each Revolving
Lender) that each Revolving Lender pay to Administrative Agent, for the account
of the Swingline Lender, such Revolving Lender’s Commitment Percentage of the
outstanding Swing Loans.  If any Revolving Lender is a Non-Funding Lender, that
Non-Funding Lender’s reimbursement obligations with respect to the Swing Loans
shall be reallocated to and assumed by the other Revolving Lenders pro rata in
accordance with their Commitment Percentages of the Revolving Loans (calculated
as if the Non-Funding Lender’s Commitment Percentage was reduced to zero and
each other Revolving Lender’s Commitment Percentage had been increased
proportionately).  If any Revolving Lender is a Non-Funding Lender, upon receipt
of the demand described above, each Revolving Lender that is not a Non-Funding
Lender will be obligated to pay to Administrative Agent for the account of the
Swingline Lender its pro rata share of the outstanding Swing Loans (increased as
described above); provided, that no Revolving Lender shall be required to fund
any amount which would result in the sum of its outstanding Revolving Loans,
outstanding Letter of Credit Obligations, amounts of its participations in Swing
Loans and its pro rata share of unparticipated amounts in Swing Loans to exceed
its Revolving Loan Commitment.  Each Revolving Lender shall pay the amount owing
by it to Administrative Agent for the account of the Swingline Lender on the
Business Day following receipt of the notice or demand therefor.  Payments
received by Administrative Agent after 1:00 p.m. (New York time) may, in
Administrative Agent’s discretion, be deemed to be received on the next Business
Day.  Upon receipt by Administrative Agent of such payment (other than during
the continuation of any Event of Default under subsection 7.1(f) or 7.1(g)),
such Revolving Lender shall be deemed to have made a Revolving Loan to the
Applicable Borrower, which, upon receipt of such payment by the Swingline Lender
from Administrative Agent, such Borrower shall be deemed to have used in whole
to refinance such Swing Loan.  In

 

10

--------------------------------------------------------------------------------


 

addition, regardless of whether any such demand is made, upon the occurrence of
any Event of Default under subsection 7.1(f) or 7.1(g), each Revolving Lender
shall be deemed to have acquired, without recourse or warranty, an undivided
interest and participation in each Swing Loan in an amount equal to such
Lender’s Commitment Percentage of such Swing Loan.  If any payment made by any
Revolving Lender as a result of any such demand is not deemed a Revolving Loan,
such payment shall be deemed a funding by such Lender of such participation. 
Such participation shall not be otherwise required to be funded.  Upon receipt
by the Swingline Lender of any payment from any Revolving Lender pursuant to
this clause (iii) with respect to any portion of any Swing Loan, the Swingline
Lender shall promptly pay over to such Revolving Lender all payments of
principal (to the extent received after such payment by such Lender) and
interest (to the extent accrued with respect to periods after such payment) on
account of such Swing Loan received by the Swingline Lender with respect to such
portion.

 

(iv)                              Obligation to Fund Absolute.  Each Revolving
Lender’s obligations pursuant to clause (iii) above shall be absolute,
unconditional and irrevocable and shall be performed strictly in accordance with
the terms of this Agreement under any and all circumstances whatsoever,
including (A) the existence of any setoff, claim, abatement, recoupment, defense
or other right that such Lender, any Affiliate thereof or any other Person may
have against the Swingline Lender, Administrative Agent, any other Lender or L/C
Issuer or any other Person, (B) the failure of any condition precedent set forth
in Section 2.2 to be satisfied or the failure of the Borrower Representative to
deliver a Notice of Borrowing (each of which requirements the Revolving Lenders
hereby irrevocably waive) and (C) any adverse change in the condition (financial
or otherwise) of any Credit Party.

 

(d)                                 Export-Related Loans.

 

(i)                                     Subject to the terms and conditions
hereof, the Export-Related Loan Lender agrees to make available to the U.S.
Borrowers, on a joint and several basis, from time to time until the
Export-Related Commitment Termination Date, export-related Loans (each, an
“Export-Related Loan”) in accordance with the terms of this Agreement.  Until
the Export-Related Commitment Termination Date, the U.S. Borrowers may from time
to time borrow, repay and reborrow under this Section 1.1(d)(i); provided, that
(A) the amount of any Export-Related Loan to be made at any time shall not
exceed Export-Related Borrowing Availability at such time and (B) the aggregate
principal amount of Export-Related Loans outstanding shall not exceed at any
time the Maximum U.S. Revolving Loan Balance less the outstanding balances of
U.S. Revolving Loans, U.S. Swing Loans and U.S. Letter of Credit Obligations at
such time.  Export-Related Borrowing Availability may be further reduced by
Reserves imposed by the Administrative Agent in its Permitted Discretion.

 

(ii)                                  The entire unpaid balance of the
Export-Related Loan (and all accrued and unpaid fees and expenses owing with
respect thereto) shall be immediately due and payable in full in immediately
available funds on the Export-Related Commitment Termination Date if not sooner
paid in full.

 

(iii)                               Immediately upon the making of any
Export-Related Loan by the Export-Related Loan Lender, each Revolving Lender
(including the Export-Related Loan Lender) shall be deemed to have irrevocably
and unconditionally purchased from the Export-Related Loan Lender an undivided
interest and participation in such Export-Related Loan in an amount equal to its
pro rata share of the principal amount of such Export-Related Loan (each an

 

11

--------------------------------------------------------------------------------


 

“Export-Related Loan Participation” and collectively the “Export-Related Loan
Participations”).  Each Revolving Lender shall fund its participation in such
Export-Related Loan in the same manner as provided in the Agreement with respect
to Revolving Credit Loans.  Export-Related Loan Lender, at any time and from
time to time in its sole and absolute discretion, but not less frequently than
weekly, shall request each Revolving Lender (including the Export-Related Loan
Lender) to fund its participation in outstanding Export-Related Loans which have
not been previously funded in an amount equal to its pro rata share of the
principal amount of such Export-Related Loans (a “Funded Export-Related Loan
Participation”).  Each Revolving Lender shall disburse directly to the
Administrative Agent such amount prior to 2:00 p.m. (New York time) in
immediately available funds on the Business Day next succeeding the date that
notice is given, and the Administrative Agent shall immediately pay such amount
to the Export-Related Loan Lender.

 

(iv)                              Each Revolving Lender’s obligation to purchase
participation interests in accordance with Section 1.1(d)(iii) shall be absolute
and unconditional and shall not be affected by any circumstance, including
(A) any setoff, counterclaim, recoupment, defense or other right that such
Revolving Lender may have against Export-Related Loan Lender, the U.S. Borrowers
or any other Person for any reason whatsoever; (B) the occurrence or continuance
of any Default or Event of Default; (C) any inability of the U.S. Borrowers to
satisfy the conditions precedent to borrowing set forth in this Agreement at any
time or (D) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.  If any Revolving Lender does not make
available to the Administrative Agent the amount required pursuant to
Section 1.1(d)(iii), the Export-Related Loan Lender shall be entitled to recover
such amount on demand from such Revolving Lender, together with interest thereon
for each day from the date of non-payment until such amount is paid in full at
the Federal Funds Rate for the first two Business Days and at the Base Rate
thereafter.

 

(v)                                 Any principal or interest received by the
Administrative Agent in respect of any Export-Related Loan shall be promptly
paid by the Administrative Agent to the Revolving Lenders which have a Funded
Export-Related Loan Participation in such Export-Related Loan in an amount equal
to its pro rata share of such principal or interest (and to the Export-Related
Loan Lender with respect to any such Export-Related Loan as to which a Funded
Export-Related Loan Participation does not exist).

 

(vi)                              Extension of Export-Related Maturity Date.

 

(A)                               Requests for Extension.  The U.S. Borrowers
may, by notice to the Administrative Agent (who shall promptly notify the
Lenders) not later than sixty (60) days prior to the (1) one, two or three-year
anniversary of the Effective Date or (2) Export-Related Maturity Date then in
effect hereunder (the “Existing Export-Related Maturity Date”), in each case,
request that the Export-Related Loan Lender extend the Export-Related Maturity
Date for an additional 364 days; provided that in no event shall the
Export-Related Maturity Date be extended beyond the Commitment Termination Date.

 

(B)                               Export-Related Loan Lender’s Election to
Extend.  The Export-Related Loan Lender, acting in its sole and individual
discretion, by notice to the Administrative Agent given not later than the date
the (“Notice Date”) that is twenty (20) days prior to the Existing
Export-Related Maturity Date, shall advise the Administrative Agent

 

12

--------------------------------------------------------------------------------


 

whether or not the Export-Related Loan Lender agrees to such extension and
notify the Administrative Agent of such fact promptly after such determination
(but in any event not later than the Notice Date).

 

(C)                               Notification by the Administrative Agent.  The
Administrative Agent shall notify the U.S. Borrowers and the other Lenders of
the Export-Related Loan Lender’s determination under this Section 1.1(d)(vi) no
later than the date fifteen (15) days prior to the Existing Export-Related
Maturity Date (or, if such date is not a Business Day, on the next preceding
Business Day).  The Export-Related Loan Lender’s determination to extend the
Existing Export-Related Maturity Date shall be binding upon all Revolving
Lenders and, as a consequence thereof, each Revolving Lender shall automatically
be deemed to have agreed to continue to purchase Export-Related Loan
Participations and to fund its pro rata share of participation obligations in
the Export-Related Loans until the Export-Related Commitment Termination Date,
all in accordance with this the terms of this Agreement.

 

1.2                               Notes.

 

(a)                                 The Revolving Loans made by each Revolving
Lender shall be evidenced by this Agreement and, if requested by such Lender, a
Revolving Note made by each Borrower payable to such Lender in an amount equal
to such Lender’s Revolving Loan Commitment.

 

(b)                                 Swing Loans made by the Swingline Lender
shall be evidenced by this Agreement and, if requested by such Lender, a
Swingline Note made by each Borrower payable to the Swingline Lender in an
amount equal to the Swingline Commitment.

 

(c)                                  Export-Related Loans made by the
Export-Related Loan Lender shall be evidenced by this Agreement and, if
requested by such Export-Related Loan Lender, an Export-Related Loan Note made
by the U.S. Borrowers payable to the Export-Related Loan Lender in an amount
equal to the Export-Related Loan Commitment.

 

1.3                               Interest.

 

(a)                                 Subject to subsections 1.3(c) and 1.3(d),
each Loan shall bear interest on the outstanding principal amount thereof from
the date when made at a rate per annum equal to the LIBOR, the Base Rate or the
Canadian Index Rate, as the case may be, plus the Applicable Margin; provided,
that (i) Revolving Loans denominated in Dollars shall be either Base Rate Loans
or LIBOR Rate Loans, (ii) Revolving Loans denominated in Canadian Dollars shall
be either LIBOR Rate Loans or Canadian Index Rate Loans, (iii) Swing Loans
denominated in Dollars shall be Base Rate Loans and (iv) Swing Loans denominated
in Canadian Dollars shall be Canadian Index Rate Loans.  Administrative Agent
will with reasonable promptness notify the Borrower Representative and the
Lenders of the effective date and the amount of each change to the Applicable
Margin as set forth in the definition thereof, provided, that any failure to do
so shall not relieve the Borrowers of any liability hereunder or provide the
basis for any claim against Administrative Agent.  Each determination of an
interest rate by Administrative Agent shall be conclusive and binding on each
Borrower and the Lenders in the absence of manifest error.  All computations of
fees and interest payable under this Agreement shall be made on the basis of a
360-day year and actual days elapsed, other than interest in respect of Base
Rate Loans

 

13

--------------------------------------------------------------------------------


 

and Canadian Index Rate Loans, which shall be made on the basis of a 365/366-day
year.  Interest and fees shall accrue during each period during which interest
or such fees are computed from the first day thereof to the last day thereof. 
For purposes of disclosure pursuant to the Interest Act (Canada), in respect of
the Canadian Obligations only, the annual rates of interest or fees to which the
rates of interest or fees provided in this Agreement and the other Loan
Documents (and stated herein or therein, as applicable, to be computed on the
basis of a 360 day year or any other period of time less than a calendar year)
are equivalent are the rates so determined multiplied by the actual number of
days in the applicable calendar year and divided by 360 or such other period of
time, respectively.

 

(b)                                 Interest on each Loan shall be paid in
arrears on each Interest Payment Date.  Interest shall also be paid on the date
of any payment or prepayment of Loans in full.

 

(c)                                  At the election of the Required Lenders by
written notice to the Borrowers while any Event of Default is continuing (or
automatically while any Event of Default under subsection 7.1(a), 7.1(f) or
7.1(g) exists), the Borrowers shall pay interest (after as well as before entry
of judgment thereon to the extent permitted by law) on the Loans under the Loan
Documents from and after the date of occurrence and during the continuance of
such Event of Default, at a rate per annum which is determined by adding two
percent (2.0%) per annum to the Applicable Margin then in effect for such Loans
(plus the LIBOR, Base Rate or Canadian Index Rate, as the case may be) subject
to the Interest Act (Canada), in the case of Canadian Obligations.  All such
interest shall be payable on demand of Administrative Agent or the Required
Lenders.

 

(d)                                 Anything herein to the contrary
notwithstanding, the obligations of the Borrowers hereunder shall be subject to
the limitation that payments of interest shall not be required, for any period
for which interest is computed hereunder, to the extent (but only to the extent)
that contracting for or receiving such payment by the respective Lender would be
contrary to the provisions of any law applicable to such Lender limiting the
highest rate of interest which may be lawfully contracted for, charged or
received by such Lender, and in such event the Borrowers shall pay such Lender
interest at the highest rate permitted by applicable law (“Maximum Lawful
Rate”); provided, however, that if at any time thereafter the rate of interest
payable hereunder is less than the Maximum Lawful Rate, the Borrowers shall
continue to pay interest hereunder at the Maximum Lawful Rate until such time as
the total interest received by Administrative Agent, on behalf of Lenders, is
equal to the total interest that would have been received had the interest
payable hereunder been (but for the operation of this paragraph) the interest
rate payable since the Effective Date as otherwise provided in this Agreement.

 

(e)                                  For greater certainty but without
limitation to Section 1.3(d) and in respect of Canadian Obligations or
Obligations enforced in Canada only, if any provision of this Agreement or of
any of the other Loan Documents would obligate a Borrower or any other Credit
Party to make any payment of interest or other amount payable to any Lender in
an amount or calculated at a rate which would be prohibited by law or would
result in a receipt by such Lender of interest at a criminal rate (as such terms
are construed under the Criminal Code (Canada)) then, notwithstanding such
provisions, such amount or rate shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by law or so result in a receipt by such
Lender of interest at a criminal rate, such adjustment to be effected, to the
extent necessary, as follows: (1) firstly, by reducing the amount or rate of
interest required to be paid to such Lender under this Agreement, and
(2) thereafter, by

 

14

--------------------------------------------------------------------------------


 

reducing any fees, commissions, premiums and other amounts required to be paid
to such Lender which would constitute “interest” for purposes of Section 347 of
the Criminal Code (Canada).  Notwithstanding the foregoing, and after giving
effect to all adjustments contemplated thereby, if a Lender shall have received
an amount in excess of the maximum permitted by that section of the Criminal
Code (Canada), such Borrower shall be entitled to obtain reimbursement from such
Lender in an amount equal to such excess and, pending such reimbursement, such
amount shall be deemed to be an amount payable by such Lender to such Borrower. 
Any amount or rate of interest referred to in this Section 1.3(e) shall be
determined in accordance with generally accepted actuarial practices and
principles as an effective annual rate of interest over the term that the
applicable Loan remains outstanding on the assumption that any charges, fees or
expenses that fall within the meaning of “interest” (as defined in the Criminal
Code (Canada)) shall, if they relate to a specific period of time, be pro-rated
over that period of time and otherwise be pro-rated over the period from the
Effective Date to the Revolving Termination Date and, in the event of a dispute,
a certificate of a Fellow of the Canadian Institute of Actuaries appointed by
Administrative Agent shall be conclusive for the purposes of such determination.

 

1.4                               Loan Accounts.

 

(a)                                 Administrative Agent, on behalf of the
Lenders, shall record on its books and records the amount of each Loan made, the
Borrower primarily liable therefor, the interest rate applicable, all payments
of principal and interest thereon and the principal balance thereof from time to
time outstanding.  Administrative Agent shall deliver to the Borrower
Representative on a monthly basis a loan statement setting forth such record for
the immediately preceding calendar month.  Such record shall, absent manifest
error, be conclusive evidence of the amount of the Loans made by the Lenders to
the Borrowers and the interest and payments thereon.  Any failure to so record
or any error in doing so, or any failure to deliver such loan statement shall
not, however, limit or otherwise affect the obligation of the Borrowers
hereunder (and under any Note) to pay any amount owing with respect to the Loans
or provide the basis for any claim against Administrative Agent.

 

(b)                                 Administrative Agent, acting as a
non-fiduciary Administrative Agent of the Borrowers solely for tax purposes and
solely with respect to the actions described in this subsection 1.4(b), shall
establish and maintain at its address referred to in Section 9.2 (or at such
other address as Administrative Agent may notify the Borrower Representative)
(A) a record of ownership (the “Register”) in which Administrative Agent agrees
to register by book entry the interests (including any rights to receive payment
hereunder) of Administrative Agent, each Lender and each L/C Issuer in the
Revolving Loans, Swing Loans, L/C Reimbursement Obligations, and Letter of
Credit Obligations, each of their obligations under this Agreement to
participate in each Loan, Letter of Credit, Letter of Credit Obligations, and
L/C Reimbursement Obligations, and any assignment of any such interest,
obligation or right and (B) accounts in the Register in accordance with its
usual practice in which it shall record (1) the names and addresses of the
Lenders and the L/C Issuers (and each change thereto pursuant to Sections 9.9
and 9.22), (2) the Commitments of each Lender, (3) the amount of each Loan and
each funding of any participation described in clause (A) above, and for LIBOR
Rate Loans, the Interest Period applicable thereto, (4) the amount of any
principal or interest due and payable or paid, (5) the amount of the L/C
Reimbursement Obligations due and payable or paid in respect of Letters of
Credit and (6) any other payment received by Administrative Agent from a
Borrower and its application to the Obligations.

 

15

--------------------------------------------------------------------------------


 

(c)                                  Notwithstanding anything to the contrary
contained in this Agreement, the Loans (including any Notes evidencing such
Loans and, in the case of Revolving Loans, the corresponding obligations to
participate in Letter of Credit Obligations, Swing Loans and Export-Related
Loans) and the L/C Reimbursement Obligations are registered obligations, the
right, title and interest of the Lenders and the L/C Issuers and their assignees
in and to such Loans or L/C Reimbursement Obligations, as the case may be, shall
be transferable only upon notation of such transfer in the Register and no
assignment thereof shall be effective until recorded therein.  This Section 1.4
and Section 9.9 shall be construed so that the Loans and L/C Reimbursement
Obligations are at all times maintained in “registered form” within the meaning
of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code.

 

(d)                                 The Credit Parties, Administrative Agent,
the Lenders and the L/C Issuers shall treat each Person whose name is recorded
in the Register as a Lender or L/C Issuer, as applicable, for all purposes of
this Agreement.  Information contained in the Register with respect to any
Lender or any L/C Issuer shall be available for access by the Borrowers, the
Borrower Representative, Administrative Agent, such Lender or such L/C Issuer
during normal business hours and from time to time upon at least one Business
Day’s prior notice.  No Lender or L/C Issuer shall, in such capacity, have
access to or be otherwise permitted to review any information in the Register
other than information with respect to such Lender or L/C Issuer unless
otherwise agreed by Administrative Agent.

 

1.5                               Procedure for Revolving Credit Borrowing.

 

(a)                                 Each Borrowing of a Revolving Loan shall be
made upon the Borrower Representative’s irrevocable (subject to Section 10.5)
written notice delivered to Administrative Agent substantially in the form of a
Notice of Borrowing or in a writing in any other form acceptable to
Administrative Agent, which notice must be received by Administrative Agent
prior to 1:00 p.m. (New York time) (i) on the date which is one (1) Business Day
prior to the requested Borrowing date of each Base Rate Loan or Canadian Index
Rate Loan and (ii) on the day which is three (3) Business Days prior to the
requested Borrowing date in the case of any LIBOR Rate Loan.  Such Notice of
Borrowing shall specify:

 

(i)                                     whether the Borrowing is to be comprised
of U.S. Revolving Loans or Canadian Revolving Loans and, in the case of Canadian
Revolving Loans, whether such Loans are to be denominated in Dollars or Canadian
Dollars;

 

(ii)                                  whether such Loan is an Export-Related
Loan;

 

(iii)                               the amount of the Borrowing (which shall be
in an aggregate minimum principal amount of $100,000, or C$100,000, as
applicable);

 

(iv)                              the requested Borrowing date, which shall be a
Business Day;

 

(v)                                 whether the Borrowing is to be comprised of
LIBOR Rate Loans, Base Rate Loans or Canadian Index Rate Loans; and

 

(vi)                              if the Borrowing is to be LIBOR Rate Loans,
the Interest Period applicable to such Loans.

 

16

--------------------------------------------------------------------------------


 

(b)                                 Upon receipt of a Notice of Borrowing,
Administrative Agent will promptly notify each Revolving Lender of such Notice
of Borrowing and of the amount of such Lender’s Commitment Percentage of the
Borrowing.

 

(c)                                  Unless Administrative Agent is otherwise
directed in writing by the Borrower Representative, the proceeds of each
requested Borrowing after the Effective Date will be made available to the
Applicable Borrower by Administrative Agent by wire transfer of such amount to
the Applicable Borrower pursuant to the wire transfer instructions specified on
the signature page hereto.

 

1.6                               Conversion and Continuation Elections.

 

(a)                                 The Applicable Borrower shall have the
option to (i) request that any Revolving Loan be made as a LIBOR Rate Loan,
(ii) convert at any time all or any part of outstanding (x) Base Rate Loans
(other than U.S. Swing Loans) to LIBOR Rate Loans denominated in Dollars or
(y) Canadian Index Rate Loans (other than Canadian Swing Loans) to LIBOR Rate
Loans denominated in Canadian Dollars, (iii) convert any (x) LIBOR Rate Loan
denominated in Dollars to a Base Rate Loan or (y) LIBOR Rate Loan denominated in
Canadian Dollars to a Canadian Index Rate Loan, subject to Section 10.4 if such
conversion is made prior to the expiration of the Interest Period applicable
thereto, or (iv) continue all or any portion of any Loan as a LIBOR Rate Loan
upon the expiration of the applicable Interest Period.  Any Loan or group of
Loans having the same proposed Interest Period to be made or continued as, or
converted into, a LIBOR Rate Loan must be in a minimum amount of $5,000,000. 
Any such election must be made by Borrower Representative by 2:00 p.m. (New York
time) on the 3rd Business Day prior to (1) the date of any proposed Revolving
Loan which is to bear interest at LIBOR, (2) the end of each Interest Period
with respect to any LIBOR Rate Loans to be continued as such, or (3) the date on
which the Applicable Borrower wishes to convert any Base Rate Loan to a LIBOR
Rate Loan for an Interest Period designated by Borrower Representative in such
election.  If no election is received with respect to a LIBOR Rate Loan by 2:00
p.m. (New York time) on the 3rd Business Day prior to the end of the Interest
Period with respect thereto, that LIBOR Rate Loan shall be converted to a Base
Rate Loan or Canadian Index Rate Loan, as applicable, at the end of its Interest
Period.  Borrower Representative must make such election by notice to
Administrative Agent in writing, including by Electronic Transmission.  In the
case of any conversion or continuation, such election must be made pursuant to a
written notice (a “Notice of Conversion/Continuation”) substantially in the form
of Exhibit 1.6 or in a writing in any other form acceptable to Administrative
Agent.  No Loan shall be made, converted into or continued as a LIBOR Rate Loan,
if the conditions to Loans and Letters of Credit in Section 2.2 are not met at
the time of such proposed conversion or continuation.

 

(b)                                 Upon receipt of a Notice of
Conversion/Continuation, Administrative Agent will promptly notify each Lender
thereof.  In addition, Administrative Agent will, with reasonable promptness,
notify the Borrower Representative and the Lenders of each determination of
LIBOR; provided, that any failure to do so shall not relieve any Borrower of any
liability hereunder or provide the basis for any claim against Administrative
Agent.  All conversions and continuations shall be made pro rata according to
the respective outstanding principal amounts of the Loans held by each Lender
with respect to which the notice was given.

 

17

--------------------------------------------------------------------------------


 

(c)                                  Notwithstanding any other provision
contained in this Agreement, after giving effect to any Borrowing, or to any
continuation or conversion of any Loans, there shall not be more than seven
(7) different Interest Periods in effect.

 

1.7                               Optional Prepayments.

 

(a)                                 Each Borrower may, at any time upon at least
two (2) Business Days’ (or such shorter period as is acceptable to
Administrative Agent) prior written notice by Borrower Representative to
Administrative Agent, prepay its Revolving Loans (without a corresponding
reduction of the Aggregate Revolving Loan Commitment) in whole or in part in an
amount greater than or equal to $100,000 or C$100,000, as applicable, in each
instance, without penalty or premium except as provided in Section 10.4. 
Optional partial prepayments of the Revolving Loans shall be applied in the
manner set forth in subsection 1.8(d).  Optional partial prepayments of the
Revolving Loans in amounts less than $100,000 or C$100,000, as applicable, shall
not be permitted.

 

(b)                                 The notice of any prepayment shall not
thereafter be revocable by the Applicable Borrower or Borrower Representative
and Administrative Agent will promptly notify each Lender thereof and of such
Lender’s Commitment Percentage of such prepayment.  The payment amount specified
in such notice shall be due and payable on the date specified therein.  Together
with each prepayment under this Section 1.7, the Applicable Borrower shall pay
any amounts required pursuant to Section 10.4.

 

1.8                               Mandatory Prepayments of Loans.

 

(a)                                 Revolving Termination Date.  Each Borrower
shall repay to the Lenders in full on the date specified in clause (a) of the
definition of “Revolving Termination Date” the aggregate principal amount of its
Revolving Loans and Swing Loans outstanding on the Revolving Termination Date. 
The U.S. Borrowers shall repay to the Export-Related Lender in full the
aggregate outstanding principal amount of its Export-Related Loans outstanding
on the Export-Related Commitment Termination Date.

 

(b)                                 If at any time the U.S. Dollar Equivalent of
the then outstanding principal balance of Revolving Loans exceeds the Maximum
Revolving Loan Balance, then the Applicable Borrower shall immediately prepay
outstanding Revolving Loans and then cash collateralize outstanding Letters of
Credit in an amount sufficient to eliminate such excess in accordance with
Section 1.10(c) and in a manner satisfactory to the L/C Issuers.  Subject to
clause 1.1(a)(ii), if at any time the then outstanding principal balance of U.S.
Revolving Loans exceeds the Maximum U.S. Revolving Loan Balance, then the U.S.
Borrowers shall immediately prepay outstanding U.S. Revolving Loans and then
cash collateralize outstanding U.S. Letters of Credit in an amount sufficient to
eliminate such excess in accordance with Section 1.10(c) and in a manner
satisfactory to the L/C Issuers.  Subject to clause 1.1(a)(ii), if at any time
the then outstanding principal balance of Canadian Revolving Loans exceeds the
Maximum Canadian Revolving Loan Balance, then the Canadian Borrower shall
immediately prepay outstanding Canadian Revolving Loans and then cash
collateralize outstanding Canadian Letters of Credit in an amount sufficient to
eliminate such excess in accordance with Section 1.10(c) and in a manner
satisfactory to the L/C Issuers.   Subject to clause 1.1(a)(ii), if at any time
the then outstanding principal balance of Export-Related Loans exceeds
Export-Related Borrowing Availability, the

 

18

--------------------------------------------------------------------------------


 

U.S. Borrowers shall immediately prepay Export-Related Loans in an amount
sufficient to eliminate such excess.

 

(c)                                  Asset Dispositions.  If a Credit Party or
any Restricted Subsidiary of a Credit Party shall, during a Cash Dominion
Period, or, if after giving effect to any transaction described in clause (i) or
(ii) below, a Cash Dominion Period (without giving effect to any Cash Dominion
Grace Period) is triggered:

 

(i)                                     make a Disposition of ABL Priority
Collateral; or

 

(ii)                                  suffer an Event of Loss with respect to
ABL Priority Collateral;

 

then (A) the Borrower Representative shall promptly notify Administrative Agent
of such Disposition or Event of Loss (including the amount of the estimated Net
Proceeds to be received by a Credit Party and/or such Restricted Subsidiary in
respect thereof) and (B) promptly upon receipt by a Borrower and/or such
Restricted Subsidiary of the Net Proceeds of such Disposition or Event of Loss,
the Credit Parties shall deliver, or cause to be delivered, an amount equal to
such Net Proceeds to Administrative Agent for distribution to the Lenders as a
prepayment of the Loans, which prepayment shall be applied in accordance with
subsection 1.8(d).  Notwithstanding the foregoing, and provided no Default or
Event of Default has occurred and is continuing, any such prepayment pursuant to
clause (ii) above shall not be required to the extent a Credit Party or such
Restricted Subsidiary uses an amount equal to the Net Proceeds of such Event of
Loss to repair or replace such ABL Priority Collateral with other assets
constituting ABL Priority Collateral, within one hundred eighty (180) days after
the date of such Event of Loss.

 

(d)                                 Application of Prepayments.  Any prepayments
pursuant to Section 1.7 or subsection 1.8(b) or 1.8(c) (i) (other than
prepayments made through the Export-Related Concentration Account or an
Export-Related Blocked Account and other prepayments arising from proceeds of
Export-Related Accounts) of U.S. Revolving Loans shall be applied first to
prepay outstanding U.S. Swing Loans and second to prepay outstanding U.S.
Revolving Loans (other than Export-Related Loans) without a permanent reduction
of the Aggregate Revolving Loan Commitment and third, to prepay outstanding
Export-Related Loans without a permanent reduction of the Export-Related
Commitment and (ii) of Canadian Revolving Loans shall be applied first to prepay
outstanding Canadian Swing Loans and second to prepay outstanding Canadian
Revolving Loans without a permanent reduction of the Aggregate Revolving Loan
Commitment or the Canadian Revolving Loan Sublimit; provided, that any
prepayments pursuant to subsection 1.8(c) in respect of a Disposition or Event
of Loss relating to ABL Priority Collateral owned by (x) Axiall or any of its
Restricted Subsidiaries (other than any Canadian Subsidiary) shall be applied
solely to U.S. Obligations and (y) the Canadian Borrower or any of its Canadian
Subsidiaries shall be applied solely to Canadian Obligations.  To the extent
permitted by the foregoing sentence, amounts prepaid shall be applied first to
any Base Rate Loans or Canadian Index Rate Loans, as applicable, then
outstanding and then to outstanding LIBOR Rate Loans with the shortest Interest
Periods remaining.  Together with each prepayment under this Section 1.8, the
Applicable Borrower shall pay any amounts required pursuant to Section 10.4.  In
addition, any prepayments made by the Applicable Borrower pursuant to
Section 1.8(c) made through the Export-Related Concentration Account or an
Export-Related Blocked Account and other prepayments identified as arising from
Net Proceeds of a Disposition or Event of Loss in respect of Export-Related
Accounts shall be applied as follows: first to prepay outstanding Export-Related
Loans without a permanent reduction of the Export-Related

 

19

--------------------------------------------------------------------------------


 

Commitment, second to prepay outstanding U.S. Swing Loans and third to prepay
outstanding U.S. Revolving Loans (other than Export-Related Loans) without a
permanent reduction of the Aggregate Revolving Loan Commitment.

 

(e)                                  No Implied Consent.  Provisions contained
in this Section 1.8 for the application of proceeds of certain transactions
shall not be deemed to constitute consent of the Lenders to transactions that
are not otherwise permitted by the terms hereof or the other Loan Documents.

 

1.9                               Fees.

 

(a)                                 Fee Letter.  The Borrowers shall pay to
Administrative Agent, for Administrative Agent’s own account, fees in the
amounts and at the times set forth in the Fee Letter and Engagement Letter.

 

(b)                                 Unused Commitment Fee.  The Borrowers shall
pay to Administrative Agent, for the account of each Revolving Lender, a
commitment fee at a rate per annum equal to the Applicable Unused Commitment
Fee  in effect from time to time on the unused portion of such Lender’s
Revolving Loan Commitment (treating the Letter of Credit Obligations as usage). 
Such fee shall be payable monthly in arrears on the first day of the calendar
month following the date hereof and the first day of each calendar month
thereafter.  The Applicable Unused Commitment Fee provided in this subsection
1.9(b) shall accrue at all times from and after mutual execution and delivery of
this Agreement.  Following receipt of the Applicable Unused Commitment Fee,
Administrative Agent shall pay to each Revolving Lender (other than the
Swingline Lender with respect to any Swing Loans, and other than any Non-Funding
Lender from and after the date such Lender became a Non-Funding Lender and
regardless of whether such Non-Funding Lender’s Commitment has been terminated)
from, and to the extent of, the Applicable Unused Commitment Fee and interest
received by it on the Swing Loans an amount equal to its pro rata share of the
Applicable Unused Commitment Fee calculated as if the average daily balance of
Swing Loans for the preceding calendar month had been zero.

 

(c)                                  Letter of Credit Fee.  Each Borrower agrees
to pay to Administrative Agent for the ratable benefit of the Revolving Lenders,
as compensation to such Lenders for Letter of Credit Obligations incurred
hereunder on behalf of or for the benefit of such Borrower, (i) without
duplication of costs and expenses otherwise payable to Administrative Agent or
Lenders hereunder or fees otherwise paid by such Borrower, any costs and
expenses incurred by Administrative Agent or any Lender on account of such
Letter of Credit Obligations, and (ii) for each calendar month during which any
such Letter of Credit Obligation shall remain outstanding, a fee (the “Letter of
Credit Fee”) in an amount equal to the product of the average daily undrawn face
amount of all such Letters of Credit issued, guaranteed or supported by risk
participation agreements multiplied by a per annum rate equal to the Applicable
Margin with respect to Revolving Loans which are LIBOR Rate Loans; provided,
however, that at Required Lenders’ option, while an Event of Default exists (or
automatically while an Event of Default under subsection 7.1(a), 7.1(f) or
7.1(g) exists), such rate shall be increased by two percent (2.00%) per annum. 
Such fee shall be paid to Administrative Agent for the benefit of the Revolving
Lenders in arrears, on the first day of each calendar month and on the date on
which all Letter of Credit Obligations have been discharged.  In addition, the
Applicable Borrower shall pay to any L/C Issuer, on demand, its customary fees
at then prevailing rates, without duplication of fees otherwise payable
hereunder (including all per annum fees), charges and expenses of such L/C

 

20

--------------------------------------------------------------------------------


 

Issuer in respect of the issuance, negotiation, acceptance, amendment, transfer
and payment of such Letter of Credit or otherwise payable pursuant to the
application and related documentation under which such Letter of Credit is
issued.

 

(d)                                 Letter of Credit Fronting Fee.  Each
Borrower agrees to pay to Administrative Agent for the ratable benefit of the
L/C Issuers, for each calendar month during which any Letter of Credit
Obligation shall remain outstanding on its behalf or for its benefit, a fee (the
“Letter of Credit Fronting Fee”) in an amount equal to the product of the
average daily undrawn face amount of all Letters of Credit issued, guaranteed or
supported by risk participation agreements multiplied by 0.125% per annum.  Such
fee shall be paid to Administrative Agent for the benefit of the L/C Issuers in
arrears, on the first day of each calendar month and on the date on which all
Letter of Credit Obligations have been discharged.

 

1.10                        Payments by the Borrowers.

 

(a)                                 All payments (including prepayments) to be
made by each Credit Party on account of principal, interest, fees and other
amounts required hereunder shall be made without set off, recoupment,
counterclaim or deduction of any kind, shall, except as otherwise expressly
provided herein, be made to Administrative Agent (for the ratable account of the
Persons entitled thereto) at the address for payment specified in the signature
page hereof in relation to Administrative Agent (or such other address as
Administrative Agent may from time to time specify in accordance with
Section 9.2), including payments utilizing the ACH system, and shall be made in
Dollars with respect to U.S. Obligations or Dollars or Canadian Dollars, as
applicable, with respect to Canadian Obligations and by wire transfer or ACH
transfer in immediately available funds (which shall be the exclusive means of
payment hereunder), no later than 1:00 p.m. (New York time) on the date due. 
Any payment which is received by Administrative Agent later than 1:00 p.m. (New
York time) may in Administrative Agent’s discretion be deemed to have been
received on the immediately succeeding Business Day and any applicable interest
or fee shall continue to accrue.  Each Borrower and each other Credit Party
hereby irrevocably waives the right to direct the application during the
continuance of an Event of Default of any and all payments in respect of any
Obligation and any proceeds of Collateral.  Each Borrower hereby authorizes
Administrative Agent and each Lender to make a Revolving Loan (which shall be a
Base Rate Loan or Canadian Index Rate Loan, as applicable, and which may be a
Swing Loan) to pay (i) interest, principal (including Swing Loans), L/C
Reimbursement Obligations, agent fees, Applicable Unused Commitment Fees and
Letter of Credit Fees, payable by such Borrower, in each instance, on the date
due, or (ii) after five (5) days’ prior notice to the Borrower Representative,
other fees, costs or expenses payable by a Borrower or any of its Subsidiaries
hereunder or under the other Loan Documents.

 

(b)                                 Subject to the provisions set forth in the
definition of “Interest Period” herein, if any payment hereunder shall be stated
to be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of interest or fees, as the case may be.

 

(c)                                  Application of Payments.

 

(i)                                     So long as no Event of Default has
occurred and is continuing, payments shall be applied in accordance with
Section 1.8(d).  All payments and prepayments

 

21

--------------------------------------------------------------------------------


 

applied to a particular Loan shall be applied ratably to the portion thereof
held by each Lender as determined by its pro rata share.

 

(ii)                                  As to all payments made when an Event of
Default has occurred and is continuing or following the Revolving Termination
Date, Borrower hereby irrevocably waives the right to direct the application of
any and all payments received from or on behalf of Borrower, and Borrower hereby
irrevocably agrees that the Administrative Agent shall have the continuing
exclusive right to apply any and all such payments against the Obligations as
the Administrative Agent may deem advisable notwithstanding any previous entry
by the Administrative Agent in the Register or any other books and records.

 

(iii)                               In all circumstances after acceleration or
maturity of the Obligations, all payments and proceeds of Export-Related
Accounts shall be applied to amounts then due and payable in the following
order:

 

first, to payment of costs and expenses, including Attorney Costs, of
Administrative Agent payable or reimbursable by the Credit Parties under the
Loan Documents and to all obligations owing to the Agents, Swingline Lender, or
L/C Issuer by any Non-Funding Lender under the Loan Documents;

 

second, to payment of Attorney Costs of Lenders payable or reimbursable by the
Borrowers under this Agreement;

 

third, to payment of all accrued unpaid interest on the Export-Related Loans;

 

fourth, to payment of principal of the Export-Related Loans;

 

fifth, to payment of all accrued unpaid interest on the Obligations (other than
Export-Related Loans) and fees owed to Administrative Agent, Lenders and L/C
Issuers;

 

sixth, to payment of principal of the Obligations (other than Export-Related
Loans) including, without limitation, L/C Reimbursement Obligations then due and
payable, any Obligations under any Noticed Secured Rate Contract and cash
collateralization of unmatured Letter of Credit Obligations to the extent not
then due and payable);

 

seventh, to payment of any Obligations arising under or pursuant to any Noticed
Bank Products, on a pro rata basis;

 

eighth, to payment of any other Obligations then arising under any other Bank
Products and any Secured Rate Contracts (other than any Noticed Secured Rate
Contracts), on a pro rata basis;

 

ninth, to payment of any other amounts owing constituting Obligations; and

 

22

--------------------------------------------------------------------------------

 


 

tenth, any remainder shall be for the account of and paid to whoever may be
lawfully entitled thereto.

 

(iv)                              In all circumstances after acceleration or
maturity of the Obligations, all payments and proceeds of all other Collateral
(other than Export-Related Accounts and proceeds thereof) shall be applied to
amounts then due and payable in the following order:

 

first, to payment of costs and expenses, including Attorney Costs, of
Administrative Agent payable or reimbursable by the Credit Parties under the
Loan Documents and to all obligations owing to the Agents, Swingline Lender, or
L/C Issuer by any Non-Funding Lender under the Loan Documents;

 

second, to payment of Attorney Costs of Lenders payable or reimbursable by the
Borrowers under this Agreement;

 

third, to payment of all accrued unpaid interest on the Obligations (other than
Export-Related Loans) and fees owed to Administrative Agent, Lenders and L/C
Issuers;

 

fourth, to payment of principal of the Obligations (other than Export-Related
Loans) including, without limitation, L/C Reimbursement Obligations then due and
payable, any Obligations under any Noticed Secured Rate Contract and cash
collateralization of unmatured Letter of Credit Obligations to the extent not
then due and payable);

 

fifth, to payment of any Obligations arising under or pursuant to any Noticed
Bank Products, on a pro rata basis;

 

sixth, to payment of any other Obligations then arising under any other Bank
Products and any Secured Rate Contracts (other than any Noticed Secured Rate
Contracts), on a pro rata basis;

 

seventh, to payment of all accrued unpaid interest on the Export-Related Loans;

 

eighth, to payment of principal of the Export-Related Loans;

 

ninth, to payment of any other amounts owing constituting Obligations; and

 

tenth, any remainder shall be for the account of and paid to whoever may be
lawfully entitled thereto.

 

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to the application to the next
succeeding category and (ii) each of the Lenders or other Persons entitled to
payment shall receive an amount equal to its pro rata share of amounts available

 

23

--------------------------------------------------------------------------------


 

to be applied pursuant to clauses third, fourth and seventh above.  Amounts
distributed with respect to any Bank Products shall be the actual amount owing
under such Bank Product as calculated by the applicable Bank Product Provider
and reported in writing to Administrative Agent.  Administrative Agent shall
have no obligation to calculate the amount to be distributed with respect to any
Secured Rate Contract or Bank Product, but may rely upon written notice of the
amount (setting forth a reasonably detailed calculation) from the applicable
Secured Swap Provider or Bank Product Provider.  In the absence of such notice,
Administrative Agent may assume the amount to be distributed is the amount of
such Secured Rate Contract or Bank Product last reported to it.

 

(d)                                 Notwithstanding the foregoing provisions of
subsection 1.10(c), (i) payments from the U.S. Borrowers and proceeds of any
U.S. Collateral shall be applied to pay the U.S. Obligations in the order set
forth in subsection 1.10(c); in the case of items first and second, to the
extent of the U.S. Borrowers’ pro rata share of such Obligations; in the case of
item third, to the extent of interest and fees on the Loans and Letters of
Credit advanced to, or for the account of, the U.S. Borrowers; and in the case
of item fourth to the principal and cash collateralization of Loans advanced to
the U.S. Borrowers and Letters of Credit for the U.S. Borrowers’ account, and
thereafter, to the Obligations of the Canadian Borrower in the order set forth
above and (ii) payments from the Canadian Borrower and proceeds of any Canadian
Collateral shall be applied to pay the Canadian Obligations in the order set
forth in subsection 1.10(c); in the case of items first and second, to the
extent of the Canadian Borrower’s pro rata share of such Obligations; in the
case of item third, to the extent of interest and fees on the Loans and Letters
of Credit advanced to, or for the account of, the Canadian Borrower; and in the
case of item fourth to the principal and cash collateralization of Loans
advanced to the Canadian Borrower and Letters of Credit for the Canadian
Borrower’s account; provided, that in no event shall payments from the Canadian
Borrower or proceeds of any Canadian Collateral be applied to pay the U.S.
Obligations.

 

1.11                        Payments by the Lenders to Administrative Agent;
Settlement.

 

(a)                                 Administrative Agent may, on behalf of
Lenders, disburse funds to the Applicable Borrower for Loans requested.  Each
Lender shall reimburse Administrative Agent on demand for all funds disbursed on
its behalf by Administrative Agent, or if Administrative Agent so requests, each
Lender will remit to Administrative Agent its Commitment Percentage of any Loan
before Administrative Agent disburses same to the Applicable Borrower.  If
Administrative Agent elects to require that each Lender make funds available to
Administrative Agent prior to disbursement by Administrative Agent to the
Applicable Borrower, Administrative Agent shall advise each Lender by telephone
or fax of the amount of such Lender’s Commitment Percentage of the Loan
requested by the Borrower Representative no later than the Business Day prior to
the scheduled Borrowing date applicable thereto, and each such Lender shall pay
Administrative Agent such Lender’s Commitment Percentage of such requested Loan,
in same day funds, by wire transfer to Administrative Agent’s account, as set
forth on Administrative Agent’s signature page hereto, no later than 1:00
p.m. (New York time) on such scheduled Borrowing date.  Nothing in this
subsection 1.11(a) or elsewhere in this Agreement or the other Loan Documents,
including the remaining provisions of Section 1.11, shall be deemed to require
Administrative Agent to advance funds on behalf of any Lender or to relieve any
Lender from its obligation to fulfill its Commitments hereunder or to prejudice
any rights that Administrative Agent, any

 

24

--------------------------------------------------------------------------------


 

Lender or the Borrowers may have against any Lender as a result of any default
by such Lender hereunder.

 

(b)                                 At least once each calendar week or more
frequently at Administrative Agent’s election (each, a “Settlement Date”),
Administrative Agent shall advise each Lender by telephone or fax of the amount
of such Lender’s Commitment Percentage of principal, interest and Fees paid for
the benefit of Lenders with respect to each applicable Loan.  Provided that each
Lender has funded all payments required to be made by it and funded all
purchases of participations required to be funded by it under this Agreement and
the other Loan Documents as of such Settlement Date, Administrative Agent shall
pay to each Lender such Lender’s Commitment Percentage (as increased in
accordance with the reallocation and assumption required by the second sentence
of subsection 1.1(b)(vii) until such time as such Lenders have received payment
in full of the Aggregate Excess Funding Amount) of principal, interest and fees
paid by each Borrower since the previous Settlement Date for the benefit of such
Lender on the Loans held by it.  Such payments shall be made by wire transfer to
such Lender not later than 2:00 p.m. (New York time) on the next Business Day
following each Settlement Date.  Administrative Agent shall be entitled to set
off the funding shortfall against any Non-Funding Lender’s Commitment Percentage
of all payments received from the Borrowers, after making payment in full of the
Aggregate Excess Funding Amount to the funding Lenders thereof, and hold, in a
non-interest bearing account, all remaining portions of any payments received by
Administrative Agent for the benefit of any Non-Funding Lender pursuant to this
Agreement as cash collateral for any unfunded reimbursement obligations of such
Non-Funding Lender until the Obligations are paid in full in cash, all Letter of
Credit Obligations have been discharged or cash collateralized and all
Commitments have been terminated, and upon such unfunded obligations owing by a
Non-Funding Lender becoming due and payable, Administrative Agent shall be
authorized to use such cash collateral to make such payment on behalf of such
Non-Funding Lender.  Any amounts owing by a Non-Funding Lender to Administrative
Agent which are not paid when due shall accrue interest at the interest rate
applicable during such period to Revolving Loans that are Base Rate Loans or
Canadian Index Rate Loans, as applicable.

 

(c)                                  Availability of Lender’s Commitment
Percentage.  Administrative Agent may assume that each Revolving Lender will
make its Commitment Percentage of each Revolving Loan available to
Administrative Agent on each Borrowing date.  If such Commitment Percentage is
not, in fact, paid to Administrative Agent by such Revolving Lender when due,
Administrative Agent will be entitled to recover such amount on demand from such
Revolving Lender without setoff, counterclaim or deduction of any kind.  If any
Revolving Lender fails to pay the amount of its Commitment Percentage forthwith
upon Administrative Agent’s demand, Administrative Agent shall promptly notify
the Borrower Representative and the Applicable Borrower shall immediately repay
such amount to Administrative Agent.  Nothing in this subsection 1.11(c) or
elsewhere in this Agreement or the other Loan Documents shall be deemed to
require Administrative Agent to advance funds on behalf of any Revolving Lender
or to relieve any Revolving Lender from its obligation to fulfill its
Commitments hereunder or to prejudice any rights that the Borrowers may have
against any Revolving Lender as a result of any default by such Revolving Lender
hereunder.  Without limiting the provisions of subsection 1.11(b), to the extent
that Administrative Agent advances funds to any Borrower on behalf of any
Revolving Lender and is not reimbursed therefor on the same Business Day as such
advance is made, Administrative Agent shall be entitled to retain for its
account all interest accrued on such advance from the date such advance was made
until reimbursed by the applicable Revolving Lender.

 

25

--------------------------------------------------------------------------------


 

(d)                                 Return of Payments.

 

(i)                                     If Administrative Agent pays an amount
to a Lender under this Agreement in the belief or expectation that a related
payment has been or will be received by Administrative Agent from any Borrower
and such related payment is not received by Administrative Agent, then
Administrative Agent will be entitled to recover such amount from such Lender on
demand without setoff, counterclaim or deduction of any kind.

 

(ii)                                  If Administrative Agent determines at any
time that any amount received by Administrative Agent under this Agreement or
any other Loan Document must be returned to any Credit Party or paid to any
other Person pursuant to any insolvency law or otherwise, then, notwithstanding
any other term or condition of this Agreement or any other Loan Document,
Administrative Agent will not be required to distribute any portion thereof to
any Lender.  In addition, each Lender will repay to Administrative Agent on
demand any portion of such amount that Administrative Agent has distributed to
such Lender, together with interest at such rate, if any, as Administrative
Agent is required to pay to any Borrower or such other Person, without setoff,
counterclaim or deduction of any kind, and Administrative Agent will be entitled
to set-off against future distributions to such Lender any such amounts (with
interest) that are not repaid on demand.

 

(e)                                  Non-Funding Lenders.  The failure of any
Non-Funding Lender to make any Revolving Loan, Letter of Credit Obligation or
any payment required by it hereunder, or to fund any purchase of any
participation to be made or funded by it on the date specified therefor shall
not relieve any other Lender (each such other Revolving Lender, an “Other
Lender”) of its obligations to make such loan or fund the purchase of any such
participation on such date, but neither Administrative Agent nor, other than as
expressly set forth herein, any Other Lender shall be responsible for the
failure of any Non-Funding Lender to make a loan, fund the purchase of a
participation or make any other payment required hereunder.  Notwithstanding
anything set forth herein to the contrary, a Non-Funding Lender shall not have
any voting or consent rights under or with respect to any Loan Document or
constitute a “Lender” or a “Revolving Lender” (or be, or have its Loans and
Commitments, included in the determination of “Required Lenders” or “Lenders
directly affected” pursuant to Section 9.1) for any voting or consent rights
under or with respect to any Loan Document; provided, that the Commitment of
such Non-Funding Lender shall not be increased or extended without the consent
of such Non-Funding Lender.  Moreover, for the purposes of determining Required
Lenders, the Loans and Commitments held by Non-Funding Lenders shall be excluded
from the total Loans and Commitments outstanding.

 

(f)                                   Procedures.  Administrative Agent is
hereby authorized by each Credit Party and each other Secured Party to establish
procedures (and to amend such procedures from time to time) to facilitate
administration and servicing of the Loans and other matters incidental thereto. 
Without limiting the generality of the foregoing, Administrative Agent is hereby
authorized to establish procedures to make available or deliver, or to accept,
notices, documents and similar items on, by posting to or submitting and/or
completion on, E-Systems.

 

1.12                        Borrower Representative.  Each Borrower hereby
designates and appoints Axiall as its representative and agent on its behalf
(the “Borrower Representative”) for the purposes of issuing Notices of
Borrowings, Notices of Conversion/Continuation, L/C Requests and Swingline
Requests, delivering certificates including Compliance Certificates and
Borrowing Base Certificates, giving instructions with respect to the
disbursement of the proceeds of the Loans,

 

26

--------------------------------------------------------------------------------


 

selecting interest rate options, giving and receiving all other notices and
consents hereunder or under any of the other Loan Documents and taking all other
actions (including in respect of compliance with covenants) on behalf of any
Borrower or the Borrowers under the Loan Documents.  Borrower Representative
hereby accepts such appointment.  Administrative Agent and each Lender may
regard any notice or other communication pursuant to any Loan Document from
Borrower Representative as a notice or communication from all Borrowers.  Each
warranty, covenant, agreement and undertaking made on behalf of a Borrower by
Borrower Representative shall be deemed for all purposes to have been made by
such Borrower and shall be binding upon and enforceable against such Borrower to
the same extent as if the same had been made directly by such Borrower.

 

1.13                        Eligible Accounts.  All of the Accounts (other than
Export-Related Accounts and Designated Eligible Foreign Accounts) (i) owned by
each Credit Party, (ii) arising from the actual and bona fide sale and delivery
of goods by such Credit Party or rendition of services by such Credit Party in
the ordinary course of its business which transactions are completed in
accordance with the terms and provisions contained in any documents related
thereto and (iii) properly reflected as “Eligible Accounts” in the most recent
Borrowing Base Certificate delivered by Borrower Representative to
Administrative Agent shall be “Eligible Accounts” for purposes of this
Agreement, except any Account to which any of the exclusionary criteria set
forth below applies.  The Co-Collateral Agents shall have the right to
establish, modify or eliminate Reserves against Eligible Accounts from time to
time in their Permitted Discretion.  Eligible Accounts shall not include the
following Accounts of a Credit Party:

 

(a)                                 Past Due Accounts.  Accounts that:

 

(i)                                     with respect to Credit Parties who
maintain invoice date agings, are over 90 days from date of invoice; or

 

(ii)                                  with respect to Credit Parties who
maintain due date agings, are over 60 days past due; provided, however, that all
such amounts that are over 120 days from date of invoice in such agings shall be
considered ineligible.

 

(b)                                 Cross Aged Accounts.  Accounts that are the
obligations of an Account Debtor if fifty percent (50%) or more of the Dollar
amount of all Accounts owing by that Account Debtor are ineligible under the
criteria set forth in subsection 1.13(a);

 

(c)                                  Foreign Accounts.  Accounts that are the
obligations of an Account Debtor located in a country other than the United
States or Canada unless payment thereof is assured by a letter of credit
assigned and delivered to Administrative Agent, satisfactory to the
Co-Collateral Agents as to form, amount and issuer, or subject to credit
insurance payable to Administrative Agent issued by an insurer and on terms and
in an amount acceptable to the Co-Collateral Agents;

 

(d)                                 Government Accounts.  Accounts (in excess of
$1,000,000 in the aggregate for all such accounts) that are the obligation of an
Account Debtor that is the United States government or a political subdivision
thereof, or any state, county or municipality or department, agency or
instrumentality thereof or the Canadian government (Her Majesty The Queen in
Right of Canada) or a political subdivision thereof, or any province or
territory, or any municipality or department, agency or instrumentality thereof,
unless both Co-Collateral Agents,

 

27

--------------------------------------------------------------------------------


 

in their Permitted Discretion, have agreed to the contrary in writing, or the
applicable Credit Party has complied with respect to such obligation with the
Federal Assignment of Claims Act of 1940 or the Financial Administration Act
(Canada), as applicable, or any applicable state, county or municipal law
restricting the assignment thereof with respect to such obligation;

 

(e)                                  Contra Accounts.  Accounts to the extent a
Borrower or any Subsidiary thereof is liable for goods sold or services rendered
by the applicable Account Debtor to such Borrower or any Subsidiary thereof but
only to the extent of the potential offset;

 

(f)                                   Chargebacks/Partial Payments/Disputed. 
Any Account if any defense, counterclaim, setoff or dispute is asserted as to
such Account, but only to the extent of any such asserted defense, counterclaim,
setoff or dispute;

 

(g)                                  Inter-Company/Affiliate Accounts.  Accounts
that arise from a sale to any Affiliate of any Credit Party;

 

(h)                                 Concentration Risk.  Accounts to the extent
that such Account, together with all other Eligible Accounts owing by such
Account Debtor and its Affiliates as of any date of determination exceed 20% of
all Eligible Accounts; provided, that any such Accounts owing by any Account
Debtor and its Affiliates that are Investment Grade shall be permitted up to an
amount not to exceed 25% of all Eligible Accounts.

 

(i)                                     Credit Risk.  Accounts that are owed by
Account Debtors that are not deemed credit worthy as determined by the
Co-Collateral Agents in their Permitted Discretion, upon the delivery of prior
or contemporaneous notice (oral or written) of such determination to the
Borrower Representative;

 

(j)                                    Pre-Billing.  Accounts with respect to
which an invoice has been sent to the applicable Account Debtor, but for which
goods or services have not been shipped or provided;

 

(k)                                 Un-Billed. Accounts with respect to which an
invoice, reasonably acceptable to Administrative Agent in form and substance,
has not been sent to the applicable Account Debtor;

 

(l)                                     Defaulted Accounts; Bankruptcy. 
Accounts where:

 

(i)                                     the Account Debtor obligated upon such
Account suspends business, makes a general assignment for the benefit of
creditors or fails to pay its debts generally as they come due; or

 

(ii)                                  a petition is filed by or against any
Account Debtor obligated upon such Account under any bankruptcy law or any other
federal, state or foreign (including any provincial) receivership, insolvency
relief or other law or laws for the relief of debtors;

 

(m)                             Employee Accounts.  Accounts that arise from a
sale to any director, officer, other employee, or to any entity that has any
common officer with any Credit Party;

 

(n)                                 Progress Billing.  Accounts (i) as to which
a Credit Party is not able to bring suit or otherwise enforce its remedies
against the Account Debtor through judicial process,

 

28

--------------------------------------------------------------------------------


 

or (ii) if the Account represents a progress billing consisting of an invoice
for goods sold or used or services rendered pursuant to a contract under which
the Account Debtor’s obligation to pay that invoice is subject to a Credit
Party’s completion of further performance under such contract or is subject to
the equitable lien of a surety bond issuer;

 

(o)                                 Bill and Hold.  Accounts that arise with
respect to goods that are delivered on a bill-and-hold basis unless the
Administrative Agent shall have received an agreement in writing from the
Account Debtor, in form and substance satisfactory to the Administrative Agent,
confirming the unconditional obligation of the Account Debtor to take the goods
related thereto and pay such invoice;

 

(p)                                 C.O.D.  Accounts that arise with respect to
goods that are delivered on a cash-on-delivery basis;

 

(q)                                 Credit Limit.  Accounts to the extent such
Account exceeds any credit limit established by the Co-Collateral Agents, in
their Permitted Discretion, following prior notice of such limit by the
Co-Collateral Agents to the Borrower Representative;

 

(r)                                    Non-Acceptable Alternative Currency. 
Accounts that are payable in any currency other than Dollars or Canadian
Dollars;

 

(s)                                   Other Liens Against Receivables.  Accounts
that (i) are not owned by a Credit Party or (ii) are subject to any right,
claim, Lien or other interest of any other Person, other than Liens (x) in favor
of Administrative Agent, securing the Obligations or (y) permitted pursuant to
subsection 5.1 provided, that such Liens are subordinated to the Liens in favor
of Administrative Agent on terms satisfactory to Administrative Agent or are in
respect of Prior Claims not yet due and payable in respect of which the Credit
Party maintains sufficient cash reserve for payment;

 

(t)                                    Conditional Sale.  Accounts that arise
with respect to goods that are placed on consignment, guaranteed sale or other
terms by reason of which the payment by the Account Debtor is conditional;

 

(u)                                 Judgments, Notes or Chattel Paper.  Accounts
that are evidenced by a judgment, Instrument or Chattel Paper;

 

(v)                                 Not Bona Fide.  Accounts that are not true
and correct statements of bona fide obligations incurred in the amount of such
Account for merchandise sold to or services rendered and accepted by the
applicable Account Debtor;

 

(w)                               Ordinary Course; Sales of Equipment or Bulk
Sales.  Accounts that do not arise from the sale of goods or the performance of
services by a Credit Party in the Ordinary Course of Business, including,
without limitation, sales of Equipment and bulk sales;

 

(x)                                 Not Perfected.  Accounts as to which
Administrative Agent’s Lien thereon, on behalf of itself and the other Secured
Parties, is not a first priority perfected Lien (unless the Administrative
Agent’s Liens are subject only to Prior Claims not yet due and payable in
respect of which the Credit Party maintains sufficient cash reserve for
payment);

 

29

--------------------------------------------------------------------------------


 

(y)                                 Volume Rebates.  Accounts with respect to
which a Credit Party is expected to offer such Accounts future rebates for
purchases, but only to the extent of such future rebates, it being understood
that the basis for this ineligible may be based upon a general ledger reserve
for same established by a Credit Party;

 

(z)                                  Accrued Warranties:  Accounts as to which
Credit Parties have identified and reserved for future warranty claims, but only
to the extent of such future warranty claims, it being understood that the basis
for this ineligible may be based upon a general ledger reserve for same
established by a Credit Party;

 

(aa)                          [Reserved]; or

 

(bb)                          Miscellaneous.  Accounts, without duplication or
limitation, (i) whose collectability is doubtful in the commercially reasonable
judgment of the Administrative Agent, (ii) as to which any of the
representations and warranties in the Loan Documents are untrue, (iii) to the
extent that a Borrower or any Subsidiary thereof owes a credit to the applicable
Account Debtor, but only to the extent of such credit, and (iv) to the extent
constituting reconciliations between source documents and other reported data.

 

1.14                        Eligible Inventory.  All of the Inventory owned by
each Credit Party and properly reflected as “Eligible Inventory”, in the most
recent Borrowing Base Certificate delivered by Borrower Representative to
Administrative Agent shall be “Eligible Inventory” for purposes of this
Agreement, except any Inventory to which any of the exclusionary criteria set
forth below or in the component definitions herein applies.  The Co-Collateral
Agents shall have the right to establish, modify, or eliminate Reserves against
Eligible Inventory from time to time in their Permitted Discretion.  Eligible
Inventory shall not include the following Inventory of a Credit Party:

 

(a)                                 Excess/Obsolete.  Inventory that is, excess,
obsolete, unsaleable, shopworn, or seconds;

 

(b)                                 Damaged.  Inventory that is damaged or unfit
for sale;

 

(c)                                  Locations < $100K.  Inventory is located at
any site if the aggregate book value of Inventory at any such location is less
than $100,000;

 

(d)                                 Consignment.  Inventory that is placed on
consignment unless such Inventory is subject to Co-Collateral Agents’ customary
eligibility criteria for consignment Inventory (Axiall to be notified on a case
by case basis) and shall be otherwise eligible;

 

(e)                                  Off-Site.  Inventory that (i) is not
located on premises owned, leased or rented by a Credit Party and set forth in
Schedule 3.21 or (ii) is stored at a leased location, unless (x) a reasonably
satisfactory landlord waiver has been delivered to Administrative Agent and such
Inventory is segregated or otherwise separately identifiable from goods of
others, if any, stored on such leased premises, or (y) Reserves of three months’
rent have been established with respect thereto, (iii) is stored with a bailee
or warehouseman unless (x) a reasonably satisfactory, acknowledged bailee letter
has been received by Administrative Agent with respect thereto and such
Inventory is segregated or otherwise separately identifiable from goods of
others, if any, stored at such location and (y) Reserves of three months’ rent
have been established with respect

 

30

--------------------------------------------------------------------------------


 

thereto, or (iv) is located at an owned or leased location subject to a mortgage
(other than a mortgage subject to the Intercreditor Agreement) in favor of a
lender other than Administrative Agent, unless (x) a reasonably satisfactory
mortgagee waiver has been delivered to Administrative Agent or (y) Reserves of
three months’ mortgage interest have been established with respect thereto;

 

(f)                                   In-Transit.  Inventory that is in transit
(other than Inventory that is otherwise Eligible Inventory and is in transit
between U.S. and/or Canada locations of the Credit Parties; provided, that the
Administrative Agent shall have received a collateral access agreement duly
executed and delivered by the freight forwarder handling the shipping and
delivery of such Inventory); provided, further, that any such Inventory en route
from any such U.S. location shall be included in the U.S. Borrowing Base and any
such Inventory en route from any such Canadian location shall be included in the
Canadian Borrowing Base;

 

(g)                                  Customized.  Inventory subject to any
licensing, trademark, trade name or copyright agreements with any third parties
which would require any consent of any third party for the sale or disposition
of that Inventory (which consent has not been obtained) or the payment of any
monies to any third party upon such sale or other disposition (to the extent of
such monies);

 

(h)                                 Packing/Shipping Materials.  Inventory that
consists of packing or shipping materials, or manufacturing supplies other than
Permitted Packing and Shipping Inventory;

 

(i)                                     Tooling.  Inventory that consists of
tooling or replacement parts;

 

(j)                                    Display.  Inventory that consists of
display items;

 

(k)                                 Returns.  Inventory that consists of goods
which have been returned by the buyer;

 

(l)                                     Freight.  Inventory identified as
deferred “freight-in” costs by the Borrower on its general ledger and reflected
on the most recent Borrowing Base Certificate;

 

(m)                             Hazardous Materials.  Inventory that consists of
goods that can be transported or sold only with licenses that are not readily
available; provided, that in no event shall any of the Inventory produced or
stored by the Credit Parties in the Ordinary Course of Business as of the
Effective Date be excluded from Eligible Inventory solely as a result of
application of this clause (m), including, without limitation, chlorine,
caustic, vinyl chloride monomer, vinyl resins, vinyl compounds, acetone,
benzene, phenol natural gas, ethylene, hydrogen, muriatic acid, ethyl chloride,
ethylene dichloride, perchloethylene, trichloroethylene, calcium hypochlorite or
phosgene derivatives;

 

(n)                                 Un-insured.  Inventory that is not covered
by casualty insurance satisfying the requirements of Section 4.6;

 

(o)                                 Not Owned/Other Liens.  Inventory that is
not owned by a Credit Party or is subject to Liens other than Permitted Liens
described in subsections 5.1(b), (c), (d), (f) and (o) (provided, that such
Liens permitted pursuant to subsection 5.1(o) are subordinated to the

 

31

--------------------------------------------------------------------------------


 

Liens in favor of Administrative Agent and are subject to the terms of the
Intercreditor Agreement) or rights of any other Person (including the rights of
a purchaser that has made progress payments and the rights of a surety that has
issued a bond to assure a Credit Party’s performance with respect to that
Inventory);

 

(p)                                 Unperfected.  Inventory that is not subject
to a first priority Lien in favor of Administrative Agent on behalf of itself
and the Secured Parties (unless the Administrative Agent’s Liens are subject
only to (i) Prior Claims not yet due and payable in respect of which the Credit
Party maintains sufficient cash reserve for payment or (ii) Liens described in
subsection 5.1(d) (subject to Reserves));

 

(q)                                 Negotiable Bill of Sale.  Inventory that is
covered by a negotiable document of title, unless such document has been
delivered to Administrative Agent with all necessary endorsements, free and
clear of all Liens except Liens in favor of Administrative Agent, on behalf of
itself and the Secured Parties; or

 

(r)                                    Not Ordinary Course.  Inventory (other
than raw materials) that is not of a type held for sale in the Ordinary Course
of Business of a Credit Party;

 

(s)                                   Slow-Moving.  Inventory with no activity,
production or sales over a six month period, as determined and reassessed from
time to time by the Credit Parties and deemed to be reasonably satisfactory to
the Co-Collateral Agents;

 

(t)                                    Natural Gas, Oxygen and Nitrogen. 
Inventory that is classified as natural gas (unless otherwise deemed eligible by
the Co-Collateral Agents in their Permitted Discretion following additional due
diligence) oxygen or nitrogen by the Credit Parties;

 

(u)                                 JV Inventory.  Inventory that relates to
joint ventures of Axiall or any other Credit Party;

 

(v)                                 Heel Inventory.  Inventory that is
classified as heel Inventory to the extent not deemed to have any liquidation
value in the most recent Inventory Appraisal;

 

(w)                               Shrink Reserve.  Inventory that is identified
as such by the Credit Parties consistent with historical practices.

 

(x)                                 Miscellaneous.  Inventory, without
duplication or limitation, which in the commercial judgment of the Co-Collateral
Agents is of questionable value or for which a reserve should be implemented
including items constituting reconciliations between source documents and other
reported data; or

 

(y)                                 WIP. Work-In-Process inventory, including
without duplication raw materials in process.

 

1.15                        Increases and Reductions of Commitments.

 

(a)                                 Axiall may at any time and from time to
time, by written notice to Administrative Agent (which shall promptly deliver a
copy thereof to each Lender) executed by Axiall and one or more financial
institutions (the “Increasing Lenders”), which may include any Lender, cause new
Commitments to be extended by the Increasing Lenders (or cause the

 

32

--------------------------------------------------------------------------------


 

Commitments of the Increasing Lenders that are already Lenders to be increased,
as the case may be) in an amount for each Increasing Lender (which shall not be
less than $5,000,000) set forth in such notice; provided, that (i) the new
Commitments and increases in existing Commitments pursuant to this paragraph
shall not be greater than $200,000,000 in the aggregate during the term of this
Agreement and shall not be less than $15,000,000 (or any portion of such
$200,000,000 aggregate amount remaining unused) for any such increase and
(ii) each Increasing Lender, if not already a Lender hereunder, shall become a
party to this Agreement by completing and delivering to Administrative Agent a
duly executed accession agreement in a form satisfactory to Administrative Agent
and Axiall (an “Accession Agreement”).  Any Incremental Facility (as defined
below) shall have the same terms (including, without limitation, applicable
interest rates and fees pursuant to Section 1.9), and be subject to the same
Loan Documents, as the Commitments existing immediately prior to the
effectiveness of such Incremental Facility.  Each existing Lender shall, by
notice to Axiall and Administrative Agent given not later than 10 days after the
date of Administrative Agent’s notice delivered pursuant to the first sentence
of this subsection, either agree to provide a portion of any Incremental
Facility (as defined below), or decline to do so (and any existing Lender that
does not deliver such notice within such period of 10 days shall be deemed to
have declined to do so).  In the event that, on the 10th day after
Administrative Agent shall have delivered the notice pursuant to the first
sentence of this paragraph, the existing Lenders shall have agreed to provide an
Incremental Facility in an aggregate amount greater than the amount requested by
Axiall, allocations of the Commitments of the existing Lenders with respect to
such Incremental Facility shall be allocated proportionately among such existing
Lenders in accordance with the amounts of such Incremental Facility that such
existing Lenders agreed to provide.  In the event that, on the 10th day after
Administrative Agent shall have delivered the notice pursuant to the first
sentence of this paragraph, the existing Lenders shall have agreed to provide an
Incremental Facility in an aggregate amount less than the amount requested by
Axiall, the remaining portion of such Incremental Facility may be provided by
any other bank or other financial institution; provided, that Administrative
Agent and each L/C Issuer that is a Lender consents to such Person becoming a
Lender hereunder (which acceptance shall not be unreasonably withheld or
delayed) if such consent would be required under subsection 9.9(b) for an
assignment of Loans to such Person.  Any new Commitments and increases in
Commitments shall become effective on the date specified in the applicable
notices delivered pursuant to this Section 1.15 (but not prior to, for any
Increasing Lender that is not already a Lender, execution and delivery by such
Increasing Lender of an Accession Agreement).  Upon the effectiveness of any
Accession Agreement to which any Increasing Lender is a party, such Increasing
Lender shall thereafter be deemed to be a party to this Agreement and shall be
entitled to all rights, benefits and privileges and subject to all obligations
of a Lender hereunder.  Upon the effectiveness of any new Commitments or
increases in existing Commitments, Schedule 1.1(a) shall be deemed to have been
amended to reflect the Commitments of the Increasing Lenders.  Notwithstanding
the foregoing, no extension of or increase in Commitments pursuant to this
paragraph shall become effective unless (A) on a pro forma basis for the initial
Borrowing under any such Incremental Facility and the application of the
proceeds therefrom, (i) no Default or Event of Default has occurred and is
continuing and (ii) Excess Availability shall be equal to or greater than the
Threshold Amount, (B) Administrative Agent shall have received those documents
reasonably satisfactory to it, and (C) on the effective date of such increase,
the conditions set forth in Sections 2.2, shall be satisfied (with all
references in such Sections to the making of a Loan or the incurrence of a
Letter of Credit Obligation being deemed to be references to such extension of
or increase in Commitments).  On the effective date (the “Increase Effective
Date”) of any extension of or increase in Commitments pursuant to this
Section 1.15 (an “Incremental Facility”), (1) the aggregate principal amount of

 

33

--------------------------------------------------------------------------------


 

the Borrowings outstanding (the “Initial Borrowings”) immediately prior to the
Commitment Increase on the Increase Effective Date shall be deemed to be paid,
(2) each Increasing Lender that shall have had a Commitment prior to the
Commitment Increase shall pay to Administrative Agent in same day funds an
amount in Dollars or Canadian Dollars, as applicable, equal to the difference
between (I) the product of (x) such Lender’s Commitment Percentage (calculated
after giving effect to the Commitment Increase) multiplied by (y) the amount of
each Subsequent Borrowing (as hereinafter defined) and (II) the product of
(x) such Lender’s Commitment Percentage (calculated without giving effect to the
Commitment Increase) multiplied by (y) the amount of each Initial Borrowing,
(3) each Increasing Lender that shall not have had a Commitment prior to the
Commitment Increase shall pay to Administrative Agent in same day funds an
amount in Dollars or Canadian Dollars, as applicable, equal to the product of
(I) such Increasing Lender’s Commitment Percentage (calculated after giving
effect to the Commitment Increase) multiplied by (II) the amount of each
Subsequent Borrowing, (4) after it receives the funds specified in clauses (2)
and (3) above, Administrative Agent shall pay to each Lender the portion of such
funds that is equal to the difference between (I) the product of (x) such
Lender’s Applicable Percentage (calculated without giving effect to the
Commitment Increase) multiplied by (y) the amount of each Initial Borrowing and
(II) the product of (x) such Lender’s Commitment Percentage (calculated after
giving effect to the Commitment Increase) multiplied by (y) the amount of each
Subsequent Borrowing, (5) after the effectiveness of the Commitment Increase,
the Borrowers shall be deemed to have made new Borrowings (the “Subsequent
Borrowings”) in amounts equal to the amounts of the Initial Borrowings and of
the Types and for the Interest Periods of the Initial Borrowings, (6) each
Lender shall be deemed to hold its Commitment Percentage of each Subsequent
Borrowing (calculated after giving effect to the Commitment Increase) and
(7) the Borrowers shall pay each Lender any and all accrued but unpaid interest
on its Loans comprising the Initial Borrowings.  The deemed payments made
pursuant to clause (1) above shall be subject to compensation by the Borrowers
pursuant to Section 10.4 if the Increase Effective Date occurs other than on the
last day of the Interest Period of any Initial Borrowing relating thereto. 
Notwithstanding anything herein to the contrary, the proceeds of any Incremental
Facility shall be applied in accordance with Section 4.10.

 

(b)           Optional Termination or Reduction.

 

(i)            The Borrowers may, upon notice to Administrative Agent, terminate
or from time to time permanently reduce the Aggregate Revolving Loan Commitment;
provided, that (A) any such notice must be received by Administrative Agent not
later than 1:00 p.m. three Business Days prior to the date of termination or
reduction, (B) any such partial reduction shall be in an aggregate amount of
$5,000,000 or any whole multiple of $1,000,000 in excess thereof,
(C) simultaneously with any such reduction of the Aggregate Revolving Loan
Commitment, the Canadian Revolving Loan Sublimit shall be automatically reduced
proportionately and (D) the Borrowers shall not terminate or reduce the
Commitments if, after giving effect thereto and any concurrent payment of any
L/C Reimbursement Obligation and repayments of any Loans, (x) the U.S. Dollar
Equivalent of the aggregate principal amount of all outstanding Revolving Loans
would exceed the Maximum Revolving Loan Balance (y) the aggregate principal
amount of all outstanding U.S. Revolving Loans would exceed the Maximum U.S.
Revolving Loan Balance and (z) the U.S. Dollar Equivalent of the aggregate
principal amount of all outstanding Canadian Revolving Loans would exceed the
Maximum Canadian Revolving Loan Balance.

 

34

--------------------------------------------------------------------------------


 

(ii)           Administrative Agent will promptly notify the Lenders of any
reduction of the Aggregate Revolving Loan Commitment under clause (i) above. 
Upon any such reduction, the Commitment of each Lender shall be reduced by such
Lender’s Commitment Percentage of such reduction amount.  All fees accrued on
the amount of the Commitments so terminated or reduced to, but excluding, the
date of any such termination or reduction shall be payable on the effective date
of such termination or reduction.

 

1.16        Eligible Export-Related Accounts.  All of the Export-Related
Accounts of the U.S. Credit Parties reflected in the most recent Borrowing Base
Certificate delivered by the Borrower Representative to the Administrative Agent
shall be “Eligible Export-Related Accounts” for purposes of this Agreement,
except any Account to which any of the exclusionary criteria set forth in
Exhibit 1.16 apply.  The Co-Collateral Agents shall have the right to establish,
modify or eliminate Reserves against Eligible Export-Related Accounts from time
to time in their Permitted Discretion.  Eligible Export-Related Accounts shall
not include any Export-Related Account of the U.S. Credit Parties that does not
satisfy the criteria set forth (x) in the definition of “Eligible Export-Related
Account Receivable” contained in the Ex-Im Bank Borrower Agreement and (y) in
Exhibit 1.16.  For the avoidance of doubt, no Account that is an obligation of
an Account Debtor located in Canada shall be an “Eligible Export-Related
Account” under this Agreement.

 

ARTICLE II.
CONDITIONS PRECEDENT

 

2.1          Effectiveness of this Agreement.  The amendment and restatement of
the Prior Credit Agreement pursuant hereto and the obligations of the Lender to
make (or be deemed to have made) its Loans and of each L/C Issuer to Issue, or
cause to be Issued, Letters of Credit hereunder, in each case, is subject to
satisfaction of the following conditions in a manner satisfactory to the
Administrative Agent:

 

(a)           Loan Documents.  The Co-Collateral Agents shall have received on
or before the Effective Date (but subject to clause (h) below) all of the
agreements, documents, instruments and other items set forth on the closing
checklist attached hereto as Exhibit 2.1, each in form and substance reasonably
satisfactory to the Administrative Agent;

 

(b)           [Reserved];

 

(c)           Approvals.  Administrative Agent shall have received satisfactory
evidence of all necessary consents and approvals of all Persons, including all
requisite Governmental Authorities, to the execution, delivery and performance
of this Agreement and the other Loan Documents and the consummation of the
Transactions;

 

(d)           Payment of Fees and Expenses.  The Borrowers shall have paid the
fees required to be paid on the Effective Date (i) in the respective amounts
specified in Section 1.9 (including the fees specified in the Fee Letter and the
Engagement Letter) and other compensation payable to any Agent or Arranger, and
shall have reimbursed the Co-Collateral Agents for all reasonable and invoiced
fees, costs and expenses of closing, if any, presented as of the Effective Date
and (ii) to the Administrative Agent (for the benefit of the Prior ABL Credit
Agreement Lenders) in the amounts contemplated by Section 2.4(a);

 

35

--------------------------------------------------------------------------------


 

(e)           Financial Statements.  The Administrative Agent shall have
received the financial statements and other financial information referred to in
Section 3.11;

 

(f)            Material Adverse Effect.  As of the Effective Date, there will
have been (i) no Material Adverse Effect since December 31, 2013 (it being
acknowledged by the Lenders and Administrative Agent that the financial results
of the Credit Parties reflected in Axiall’s publicly reported financial
statements for the three Fiscal Quarter period ending September 30, 2014 (but
excluding any risk factor disclosures contained under the heading “Risk
Factors,” any disclosure of risks included in any “forward looking statements”
disclaimer, any footnotes included therein or any other statements that are
similarly non-specific or predictive or forward looking in nature, but in each
case, other than any specific factual information contained therein), do not
reflect any Material Adverse Effect in the financial condition of the Credit
Parties taken as a whole since December 31, 2013) and (ii) no litigation
commenced against any of the Credit Parties which would reasonably be expected
to have a material adverse impact on the Credit Parties taken as a whole, their
business, or their ability to repay the Loans, or which would challenge the
financing described herein; and

 

(g)           Flood Insurance.  Subject to Section 4.17, the Co-Collateral
Agents shall have received, with respect to each of the Mortgaged Properties, no
later than three Business Days prior to the Effective Date, in order to comply
with the National Flood Insurance Reform Act of 1994 and related legislation
(including the regulations of the Board of Governors of the Federal Reserve
System), the following documents: (i) a completed standard “life of loan” flood
hazard determination form (a “Flood Determination Form”), (ii) if the
improvement(s) to the improved Mortgaged Property is located in a special flood
hazard area, a notification to Axiall (“Borrower Notice”) and (if applicable)
notification to Axiall that flood insurance coverage under the National Flood
Insurance Program is not available because the community does not participate in
the National Flood Insurance Program, (iii) documentation evidencing Axiall’s
receipt of the Borrower Notice (e.g., countersigned Borrower Notice), and
(iv) if the Borrower Notice is required to be given and flood insurance is
available in the community in which the property is located, a copy of one of
the following: the flood insurance policy, Axiall’s application for a flood
insurance policy plus proof of premium payment, a declaration page confirming
that flood insurance has been issued, or such other evidence of flood insurance
satisfactory to the Co-Collateral Agents (any of the foregoing being “Evidence
of Flood Insurance”).

 

For purposes of determining compliance with the conditions specified in this
Section 2.1, each Lender or Co-Collateral Agent that has signed this Agreement
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender or a Co-Collateral Agent
unless the Administrative Agent shall have received written notice from such
Lender or Co-Collateral Agent prior to the proposed Effective Date specifying
its objection thereto.

 

2.2          Conditions to All Borrowings.  Except as otherwise expressly
provided herein, no Lender or L/C Issuer shall be obligated to fund any Loan or
incur any Letter of Credit Obligation, if, as of the date thereof:

 

(a)           any representation or warranty by any Credit Party contained
herein or in any other Loan Document is untrue or incorrect in any material
respect (without duplication of

 

36

--------------------------------------------------------------------------------


 

any materiality qualifier contained therein) as of such date, except to the
extent that such representation or warranty expressly relates to an earlier date
(in which event such representations and warranties were untrue or incorrect in
any material respect (without duplication of any materiality qualifier contained
therein) as of such earlier date);

 

(b)           any Default or Event of Default has occurred and is continuing or
would result after giving effect to any Loan (or the incurrence of any Letter of
Credit Obligation);

 

(c)           subject to clause 1.1(a)(ii), after giving effect to any Loan (or
the incurrence of any Letter of Credit Obligations), (A) (i) the U.S. Dollar
Equivalent of the aggregate outstanding amount of the Revolving Loans would
exceed the Maximum Revolving Loan Balance, (ii) the aggregate outstanding amount
of the U.S. Revolving Loans would exceed the Maximum U.S. Revolving Loan Balance
or (iii) the U.S. Dollar Equivalent of the aggregate outstanding amount of the
Canadian Revolving Loans would exceed the Maximum Canadian Revolving Loan
Balance and (B) the aggregate outstanding principal amount of Export-Related
Loans would exceed Export-Related Borrowing Availability;

 

The request by Borrower Representative and acceptance by the Applicable Borrower
of the proceeds of any Loan or the incurrence of any Letter of Credit
Obligations shall be deemed to constitute, as of the date thereof, (i) a
representation and warranty by the Borrowers that the conditions in this
Section 2.2 have been satisfied and (ii) a reaffirmation by each Credit Party of
the granting and continuance of Administrative Agent’s Liens, on behalf of
itself and the Secured Parties, pursuant to the Collateral Documents.

 

2.3          Further Conditions to Each Export-Related Loan.  Except as
otherwise expressly provided herein, the Export-Related Loan Lender shall not be
obligated to fund any Export-Related Loan, if, as of the date thereof:

 

(a)           the Administrative Agent shall not have received Ex-Im Bank’s
approval of the Export-Related Loans contemplated under this Agreement and the
execution and delivery of the Ex-Im Bank Documents by the parties thereto in
connection therewith;

 

(b)           the Administrative Agent has not received satisfactory evidence
that the U.S. Borrowers have obtained all necessary consents and approvals from
Ex-Im Bank;

 

(c)           the Administrative Agent has not received duly executed copies of
all Ex-Im Bank Documents, each in form and substance reasonably satisfactory to
the Administrative Agent and Export-Related Loan Lender and signed by each party
thereto;

 

(d)           the U.S. Borrowers have not duly executed any necessary
application forms required by Ex-Im Bank; or

 

(e)           any Ex-Im Bank Document is not in full force and effect.

 

The request and acceptance by the U.S. Borrowers of the proceeds of any
Export-Related Loan shall constitute, as of the date thereof, (i) a
representation and warranty by the U.S. Borrowers that the conditions in
Section 2.2 and Section 2.3 have been satisfied and (ii) a reaffirmation by the
U.S. Borrowers of the granting and continuance of the Administrative Agent’s
Liens, on behalf of itself and Lenders, pursuant to the Collateral Documents.

 

37

--------------------------------------------------------------------------------


 

2.4          Transitional Procedures.  On the Effective Date:

 

(a)           Axiall and the Canadian Borrower, as applicable, shall pay to the
Administrative Agent for the account of the Prior ABL Credit Agreement Lenders,
an amount equal to all accrued interest and fees payable for the account of the
Prior ABL Credit Agreement Lenders under the Prior Credit Agreement on such
date.

 

(b)           Upon and subject to receipt of such funds by the Administrative
Agent from Axiall and the Canadian Borrower, (i) the Prior ABL Credit Agreement
Commitments and the Additional ABL Commitments shall be deemed assigned by the
Prior ABL Lenders or allocated, as applicable, to the Revolving Lenders having
the Revolving Loan Commitments in such proportions as may be necessary such that
after giving effect thereto, the Revolving Loan Commitments of the Revolving
Lenders shall be as set forth in Schedule 1.1(a), (ii) the Prior ABL Credit
Agreement Loans, Prior ABL Credit Agreement Letter of Credit Exposure and the
Prior ABL Credit Agreement Swingline Exposure (if any) shall be deemed assigned
by the Prior ABL Credit Agreement Lenders in such proportions as may be
necessary such that after giving effect thereto (and the allocations of the
Additional ABL Commitments), the Revolving Loans, Letter of Credit Obligations
and amounts of participations in Swing Loans are held ratably in proportion to
the Revolving Loan Commitments of the Revolving Lenders as set forth on Schedule
1.1(a), (iii) each Lender receiving an assignment pursuant to clauses (i) and
(ii) above shall pay to the Administrative Agent, for the respective accounts of
the assigning Prior ABL Credit Agreement Lenders, as applicable, an amount equal
to the aggregate principal amount of Prior ABL Credit Agreement Loans (and
funded participations, if any, in Letters of Credit and Swing Loans) so assigned
to it, and the Administrative Agent shall remit the funds so received ratably to
such assigning Prior ABL Credit Agreement Lenders, (iv) the unfunded
participations in all outstanding Letters of Credit and Swing Loans shall be
redetermined in accordance with the Revolving Loan Commitments as if such
Letters of Credit had been issued and such Swing Loans had been made on the
Effective Date under this Agreement, (v) the assignments shall be effective
notwithstanding any failure to comply with any related procedures set forth in
the Prior ABL Credit Agreement or this Agreement, (vi) each Prior ABL Credit
Agreement Lender which has no Revolving Loan Commitment shall cease to be a
Lender for purposes of the Agreement; provided, that any rights of such replaced
Prior ABL Credit Lender to indemnification under the terms of the Prior ABL
Credit Agreement that by the express terms of the Prior ABL Credit Agreement
survive shall continue to inure to its benefit and (vii) the Revolving Lenders
shall be the only Lenders under this Agreement, holding all outstanding Loans,
all Letter of Credit Obligations, Revolving Loan Commitments and participations
in Swing Loans.

 

(c)           The Credit Parties, Lenders and the Agents agree that upon (i) the
execution and delivery of this Agreement by each of the parties hereto and
(ii) satisfaction (or waiver by the aforementioned parties) of the conditions
precedent set forth in Section 2, the terms and conditions of the Prior ABL
Credit Agreement shall be and hereby are amended and restated in their entirety
by the terms and provisions of this Agreement.  The Prior ABL Credit Agreement
and the Prior ABL Credit Agreement Obligations shall hereafter be evidenced by
this Agreement, and this Agreement is not intended to and shall not constitute a
novation of the Prior ABL Credit Agreement.  This Agreement is and for all
purposes shall be deemed to be an amendment and restatement of the provisions of
the Prior ABL Credit Agreement.  While this Agreement will supersede the Prior
ABL Credit Agreement insofar as it constitutes the entire agreement as of the
date hereof between the parties concerning the subject matter of this Agreement,
this Agreement merely amends and restates the Prior ABL Credit Agreement and
does not constitute or result in a

 

38

--------------------------------------------------------------------------------


 

novation or rescission of the Prior ABL Credit Agreement, the existing Security
or any other Loan Document.  This amendment and restatement is limited as
written and is not a consent to any other amendment, restatement or waiver,
whether or not similar and, except as expressly provided herein or in any other
Loan Document, all terms and conditions of the Loan Documents remain in full
force and effect unless otherwise specifically amended hereby or any other Loan
Document.

 

ARTICLE III.
REPRESENTATIONS AND WARRANTIES

 

Each of the Credit Parties represents and warrants to Administrative Agent and
each Lender that the following are, and after giving effect to the Transactions
will be, true, correct and complete:

 

3.1          Corporate Existence and Power.  Each Credit Party and each of their
respective Restricted Subsidiaries (other than Immaterial Subsidiaries):

 

(a)           is a corporation, limited liability company, trust or limited
partnership, as applicable, duly organized, validly existing and in good
standing (to the extent such concept exists) under the laws of the jurisdiction
of its incorporation, organization or formation, as applicable;

 

(b)           has the power and authority and all governmental licenses,
authorizations, Permits, consents and approvals to (i) own its assets, carry on
its business and (ii) execute, deliver, and perform its obligations under, the
Loan Documents and the Other Financing Documents to which it is a party;

 

(c)           is duly qualified as a foreign corporation, limited liability
company, trust or limited partnership, as applicable, and licensed and in good
standing, under the laws of each jurisdiction where its ownership, lease or
operation of Property or the conduct of its business requires such qualification
or license; and

 

(d)           is in compliance with all Requirements of Law;

 

except, in each case referred to in clause (b)(i), clause (c) or clause (d), to
the extent that the failure to do so would not reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect.

 

3.2          Corporate Authorization; No Contravention.  The execution, delivery
and performance by each of the Credit Parties of this Agreement, and by each
Credit Party and each of their respective Restricted Subsidiaries of any other
Loan Document to which such Person is party, have been duly authorized by all
necessary action, and do not and will not:

 

(i)            contravene the terms of any of that Person’s Organization
Documents;

 

(ii)           conflict with or result in any material breach or contravention
of, or result in the creation of any Lien under, any document evidencing any
material Contractual Obligation to which such Person is a party or any order,
injunction, writ or decree of any Governmental Authority to which such Person or
its Property is subject; or

 

39

--------------------------------------------------------------------------------


 

(iii)          violate any Requirement of Law in any material respect.

 

3.3          Governmental Authorization.  No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary or required in connection with the
execution, delivery or performance by, or enforcement against, any Credit Party
or any Restricted Subsidiary of any Credit Party of this Agreement, or any other
Loan Document except (a) for recordings and filings in connection with the Liens
granted to Administrative Agent under the Collateral Documents, (b) those
obtained or made on or prior to the Effective Date, (c) in connection with any
enforcement against any Credit Party, any permits or licenses of the Credit
Parties that are not assignable or transferrable under any federal or state laws
or regulations, or under the terms of any orders or decrees applicable to any
Grantor, including without limitation, Title V permits, RCRA treatment, storage
and disposal permits, and NPESE discharge permits, (d) the approval of Ex-Im
Bank and (e) those which, if not obtained or made, would not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.

 

3.4          Binding Effect.  This Agreement and each other Loan Document to
which any Credit Party or any Restricted Subsidiary of any Credit Party is a
party constitute the legal, valid and binding obligations of each such Person
which is a party thereto, enforceable against such Person in accordance with
their respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability.

 

3.5          Litigation.  Except as specifically disclosed in Schedule 3.5,
there are no actions, suits, proceedings, claims or disputes pending, or to the
best knowledge of each Credit Party, threatened or contemplated, at law, in
equity, in arbitration or before any Governmental Authority, against any Credit
Party, any Restricted Subsidiary of any Credit Party or any of their respective
Properties which:

 

(a)           purport to affect or pertain to this Agreement, any other Loan
Document, or any of the transactions contemplated hereby or thereby; or

 

(b)           would reasonably be expected to result in a Material Adverse
Effect.

 

No injunction, writ, temporary restraining order or any order of any nature has
been issued by any court or other Governmental Authority purporting to enjoin or
restrain the execution, delivery or performance of this Agreement, any other
Loan Document, or directing that the transactions provided for herein not be
consummated as herein provided.

 

3.6          No Default.  No Default or Event of Default exists or would result
from the incurring of any Obligations by any Credit Party or the grant or
perfection of Administrative Agent’s Liens on the Collateral or the consummation
of the Transactions.  No Credit Party and no Restricted Subsidiary of any Credit
Party is in default under or with respect to any Contractual Obligation in any
respect which, individually or together with all such defaults, would reasonably
be expected to have a Material Adverse Effect.

 

3.7          ERISA Compliance.  Schedule 3.7 sets forth, as of the Effective
Date, a complete and correct list of, and that separately identifies, (a) all
Title IV Plans, (b) all Multiemployer Plans and (c) all material Benefit Plans. 
Each material Benefit Plan, and each trust thereunder (if

 

40

--------------------------------------------------------------------------------


 

any), intended to qualify for tax exempt status under Section 401 or 501(a) of
the Code or other Requirements of Law has received a favorable determination
letter from the IRS or an application for such letter is currently being
processed by the IRS with respect thereto, and to the knowledge of the Credit
Parties, nothing has occurred which would reasonably be expected to prevent, or
cause the loss of, such qualification that results in a Material Adverse
Effect.  Except for those that would not reasonably be expected to result in a
Material Adverse Effect, (x) each material Benefit Plan is in compliance with
applicable provisions of ERISA, the Code and other Requirements of Law,
(y) there are no existing or pending (or to the knowledge of any Credit Party,
threatened) claims (other than routine claims for benefits in the normal
course), sanctions, actions, lawsuits or other proceedings or investigation
involving any material Benefit Plan to which any Credit Party incurs or
otherwise has or could have any material Liability and (z) no ERISA Event is
reasonably expected to occur.  On the Effective Date, no ERISA Event, except
those that would not reasonably be expected to result in a Material Adverse
Effect, has occurred in connection with which obligations and liabilities
(contingent or otherwise) remain outstanding.

 

3.8          Use of Proceeds; Margin Regulations.  No Credit Party and no
Restricted Subsidiary of any Credit Party is engaged in the business of
purchasing or selling Margin Stock or extending credit for the purpose of
purchasing or carrying Margin Stock.

 

3.9          Ownership of Property; Liens.  Subject to Permitted Liens, each of
the Credit Parties and each of their respective Restricted Subsidiaries has
(i) good record and marketable title, in fee simple in the case of Real Estate
located outside of the Province of Quebec, to, or valid leasehold interests in,
all Real Estate (or, in the case of Real Estate located in Quebec, a valid
lease) and (ii) good and valid title to all owned personal/movable property and
valid leasehold interests (or, in the case of movable property located in
Quebec, a valid contract of lease or contract of leasing) in all leased
personal/movable property, in each instance, necessary or used in the ordinary
conduct of their respective businesses, except, in each case, to the extent that
failure to have such title would not reasonably be expected to materially impair
the value of such Real Estate.  As of the Effective Date, none of the Real
Estate of any Credit Party or any Restricted Subsidiary of any Credit Party is
subject to any Liens other than Permitted Liens.  Except as set forth on
Schedule 3.9, as of the Effective Date, all material permits required to have
been issued or appropriate to enable the Real Estate to be lawfully occupied and
used for all of the purposes for which it is currently occupied and used have
been lawfully issued and are in full force and effect.

 

3.10        Taxes.  All United States federal, Canadian federal and material
state, foreign, provincial and local income and other material tax returns,
information returns, reports and statements (collectively, the “Tax Returns”)
required to be filed by any Tax Affiliate have been timely filed with the
appropriate Governmental Authorities, all such Tax Returns are true and correct
in all material respects, and all material taxes, assessments and other
governmental charges and impositions reflected therein or otherwise due and
payable have been paid prior to the date on which any Liability may be added
thereto for non-payment thereof except for those contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves are
maintained on the books of the appropriate Tax Affiliate in accordance with
GAAP.  Except as set forth on Schedule 3.10, as of the Effective Date, no
material Tax Return is under audit or examination by any Governmental Authority,
and no notice of any audit or examination or any assertion of any claim for
material Taxes has been given or made by any Governmental Authority.  Adequate
provision has been made for the payment of all accrued and unpaid federal,

 

41

--------------------------------------------------------------------------------


 

state, provincial, local, foreign and other material taxes whether or not due
and payable and whether or not disputed.

 

3.11        Financial Condition.

 

(a)           Each of (i) the audited consolidated balance sheet of Axiall and
its Subsidiaries as of December 31, 2012 and 2013 and the related audited
consolidated statements of income or operations, shareholders’ equity and cash
flows for the Fiscal Year ended on December 31, 2011, 2012 and 2013 and (ii) the
unaudited interim consolidated balance sheet of Axiall and its Subsidiaries as
of September 30, 2014 and the related unaudited consolidated statements of
income and cash flows for the nine months then ended, in each case, as attached
hereto as Schedule 3.11(a):

 

(x)           were prepared (or, in the case of the financial statements
described in clauses (a)(i)(B) and (a)(ii)(B) above, to the knowledge of the
Credit Parties, were prepared) in accordance with GAAP consistently applied
throughout the respective periods covered thereby, except as otherwise expressly
noted therein, subject to, in the case of the unaudited interim financial
statements, normal year-end adjustments and the lack of footnote disclosures;
and

 

(y)           present fairly in all material respects (or, in the case of the
financial statements described in clauses (a)(i)(B) and (a)(ii)(B) above, to the
knowledge of the Credit Parties, present fairly in all material respects) the
consolidated financial condition of Axiall and its Subsidiaries as of the dates
thereof and results of operations for the periods covered thereby.

 

(b)           The pro forma unaudited consolidated balance sheet of Axiall and
its Subsidiaries delivered on the Effective Date and attached hereto as Schedule
3.11(b) was prepared giving pro forma effect to the Transactions, was based on
the unaudited consolidated balance sheets of Axiall and its Subsidiaries dated
September 30, 2014 and was prepared in accordance with GAAP, with only such
adjustments thereto as would be required in a manner consistent with GAAP.

 

(c)           Since December 31, 2013, there has been no Material Adverse
Effect.

 

(d)           The Credit Parties and their Restricted Subsidiaries have no
Indebtedness other than Indebtedness permitted pursuant to Section 5.5 and have
no Contingent Obligations other than Contingent Obligations permitted pursuant
to Section 5.9.

 

(e)           All financial performance projections delivered to Administrative
Agent, including the financial performance projections delivered on the
Effective Date and attached hereto as Schedule 3.11(e), represent the Borrowers’
good faith estimate of future financial performance and are based on assumptions
believed by the Borrowers to be fair and reasonable in light of market
conditions when made, it being acknowledged and agreed by Administrative Agent
and Lenders that projections as to future events are not to be viewed as facts
and are subject to significant uncertainties and contingencies, many of which
are beyond the Borrowers’ control, that no assurance can be given that any
particular projection will be realized, and that the actual results during the
period or periods covered by such projections may differ from the projected
results and such differences may be material.

 

42

--------------------------------------------------------------------------------


 

3.12        Environmental Matters.  Except as set forth in Schedule 3.12, and
except where any of the following would not reasonably be expected to result in
a Material Adverse Effect, (a) the operations of each Credit Party and each
Restricted Subsidiary of each Credit Party are and have been for the past five
(5) years in compliance with all applicable Environmental Laws, including
obtaining, maintaining and complying with all Permits required by any applicable
Environmental Law, (b) no Credit Party and no Restricted Subsidiary of any
Credit Party is party to, and no Credit Party and no Restricted Subsidiary of
any Credit Party and no Real Estate currently (or to the knowledge of any Credit
Party previously) owned, leased, subleased, operated or otherwise occupied by or
for any such Person is subject to or the subject of, any Contractual Obligation
or any pending (or, to the knowledge of any Credit Party, threatened) order,
action, investigation, suit, proceeding, audit, claim, demand, dispute or notice
of violation or of potential liability or similar notice relating in any manner
to any Environmental Laws, (c) no Lien in favor of any Governmental Authority
securing, in whole or in part, Environmental Liabilities has attached to any
property of any Credit Party or any Restricted Subsidiary of any Credit Party
and, to the knowledge of any Credit Party, no facts, circumstances or conditions
exist that could reasonably be expected to result in any such Lien attaching to
any such property, (d) no Credit Party and no Restricted Subsidiary of any
Credit Party has caused or suffered to occur a Release of Hazardous Materials
at, to or from any Real Estate, (e) all Real Estate currently (or to the
knowledge of any Credit Party previously) owned, leased, subleased, operated or
otherwise occupied by or for any such Credit Party and each Restricted
Subsidiary of each Credit Party is free of contamination by any Hazardous
Materials except for such Release or contamination that could not reasonably be
expected to result in a Material Adverse Effect, and (f) no Credit Party and no
Restricted Subsidiary of any Credit Party (i) is or has been engaged in, or has
permitted any current or former tenant to engage in, operations or (ii) knows of
any facts, circumstances or conditions, including receipt of any information
request or notice of potential responsibility under the Comprehensive
Environmental Response, Compensation and Liability Act (42 U.S.C. §§ 9601 et
seq.) or similar Environmental Laws.  None of the disclosures set forth on
Schedule 3.12, individually or in the aggregate, constitute a Material Adverse
Effect.

 

3.13        Regulated Entities.  None of any Credit Party, any Person
controlling any Credit Party, or any Restricted Subsidiary of any Credit Party,
is (a) an “investment company” within the meaning of the Investment Company Act
of 1940 or (b) subject to or, if subject to, not exempt from, regulation under
the Federal Power Act, any state public utilities code, or any other federal or
state statute, rule or regulation limiting its ability to incur Indebtedness,
pledge its assets or perform its Obligations under the Loan Documents.

 

3.14        Solvency.  On the Effective Date after giving effect to the
Transactions, the Borrowers and their Restricted Subsidiaries, on a consolidated
basis, are Solvent.

 

3.15        Labor Relations.  There are no strikes, work stoppages, slowdowns or
lockouts existing, pending (or, to the knowledge of any Credit Party,
threatened) against or involving any Credit Party or any Restricted Subsidiary
of any Credit Party, except for those that would not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.  Except as set forth
in Schedule 3.15, as of the Effective Date, (a) there is no collective
bargaining or similar agreement with any union, labor organization, works
council or similar representative covering any employee of any Credit Party or
any Restricted Subsidiary of any Credit Party, (b) no petition for certification
or election of any such representative is existing or pending with respect to
any employee of any Credit Party or any Restricted Subsidiary of any Credit
Party and (c) no such

 

43

--------------------------------------------------------------------------------


 

representative has sought certification or recognition with respect to any
employee of any Credit Party or any Restricted Subsidiary of any Credit Party.

 

3.16        Intellectual Property.  Schedule 3.16 sets forth a true and complete
list as of the Effective Date of the following Intellectual Property each Credit
Party owns, licenses or otherwise has the right to use: (i) Intellectual
Property that is registered or subject to applications for registration,
(ii) Internet Domain Names and (iii) material Intellectual Property and material
Software, separately identifying that owned and licensed to such Credit Party
and including for each of the foregoing items (1) the owner, (2) the title,
(3) the jurisdiction in which such item has been registered or otherwise arises
or in which an application for registration has been filed, (4) as applicable,
the registration or application number and registration or application date and
(5) any IP Licenses or other rights (including franchises) granted by such
Credit Party with respect thereto.  Each Credit Party and each Restricted
Subsidiary of each Credit Party owns, or is licensed to use, all Intellectual
Property necessary to conduct its business as currently conducted except for
such Intellectual Property the failure of which to own or license would not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.  To the knowledge of each Credit Party, (a) the conduct
and operations of the businesses of each Credit Party and each Restricted
Subsidiary of each Credit Party does not infringe, misappropriate, dilute,
violate or otherwise impair any Intellectual Property owned by any other Person
and (b) no other Person has contested any right, title or interest of any Credit
Party or any Restricted Subsidiary of any Credit Party in, or relating to, any
Intellectual Property, other than, in each case, as cannot reasonably be
expected to affect the Loan Documents and the transactions contemplated therein
and would not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

3.17        Brokers’ Fees; Transaction Fees.  Except as set forth on Schedule
3.17 and except for fees payable to Administrative Agent and Lenders, none of
the Credit Parties or any of their respective Restricted Subsidiaries has any
obligation to any Person in respect of any finder’s, broker’s or investment
banker’s fee in connection with this Agreement.

 

3.18        Insurance.  Schedule 3.18 lists all liability, property and business
interruption insurance policies and all other material insurance policies
maintained, as of the Effective Date, for current occurrences by each Credit
Party, including issuers, coverages and deductibles.  Each of the Credit Parties
and each of their respective Restricted Subsidiaries and their respective
Properties are insured with financially sound and reputable insurance companies
which are not Affiliates of the Borrowers, in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar Properties in localities where
such Person operates.

 

3.19        Ventures, Subsidiaries and Affiliates; Outstanding Stock.  All
issued and outstanding Stock and Stock Equivalents of each of the Credit Parties
and each of their respective Restricted Subsidiaries held by any Credit Party or
any Restricted Subsidiary are duly authorized and validly issued and free and
clear of all Liens other than those in favor of the Administrative Agent, for
the benefit of the Secured Parties and Liens permitted pursuant to subsection
5.1(o).  All such securities were issued in compliance with all applicable
state, provincial and federal laws concerning the issuance of securities.  As of
the Effective Date, all of the issued and outstanding Stock of each Credit Party
(other than Axiall) and each Restricted Subsidiary of each Credit Party is owned
by each of the Persons and in the amounts set forth in Schedule 3.19.  Set forth
in Schedule 3.19 is a true and complete organizational chart of the Borrowers
and all of their

 

44

--------------------------------------------------------------------------------


 

respective Subsidiaries, which the Credit Parties shall update upon
Administrative Agent’s reasonable request following the completion of any
Permitted Acquisition.

 

3.20        Jurisdiction of Organization; Chief Executive Office.  Schedule 3.20
lists each Credit Party’s jurisdiction of organization, legal name (including
without limitation any French name) and organizational identification number, if
any, and the location of such Credit Party’s chief executive office or sole
place of business, in each case as of the Effective Date, and such Schedule 3.20
also lists all jurisdictions of organization and legal names of such Credit
Party for the five years preceding the Effective Date.

 

3.21        Locations of Inventory, Equipment and Books and Records.  Each
Credit Party’s inventory and equipment (other than inventory or equipment in
transit) and books and records concerning the Collateral are kept at the
locations listed in Schedule 3.21 (which Schedule 3.21 shall be promptly updated
by the Credit Parties upon notice to Administrative Agent as permanent
Collateral locations change).  Each Credit Party that keeps records in the
Province of Quebec relating to Collateral keeps a duplicate copy thereof at a
location outside of the Province of Quebec, as designated on Schedule 3.21.

 

3.22        Deposit Accounts and Other Accounts.  Schedule 3.22 lists all banks
and other financial institutions at which any Credit Party maintains deposit or
other accounts as of the Effective Date, and such Schedule 3.22 correctly
identifies the name, address and telephone number of each depository, the name
in which the account is held, a description of the purpose of the account, and
the complete account number therefor.

 

3.23        Government Contracts.  Except as set forth in Schedule 3.23, as of
the Effective Date, no Credit Party is a party to any contract or agreement with
any Governmental Authority and no Credit Party’s Accounts are subject to the
Federal Assignment of Claims Act (31 U.S.C. Section 3727), the Financial
Administration Act (Canada) or any similar state, provincial or local law.

 

3.24        [Reserved].

 

3.25        Bonding; Licenses.  Except as set forth in Schedule 3.25, as of the
Effective Date, no Credit Party is a party to or bound by any surety bond
agreement, indemnification agreement therefor or bonding requirement with
respect to products or services sold by it.

 

3.26        Ex-Im Bank Documents.  As of the date of any Borrowing of
Export-Related Loans, Borrowers have delivered to the Administrative Agent a
complete and correct copy of the Ex-Im Bank Documents (including all schedules,
exhibits, amendments, supplements, modifications, assignments and all other
documents delivered pursuant thereto or in connection therewith).

 

3.27        Full Disclosure.  None of the representations or warranties made by
any Credit Party or any of their Restricted Subsidiaries in the Loan Documents
as of the date such representations and warranties are made or deemed made, and
none of the statements contained in each exhibit, report, statement or
certificate furnished by or on behalf of any Credit Party or any of their
Restricted Subsidiaries in connection with the Loan Documents (including the
offering and disclosure materials, if any, delivered by or on behalf of any
Credit Party to Administrative Agent or the Lenders prior to the Effective
Date), contains any untrue statement of a material fact

 

45

--------------------------------------------------------------------------------


 

or omits any material fact required to be stated therein or necessary to make
the statements made therein, in light of the circumstances under which they are
made, not misleading in any material respect as of the time when made or
delivered.

 

3.28        Foreign Assets Control Regulations and Anti-Money Laundering.  Each
Credit Party and each Subsidiary of a Credit Party is and will remain in
compliance with all applicable Anti-Corruption Laws and applicable Sanctions. 
No Credit Party or Subsidiary of a Credit Party (a) is a Sanctioned Person,
(b) has any of its assets located in Sanctioned Countries in violation of any
applicable Anti-Corruption Laws or applicable Sanctions or (c) derives any
revenues from investments in, or transactions with, Sanctioned Persons or
Sanctioned Countries in violation of any applicable Anti-Corruption Laws or
applicable Sanctions.  No Borrower has used, and no Borrower will use, directly
or indirectly, the proceeds of any extension of credit hereunder to fund any
operation in, finance any investments or activities in, or make payments to, a
Sanctioned Person or Sanctioned Country in violation of any applicable
Anti-Corruption Laws or applicable Sanctions.  The Borrowers have implemented
and maintain in effect policies or procedures designed to ensure compliance by
the Borrowers, their Subsidiaries and their respective directors, officers and
employees with applicable Anti-Corruption Laws and applicable Sanctions, and the
Borrowers, their Subsidiaries and their respective officers and employees and to
the knowledge of the Borrowers, their directors, are in compliance with
applicable Anti-Corruption Laws and applicable Sanctions in all material
respects.

 

3.29        Patriot Act.  The Credit Parties and each of their Subsidiaries are
in compliance in all material respects with (a) the Trading” with the Enemy Act,
and each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, (b) the Patriot Act, the
Proceeds of Crime (Money Laundering) and Terrorist Financing Act (Canada) and
(c) other federal, provincial or state laws relating to “know your customer” and
anti-money laundering rules and regulations.  No part of the proceeds of any
Loan will be used directly or indirectly for any payments to any government
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977 or Anti-Corruption
Laws.

 

3.30        Canadian Plans.  As of the Effective Date, Schedule 3.30 lists all
Canadian Pension Plans and all material Canadian Benefit Plans currently
maintained or contributed to by Borrower.  The Canadian Pension Plans are duly
registered under the Income Tax Act and all other applicable laws which require
registration.  Each Credit Party, as applicable, has complied with and performed
all of its obligations under and in respect of the Canadian Pension Plans and
Canadian Benefit Plans under the terms thereof, any funding agreements and all
applicable laws.  All employer and employee payments, contributions or premiums
to be remitted, paid to or in respect of each Canadian Pension Plan or Canadian
Benefit Plan have been paid in a timely fashion in accordance with the terms
thereof, any funding agreement and all applicable laws.  To the knowledge of the
Canadian Borrower (after reasonable inquiry), there have been no improper
withdrawals or applications of the assets of the Canadian Pension Plans or the
Canadian Benefit Plans.  Except as set forth on Schedule 3.30, there are no
outstanding disputes concerning the assets of the Canadian Pension Plans or the
Canadian Benefit Plans.  Except as set forth on Schedule 3.30, each of the
Canadian Pension Plans is fully funded on a solvency basis (as set out in the
most recent actuarial valuation filed with the applicable Governmental Authority
or, if none has been filed within the preceding 15 months, the most recent
actuarial valuation prepared in an

 

46

--------------------------------------------------------------------------------


 

manner consistent with generally accepted actuarial principles).  To the
knowledge of the Canadian Borrower (after reasonable inquiry), no event has
occurred respecting any Canadian Pension Plan which would entitle any Person or
Governmental Authority (without the consent of the Corporation) to wind-up or
terminate that Canadian Pension Plan, in whole or in part. Except as disclosed
on Schedule 3.30, no Canadian Pension Plan has been partially wound-up or
terminated in the past.

 

ARTICLE IV.
AFFIRMATIVE COVENANTS

 

Each Credit Party covenants and agrees that, so long as any Lender shall have
any Commitment hereunder, or any Loan or other Obligation (other than contingent
indemnification Obligations to the extent no claim giving rise thereto has been
asserted) shall remain unpaid or unsatisfied:

 

4.1          Financial Statements.  Each Credit Party shall maintain, and shall
cause each of its Subsidiaries to maintain, a system of accounting established
and administered in accordance with sound business practices to permit the
preparation of financial statements in conformity with GAAP (provided, that
monthly financial statements shall not be required to have footnote disclosures
and are subject to normal year-end adjustments).  The Borrowers shall deliver to
Administrative Agent and each Lender by Electronic Transmission and in detail
reasonably satisfactory to Administrative Agent and the Required Lenders:

 

(a)           as soon as available, but not later than ninety (90) days after
the end of each Fiscal Year, a copy of the audited consolidated and segmented
balance sheets of Axiall and its consolidated Subsidiaries as at the end of the
previous Fiscal Year and the related consolidated and segmented statements of
income or operations, shareholders’ equity and cash flows for such Fiscal Year,
setting forth in each case in comparative form the figures for the previous
Fiscal Year, and accompanied by the report of any “Big Four” or other nationally
recognized independent public accounting firm reasonably acceptable to
Administrative Agent which report shall (i) contain an unqualified opinion,
stating that such consolidated financial statements present fairly in all
material respects the financial position for the periods indicated in conformity
with GAAP applied on a basis consistent with prior years and (ii) not include
any explanatory paragraph expressing substantial doubt as to going concern
status or exception as to scope of audit;

 

(b)           as soon as available, but not later than forty-five (45) days
after the end of each Fiscal Quarter a copy of the unaudited consolidated and
segmented balance sheets of Axiall and its consolidated Subsidiaries, and the
related consolidated and segmented statements of income, shareholders’ equity
and cash flows as of the end of such Fiscal Quarter and for the portion of the
Fiscal Year then ended, all certified on behalf of the Borrowers by an
appropriate Responsible Officer of the Borrower Representative as being complete
and correct in all material respects and fairly presenting, in all material
respects, in accordance with GAAP, the financial position and the results of
operations of Axiall and its Subsidiaries, subject to normal year-end
adjustments and absence of footnote disclosures;

 

(c)           as soon as available, but not later than thirty (30) days after
the end of the first two fiscal months of each Fiscal Quarter, a copy of the
unaudited consolidated balance sheets of Axiall and its consolidated
Subsidiaries, and the related consolidated statements of income,

 

47

--------------------------------------------------------------------------------


 

shareholders’ equity and cash flows as of the end of such fiscal month and for
the portion of the Fiscal Year then ended, all certified on behalf of the
Borrowers by an appropriate Responsible Officer of the Borrower Representative
as being complete and correct in all material respects and fairly presenting, in
all material respects, in accordance with GAAP, the financial position and the
results of operations of Axiall and its Subsidiaries, subject to normal year-end
adjustments and absence of footnote disclosures; and

 

(d)           if applicable, simultaneously with the delivery of each set of
financial statements referred to in Sections 4.1(a), (b) and (c) above, the
related consolidating financial statements (which may be in footnote form)
reflecting the adjustments necessary to eliminate the accounts of Unrestricted
Subsidiaries (if any) from such consolidated financial statements.

 

All requirements to deliver segmented balance sheets referred to in this
Section 4.1 shall be satisfied by the delivery of such balance sheets as
currently reported in public disclosure documents.

 

4.2          Appraisals; Certificates; Other Information.  The Borrowers shall
furnish to Administrative Agent and each Lender by Electronic Transmission:

 

(a)           together with each delivery of financial statements pursuant to
subsections 4.1(a) and 4.1(b), (i) a management discussion and analysis report,
in reasonable detail, signed by the chief financial officer of Axiall,
describing the operations and financial condition of the Credit Parties and
their Subsidiaries for the fiscal month or Fiscal Quarter, as applicable, and
the portion of the Fiscal Year then ended (or for the Fiscal Year then ended in
the case of annual financial statements), and (ii) a report setting forth in
comparative form the corresponding figures for the corresponding periods of the
previous Fiscal Year and the corresponding figures from the most recent
projections for the current Fiscal Year delivered pursuant to subsection 4.2(k)
and discussing the reasons for any significant variations;

 

(b)           concurrently with the delivery of the financial statements
referred to in subsections 4.1(a), 4.1(b) and 4.1(c) above, a fully and properly
completed Compliance Certificate certified on behalf of the Borrowers by a
Responsible Officer of the Borrower Representative;

 

(c)           promptly after the same are sent, copies of all financial
statements and reports which Axiall sends to its shareholders generally, and
promptly after the same are filed, copies of all material reports and
registration statements which Axiall or any of its Restricted Subsidiaries makes
to, or files with, the Securities and Exchange Commission or any successor;

 

(d)           as soon as available and in any event within ten (10) Business
Days after the end of each calendar month, and at such other times as
Administrative Agent may reasonably require if a Cash Dominion Period has
occurred and is continuing, a Borrowing Base Certificate, certified on behalf of
each Borrower by a Responsible Officer of the Borrower Representative, setting
forth the U.S. Borrowing Base and the Canadian Borrowing Base as at the end of
the most-recently ended fiscal month or as at such other date as the
Co-Collateral Agents may reasonably require;

 

(e)           concurrently with the delivery of each Borrowing Base Certificate,
a summary of Inventory by location and type (including a breakout of Inventory
that is not Eligible

 

48

--------------------------------------------------------------------------------


 

Inventory) with a supporting perpetual Inventory report, in each case
accompanied by such supporting detail and documentation as shall be requested by
the Co-Collateral Agents in their reasonable discretion;

 

(f)            concurrently with the delivery of each Borrowing Base
Certificate, a monthly trial balance showing Accounts outstanding aged from
invoice date as follows:  1 to 30 days, 31 to 60 days, 61 to 90 days and 91 days
or more (including a breakout of Accounts that are not Eligible Accounts,
Designated Eligible Foreign Accounts or Eligible Export-Related Accounts),
accompanied by such supporting detail and documentation as shall be requested by
the Co-Collateral Agents in their reasonable discretion;

 

(g)           concurrently with the delivery of the Borrowing Base Certificate,
an aging of accounts payable accompanied by such supporting detail and
documentation as shall be requested by the Co-Collateral Agents in their
reasonable discretion;

 

(h)           on a monthly basis and at such other times as the Co-Collateral
Agents may reasonably require if a Cash Dominion Period has occurred and is
continuing (together with a copy of all or any part of such delivery requested
by any Lender in writing after the Effective Date), collateral reports,
including all additions and reductions (cash and non-cash) with respect to
Accounts of the Credit Parties in each case accompanied by such supporting
detail and documentation as shall be requested by the Co-Collateral Agents in
their reasonable discretion each of which shall be prepared by the Borrower
Representative as of the last day of the immediately preceding month or the date
2 Business Days prior to the date of any request;

 

(i)            to the Co-Collateral Agents, at the time of delivery of each of
the monthly financial statements delivered pursuant to subsection 4.1(c);

 

(i)            a reconciliation of the most recent U.S. Borrowing Base, Canadian
Borrowing Base and Export-Related Borrowing Base, general ledger and month-end
Inventory reports of each Borrower to such Borrower’s general ledger and monthly
financial statements delivered pursuant to subsection 4.1(c), in each case
accompanied by such supporting detail and documentation as shall be requested by
the Co-Collateral Agents in their reasonable discretion;

 

(ii)           a reconciliation of (i) the perpetual inventory by location and
(ii) the accounts payable aging to the most recent Borrowing Base Certificate
general ledger and monthly financial statements delivered pursuant to subsection
4.1(c), in each case, in each case accompanied by such supporting detail and
documentation as shall be requested by Co-Collateral Agents in their reasonable
discretion; and

 

(iii)          a reconciliation of the outstanding Loans as set forth in the
monthly loan account statement provided by Administrative Agent to each
Borrower’s general ledger and monthly financial statements delivered pursuant to
subsection 4.1(c), in each case accompanied by such supporting detail and
documentation as shall be requested by Co-Collateral Agents in their reasonable
discretion;

 

49

--------------------------------------------------------------------------------


 

(j)            at the time of delivery of each of the financial statements
delivered pursuant to Section 4.1, (i) a listing of government contracts of each
Borrower subject to the Federal Assignment of Claims Act of 1940 or the
Financial Administration Act (Canada) or any similar state or municipal law; and
(ii) a list of any applications for the registration of any material Patent,
material Trademark or material Copyright filed by any Credit Party with the
United States Patent and Trademark Office, the United States Copyright Office or
any similar office or agency in each case entered into or filed in since the
previous delivery of financial statements;

 

(k)           as soon as available following the end of each Fiscal Year, but
not later than the last day of February of each year, projections of the Credit
Parties’ (and their Subsidiaries’) consolidated and segmented (as currently
reported in public disclosure documents) financial performance for such Fiscal
Year on a month by month basis;

 

(l)            promptly upon receipt thereof, final copies of any material
reports submitted by the independent registered public accountants in connection
with each annual, interim or special audit or review of any type of the
financial statements or internal control systems of any Credit Party made by
such accountants, including any comment letters submitted by such accountants to
management of any Credit Party in connection with their services;

 

(m)          upon the Co-Collateral Agents’ request from time to time, the
Credit Parties shall permit and enable the Co-Collateral Agents to obtain
appraisals in form and substance and from appraisers reasonably satisfactory to
the Co-Collateral Agents stating the then Net Orderly Liquidation Value, or such
other value as determined by the Co-Collateral Agents, of all or any portion of
the Inventory of any Credit Party or any Subsidiary of any Credit Party;
provided, that notwithstanding any provision herein to the contrary, (i) the
Credit Parties shall only be obligated to reimburse the Co-Collateral Agents for
the expenses of such appraisals occurring twice per any period of 12 consecutive
months, (ii) if Excess Availability is less than the Threshold Amount for any
period of 10 consecutive days, the Co-Collateral Agents shall be permitted to
request, and the Credit Parties shall be required to bear the cost of, three
such appraisals in any 12 consecutive month period, (iii) upon the occurrence
and during the continuation of an Event of Default, there shall be no limit on
the number of appraisals which may be requested by the Co-Collateral Agents or
the Required Lenders, and the Borrowers shall be required to bear the cost of
all such appraisals and (iv) the Co-Collateral Agents shall be permitted to
request appraisals in addition to those provided for in clauses (i)-(iii) above,
provided, that the Co-Collateral Agents shall be required to bear the costs of
any such additional appraisals;

 

(n)           promptly, such additional business, financial, corporate affairs,
perfection certificates and other information as Administrative Agent may from
time to time reasonably request;

 

(o)           (i) concurrently with the delivery of each Borrowing Base
Certificate, (ii) on a weekly basis (A) during a Cash Dominion Period or (B) if
at any time the aggregate Swap Termination Value of all Noticed Secured Rate
Contracts is greater than $10,000,000, and (iii) at such other times as
Administrative Agent may reasonably require, a statement of the Swap Termination
Value of all Noticed Secured Rate Contracts;

 

50

--------------------------------------------------------------------------------


 

(p)           to the extent that the Borrowers are incurring any Other Pari
Passu Lien Obligations in reliance on Section 5.5(h)(ii), at least ten Business
Days prior to such incurrence, a certificate, in form and substance reasonably
satisfactory to the Administrative Agent, signed by a Responsible Officer of the
Borrower Representative demonstrating that both before and after giving effect
to such incurrence, the Consolidated Secured Debt Ratio is no greater than 3.50
to 1.00 (calculated for the fiscal month most recently ended prior to the
incurrence of such Other Pari Passu Lien Obligations for which financial
statements have been delivered pursuant to Section 4.1 on a pro forma basis
after giving effect to such incurrence); and

 

(q)           at least ten Business Days prior to making any direct or indirect
Investment in TCI, a certificate, in reasonable detail, signed by a Responsible
Officer of the Borrower Representative detailing the amount, date, proposed
timing and source of funds for such Investment and demonstrating compliance with
the tests set forth in Section 5.4(r).

 

Information required to be delivered pursuant to Section 4.1(a) and (b) and
4.2(c) shall be deemed to have been delivered if such information, or one or
more annual, quarterly or other reports containing such information, shall have
been posted on Axiall’s website on the internet (on the Effective Date,
http://www.ggc.com) or by Electronic Transmission or shall be available on the
website of the Securities and Exchange Commission at http://www.sec.gov;
provided, that Axiall shall (i) promptly notify Administrative Agent of any such
postings and (ii) deliver paper copies of such information to Administrative
Agent or any Lender that reasonably requests such delivery.

 

4.3          Notices.  The Borrowers shall notify promptly Administrative Agent
of each of the following (and in no event later than (i) three (3) Business Days
after a Responsible Officer becoming aware thereof in the case of clauses (a),
(b) and (g) below or (ii) ten (10) Business Days after a Responsible Officer
becoming aware thereof in all other cases):

 

(a)           the occurrence or existence of any Default or Event of Default;

 

(b)           any breach or non-performance of, or any default under, any
Contractual Obligation of any Credit Party or any Restricted Subsidiary of any
Credit Party, or any violation of, or non-compliance with, any Requirement of
Law, which, in either case, would reasonably be expected to result, either
individually or in the aggregate, in a Material Adverse Effect, including a
description of such breach, non-performance, default, violation or
non-compliance and the steps, if any, such Person has taken, is taking or
proposes to take in respect thereof;

 

(c)           any dispute, litigation, investigation, proceeding or suspension
which may exist at any time between any Credit Party or any Restricted
Subsidiary of any Credit Party and any Governmental Authority which would
reasonably be expected to result, either individually or in the aggregate, in
Liabilities in excess of $30,000,000 (other than any such dispute, litigation,
investigation, proceeding or suspension which would not reasonably be expected
to result individually in Liabilities in excess of $10,000,000);

 

(d)           the commencement of, or any material development in, any
litigation or proceeding affecting any Credit Party or any Restricted Subsidiary
of any Credit Party (i) which would reasonably be expected to result in
Liabilities in excess of $10,000,000 (or its equivalent in another currency or
currencies) or more, (ii) in which injunctive or similar relief is sought and
which would reasonably be expected to have a Material Adverse Effect, or
(iii) in which the relief

 

51

--------------------------------------------------------------------------------


 

sought is an injunction or other stay of the performance of this Agreement or
any other Loan Document;

 

(e)           (i) the receipt by any Credit Party of any notice of violation of
or potential liability or similar notice under Environmental Law if such notice
relates to a violation of or potential liability under Environmental Law that
would reasonably be expected to result in Environmental Liabilities in excess of
$10,000,000 for any such violation or potential liability, individually, or in
excess of $30,000,000 over any one fiscal year, (ii)(A) unpermitted Releases,
(B) the existence of any condition that could reasonably be expected to result
in violations of or Liabilities under, any Environmental Law or (C) the
commencement of, or any material change to, any action, investigation, suit,
proceeding, audit, claim, demand, dispute alleging a violation of or Liability
under any Environmental Law which in the case of clauses (A), (B) or (C) would
reasonably be expected to result in Environmental Liabilities in excess of
$10,000,000 for any individual occurrence, or in excess of $30,000,000 over any
one fiscal year (iii) the receipt by any Credit Party of notification that any
property of any Credit Party is subject to any Lien in favor of any Governmental
Authority securing, in whole or in part, Environmental Liabilities and (iv) any
proposed acquisition or lease of Real Estate (other than in connection with the
Transactions), if such acquisition or lease would have a reasonable likelihood
of resulting in Environmental Liabilities in excess of $10,000,000 individually,
or in excess of $30,000,000 over any one fiscal year;

 

(f)            promptly after any officer of any Credit Party knows or has
reason to know that an ERISA Event will or has occurred, a notice describing
such ERISA Event, and any action that any ERISA Affiliate proposes to take with
respect thereto, together with a copy of any notices received from or filed with
the PBGC, IRS, Multiemployer Plan or other Benefit Plan pertaining thereto;

 

(g)           any Material Adverse Effect subsequent to the date of the most
recent audited financial statements delivered to Administrative Agent and
Lenders pursuant to this Agreement;

 

(h)           any material change in accounting policies or financial reporting
practices by any Credit Party or any Restricted Subsidiary of any Credit Party;

 

(i)            any labor controversy resulting in or threatening to result in
any strike, work stoppage, boycott, shutdown or other labor disruption against
or involving any Credit Party or any Restricted Subsidiary of any Credit Party
if the same would reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect;

 

(j)            the creation, establishment or acquisition of any Restricted
Subsidiary or the issuance by or to any Credit Party of any Stock or Stock
Equivalent (other than issuances by Axiall of Stock or Stock Equivalent not
requiring a mandatory prepayment hereunder);

 

(k)           (i) the creation, or filing with the IRS or any other Governmental
Authority, of any Contractual Obligation or other document extending, or having
the effect of extending, the period for assessment or collection of any income
or other material taxes with respect to any Tax Affiliate and (ii) the creation
of any Contractual Obligation of any Tax Affiliate, or the receipt of any
request directed to any Tax Affiliate, to make any material

 

52

--------------------------------------------------------------------------------


 

adjustment under Section 481(a) of the Code, by reason of a change in accounting
method or otherwise; and

 

(l)                                     Any change in the credit rating of any
Credit Party or any failure to satisfy the Ratings Requirement.

 

Each notice pursuant to this Section 4.3 shall be in electronic form accompanied
by a statement by a Responsible Officer of the Borrower Representative, on
behalf of the Borrowers, setting forth details of the occurrence referred to
therein, and stating what action the Borrowers or other Person proposes to take
with respect thereto and at what time.  Each notice under subsection 4.3(a)
shall describe with particularity any and all clauses or provisions of this
Agreement or other Loan Document that have been breached or violated.

 

4.4                               Preservation of Corporate Existence, Etc. 
Each Credit Party shall, and shall cause each of its Restricted Subsidiaries to:

 

(a)                                 preserve and maintain in full force and
effect its organizational existence under the laws of its jurisdiction of
incorporation, organization or formation, as applicable, except in connection
with transactions permitted by Section 5.3;

 

(b)                                 preserve and maintain in full force and
effect all rights, privileges, qualifications, permits, licenses and franchises
necessary in the normal conduct of its business except in connection with
transactions permitted by Section 5.3 and sales of assets permitted by
Section 5.2 and except as would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect; and

 

(c)                                  preserve or renew all of its registered
trademarks, trade names and service marks, the non preservation of which would
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

 

4.5                               Maintenance of Property.  Each Credit Party
shall maintain, and shall cause each of its Restricted Subsidiaries to maintain,
and preserve all its Property which is used or useful in its business in good
working order and condition, ordinary wear and tear excepted and shall make all
necessary repairs thereto and renewals and replacements thereof except where the
failure to do so would not reasonably be expected to have, either individually
or in the aggregate, a Material Adverse Effect.

 

4.6                               Insurance.

 

(a)                                 Each Credit Party shall, and shall cause
each of its Restricted Subsidiaries to, maintain with insurance companies that
the Borrowers believe (in the good faith judgment of their management) are
financially sound and reputable at the time the relevant coverage is placed or
renewed, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts (after giving effect to
any self-insurance reasonable and customary for similarly situated Persons
engaged in the same or similar businesses as the Borrowers and their Restricted
Subsidiaries) as are customarily carried under similar circumstances by such
other Persons, and will furnish to the Lenders, upon reasonable written request
from the Administrative Agent, information presented in reasonable detail as to
the

 

53

--------------------------------------------------------------------------------


 

insurance so carried.  Each such policy of insurance shall, (i) name the
Administrative Agent, on behalf of the Lenders, as an additional insured
thereunder as its interests may appear and/or (ii) in the case of each
applicable property and casualty insurance policy, contain a loss payable clause
or endorsement that names the Administrative Agent, on behalf of the Lenders, as
the loss payee thereunder.

 

(b)                                 Unless the Credit Parties provide
Administrative Agent with evidence of the insurance coverage required by this
Agreement, at any time during a Cash Dominion Period, Administrative Agent may
purchase insurance at the Credit Parties’ expense to protect Administrative
Agent’s and Lenders’ interests in the Credit Parties’ and their Restricted
Subsidiaries’ properties.  This insurance may, but need not, protect the Credit
Parties’ and their Restricted Subsidiaries’ interests.  The coverage that
Administrative Agent purchases may not pay any claim that any Credit Party or
any Restricted Subsidiary of any Credit Party makes or any claim that is made
against such Credit Party or any Restricted Subsidiary in connection with said
Property.  The Borrowers may later cancel any insurance purchased by
Administrative Agent, but only after providing Administrative Agent with
evidence that there has been obtained insurance as required by this Agreement. 
If Administrative Agent purchases insurance, the Credit Parties will be
responsible for the costs of that insurance, including interest and any other
charges Administrative Agent may impose in connection with the placement of
insurance, until the effective date of the cancellation or expiration of the
insurance.  The costs of the insurance shall be added to the Obligations.  The
costs of the insurance may be more than the cost of insurance the Borrowers may
be able to obtain on their own.

 

4.7                               Payment of Taxes and Claims.  Each Credit
Party shall, and shall cause each of its Restricted Subsidiaries to, duly pay
and discharge all United States federal, Canadian federal, state and provincial
taxes and all other material taxes, assessments and other similar governmental
charges or levies imposed upon or against it or its properties or assets, except
for (and to the extent of) taxes, assessments and governmental charges the
validity of which is being contested in good faith by appropriate proceedings
diligently pursued which stay the filing or enforcement of any Lien, as the case
may be, and with respect to which adequate reserves

have been set aside on its books to the extent required by GAAP.

 

4.8                               Compliance with Laws.  Each Credit Party
shall, and shall cause each of its Restricted Subsidiaries to, comply with all
Requirements of Law of any Governmental Authority having jurisdiction over it or
its business, except where the failure to comply would not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.

 

4.9                               Inspection of Property and Books and Records. 
Each Credit Party will, and will cause each of its Restricted Subsidiaries to,
maintain a system of accounting established and administered in accordance with
GAAP in all material respects, and will, and will cause each of its Restricted
Subsidiaries to, keep adequate records and books of account in which complete
and correct entries in all material respects will be made in accordance with
such accounting principles consistently applied and reflecting all transactions
required to be reflected by such accounting principles.  Each Credit Party
shall, and shall cause each of its Restricted Subsidiaries to, with respect to
each owned, leased, or controlled property, during normal business hours and
upon reasonable advance notice (unless an Event of Default shall have occurred
and be continuing, in which event no notice shall be required and the
Co-Collateral Agents shall have access at any and all times during the
continuance thereof):  (a) provide access to such property to the Co-Collateral
Agents and any of their Related Persons (subject to accountants’ customary
policies and

 

54

--------------------------------------------------------------------------------


 

procedures), as frequently as the Co-Collateral Agents determine to be
appropriate, upon reasonably advance notice to the Borrowers, for the purposes
of inspecting, verifying and auditing the Collateral and all of each Credit
Party’s books and records (including making extracts and copies thereof); and
(b) permit the Co-Collateral Agents and any of their Related Persons to conduct
field examinations; provided, that (i) the Co-Collateral Agents shall not
exercise such rights more often than two (2) times during any calendar year and
only one (1) such time shall be at the Borrowers’ expense and (ii) if Excess
Availability is less than 20% of the then existing Revolving Loan Commitments
for a period of three consecutive Business Days, the Co-Collateral Agents shall
be permitted to request, and the Credit Parties shall be required to bear the
cost of, two such field examinations in any calendar year; provided, further,
that, notwithstanding any of the foregoing, upon the occurrence and during the
continuation of an Event of Default, there shall be no limit on the number of
inspections or field examinations which may be requested by the Co-Collateral
Agents or the Required Lenders, and the Borrowers shall be required to bear the
cost of all such inspections and field examinations.  If an Event of Default has
occurred and is continuing, any Lender may accompany the Co-Collateral Agents or
their Related Persons in connection with any inspection at such Lender’s
expense.

 

4.10                        Use of Proceeds.  The Borrowers shall use the
proceeds of the Loans solely as follows:  (a) to pay costs and expenses of the
Transactions and costs and expenses required to be paid pursuant to Section 2.1,
and all professional fees, investment banking fees, and other fees and expenses
incurred by the Credit Parties in connection with any of the foregoing or the
execution and delivery of this Agreement, and (b) for working capital, capital
expenditures and other general corporate purposes not in contravention of any
Requirement of Law and not in violation of this Agreement.

 

4.11                        Cash Management Systems.

 

(a)                                 On the Effective Date, each Credit Party
shall enter into, and cause each depository, securities intermediary or
commodities intermediary to enter into, Control Agreements providing for
“springing” cash dominion (including, without limitation, providing for
“control” thereover as such term is defined in the Securities Transfer Act
(2006) (Ontario) in respect of Canadian Collateral) with respect to each
deposit, securities, commodity or similar account maintained by such Person
(other than any Excluded Account) as of the Effective Date.  The Credit Parties
shall not, directly or indirectly, after the Effective Date, open, establish or
maintain any deposit, securities, commodity or similar account (other than an
Excluded Account) unless on or before the opening of such account, such Credit
Party shall deliver to Administrative Agent a Control Agreement with respect to
such account.  In addition, at Administrative Agent’s request, Credit Parties
will enter into Control Agreements providing for springing cash dominion over
disbursement accounts as of the Effective Date, except as set forth in the
preceding sentence.  With respect to accounts subject to “springing” Control
Agreements or such “control”, Administrative Agent may deliver to the relevant
depository, securities intermediary or commodities intermediary a notice or
other instruction which provides for exclusive control over such account by
Administrative Agent only during a Cash Dominion Period.  The Credit Parties
shall not maintain cash on deposit in disbursement accounts in excess of
outstanding checks and wire transfers payable from such accounts and amounts
necessary to meet minimum balance requirements.

 

(b)                                 The Borrower Representative may from time to
time provide a written request to the Administrative Agent requesting that the
Administrative Agent permit the

 

55

--------------------------------------------------------------------------------


 

withdrawal of a requested amount of Qualified Cash from any Qualified Cash
Securities Account and, within two (2) Business Days of such written request,
the Administrative Agent shall permit (or, if the relevant Qualified Cash
Securities Account is not held with the Administrative Agent, shall instruct the
relevant depositary bank or securities intermediary to so permit) the withdrawal
of the requested amount of Qualified Cash in accordance with the written
instructions of the Borrower Representative so long as (i) no Default or Event
of Default has occurred and is continuing or would result from such withdrawal
of the requested amount of Qualified Cash in accordance with such written
instructions of the Borrower Representative, (ii) after giving effect to such
withdrawal, (A) the U.S. Dollar Equivalent of the aggregate principal amount of
all outstanding Revolving Loans shall not exceed the Maximum Revolving Loan
Balance, (B) the aggregate principal amount of all outstanding U.S. Revolving
Loans shall not exceed the Maximum U.S. Revolving Loan Balance and ( C) the U.S.
Dollar Equivalent of the aggregate principal amount of all outstanding Canadian
Revolving Loans shall not exceed the Maximum Canadian Revolving Loan Balance (it
being agreed that, immediately upon such withdrawal, without any further act of
any Person, the U.S. Borrowing Base or the Canadian Borrowing Base, as
applicable, shall be calculated excluding the amount of Qualified Cash so
withdrawn), and (iii) the Borrower Representative shall have provided an update
to the Borrowing Base Certificate most recently delivered to the Administrative
Agent pursuant to Section 4.2(d) reflecting the result of such withdrawal on the
calculation of the U.S. Borrowing Base or the Canadian Borrowing Base, as
applicable.

 

(c)                                  On or before the first date of Borrowing of
any Export-Related Loans, the U.S. Borrowers shall have established a Control
Agreement (the “Export-Related Blocked Account”) over a deposit account with a
financial institution to be agreed (the “Export-Related Blocked Account
Depositary Bank”) and shall, in connection with payments in respect of
Export-Related Accounts, request in writing and otherwise take such reasonable
steps to ensure that all Account Debtors of Export-Related Accounts forward
payment directly to deposit or cause to be deposited promptly, and in any event
no later than the first Business Day after receipt thereof, all cash, checks,
drafts or similar items of payment relating to or constituting payments made in
respect of Export-Related Accounts into the Export-Related Blocked Account,
which cash, checks, drafts or similar items for payment shall be segregated from
other cash, drafts or similar items of payment relating to or constituting
payments made in respect of the other Collateral.  On or before the first date
of Borrowing of any Export-Related Loans, the U.S. Borrowers shall have
established a concentration account in its name (the “Export-Related
Concentration Account”) subject to a Control Agreement with a financial
institution reasonably satisfactory to the Administrative Agent (the
“Export-Related Concentration Account Bank”).  Each such Control Agreement shall
provide that such Export-Related Blocked Account Depositary Bank agrees to
forward immediately all amounts in such Export-Related Blocked Account to the
Export-Related Concentration Account Bank and to commence the process of daily
sweeps from such the Export-Related Blocked Account into the Export-Related
Concentration Account.

 

4.12                        Landlord Agreements.  Each Credit Party shall use
commercially reasonable efforts to obtain a landlord agreement or bailee
waivers, as applicable, from the lessor of each leased property where any
Collateral with an aggregate book value of more than $750,000 is stored or
located, or bailee in possession of any Collateral with an aggregate book value
of more than $750,000, which agreement shall be reasonably satisfactory in form
and substance to Administrative Agent.  The Lenders and the Administrative Agent
acknowledge and agree that “commercially reasonable efforts” shall not include
any obligation of any Credit Party to cause

 

56

--------------------------------------------------------------------------------


 

the issuance of any letter of credit for the benefit of any such lessor or
bailee as a condition to obtaining such landlord agreement or bailee waiver.

 

4.13                        Further Assurances.

 

(a)                                 Each Credit Party shall ensure that all
written information, exhibits and reports furnished to Administrative Agent or
the Lenders do not and will not contain any untrue statement of a material fact
and do not and will not omit to state any material fact or any fact necessary to
make the statements contained therein not misleading in any material respect in
light of the circumstances in which made, and will promptly disclose to
Administrative Agent and the Lenders and correct any defect or error that may be
discovered therein or in any Loan Document or in the execution, acknowledgement
or recordation thereof.

 

(b)                                 Promptly upon request by Administrative
Agent, the Credit Parties shall (and, subject to the limitations hereinafter set
forth, shall cause each of their Subsidiaries to) take such additional actions
and execute such documents as Administrative Agent may reasonably require from
time to time in order (i) to carry out more effectively the purposes of this
Agreement or any other Loan Document, (ii) to subject to the Liens created by
any of the Collateral Documents in any of the Properties, rights or interests
covered by any of the Collateral Documents, (iii) to perfect and maintain the
validity, effectiveness and priority of any of the Collateral Documents and the
Liens intended to be created thereby, and (iv) to better assure, convey, grant,
assign, transfer, preserve, protect and confirm to the Secured Parties the
rights granted or now or hereafter intended to be granted to the Secured Parties
under any Loan Document. Without limiting the generality of the foregoing and
except as otherwise approved in writing by Co-Collateral Agents, Axiall shall
cause each of its U.S. Subsidiaries that are not Immaterial Subsidiaries or
Unrestricted Subsidiaries to guaranty the U.S. Obligations, shall cause each
such U.S. Subsidiary to grant to Administrative Agent, for the benefit of the
Secured Parties, a security interest in, subject to the limitations hereinafter
set forth, all of such U.S. Subsidiary's Property to secure such guaranty.
Furthermore and except as otherwise approved in writing by the Co-Collateral
Agents and unless not required under the applicable Collateral Document, Axiall
shall, and shall cause each of its U.S. Subsidiaries that is not an Immaterial
Subsidiary or Unrestricted Subsidiary to, pledge all of the Stock and Stock
Equivalents of each of its U.S. Subsidiaries that is not an Immaterial
Subsidiary (other than U.S. Subsidiaries owned indirectly through a Foreign
Subsidiary) and First Tier Foreign Subsidiaries that are not Immaterial
Subsidiaries (provided, that with respect to (i) any First Tier Foreign
Subsidiary and (ii) any U.S. Subsidiary substantially all of the assets of which
consist of (a) Stock or Stock Equivalents in one or more Foreign Subsidiaries
and (b) assets which are directly related to (and exist only to the extent
necessary for) its corporate existence and its ownership of such Stock or Stock
Equivalents, such pledge shall be limited to sixty-five percent (65%) of such
Foreign Subsidiary's or such U.S. Subsidiary's, as the case may be, outstanding
voting Stock and Stock Equivalents and one hundred percent (100%) of such
Foreign Subsidiary's or such U.S. Subsidiary's, as the case may be, outstanding
non-voting Stock and Stock Equivalents) in each instance, to Administrative
Agent, for the benefit of the Secured Parties, to secure the U.S. Obligations.
In the event Axiall or any of its U.S. Subsidiaries acquires fee title to any
Real Estate with a fair market value in excess of (x) $20,000,000 individually
or (y) $30,000,000 in the aggregate with respect to all such Real Estate with a
fair market value less than $20,000,000, in each case, after the Effective Date,
within thirty (30) days following such acquisition, such Person shall execute
and/or deliver, or cause to be executed and/or delivered, to Administrative
Agent, (v) an appraisal complying with FIRREA, (w) within forty-five (45) days
of receipt of notice from Administrative

 

57

--------------------------------------------------------------------------------


 

Agent that Real Estate is located in a Special Flood Hazard Area, Flood
Insurance as required by subsection 4.6(a), (x) documentation of the type
contemplated by Section 2.1(g), as applicable, and a fully executed Mortgage, in
form and substance reasonably satisfactory to Administrative Agent together with
an A.L.T.A. lender's title insurance policy issued by a title insurer reasonably
satisfactory to Administrative Agent, in form and substance and in an amount
reasonably satisfactory to Administrative Agent insuring that the Mortgage is a
valid and enforceable Lien) on the respective property, free and clear of all
defects, encumbrances and Liens other than Permitted Liens (provided that in
jurisdictions that impose mortgage, documentary stamp or other taxes upon the
recording of a Mortgage, such Mortgages shall not secure indebtedness in an
amount exceeding 100% of the fair market value of such Real Estate), (y) then
current A.L.T.A. surveys, certified to Administrative Agent by a licensed
surveyor sufficient to allow the issuer of the lender's title insurance policy
to issue such policy without a survey exception and (z) upon Administrative
Agent's request, an environmental site assessment prepared by a qualified firm
reasonably acceptable to Administrative Agent, in form and substance reasonably
satisfactory to Administrative Agent.  In addition to the obligations set forth
in subsections 4.6(a) and 4.13(b)(w), within forty-five (45) days after written
notice from Administrative Agent to Credit Parties that any Real Estate is
located in a Special Flood Hazard Area, Credit Parties shall satisfy the Flood
Insurance requirements of subsection 4.6(a).  Without limiting the generality of
the foregoing and except as otherwise approved in writing by Required Lenders,
Axiall shall, and shall cause each of its U.S. Subsidiaries and Canadian
Subsidiaries (other than Immaterial Subsidiaries and Unrestricted Subsidiaries)
to, guaranty the Canadian Obligations and grant to Administrative Agent, for the
benefit of the Secured Parties, a security interest in, subject to the
limitations hereinafter set forth, substantially all of such Person’s Property
(other than any Real Estate owned by Canadian Subsidiaries) to secure such
guaranty.  Furthermore and except as otherwise approved in writing by Required
Lenders, Axiall shall, and shall cause each of its U.S. Subsidiaries and
Canadian Subsidiaries (other than Immaterial Subsidiaries and or Unrestricted
Subsidiaries) to, pledge all of the Stock and Stock Equivalents of each of its
Subsidiaries (other than Immaterial Subsidiaries) to Administrative Agent, for
the benefit of the Secured Parties, to secure the Canadian Obligations.  In
connection with each pledge of Stock and Stock Equivalents, Axiall and each of
its U.S. Subsidiaries and Canadian Subsidiaries, as applicable, shall deliver,
or cause to be delivered, to Administrative Agent, irrevocable proxies and stock
powers and/or assignments, as applicable, duly executed in blank. 
Notwithstanding anything to the contrary contained in this Agreement or any
other Loan Document, for so long as the Term Loans or any Other Pari Passu Lien
Obligations or any Permitted Refinancings thereof or any other Indebtedness
secured by mortgages or other security instruments to which the Mortgages have
been subordinated are outstanding, the Credit Parties shall only be required to
grant Mortgages, deliver title insurance, surveys and/or environmental
assessments to the extent required under the Term Loan Documents or any
documentation governing any Pari Passu Lien Obligations or such Permitted
Refinancings or other Indebtedness, as applicable.

 

(c)                                  Each Credit Party shall, and shall cause
any of its Subsidiaries to, take such actions as are necessary to ensure that if
any Subsidiary that is an Immaterial Subsidiary or Unrestricted Subsidiary at
any time ceases to be an Immaterial Subsidiary or Unrestricted Subsidiary, as
applicable, such Subsidiary shall promptly guarantee, and pledge its assets to
Administrative Agent as collateral for, the U.S. Obligations and/or Canadian
Obligations, as applicable, in the manner and to the extent required by
subsection 4.13(b) above.

 

58

--------------------------------------------------------------------------------


 

4.14                        Environmental Matters.  Without limiting the
generality of the foregoing, each Credit Party shall, and shall cause each of
its Restricted Subsidiaries that is not a Credit Party to, comply in all
material respects with, and maintain its Real Estate, whether owned, leased,
subleased or otherwise operated or occupied, in compliance with, all applicable
Environmental Laws (including by implementing any Remedial Action necessary to
achieve such compliance) or that is required by orders and directives of any
Governmental Authority except where the failure to comply would not reasonably
be expected to, individually or in the aggregate, result in a Material Adverse
Effect.  Each Credit Party shall, and shall cause each of its Restricted
Subsidiaries that is not a Credit Party to, comply with Environmental Laws
applicable to Hazardous Materials, except where the failure to comply would not
reasonably be expected to, individually or in the aggregate, result in a
Material Adverse Effect.

 

4.15                        Canadian Pension Plans and Benefit Plans.

 

(a)                                 [Reserved].

 

(b)                                 All employer or employee payments,
contributions or premiums required to be remitted, paid to or in respect of each
Canadian Pension Plan or Canadian Benefit Plan shall be paid or remitted by each
Credit Party in a timely fashion in accordance with the terms thereof, any
funding agreements and all applicable laws.

 

(c)                                  Borrower shall deliver to Administrative
Agent (i) if requested by Administrative Agent, copies of each annual and other
return, report or valuation with respect to each Canadian Pension Plan as filed
with any applicable Governmental Authority; (ii) promptly after receipt thereof,
a copy of any material direction, order, notice, ruling or opinion that any
Credit Party may receive from any applicable Governmental Authority with respect
to any Canadian Pension Plan; and (iii) notification within 30 days of any
material increases, in the benefits of any existing Canadian Pension Plan or
Canadian Benefit Plan, or the establishment of any new material Canadian Pension
Plan or Canadian Benefit Plan, or the commencement of material contributions to
any such plan to which any Credit Party was not previously contributing.

 

4.16                        Designation of Restricted and Unrestricted
Subsidiaries.  The board of directors of Axiall may at any time designate any
Restricted Subsidiary of Axiall as an Unrestricted Subsidiary or any
Unrestricted Subsidiary as a Restricted Subsidiary; provided, that
(i) immediately before and after such designation, no Default or Event of
Default shall have occurred and be continuing, (ii) after giving effect to such
designation, the Borrowers shall be in pro forma compliance with Section 6.1
(whether or not then applicable), (iii) no Borrower may be designated as an
Unrestricted Subsidiary, (iv) no subsidiary may be designated as an Unrestricted
Subsidiary if it is a “Restricted Subsidiary” for the purpose of the Term Loan
Agreement, the 4.625% Notes Indenture or 4.875% Notes Indenture (or any
agreements governing any Permitted Refinancings thereof), (v) as of the date of
the designation thereof, no Unrestricted Subsidiary shall own any Stock in
Axiall or its Restricted Subsidiaries or hold any Indebtedness of, or any Lien
on any property of Axiall or its Restricted Subsidiaries, or (vi) the holder of
any Indebtedness of any Unrestricted Subsidiary shall not have any recourse to
Axiall or its Subsidiaries with respect to such Indebtedness; provided, that
this clause (vi) shall not apply to the extent that (x) such Unrestricted
Subsidiary’s principal objective is constructing, acquiring, owning,
refurbishing, upgrading or operating an Ethylene Cracker Facility and (y) any
Liens granted in connection with any credit support or guarantee provided by
Axiall or its Subsidiaries

 

59

--------------------------------------------------------------------------------


 

in connection therewith are permitted under Section 5.1.  The designation of any
Subsidiary as an Unrestricted Subsidiary shall constitute an Investment by
Axiall therein at the date of designation in an amount equal to the fair market
value as determined by Axiall in good faith of Axiall’s or any of its Restricted
Subsidiary’s (as applicable) Investment therein; provided, that upon a
redesignation of such Unrestricted Subsidiary as a Restricted Subsidiary, Axiall
shall be deemed to continue to have a permanent Investment in a Subsidiary in an
amount (if positive) equal to (a) Axiall’s “Investment” in such Subsidiary at
the time of such redesignation, less (b) the portion (proportionate to Axiall’s
equity interest in such Subsidiary) of the fair market value of the net assets
of such Subsidiary at the time of such redesignation.  The designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute the
incurrence at the time of designation of any Indebtedness or Liens of such
Unrestricted Subsidiary existing at such time and a return on any Investment by
Axiall in Unrestricted Subsidiaries pursuant to the preceding sentence in an
amount equal to the fair market value as determined by Axiall in good faith at
the date of such designation of Axiall’s or its Subsidiary’s (as applicable)
Investment in such Subsidiary.  Any designation of a Subsidiary of Axiall as an
Unrestricted Subsidiary will be evidenced to the Administrative Agent by
delivering to the Administrative Agent a certified copy of a resolution of the
board of directors of Axiall giving effect to such designation and an officers’
certificate certifying that such designation complied with the preceding
conditions.  If, at any time, any Unrestricted Subsidiary would fail to meet the
preceding requirements as an Unrestricted Subsidiary, it will thereafter cease
to be an Unrestricted Subsidiary for purposes of this Agreement and any
Indebtedness of and Investments by such Subsidiary will be deemed to be incurred
by a Restricted Subsidiary of Axiall as of such date and, if such Indebtedness
is not permitted to be incurred as of such date under this Agreement, the
Borrowers will be in default of such covenants.

 

4.17                        Post-Closing Matters.  To the extent not delivered
to Administrative Agent or Co-Collateral Agents, as applicable, on or before the
Effective Date, each Borrower agrees to, and to cause each of its respective
Restricted Subsidiaries to (a) deliver each of the items set forth on Schedule
4.17 within the time periods and in the manner specified on such schedule, in
each case in form and substance reasonably satisfactory to Administrative Agent
or Co-Collateral Agents, as applicable and (b) otherwise comply with the
requirements set forth on Schedule 4.17.

 

ARTICLE V.
NEGATIVE COVENANTS

 

Each Credit Party covenants and agrees that, so long as any Lender shall have
any Commitment hereunder, or any Loan or other Obligation (other than contingent
indemnification Obligations to the extent no claim giving rise thereto has been
asserted) shall remain unpaid or unsatisfied:

 

5.1                               Limitation on Liens.  No Credit Party shall,
and no Credit Party shall suffer or permit any of its Restricted Subsidiaries
to, directly or indirectly, make, create, incur, assume or suffer to exist any
Lien upon or with respect to any part of its Property, whether now owned or
hereafter acquired, other than the following (“Permitted Liens”):

 

(a)                                 any Lien existing on the Property of a
Credit Party or a Restricted Subsidiary of a Credit Party on the Effective Date
and set forth in Schedule 5.1 securing Indebtedness permitted by subsection
5.5(c)(iii), including replacement Liens on the Property currently subject to
such Liens securing Indebtedness permitted by subsection 5.5(c)(iii);

 

60

--------------------------------------------------------------------------------


 

(b)                                 any Lien created under any Loan Document;

 

(c)                                  Liens for taxes, fees, assessments or other
governmental charges (i) which are not past due or remain payable without
penalty, or (ii) the non-payment of which is permitted by Section 4.7;

 

(d)                                 carriers’, warehousemen’s, mechanics’,
landlords’, materialmen’s, repairmen’s or other similar Liens which are not past
due or remain payable without penalty or which are being contested in good faith
and by appropriate proceedings diligently prosecuted, which proceedings have the
effect of preventing the forfeiture or sale of the Property subject thereto and
for which adequate reserves in accordance with GAAP are being maintained;

 

(e)                                  Liens (other than any Lien imposed by
ERISA) consisting of pledges or deposits required in the Ordinary Course of
Business in connection with workers’ compensation, unemployment insurance and
other social security legislation or to secure the performance of tenders,
statutory obligations, surety, stay, customs and appeals bonds, bids, leases,
governmental contract, trade contracts, performance and return of money bonds
and other similar obligations (exclusive of obligations for the payment of
borrowed money) or to secure liability to insurance carriers;

 

(f)                                   Liens consisting of judgment or judicial
attachment liens (other than for payment of taxes, assessments or other
governmental charges) not constituting an Event of Default under Section 7.1(h);

 

(g)                                  easements, rights of way, zoning and other
restrictions, minor defects or other irregularities in title, and other similar
encumbrances incurred in the Ordinary Course of Business which, either
individually or in the aggregate, are not substantial in amount, and which do
not in any case materially detract from the value of the Property subject
thereto or interfere in any material respect with the ordinary conduct of the
businesses of any Credit Party or any Restricted Subsidiary of any Credit Party;

 

(h)                                 Liens securing Indebtedness permitted under
subsections 5.5(d) and 5.5(m); provided, that (A) such Liens attach concurrently
with or within one hundred and eighty (180) days after completion of the
acquisition, construction, repair, replacement or improvement (as applicable) of
the property subject to such Liens, (B) such Liens do not at any time encumber
any property other than the property financed by such Indebtedness, replacements
thereof and additions and accessions to such property and the proceeds and the
products thereof and customary security deposits and (C) such Liens do not at
any time extend to or cover any assets (except for additions and accessions to
such assets, replacements and products thereof and customary security deposits)
other than the assets subject to, or acquired, constructed, repaired, replaced
or improved with the proceeds of such Indebtedness; provided that individual
financings of equipment provided by one lender may be cross collateralized to
other financings of equipment provided by such lender;

 

(i)                                     [Reserved];

 

(j)                                    any interest or title of a lessor or
sublessor under any lease permitted by this Agreement;

 

61

--------------------------------------------------------------------------------


 

(k)                                 licenses and sublicenses granted by a Credit
Party or any Restricted Subsidiary of a Credit Party and leases or subleases (by
a Credit Party or any Restricted Subsidiary of a Credit Party as lessor or
sublessor) to third parties in the Ordinary Course of Business not interfering
in any material respect with the business of the Credit Parties and their
Restricted Subsidiaries;

 

(l)                                     Liens in favor of collecting banks
arising by operation of law under Section 4-210 of the Uniform Commercial Code
or, with respect to collecting banks located in the State of New York, under
Section 4-208 of the Uniform Commercial Code;

 

(m)                             Liens (including the right of set-off) in favor
of a bank or other depository institution arising as a matter of law encumbering
deposits;

 

(n)                                 Liens securing Indebtedness permitted by
subsection 5.5(g) assumed in connection with any Permitted Acquisition;
provided, that (i) such Lien was not created in contemplation of such Permitted
Acquisition or such Person becoming a Credit Party (or Restricted Subsidiary of
a Credit Party), (ii) such Lien does not extend to any assets other than those
of the Target of such Permitted Acquisition and (iii) such Lien shall be created
no later than the later of the date of such Permitted Acquisition or the date of
the assumption of such Indebtedness;

 

(o)                                 Liens securing Indebtedness with respect to
the Term Loans or any other Other Pari Passu Lien Obligations, and any Permitted
Refinancings thereof, in each case, to the extent permitted by subsection 5.5(h)
of this Agreement and subject to the terms of the Intercreditor Agreement;

 

(p)                                 in the case of property of a Canadian Credit
Party with respect to unregistered Prior Claims for items not yet due and
payable;

 

(q)                                 the reservations, limitations, provisos and
conditions expressed in any original grants from the Crown of real or immovable
property, which do not materially interfere with (i) the ordinary conduct of the
business of the applicable Person or (ii) the use and enjoyment of such real or
immovable property;

 

(r)                                    Liens arising out of conditional sale,
title retention, consignment or similar arrangements for the sale of goods
entered into by a Credit Party or any of their Restricted Subsidiaries in the
Ordinary Course of Business;

 

(s)                                   Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods in the Ordinary Course of Business;

 

(t)                                    Liens arising solely by virtue of any
statutory or common law provisions relating to banker’s Liens, rights of set-off
or similar rights and remedies as to deposit accounts or other funds maintained
with a depositary institution; provided, that (i) such deposit account is not a
dedicated cash collateral account and is not subject to restrictions against
access by any Credit Party or any of their Restricted Subsidiaries in excess of
those set forth by regulations promulgated by the Federal Reserve Board and
(ii) such deposit account is not intended by any

 

62

--------------------------------------------------------------------------------


 

Credit Party or any of their Restricted Subsidiaries to provide collateral to
the depositary institution; and

 

(u)           Liens on property (other than ABL Priority Collateral unless the
Liens thereon are subordinated to the Liens of the Administrative Agent on the
terms of the Intercreditor Agreement) securing Indebtedness and other
obligations of a Credit Party or any Restricted Subsidiary of a Credit Party if
such Indebtedness is permitted under Section 5.5(o).

 

5.2          Disposition of Assets.  No Credit Party shall, and no Credit Party
shall suffer or permit any of its Restricted Subsidiaries to, directly or
indirectly, sell, assign, lease, convey, transfer or otherwise dispose of
(whether in one or a series of transactions) any Property (including the Stock
of any Restricted Subsidiary of any Credit Party, whether in a public or a
private offering or otherwise, and accounts and notes receivable, with or
without recourse), except:

 

(a)           dispositions to any Person other than an Affiliate of a Credit
Party of (i) inventory, or (ii) worn out, obsolete or surplus equipment in the
Ordinary Course of Business;

 

(b)           Dispositions of inventory and goods held for sale in the Ordinary
Course of Business;

 

(c)           transactions permitted under Section 5.1(k);

 

(d)           dispositions of assets (other than ABL Priority Collateral)
pursuant to sale and leaseback transactions in an aggregate amount not to exceed
$100,000,000; provided, that no Default or Event of Default is in existence at
the time of such disposition or would result therefrom;

 

(e)           dispositions of those assets set forth in Schedule 5.2; provided,
that (i) no Event of Default is in existence at the time of such disposition or
would result therefrom and (ii) the proceeds of any such disposition of any ABL
Priority Collateral related thereto shall be subject to the provisions of
subsection 1.8(c);

 

(f)            dispositions of assets from a U.S. Credit Party to another U.S.
Credit Party;

 

(g)           dispositions of assets from a U.S. Subsidiary that is not a U.S.
Credit Party to another U.S. Subsidiary that is a Restricted Subsidiary;

 

(h)           dispositions of assets from a Canadian Credit Party or a
Restricted Subsidiary that is not a Credit Party to another Credit Party for not
more than fair market value;

 

(i)            dispositions of assets from a Canadian Subsidiary that is not a
Credit Party to another Restricted Subsidiary;

 

(j)            subject to Section 4.11, dispositions of Cash Equivalents in the
Ordinary Course of Business;

 

(k)           any issuance or sale of Stock or Stock Equivalents in an
Unrestricted Subsidiary;

 

63

--------------------------------------------------------------------------------


 

(l)            leases, subleases, licenses or sublicenses (including the
provision of software under an open source license), in each case in the
Ordinary Course of Business and which do not materially interfere with the
business of the Borrowers and their Restricted Subsidiaries, taken as a whole;

 

(m)          dispositions of assets to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such disposition are promptly applied to the purchase
price of such replacement property; provided that to the extent the property
being transferred constitutes ABL Priority Collateral, such replacement property
shall constitute ABL Priority Collateral;

 

(n)           dispositions of Investments in joint ventures to the extent
required by, or made pursuant to customary buy/sell arrangements between, the
joint venture parties set forth in joint venture arrangements and similar
binding arrangements;

 

(o)           additional dispositions of assets not otherwise permitted by this
Section 5.2 if, immediately after giving effect to any such disposition, the
aggregate amount (based on the net book value of all such assets) of all such
dispositions does not exceed the lesser of (i) $150,000,000 and (ii) 15% of the
Consolidated Total Assets of Axiall and its Restricted Subsidiaries (calculated
for the fiscal month most recently ended prior to such disposition for which
financial statements have been delivered pursuant to Section 4.1 on a pro forma
basis after giving effect to such disposition); provided, that (A) no Default or
Event of Default is in existence at the time of such disposition or would result
therefrom and (B) the non-cash consideration received in connection therewith
shall not exceed 25% of the total consideration received in connection with such
disposition (it being agreed that non-cash consideration consisting of
Designated Non-Cash Consideration received in respect of dispositions having an
aggregate fair market value in an amount not to exceed $20,000,000 in the
aggregate shall be excluded from such calculation);

 

(p)           dispositions constituting Investments permitted by Section 5.4;
provided, that the amount of such Investment shall be deemed to be the fair
market value of any assets disposed; and

 

(q)           the contribution of the Holdco Loan from Axiall (either directly
or through one or more Subsidiaries of Axiall) to the Canadian Holdco.

 

5.3          Consolidations, Mergers, etc.  No Credit Party shall, and no Credit
Party shall suffer or permit any of its Restricted Subsidiaries to (a) merge,
amalgamate, consolidate with or into, or convey, transfer, lease or otherwise
dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except upon not less than five (5) Business Days prior
written notice to Administrative Agent, (a) any Subsidiary of Axiall (other than
the Canadian Borrower or SpinCo) may merge or amalgamate with, or dissolve or
liquidate into, Axiall or a U.S. Subsidiary, provided, that Axiall or such U.S.
Subsidiary shall be the continuing or surviving entity and all actions required
to maintain perfected Liens on the Stock of the surviving entity and other
Collateral in favor of Administrative Agent shall have been completed, (b) any
Subsidiary of the Canadian Borrower (other than a U.S. Subsidiary) may merge or
amalgamate with, or dissolve or liquidate into, the Canadian Borrower or a
Canadian Subsidiary, provided, further, that the Canadian Borrower or such
Canadian Subsidiary shall be the continuing or surviving entity and

 

64

--------------------------------------------------------------------------------


 

all actions required to maintain perfected Liens on the Stock of the surviving
entity and other Collateral in favor of Administrative Agent shall have been
completed (c) any Foreign Subsidiary may amalgamate, merge or consolidate with
or into another Foreign Subsidiary provided if a First Tier Foreign Subsidiary
is a constituent entity in such merger, amalgamation, dissolution or
liquidation, such First Tier Foreign Subsidiary shall be the continuing or
surviving entity and (d) any Subsidiary of Axiall (other than the Canadian
Borrower or SpinCo) may be dissolved or liquidated provided that if such
Subsidiary is a U.S. Credit Party, such Subsidiary’s assets are transferred to a
U.S. Credit Party in connection with such liquidation or dissolution, and if
such Subsidiary is a Canadian Subsidiary, such Subsidiary’s assets are
transferred to a Canadian Credit Party or a U.S. Credit Party in connection with
such liquidation or dissolution.  Notwithstanding the foregoing, the Credit
Parties may consummate the Transactions.

 

5.4          Acquisitions; Loans and Investments.  No Credit Party shall and no
Credit Party shall suffer or permit any of its Restricted Subsidiaries to
(i) purchase or acquire, or make any commitment to purchase or acquire any Stock
or Stock Equivalents, or any obligations or other securities of, or any interest
in, any Person, including the establishment or creation of a Restricted
Subsidiary, or (ii) make or commit to make any Acquisitions, or any other
acquisition of all or substantially all of the assets of another Person, or of
any business or division of any Person, including without limitation, by way of
merger, amalgamation, consolidation or other combination or (iii) make or
purchase, or commit to make or purchase, any advance, loan, extension of credit
or capital contribution to or any other investment in, any Person including a
Borrower, any Affiliate of a Borrower or any Restricted Subsidiary of a Borrower
(the items described in clauses (i), (ii) and (iii) are referred to as
“Investments”), except for:

 

(a)           Investments in cash and Cash Equivalents;

 

(b)           (i) Investments by any U.S. Credit Party in any other U.S. Credit
Party, (ii) Investments by any Canadian Credit Party in any Credit Party;
(iii) Investments by any Subsidiary that is not a Credit Party in any Credit
Party or any other Subsidiary of any Credit Party; (iv) the Holdco Loan (and any
contribution of the Holdco Loan to the Canadian Holdco); and (v) Investments by
any U.S. Credit Party in any Canadian Credit Party in the form of intercompany
advances or loans made for working capital purposes; provided, that: (A) if any
Credit Party executes and delivers a note (collectively, the “Intercompany
Notes”) to evidence any such intercompany Indebtedness owing by such Credit
Party, that Intercompany Note shall be pledged and delivered to Administrative
Agent pursuant to the U.S. Revolving Guaranty and Security Agreement as
additional collateral security for the Obligations; and (B) each Credit Party
shall accurately record all intercompany transactions on its books and records;

 

(c)           Investments received as the non-cash portion of consideration
received in connection with transactions permitted pursuant to subsection
5.2(h);

 

(d)           Investments acquired in connection with the settlement of
delinquent Accounts in the Ordinary Course of Business or in connection with the
bankruptcy or reorganization of suppliers or customers;

 

(e)           Investments existing on the Effective Date and set forth in
Schedule 5.4;

 

(f)            loans or advances to employees permitted under Section 5.6;

 

65

--------------------------------------------------------------------------------


 

(g)           Permitted Acquisitions;

 

(h)           Acquisitions in an amount not to exceed $15,000,000 in a single
transaction or $50,000,000 in the aggregate during the term of this Agreement;
provided, that (i) to the extent the Acquisition will be financed in whole or in
part with the proceeds of any Loan, the conditions set forth in Section 2.2
shall have been satisfied, (ii) the Borrowers and their Subsidiaries (including
any new Subsidiary) shall execute and deliver the agreements, instruments and
other documents required by Section 4.13, (iii) such Acquisition shall be
non-hostile and shall have been approved, as necessary, by the target’s board of
directors, shareholders or other requisite Persons, (iv) the assets, business or
division acquired are for use, or the Person acquired is engaged, in a line of
business similar to the business conducted by the Credit Parties on the
Effective Date (and business activities reasonably related, incidental,
ancillary or complementary thereto, including, without limitation, (A) all
chemicals distribution, formulation, manufacturing, marketing, production,
processing and sales businesses of any kind, including without limitation,
agriculture, commodity, diversified, industrial, inorganic, organic and
specialty chemicals businesses; and (B) all building products and construction
materials distribution, formulation, manufacturing, marketing, production,
processing and sales businesses of any kind) and (v) no Default or Event of
Default shall then exist or would exist after giving effect thereto;

 

(i)            additional Investments so long as at the time any such Investment
is made and immediately after giving effect thereto (i) no Default or Event of
Default shall have occurred and be continuing or would result therefrom,
(ii) the total consideration paid or payable (including without limitation, all
transaction costs, assumed Indebtedness and Liabilities incurred, assumed or
reflected on a consolidated balance sheet of the Credit Parties and their
Restricted Subsidiaries after giving effect to such Investment and the
reasonably anticipated amount of all deferred payments) for all Investments
consummated during the term of this Agreement pursuant to this clause (i) shall
not exceed $90,000,000 in the aggregate for all such Investments (provided no
such cap shall apply if Excess Availability would have exceeded $90,000,000 at
all times during the 30 days (or, if such Investment occurs within 30 days after
the Effective Date, the number of days between the relevant date of
determination and the Effective Date) immediately preceding the making of such
Investment (pro forma after giving effect to such Investment),
(iii) Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower Representative demonstrating that the Consolidated Fixed
Charge Coverage Ratio is equal to or exceeds 1.10 to 1.00 (calculated for the
fiscal month most recently ended prior to the consummation of such Investment
for which financial statements have been delivered pursuant to Section 4.1, on a
pro forma basis after giving effect to such Investment) and (iv) Excess
Availability shall be not less than $100,000,000 on a pro forma basis after
giving effect to such Investment.  For the avoidance of doubt, the restrictions
set forth above shall not prohibit or require a reduction of outstanding
Investments that were permitted to be made by this clause (i) at the time such
Investments were made;

 

(j)            any Investments made in connection with any disposition set forth
on Schedule 5.2;

 

(k)           so long as no Default or Event of Default shall have occurred and
be continuing or result therefrom, Investments in Unrestricted Subsidiaries and
Foreign Subsidiaries, in an aggregate amount of all such Investments outstanding
at any time not to exceed $20,000,000;

 

66

--------------------------------------------------------------------------------


 

(l)            Investments made solely to effect the Transactions;

 

(m)          Investments made in connection with the entering into of a Secured
Rate Contract;

 

(n)           Investments held by a Restricted Subsidiary acquired after the
Effective Date or of a Person merged into a Borrower or merged or consolidated
with a Restricted Subsidiary in accordance with Section 5.3 after the Effective
Date to the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger or consolidation and were in existence
on the date of such acquisition, merger or consolidation;

 

(o)           Investments to the extent the payment for such Investment is made
solely with Stock or Stock Equivalents of Axiall;

 

(p)           Investments consisting of Contingent Obligations permitted
pursuant to Section 5.9;

 

(q)           [Intentionally Omitted];

 

(r)            (i) Ethylene Cracker Investments in an aggregate amount not to
exceed the Maximum Cracker Amount and (ii) Investments consisting of the
purchase of Stock and Stock Equivalents of TCI not owned by any Credit Party or
any Restricted Subsidiary of Credit Party on the Effective Date in an aggregate
amount not to exceed $200,000,000; provided, that, in the case of the purchase
of Stock and Stock Equivalents of TCI, at the time such Investment is made and
immediately after giving effect thereto (x) no Default or Event of Default shall
have occurred and be continuing or would result therefrom, (y) Excess
Availability would have exceeded $75,000,000 at all times during the 30 days
(or, if such Investment occurs within 30 days after the Effective Date, the
number of days between the relevant date of determination and the Effective
Date) immediately preceding the making of such Investment (pro forma after
giving effect to such Investment), and (z) the Consolidated Fixed Charge
Coverage Ratio is equal to or exceeds 1.00 to 1.00 (calculated for the fiscal
month most recently ended prior to such Investment for which financial
statements have been delivered pursuant to Section 4.1 on a pro forma basis
after giving effect to such Investment); provided, further, that in the case of
the construction of any new Ethylene Cracker Facility, no Loans may be used,
directly or indirectly, to finance such Investment to the extent that the
conditions set forth in the foregoing clauses (x), (y) and (z) are unable to be
satisfied on a pro forma basis at the time any such Investment is made.

 

For purposes of covenant compliance, the amount of any Investment at any time
shall be the amount actually invested (measured at the time made), without
adjustment for subsequent changes in the value of such Investment, net of any
return representing a return of capital with respect to such Investment.

 

5.5          Limitation on Indebtedness.  No Credit Party shall, and no Credit
Party shall suffer or permit any of its Restricted Subsidiaries to, create,
incur, assume, permit to exist, or otherwise become or remain directly or
indirectly liable with respect to, any Indebtedness, except:

 

(a)           the Obligations;

 

67

--------------------------------------------------------------------------------


 

(b)           Indebtedness consisting of Contingent Obligations described in
clause (c) of the definition thereof and permitted pursuant to Section 5.9;

 

(c)           (i) the 4.625% Notes in an aggregate principal amount not to
exceed $688,000,000, (ii) the 4.875% Notes in an aggregate principal amount not
to exceed $450,000,000 (including any guarantees thereof by the Credit Parties)
and (iii) Indebtedness existing on the Effective Date and set forth in Schedule
5.5 (and, in each case, Permitted Refinancings thereof);

 

(d)           Indebtedness not to exceed $75,000,000 in the aggregate at any
time outstanding, consisting of Capital Lease Obligations or Indebtedness
incurred or assumed for the purpose of financing (or refinancing) all or any
part of the cost of acquiring, constructing, repairing, replacing or improving
any Property (and which Indebtedness is secured by Liens permitted by subsection
5.1(h)) and Permitted Refinancings thereof;

 

(e)           (i) unsecured intercompany Indebtedness permitted pursuant to
subsection 5.4(b) and (ii) the Holdco Loan; provided, that, in each case, such
Indebtedness is subordinated to the Obligations as to right and time of payment
and as to other rights and remedies thereunder on terms reasonably satisfactory
to the Administrative Agent;

 

(f)            unsecured Subordinated Indebtedness not to exceed $75,000,000 in
the aggregate at any time outstanding (provided no such cap shall apply if
(i) interest on such Subordinated Indebtedness is capitalized for the duration
of its term or (ii) if Excess Availability would have exceeded $75,000,000 at
all times during the 30 days (or, if such issuance occurs within 30 days after
the Effective Date, the number of days between the relevant date of
determination and the Effective Date) immediately preceding the incurrence
thereof (pro forma after giving effect to the issuance of such Subordinated
Indebtedness); provided, that at the time of such incurrence and immediately
after giving effect thereto (x) no Default or Event of Default shall have
occurred and be continuing or would result therefrom and (y) the Consolidated
Fixed Charge Coverage Ratio is equal to or exceeds 1.10 to 1.00 (calculated for
the fiscal month most recently ended prior to the incurrence of such
Subordinated Indebtedness for which financial statements have been delivered
pursuant to Section 4.1 on a pro forma basis after giving effect to such
incurrence);

 

(g)           Indebtedness assumed in connection with any Permitted Acquisition
(and Permitted Refinancings thereof); provided, that such Indebtedness shall not
have been incurred by any party in contemplation of such Permitted Acquisition
and such Indebtedness (and any guarantee thereof) shall be permitted under
Section 5.1 and Section 5.9, respectively, on a pro forma basis at the time of
such assumption;

 

(h)           Indebtedness consisting of Other Pari Passu Lien Obligations in an
aggregate principal amount not to exceed the greater of (x) $800,000,000 (less
the outstanding principal amount, at any time of  Other Pari Passu Lien
Obligations outstanding at such time) and (y) an amount such that both before
and after giving effect to the incurrence of such Other Pari Passu Lien
Obligations, the Consolidated Secured Debt Ratio would be no greater than 3.50
to 1.00 (calculated for the fiscal month most recently ended prior to the
incurrence of such Other Pari Passu Lien Obligations for which financial
statements have been delivered pursuant to Section 4.1 on a pro forma basis
after giving effect to such incurrence);

 

68

--------------------------------------------------------------------------------


 

(i)            Indebtedness under performance bonds, surety bonds, release,
appeal and similar bonds, statutory obligations or with respect to workers’
compensation claims, in each case incurred in the Ordinary Course of Business,
and reimbursement obligations in respect of any of the foregoing (including in
respect of letters of credit issued in support of any of the foregoing);

 

(j)            to the extent constituting Indebtedness, sale and leaseback
transactions permitted under Section 5.2;

 

(k)           other unsecured Indebtedness not exceeding $75,000,000 in the
aggregate at any time outstanding (provided no such cap shall apply if Excess
Availability would have exceeded $75,000,000 at all times during the 30 days
(or, if such issuance occurs within 30 days after the Effective Date, the number
of days between the relevant date of determination and the Effective Date)
immediately preceding the incurrence thereof (pro forma after giving effect to
such Indebtedness); provided, that at the time of such incurrence and
immediately after giving effect thereto, (i) no Default or Event of Default
shall have occurred and be continuing or would result therefrom and (ii) the
Consolidated Fixed Charge Coverage Ratio is equal to or exceeds 1.10 to 1.00
(calculated for the fiscal month most recently ended prior to the incurrence of
such unsecured Indebtedness for which financial statements have been delivered
pursuant to Section 4.1 on a pro forma basis after giving effect to such
incurrence);

 

(l)            [reserved];

 

(m)          Indebtedness of a Person that becomes a Restricted Subsidiary and
any Permitted Refinancings thereof so long as (i) such Indebtedness is existing
as the time such Person becomes a Restricted Subsidiary (and is not incurred in
contemplation of such Person becoming a Restricted Subsidiary), (ii) such
Indebtedness (and any guarantee thereof) shall be permitted under Section 5.1
and Section 5.9, respectively, on a pro forma basis at the time of such
assumption and (iii) is Non-Recourse Debt;

 

(n)           Indebtedness which is incurred to finance an Ethylene Cracker
Investment, or to finance the acquisition, construction, refurbishing,
improvement, repairing, replacing or upgrading of an Ethylene Cracker Facility,
in an aggregate amount not to exceed the Maximum Cracker Amount and Permitted
Refinancings thereof; and

 

(o)           other secured Indebtedness; provided that (i) such Indebtedness
does not exceed at any one time outstanding the positive difference (if any) of
(A) the greater of (x) $100,000,000 and (y) 5.5% of Consolidated Total Assets
minus (B) the aggregate outstanding amount of Indebtedness secured by Liens
under Section 5.1(o) and (ii) any Liens granted or permitted in connection with
such Indebtedness are permitted by Section 5.1.

 

5.6          Employee Loans and Transactions with Affiliates.  No Credit Party
shall, and no Credit Party shall suffer or permit any of its Restricted
Subsidiaries to, enter into any transaction with any Affiliate of a Borrower or
of any such Restricted Subsidiary or pay any management, consulting or similar
fees to any Affiliate of any Credit Party or to any officer, director or
employee of any Credit Party or any Affiliate of any Credit Party, except:

 

(a)           as expressly permitted by this Agreement;

 

69

--------------------------------------------------------------------------------


 

(b)           pursuant to the reasonable requirements of the business of such
Credit Party or such Restricted Subsidiary upon fair and reasonable terms no
less favorable to such Credit Party or such Restricted Subsidiary than would be
obtained in a comparable arm’s length transaction with a Person not an Affiliate
of a Borrower or such Restricted Subsidiary and which are disclosed in writing
to Administrative Agent to the extent any such transaction involves aggregate
consideration in excess of $20,000,000;

 

(c)           customary compensation and reimbursement of expenses and indemnity
provided on behalf of officers and directors;

 

(d)           any issuance of Stock and Stock Equivalents of Axiall to
Affiliates of Axiall;

 

(e)           loans or advances to employees of Credit Parties for travel,
entertainment and relocation expenses and other ordinary business purposes in
the Ordinary Course of Business;

 

(f)            non-cash loans or advances made by Axiall to employees of Credit
Parties that are simultaneously used by such Persons to purchase Stock or Stock
Equivalents of Axiall; and

 

(g)           the Transactions.

 

Any such transaction existing as of the Effective Date that involves
consideration in excess of $20,000,000 is described in Schedule 5.6.

 

5.7          [Reserved].

 

5.8          Margin Stock; Use of Proceeds.  No Credit Party shall, and no
Credit Party shall suffer or permit any of its Restricted Subsidiaries to, use
any portion of the Loan proceeds, directly or indirectly, to purchase or carry
Margin Stock or repay or otherwise refinance Indebtedness of any Credit Party or
others incurred to purchase or carry Margin Stock, or otherwise in any manner
which is in contravention of any Requirement of Law or in violation of this
Agreement.

 

5.9          Contingent Obligations.  No Credit Party shall, and no Credit Party
shall suffer or permit any of its Restricted Subsidiaries to, create, incur,
assume or suffer to exist any Contingent Obligations except in respect of the
Obligations and except:

 

(a)           endorsements for collection or deposit in the Ordinary Course of
Business;

 

(b)           Rate Contracts entered into in the Ordinary Course of Business for
bona fide hedging purposes and not for speculation;

 

(c)           Contingent Obligations of the Credit Parties and their Restricted
Subsidiaries existing as of the Effective Date and listed in Schedule 5.9,
including extension and renewals thereof which do not increase the amount of
such Contingent Obligations or impose materially more restrictive or adverse
terms on the Credit Parties or their Restricted Subsidiaries as compared to the
terms of the Contingent Obligation being renewed or extended;

 

70

--------------------------------------------------------------------------------


 

(d)           Contingent Obligations arising under indemnity agreements to title
insurers to cause such title insurers to issue to Administrative Agent title
insurance policies;

 

(e)           Contingent Obligations arising with respect to customary
indemnification obligations in favor of (i) sellers in connection with
Acquisitions permitted hereunder and (ii) purchasers in connection with
dispositions permitted under subsection 5.2(b);

 

(f)            Contingent Obligations arising under Letters of Credit;

 

(g)           Contingent Obligations arising under guarantees of obligations of
any Restricted Subsidiary which obligations are otherwise permitted under this
Agreement; provided, that if such obligation is subordinated to the Obligations,
such guarantee shall be subordinated to the same extent;

 

(h)           Contingent Obligations consisting of Indebtedness permitted under
Section 5.5 or Investments permitted under Section 5.4;

 

(i)            Contingent Obligations assumed in connection with any Permitted
Acquisition; provided, that such Contingent Obligations shall not have been
incurred by any party in contemplation of such Permitted Acquisition and
Permitted Refinancings thereof;

 

(j)            Contingent Obligations arising in connection with or incurred
pursuant to the making any Ethylene Cracker Investment; and

 

(k)           other Contingent Obligations not exceeding $20,000,000 in the
aggregate at any time outstanding.

 

5.10        Compliance with ERISA.  Except as would not, in the aggregate, have
a Material Adverse Effect, no ERISA Affiliate shall cause or suffer to exist
(a) any event that would reasonably be expected to result in the imposition of a
Lien on any asset of a Credit Party or a Restricted Subsidiary of a Credit Party
with respect to any Benefit Plan or Multiemployer Plan or (b) any other ERISA
Event.

 

5.11        Restricted Payments.  No Credit Party shall, and no Credit Party
shall suffer or permit any of its Restricted Subsidiaries to, (i) declare or
make any dividend payment or other distribution of assets, properties, cash,
rights, obligations or securities on account of any Stock or Stock Equivalent,
(ii) purchase, redeem or otherwise acquire for value any Stock or Stock
Equivalent now or hereafter outstanding or (iii) make any payment or prepayment
of principal of, premium, if any, interest, fees, redemption, exchange,
purchase, retirement, defeasance, sinking fund or similar payment with respect
to Subordinated Indebtedness (the items described in clauses (i), (ii) and (iii)
above are referred to as “Restricted Payments”; each of the categories of
Restricted Payments set forth in clauses (i), (ii) and (iii) above, an “RP
Category”); except that:

 

(a)           any U.S. Subsidiary may declare and pay dividends to any U.S.
Credit Party;

 

(b)           any Canadian Subsidiary may declare and pay dividends or make
trust distributions to any Credit Party;

 

71

--------------------------------------------------------------------------------


 

(c)           Axiall may declare and make dividend payments or other
distributions payable solely in its Stock or Stock Equivalents;

 

(d)           except during a Cash Dominion Period, Axiall may make Restricted
Payments; provided, that on a pro forma basis after giving effect to such
Restricted Payment, (i) Excess Availability exceeds $100,000,000 and (ii) the
Consolidated Fixed Charge Coverage Ratio is equal to or exceeds 1.10 to 1.00
(calculated for the fiscal month most recently ended prior to such Restricted
Payment for which financial statements have been delivered pursuant to
Section 4.1); provided, that for purposes of such pro forma Fixed Charge
Coverage Ratio calculation, any Restricted Payments made during the first Fiscal
Quarter of the relevant four-quarter period that are of the same RP Category as
the Restricted Payment requiring the pro forma Fixed Charge Coverage Ratio
calculation shall be disregarded as Fixed Charges for purposes of such
calculation;

 

(e)           Axiall may pay any dividend or consummate any irrevocable
redemption within 60 days after the date of declaration of the dividend or
giving of the redemption notice, as the case may be, if at the date of
declaration or notice, the dividend or redemption payment would have complied
with the provisions of this Agreement;

 

(f)            Axiall may make Restricted Payments in exchange for, or out of
the net cash proceeds of the substantially concurrent sale (other than to a
Subsidiary of Axiall) of, Stock or Stock Equivalents of Axiall or from the
substantially concurrent contribution of common equity capital to Axiall;

 

(g)           Axiall and its Restricted Subsidiaries may repurchase, redeem,
defease or otherwise acquire or retire for value Subordinated Indebtedness with
the net cash proceeds from a substantially concurrent incurrence of Permitted
Refinancing;

 

(h)           a Restricted Subsidiary of Axiall may pay a dividend or other
distribution (or, in the case of any partnership or limited liability company,
any similar distribution) to the holders of its Stock or Stock Equivalents on a
pro rata basis;

 

(i)            Axiall and its Restricted Subsidiaries may repurchase or
otherwise retire its Stock or Stock Equivalents in connection with the exercise,
vesting or award of Stock or Stock Equivalents to employees or other qualified
recipients made for compensation purposes, to the extent such Stock or Stock
Equivalents so repurchased or retired represent the exercise price in respect of
stock options, or the reduction in Stock or Stock Equivalents to account for
payments in respect of withholding, income or similar taxes, paid by Axiall or
its Restricted Subsidiaries on behalf of such employees or other qualified
recipients;

 

(j)            so long as no Default or Event of Default has occurred and is
continuing or would be caused thereby, Axiall and its Restricted Subsidiaries
may repurchase, redeem, defease or otherwise acquire or retire for value
Subordinated Indebtedness in connection with any “change in control offer” or
“asset sale offer”; provided that any such “change in control offer” or “asset
sale offer” is made in accordance with the documentation governing such
Subordinated Indebtedness;

 

(k)           so long as no Default or Event of Default has occurred and is
continuing or would be caused thereby, Axiall and its Restricted Subsidiaries
may purchase, repurchase,

 

72

--------------------------------------------------------------------------------


 

redeem, defease or otherwise acquire or retire of Stock or Stock Equivalents of
Axiall held by officers, directors or employees or former officers, directors or
employees (or their transferees, estates or beneficiaries under their estates),
upon their death, disability, retirement, severance or termination of employment
or service; provided that the aggregate cash consideration paid for all such
redemptions shall not exceed the sum of (A) $10.0 million during any calendar
year (with unused amounts being available to be used in the following calendar
year, but not in any succeeding calendar year) plus (B) the amount of any net
cash proceeds received by or contributed to Axiall from the issuance and sale
after the Effective Date of Stock or Stock Equivalents of Axiall to its
officers, directors or employees that have not been applied to the payment of
Restricted Payments pursuant to this clause (k), plus (C) the net cash proceeds
of any “key-man” life insurance policies that have not been applied to the
payment of Restricted Payments pursuant to this clause (k);

 

(l)            Axiall and its Restricted Subsidiaries may make Restricted
Payments necessary to consummate the Transactions; and

 

(m)          except during a Cash Dominion Period, Axiall may make additional
Restricted Payments of the type described in clauses (i) and (ii) of the
definition thereof in an aggregate amount not to exceed $150,000,000 in any
Fiscal Year; provided, that at the time of such Restricted Payment and
immediately after giving effect thereto, (x) no Default or Event of Default
shall have occurred and be continuing or would result therefrom, (y) Excess
Availability would have exceeded $75,000,000 at all times during the 30 days
(or, if such Restricted Payment occurs within 30 days after the Effective Date,
the number of days between the relevant date of determination and the Effective
Date) immediately preceding such Restricted Payment (pro forma after giving
effect to such Restricted Payment), and (z) the Consolidated Fixed Charge
Coverage Ratio is equal to or exceeds 1.00 to 1.00 (calculated for the fiscal
month most recently ended prior to such Restricted Payment for which financial
statements have been delivered pursuant to Section 4.1 on a pro forma basis
after giving effect to such Restricted Payment); provided, that for purposes of
such pro forma Fixed Charge Coverage Ratio calculation, any Restricted Payments
made during the first Fiscal Quarter of the relevant four-quarter period that
are of the same RP Category as the Restricted Payment requiring the pro forma
Fixed Charge Coverage Ratio calculation shall be disregarded as Fixed Charges
for purposes of such calculation.

 

5.12        Change in Business.  No Credit Party shall, and no Credit Party
shall permit any of its Restricted Subsidiaries to, engage in any material line
of business substantially different from those lines of business carried on by
it on the date hereof, or business activities reasonably related, incidental,
ancillary or complementary thereto (including, without limitation, (A) all
chemicals distribution, formulation, manufacturing, marketing, production,
processing and sales businesses of any kind, including without limitation,
agriculture, commodity, diversified, industrial, inorganic, organic and
specialty chemicals businesses; and (B) all building products and construction
materials distribution, formulation, manufacturing, marketing, production,
processing and sales businesses of any kind).

 

5.13        Change in Structure.  Except as expressly permitted under
Section 5.3, no Credit Party shall, and no Credit Party shall permit any of its
Restricted Subsidiaries to, make any changes in its equity capital structure,
issue any Stock or Stock Equivalents or amend any of its Organization Documents,
in each case, in any respect materially adverse to Administrative Agent or
Lenders.

 

73

--------------------------------------------------------------------------------


 

5.14        Changes in Accounting, Name or Jurisdiction of Organization.  No
Credit Party shall, and no Credit Party shall suffer or permit any of its
Restricted Subsidiaries to, (i) make any significant change in accounting
treatment or reporting practices, except as required by GAAP, (ii) change the
Fiscal Year or method for determining Fiscal Quarters of any Credit Party or of
any consolidated Subsidiary of any Credit Party, (iii) change its name as it
appears in official filings in its jurisdiction of organization or (iv) change
its jurisdiction of organization, in the case of clauses (iii) and (iv), without
at least twenty (20) days’ prior written notice to Administrative Agent and the
acknowledgement of Administrative Agent that all actions required by
Administrative Agent, including those to continue the perfection of its Liens,
have been completed.

 

5.15        Amendments to Term Loan Agreement Documents and Subordinated
Indebtedness.  No Credit Party shall, and no Credit Party shall permit any of
its Restricted Subsidiaries directly or indirectly to, change or amend the terms
of any (i) Term Loan Agreement Documents in a manner prohibited by the
Intercreditor Agreement, if applicable or (ii) Subordinated Indebtedness if the
effect of such change or amendment with respect to such Subordinated
Indebtedness is to:  (A) increase the interest rate which is payable in cash on
such Indebtedness by more than 200 basis points per annum; (B) shorten the dates
upon which payments of principal or interest are due on such Indebtedness;
(C) add or change in a manner materially adverse to the Credit Parties any event
of default or add or make materially more restrictive any covenant with respect
to such Indebtedness; (D) change in a manner materially adverse to the Credit
Parties the prepayment provisions of such Indebtedness or (E) change the
subordination provisions thereof (or the subordination terms of any guaranty
thereof) in a manner adverse to the Administrative Agent and the Lenders.

 

5.16        No Negative Pledges.

 

(a)           No Credit Party shall, and no Credit Party shall permit any of its
U.S. Subsidiaries or Canadian Subsidiaries (other than Unrestricted
Subsidiaries) to, directly or indirectly, create or otherwise cause or suffer to
exist or become effective any consensual restriction or encumbrance of any kind
on the ability of any Credit Party or any of their respective U.S. Subsidiaries
or Canadian Subsidiaries (other than Unrestricted Subsidiaries) to pay dividends
or make any other distribution on any of such Credit Party’s or U.S Subsidiary’s
or Canadian Subsidiary’s Stock or Stock Equivalents or to pay fees, including
management fees, or make other payments and distributions to a Borrower or any
Credit Party except pursuant to any document or instrument governing
Indebtedness permitted pursuant to subsections 5.5(c), 5.5(f), 5.5(h), 5.5(k),
5.5(m), 5.5(n) and 5.5(o).  No Credit Party shall, and no Credit Party shall
permit any of its U.S. Subsidiaries or Canadian Subsidiaries (other than
Unrestricted Subsidiaries) to, directly or indirectly, enter into, assume or
become subject to any Contractual Obligation prohibiting or otherwise
restricting the existence of any Lien upon any of its assets in favor of the
Co-Collateral Agents, whether now owned or hereafter acquired except (i) in
connection with any document or instrument governing Liens permitted pursuant to
subsections 5.1(a), 5.1(h), 5.1(l), 5.1(n), 5.1(o), and 5.1(u) provided that any
such restriction contained therein relates only to the asset or assets subject
to such permitted Liens or (ii) contained in any agreement entered into in
connection with a Permitted Acquisition.

 

(b)           No Credit Party shall issue any Stock or Stock Equivalents (i) if
such issuance would result in an Event of Default under subsection 7.1(k) and
(ii) unless such Stock and Stock Equivalents are pledged to Administrative
Agent, for the benefit of the Secured Parties,

 

74

--------------------------------------------------------------------------------


 

as security for the Obligations, on substantially the same terms and conditions
as the other Stock and Stock Equivalents of such Credit Party are pledged to
Administrative Agent.

 

5.17        OFAC; Patriot Act.  No Credit Party shall, and no Credit Party shall
permit any of its Restricted Subsidiaries to fail to comply with the laws,
regulations and executive orders referred to in Section 3.29.

 

5.18        Sale-Leasebacks.  Except as otherwise permitted pursuant to
subsection 5.2(d), no Credit Party shall, and no Credit Party shall permit any
of its Restricted Subsidiaries to, engage in a sale leaseback, synthetic lease
or similar transaction involving any of its assets.

 

5.19        Hazardous Materials.  No Credit Party shall, and no Credit Party
shall permit any of its Restricted Subsidiaries to, cause or suffer to exist any
Release of any Hazardous Material at, to or from any Real Estate that would
violate any Environmental Law, form the basis for any Environmental Liabilities
or otherwise adversely affect the value or marketability of any Real Estate
(whether or not owned by any Credit Party or any Restricted Subsidiary of any
Credit Party), in each such case, to the extent such Release would reasonably be
expected to result, individually or in the aggregate, in a Material Adverse
Effect.

 

5.20        [Reserved].

 

5.21        Canadian Pension Plans; Pensions and Benefit Plans.  No Canadian
Credit Party shall establish a new, material Canadian Pension Plan.  No Canadian
Credit Party shall cause or suffer to exist any termination, complete or partial
wind-up, withdrawal, reorganization, insolvency or similar event with respect to
any Canadian Pension Plan which would, in the aggregate, have a Material Adverse
Effect.

 

5.22        Canadian Changes.  No Canadian Credit Party shall (a) change its
incorporated name, or if not a corporation, its name as it appears in official
filings in the jurisdiction of its organization, (b) change its chief executive
office, principal place of business, domicile (within the meaning of the Civil
Code of Quebec), corporate offices or provinces where which Collateral is held
or stored, or the location of its records concerning the Collateral, (c) change
the type of entity that it is, (d) change its jurisdiction of incorporation or
organization, in each case without at least thirty (30) days prior written
notice to the Administrative Agent and after the Administrative Agent’s written
acknowledgment that any reasonable action requested by the Administrative Agent
in connection therewith, including to continue the perfection and, in the case
of the Province of Quebec, publication, of any Liens in favor of the
Administrative Agent, on behalf of Secured Parties, in any Collateral, has been
completed or taken, and provided, that with respect to paragraphs (b) and (d),
any such new location shall be in Canada.  Without limiting the foregoing, no
Credit Party shall change its name, identity or corporate or organizational
structure in any manner that might make any financing statement filed in
connection herewith or any other Loan Document materially misleading within the
meaning of section 46(4) of the PPSA (or any comparable provision then in
effect) except upon prior written notice to the Administrative Agent and after
the Administrative Agent’s written acknowledgement that any reasonable action
requested by the Administrative Agent in connection therewith, including to
continue the perfection or, in the case of the Province of Quebec, publication,
of any Liens in favor of the Administrative Agent, on behalf of the Secured
Parties, in any Collateral, has been completed or taken.  No Credit Party shall
change its Fiscal Year.

 

75

--------------------------------------------------------------------------------


 

5.23        Permitted Reorganization.  The Administrative Agent and each of the
Lenders hereby agree that certain restructuring transactions among the Borrowers
and their Subsidiaries to be entered into in connection with the Borrowers’
global tax planning (the “Tax Planning Transactions”) may be consented to by the
Administrative Agent (such consent not to be unreasonably withheld or delayed)
on behalf of the Requisite Lenders and that such Tax Planning Transactions shall
not constitute “Investments” or “Dispositions” for purposes of the limitations
of this Agreement; provided, however, that the Administrative Agent shall
withhold its consent (and shall be deemed to be acting reasonably in withholding
such consent) to any such transactions that (i) adversely affect the perfection
or priority of the Liens granted pursuant to the Loan Documents, except to the
extent any such Liens are replaced by perfected Liens with the same priority on
assets with substantially equivalent value, as determined by the Administrative
Agent in its sole discretion, (ii) adversely affect the value of any Collateral,
including any Stock pledged pursuant to the Loan Documents, except to the extent
any such Collateral is replaced with assets with substantially equivalent value,
as determined by the Administrative Agent in its sole discretion, or
(iii) release any Restricted Subsidiary from its Obligations under the Loan
Documents, except to the extent any such guaranty is replaced with a replacement
guaranty or other credit support with substantially equivalent value, as
determined by the Administrative Agent in its sole discretion.

 

5.24        Canadian Holdco Covenant.  Canadian Holdco shall not (a) hold any
assets other than (i) the Holdco Loan (including one or more promissory notes
evidencing the Holdco Loan), (ii) the Stock of certain Subsidiaries of Axiall
and (iii) partnership books and records of Canadian Holdco, (b) have any
liabilities (contingent or otherwise) other than administrative expenses of
Canadian Holdco in the ordinary course of business or (c) engage in any
activities or business other than (i) owning the Holdco Loan (including one or
more promissory notes evidencing the Holdco Loan), the Stock of certain
Subsidiaries of Axiall and activities incidental or related thereto,
(ii) maintaining its legal existence and (ii) participating in other
administrative matters as a member of the consolidated group of Axiall and its
Subsidiaries.

 

ARTICLE VI.
FINANCIAL COVENANT

 

Each Credit Party covenants and agrees that, so long as any Lender shall have
any Commitment hereunder, or any Loan or other Obligation (other than contingent
indemnification Obligations to the extent no claim giving rise thereto has been
asserted) shall remain unpaid or unsatisfied:

 

6.1          Fixed Charge Coverage Ratio.  If at any time Excess Availability is
less than the Threshold Amount for three (3) consecutive Business Days (a
“Financial Covenant Trigger Event”) (provided, no borrowing is permitted during
such 3- Business Day period), the Credit Parties shall not permit the
Consolidated Fixed Charge Coverage Ratio as of the immediately preceding Fiscal
Quarter end for which financial statements are available and as of each
subsequent Fiscal Quarter end thereafter to be less than 1.10 to 1.00; provided,
that (a) a breach of such covenant when so tested shall not be cured by a
subsequent increase of Excess Availability above the Threshold Amount and
(b) such requirement to maintain a Consolidated Fixed Charge Coverage Ratio of
at least 1.10 to 1.00 shall no longer apply for subsequent periods if Excess
Availability on each day during any period of sixty (60) consecutive days
commencing after the

 

76

--------------------------------------------------------------------------------


 

date of such Financial Covenant Trigger Event is greater than or equal to the
Threshold Amount, after which time the requirement to comply with the
Consolidated Fixed Charge Coverage Ratio for purposes of this Section 6.1 shall
not apply unless a subsequent Financial Covenant Trigger Event occurs.

 

ARTICLE VII.
EVENTS OF DEFAULT

 

7.1          Events of Default.  Any of the following shall constitute an “Event
of Default”:

 

(a)           Non-Payment.  Any Credit Party fails (i) to pay when and as
required to be paid herein, any amount of principal of any Loan, including after
maturity of the Loans, or to pay any L/C Reimbursement Obligation, (ii) to pay
within three (3) Business Days after the same shall become due, any interest, or
(iii) to pay within five (5) Business Days after the same shall become due, any
fee or any other amount payable hereunder or pursuant to any other Loan
Document;

 

(b)           Representation or Warranty.  (i) Any representation, warranty or
certification by or on behalf of any Credit Party or any of its Restricted
Subsidiaries made or deemed made herein, in any other Loan Document, or which is
contained in any certificate, document or financial or other statement by any
such Person, or their respective Responsible Officers, furnished at any time
under this Agreement, or in or under any other Loan Document, shall prove to
have been incorrect in any material respect (without duplication of other
materiality qualifiers contained therein) on or as of the date made or deemed
made or (ii) any information contained in any Borrowing Base Certificate is
untrue or incorrect in any respect (other than (A) inadvertent, immaterial
errors not exceeding $6,000,000 in the aggregate in any Borrowing Base
Certificate, (B) errors understating the U.S. Borrowing Base, the Canadian
Borrowing Base or the Export-Related Borrowing Base and (C) errors occurring
when Excess Availability continues to exceed $100,000,000 after giving effect to
the correction of such errors);

 

(c)           Specific Defaults.  Any Credit Party fails to perform or observe
any term, covenant or agreement contained in any of subsection 4.2(a), 4.2(b),
4.2(d), 4.3(a), 4.4(a) or 9.10(d), Section 4.1, 4.9, 4.10, 4.11 or 4.16, 4.17 or
Article V or VI or the Fee Letter;

 

(d)           Other Defaults.  Any Credit Party or Restricted Subsidiary of any
Credit Party fails to perform or observe any other term, covenant or agreement
contained in this Agreement or any other Loan Document, and such default shall
continue unremedied for a period of thirty (30) days after the earlier to occur
of (i) the date upon which a Responsible Officer of any Credit Party becomes
aware of such default and (ii) the date upon which written notice thereof is
given to the Borrower Representative by Administrative Agent or Required
Lenders;

 

(e)           Cross Default.  Any Credit Party or any Restricted Subsidiary of
any Credit Party (i) fails to make any payment in respect of any Indebtedness
(other than the Obligations) or Contingent Obligation having an aggregate
principal amount (including undrawn committed or available amounts and including
amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $50,000,000 when due (whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise) and such failure
continues after the applicable grace or notice period, if any, specified in the
document relating thereto on the date of such failure; or (ii) fails to perform
or observe any other condition or

 

77

--------------------------------------------------------------------------------


 

covenant, or any other event shall occur or condition exist, under any agreement
or instrument relating to any such Indebtedness or Contingent Obligation, if the
effect of such failure, event or condition is to cause, or to permit the holder
or holders of such Indebtedness or beneficiary or beneficiaries of such
Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause such Indebtedness to be declared to be
due and payable prior to its stated maturity (without regard to any
subordination terms with respect thereto), or such Contingent Obligation to
become payable or cash collateral in respect thereof to be demanded;

 

(f)            Insolvency; Voluntary Proceedings.  A Borrower, individually,
ceases or fails, or the Credit Parties and their Restricted Subsidiaries on a
consolidated basis, cease or fail, to be Solvent, or any Credit Party:
(i) generally fails to pay, or admits in writing its inability to pay, its debts
as they become due, subject to applicable grace periods, if any, whether at
stated maturity or otherwise; (ii) voluntarily ceases to conduct its business in
the ordinary course; (iii) commences any Insolvency Proceeding with respect to
itself; or (iv) takes any action to effectuate or authorize any of the
foregoing;

 

(g)           Involuntary Proceedings.  (i) Any involuntary Insolvency
Proceeding is commenced or filed against any Credit Party, or any writ,
judgment, warrant of attachment, execution or similar process, is issued or
levied against any such Person’s Properties with a value in excess of
$50,000,000 individually or in the aggregate and any such proceeding or petition
shall not be dismissed, or such writ, judgment, warrant of attachment, execution
or similar process shall not be released, vacated or fully bonded within sixty
(60) days after commencement, filing or levy; (ii) any Credit Party admits the
material allegations of a petition against it in any Insolvency Proceeding, or
an order for relief (or similar order under non-U.S. law) is ordered in any
Insolvency Proceeding; or (iii) any Credit Party acquiesces in the appointment
of a receiver, trustee, custodian, conservator, liquidator, mortgagee in
possession (or agent therefor), or other similar Person for itself or a
substantial portion of its Property or business;

 

(h)           Monetary Judgments.  One or more judgments, non-interlocutory
orders, decrees or arbitration awards shall be entered against any one or more
of the Credit Parties or any of their respective Restricted Subsidiaries
involving in the aggregate a liability of $50,000,000 or more (excluding amounts
covered by insurance to the extent the relevant independent third party insurer
has not denied coverage therefor), and the same shall remain unsatisfied,
unvacated and unstayed pending appeal for a period of thirty (30) days after the
entry thereof;

 

(i)            Non Monetary Judgments.  One or more non-monetary judgments,
orders or decrees shall be rendered against any one or more of the Credit
Parties or any of their respective Restricted Subsidiaries which has or would
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect, and there shall be any period of ten (10) consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect;

 

(j)            Collateral.  Any material provision of any Loan Document shall
for any reason cease to be valid and binding on or enforceable against any
Credit Party or any Restricted Subsidiary of any Credit Party thereto or any
Credit Party or any Restricted Subsidiary of any Credit Party shall so state in
writing or bring an action to limit its obligations or liabilities thereunder;
or any Collateral Document shall for any reason (other than pursuant to the
terms thereof) cease to create a valid security interest in the Collateral
purported to be covered thereby

 

78

--------------------------------------------------------------------------------


 

or such security interest shall for any reason cease to be a perfected and first
priority security interest subject only to Permitted Liens;

 

(k)           Ownership.  (i) the direct or indirect sale, lease, transfer,
conveyance or other disposition (other than by way of merger or consolidation),
in one or a series of related transactions, of all or substantially all of the
properties or assets of Axiall and its Restricted Subsidiaries taken as a whole
to any ‘‘person’’ or “group” (as those terms are used in Section 13(d) of the
Exchange Act); (ii) the adoption of a plan relating to the liquidation or
dissolution of Axiall; (iii) the consummation of any transaction (including,
without limitation, any merger or consolidation), the result of which is that
any ‘‘person’’ or “group” (as defined above) becomes the Beneficial Owner,
directly or indirectly, of more than 50% of the Voting Stock of Axiall, measured
by voting power rather than number of shares, (iv) Axiall shall cease to own,
directly or indirectly, 100% of the Voting Stock of the Canadian Borrower or
SpinCo or (v) “Change of Control” (or other analogous terms or provision as
defined in or reflected in any Other Financing Document) shall occur. 
Notwithstanding the foregoing, any holding company that directly or indirectly
owns 100% of the Voting Stock of Axiall shall not be deemed to be a ‘‘person’’
for purposes of clauses (i) and (iii) above such that the Beneficial Owners of
such holding company shall be the Beneficial Owners of Axiall’s Voting Stock for
purposes of clauses (i) and (iii) above; or

 

(l)            Invalidity of Subordination Provisions.  The lien subordination
provisions of the Intercreditor Agreement or any agreement or instrument
governing any Subordinated Indebtedness shall for any reason be revoked or
invalidated, or otherwise cease to be in full force and effect, or any Person
deny that it has any further liability or obligation thereunder, or the
Obligations, for any reason shall not have the priority contemplated by this
Agreement or such subordination provisions.

 

7.2          Remedies.  Upon the occurrence and during the continuance of any
Event of Default, Administrative Agent may, and shall at the request of the
Required Lenders:

 

(a)           declare all or any portion of the Commitment of each Lender to
make Loans or of the L/C Issuer to issue Letters of Credit to be suspended or
terminated, whereupon such Commitments shall forthwith be suspended or
terminated;

 

(b)           declare all or any portion of the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable; without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by each Credit
Party; and/or

 

(c)           exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents or applicable
law;

 

provided, however, that upon the occurrence of any event specified in subsection
7.1(f) or 7.1(g) above (in the case of clause (i) of subsection 7.1(g) upon the
expiration of the sixty (60) day period mentioned therein), the obligation of
each Lender to make Loans and the obligation of the L/C Issuer to issue Letters
of Credit shall automatically terminate and the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall

 

79

--------------------------------------------------------------------------------


 

automatically become due and payable without further act of Administrative
Agent, any Lender or the L/C Issuer.

 

7.3          Rights Not Exclusive.  The rights provided for in this Agreement
and the other Loan Documents are cumulative and are not exclusive of any other
rights, powers, privileges or remedies provided by law or in equity, or under
any other instrument, document or agreement now existing or hereafter arising.

 

7.4          Cash Collateral for Letters of Credit.  If an Event of Default has
occurred and is continuing, this Agreement (or the Revolving Loan Commitment)
shall be terminated for any reason or if otherwise required by the terms hereof,
Administrative Agent may, and upon request of Required Lenders, shall, demand
(which demand shall be deemed to have been delivered automatically upon any
acceleration of the Loans and other obligations hereunder pursuant to
Section 7.2), and the Borrowers shall thereupon deliver to Administrative Agent,
to be held for the benefit of the L/C Issuer, Administrative Agent and the
Lenders entitled thereto, an amount of cash equal to 105% of the U.S. Dollar
Equivalent of the amount of L/C Reimbursement Obligations as additional
collateral security for Obligations.  Administrative Agent may at any time apply
any or all of such cash and cash collateral to the payment of any or all of the
Credit Parties’ Obligations.  The remaining balance of the cash collateral will
be returned to the Borrowers when all Letters of Credit have been terminated or
discharged, all Commitments have been terminated and all Obligations have been
paid in full in cash.

 

ARTICLE VIII.
THE ADMINISTRATIVE AGENT

 

8.1          Appointment and Duties.

 

(a)           Appointment of Agents.  Each Lender and each L/C Issuer hereby
appoints GE Capital (together with any successor Administrative Agent pursuant
to Section 8.9) as Administrative Agent hereunder and authorizes Administrative
Agent to (i) execute and deliver the Loan Documents and accept delivery thereof
on its behalf from any Credit Party, (ii) execute and deliver the Agreement on
its behalf, (iii) take such action on its behalf and to exercise all rights,
powers and remedies and perform the duties as are expressly delegated to
Administrative Agent under such Loan Documents and (iii) exercise such powers as
are incidental thereto.  Each Lender and each L/C Issuer hereby appoints GE
Capital (together with any successor Agent pursuant to Section 9.09) as a
Co-Collateral Agent hereunder and authorizes such Agent to (i) take such action
on its behalf and to exercise all rights, powers and remedies and perform the
duties as are expressly delegated to such Co-Collateral Agent under the Loan
Documents and (ii) exercise such powers as are reasonably incidental thereto. 
Each Lender and each L/C Issuer hereby appoints Wells Fargo as a Co-Collateral
Agent hereunder and authorizes such Co-Collateral Agent to (i) take such action
on its behalf and to exercise all rights, powers and remedies and perform the
duties as are expressly delegated to such Co-Collateral Agent under the Loan
Documents and (ii) exercise such powers as are reasonably incidental thereto.

 

(b)           Duties as Collateral and Disbursing Administrative Agent.  Without
limiting the generality of clause (a) above, Administrative Agent shall have the
sole and exclusive right and authority (to the exclusion of the Lenders and L/C
Issuers), and is hereby authorized, to (i) act as the disbursing and collecting
agent for the Lenders and the L/C Issuers with respect to all payments and
collections arising in connection with the Loan Documents (including in any

 

80

--------------------------------------------------------------------------------


 

proceeding described in subsection 7.1(g) or any other bankruptcy, insolvency or
similar proceeding), and each Person making any payment in connection with any
Loan Document to any Secured Party is hereby authorized to make such payment to
Administrative Agent, (ii) file and prove claims and file other documents
necessary or desirable to allow the claims of the Secured Parties with respect
to any Obligation in any proceeding described in subsection 7.1(f) or (g) or any
other bankruptcy, insolvency or similar proceeding (but not to vote, consent or
otherwise act on behalf of such Person), (iii) act as collateral agent for each
Secured Party for purposes of the perfection of all Liens created by such
agreements and all other purposes stated therein, (iv) manage, supervise and
otherwise deal with the Collateral, (v) take such other action as is necessary
or desirable to maintain the perfection and priority of the Liens created or
purported to be created by the Loan Documents, (vi) except as may be otherwise
specified in any Loan Document, exercise all remedies given to Administrative
Agent and the other Secured Parties with respect to the Collateral, whether
under the Loan Documents, applicable Requirements of Law or otherwise and
(vii) execute any amendment, consent or waiver under the Loan Documents on
behalf of any Lender that has consented in writing to such amendment, consent or
waiver; provided, however, that Administrative Agent hereby appoints, authorizes
and directs each Lender and L/C Issuer to act as collateral sub- agent for
Administrative Agent, the Lenders and the L/C Issuers for purposes of the
perfection of Liens with respect to any deposit account maintained by a Credit
Party with, and cash and Cash Equivalents held by, such Lender or L/C Issuer,
and may further authorize and direct the Lenders and the L/C Issuers to take
further actions as collateral sub- agents for purposes of enforcing such Liens
or otherwise to transfer the Collateral subject thereto to Administrative Agent,
and each Lender and L/C Issuer hereby agrees to take such further actions to the
extent, and only to the extent, so authorized and directed.

 

(c)           Limited Duties.  Under the Loan Documents, each Agent (i) is
acting solely on behalf of the Secured Parties (except to the limited extent
provided in subsection 1.4(b) with respect to the Register), with duties that
are entirely administrative in nature, notwithstanding the use of the defined
term “Administrative Agent”, “Co-Collateral Agent”, as applicable, or the terms
“agent” and “collateral agent” and similar terms in any Loan Document to refer
to any Agent, which terms are used for title purposes only, (ii) is not assuming
any obligation under any Loan Document other than as expressly set forth therein
or any role as agent, fiduciary or trustee of or for any Lender, L/C Issuer or
any other Person and (iii) shall have no implied functions, responsibilities,
duties, obligations or other liabilities under any Loan Document, and each
Secured Party, by accepting the benefits of the Loan Documents, hereby waives
and agrees not to assert any claim against any Agent based on the roles, duties
and legal relationships expressly disclaimed in clauses (i) through (iii) above.

 

8.2          Binding Effect.  Each Secured Party, by accepting the benefits of
the Loan Documents, agrees that (i) any action taken by Administrative Agent or
the Required Lenders (or, if expressly required hereby, a greater proportion of
the Lenders) in accordance with the provisions of the Loan Documents, (ii) any
action taken by Administrative Agent in reliance upon the instructions of
Required Lenders (or, where so required, such greater proportion) and (iii) the
exercise by Administrative Agent or the Required Lenders (or, where so required,
such greater proportion) of the powers set forth herein or therein, together
with such other powers as are incidental thereto, shall be authorized and
binding upon all of the Secured Parties.

 

81

--------------------------------------------------------------------------------


 

8.3          Use of Discretion.

 

(a)           Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents); provided, that
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose Administrative Agent to
liability or that is contrary to any Loan Document or applicable Requirement of
Law; and

 

(b)           Administrative Agent shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to any Credit
Party or its Affiliates that is communicated to or obtained by Administrative
Agent or any of its Affiliates in any capacity.

 

8.4          Delegation of Rights and Duties.  Administrative Agent may, upon
any term or condition it specifies, delegate or exercise any of its rights,
powers and remedies under, and delegate or perform any of its duties or any
other action with respect to, any Loan Document by or through any trustee, co-
agent, employee, attorney-in-fact and any other Person (including any Secured
Party).  Any such Person shall benefit from this Article VIII to the extent
provided by Administrative Agent.

 

8.5          Reliance and Liability.

 

(a)           Administrative Agent may, without incurring any liability
hereunder, (i) treat the payee of any Note as its holder until such Note has
been assigned in accordance with Section 9.9, (ii) rely on the Register to the
extent set forth in Section 1.4, (iii) consult with any of its Related Persons
and, whether or not selected by it, any other advisors, accountants and other
experts (including advisors to, and accountants and experts engaged by, any
Credit Party) and (iv) rely and act upon any document and information (including
those transmitted by Electronic Transmission) and any telephone message or
conversation, in each case believed by it to be genuine and transmitted, signed
or otherwise authenticated by the appropriate parties.

 

(b)           No Agent and no Related Person of any Agent shall be liable for
any action taken or omitted to be taken by any of them under or in connection
with any Loan Document, and each Secured Party, each Borrower and each other
Credit Party hereby waives and shall not assert (and each of the Borrowers shall
cause each other Credit Party to waive and agree not to assert) any right, claim
or cause of action based thereon, except to the extent of liabilities resulting
primarily from the gross negligence or willful misconduct of such Agent or, as
the case may be, such Related Person (each as determined in a final,
non-appealable judgment by a court of competent jurisdiction) in connection with
the duties expressly set forth herein.  Without limiting the foregoing, no
Agent:

 

(i)            shall be responsible or otherwise incur liability for any action
or omission taken in reliance upon the instructions of the Required Lenders or
for the actions or omissions of any of its Related Persons selected with
reasonable care (other than employees, officers and directors of Administrative
Agent, when acting on behalf of Administrative Agent);

 

(ii)           shall be responsible to any Lender, L/C Issuer or other Person
for the due execution, legality, validity, enforceability, effectiveness,
genuineness, sufficiency or

 

82

--------------------------------------------------------------------------------


 

value of, or the attachment, perfection or priority of any Lien created or
purported to be created under or in connection with, any Loan Document;

 

(iii)          makes any warranty or representation, and no Agent shall be
responsible, to any Lender, L/C Issuer or other Person for any statement,
document, information, representation or warranty made or furnished by or on
behalf of any Credit Party or any Related Person of any Credit Party in
connection with any Loan Document or any transaction contemplated therein or any
other document or information with respect to any Credit Party, whether or not
transmitted or (except for documents expressly required under any Loan Document
to be transmitted to the Lenders) omitted to be transmitted by Administrative
Agent, including as to completeness, accuracy, scope or adequacy thereof, or for
the scope, nature or results of any due diligence performed by Administrative
Agent in connection with the Loan Documents; and

 

(iv)          shall have any duty to ascertain or to inquire as to the
performance or observance of any provision of any Loan Document, whether any
condition set forth in any Loan Document is satisfied or waived, as to the
financial condition of any Credit Party or as to the existence or continuation
or possible occurrence or continuation of any Default or Event of Default and
shall not be deemed to have notice or knowledge of such occurrence or
continuation unless it has received a notice from the Borrower Representative,
any Lender or L/C Issuer describing such Default or Event of Default clearly
labeled “notice of default” (in which case Administrative Agent shall promptly
give notice of such receipt to all Lenders);

 

and, for each of the items set forth in clauses (i) through (iv) above, each
Lender, L/C Issuer and each Borrower hereby waives and agrees not to assert (and
each Borrower shall cause each other Credit Party to waive and agree not to
assert) any right, claim or cause of action it might have against any Agent
based thereon.

 

(c)           Each Lender and L/C Issuer (i) acknowledges that it has performed
and will continue to perform its own diligence and has made and will continue to
make its own independent investigation of the operations, financial conditions
and affairs of the Credit Parties and (ii) agrees that is shall not rely on any
audit or other report provided by Administrative Agent or its Related Persons
(an “Administrative Agent Report”).  Each Lender and L/C Issuer further
acknowledges that any Administrative Agent Report (i) is provided to the Lenders
and L/C Issuers solely as a courtesy, without consideration, and based upon the
understanding that such Lender or L/C Issuer will not rely on such
Administrative Agent Report, (ii) was prepared by Administrative Agent or its
Related Persons based upon information provided by the Credit Parties solely for
Administrative Agent’s own internal use, (iii) may not be complete and may not
reflect all information and findings obtained by Administrative Agent or its
Related Persons regarding the operations and condition of the Credit Parties. 
Neither Administrative Agent nor any of its Related Persons makes any
representations or warranties of any kind with respect to (i) any existing or
proposed financing, (ii) the accuracy or completeness of the information
contained in any Administrative Agent Report or in any related documentation,
(iii) the scope or adequacy of Administrative Agent’s and its Related Persons’
due diligence, or the presence or absence of any errors or omissions contained
in any Administrative Agent Report or in any related documentation, and (iv) any
work performed by Administrative Agent or Administrative Agent’s Related Persons
in connection with or using any Administrative Agent Report or any related
documentation.

 

83

--------------------------------------------------------------------------------


 

(d)           Neither Administrative Agent nor any of its Related Persons shall
have any duties or obligations in connection with or as a result of any Lender
or L/C Issuer receiving a copy of any Administrative Agent Report.  Without
limiting the generality of the forgoing, neither Administrative Agent nor any of
its Related Persons shall have any responsibility for the accuracy or
completeness of any Administrative Agent Report, or the appropriateness of any
Administrative Agent Report for any Lender’s or L/C Issuer’s purposes, and shall
have no duty or responsibility to correct or update any Administrative Agent
Report or disclose to any Lender or L/C Issuer any other information not
embodied in any Administrative Agent Report, including any supplemental
information obtained after the date of any Administrative Agent Report.  Each
Lender and L/C Issuer releases, and agrees that it will not assert, any claim
against Administrative Agent or its Related Persons that in any way relates to
any Administrative Agent Report or arises out of any Lender or L/C Issuer having
access to any Administrative Agent Report or any discussion of its contents.

 

8.6          Agents Individually.  Each Agent and its Affiliates may make loans
and other extensions of credit to, acquire Stock and Stock Equivalents of,
engage in any kind of business with, any Credit Party or Affiliate thereof as
though it were not acting as such Agent and may receive separate fees and other
payments therefor.  To the extent any Agent or any of its Affiliates makes any
Loan or otherwise becomes a Lender hereunder, it shall have and may exercise the
same rights and powers hereunder and shall be subject to the same obligations
and liabilities as any other Lender and the terms “Lender”, “Revolving Lender”,
“Required Lender” and any similar terms shall, except where otherwise expressly
provided in any Loan Document, include, without limitation, such Agent or such
Affiliate, as the case may be, in its individual capacity as Lender, Revolving
Lender or as one of the Required Lenders.

 

8.7          Lender Credit Decision.

 

(a)           Each Lender and each L/C Issuer acknowledges that it shall,
independently and without reliance upon any Agent, any Lender or L/C Issuer or
any of their Related Persons or upon any document (including any offering and
disclosure materials in connection with the syndication of the Loans) solely or
in part because such document was transmitted by any Agent or any of their
Related Persons, conduct its own independent investigation of the financial
condition and affairs of each Credit Party and make and continue to make its own
credit decisions in connection with entering into, and taking or not taking any
action under, any Loan Document or with respect to any transaction contemplated
in any Loan Document, in each case based on such documents and information as it
shall deem appropriate.  Except for documents expressly required by any Loan
Document to be transmitted by any Agent to the Lenders or L/C Issuers, no Agent
shall have any duty or responsibility to provide any Lender or L/C Issuer with
any credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of any Credit Party
or any Affiliate of any Credit Party that may come in to the possession of such
Agent or any of its Related Persons.

 

(b)           If any Lender or L/C Issuer has elected to abstain from receiving
MNPI concerning the Credit Parties or their Affiliates, such Lender or L/C
Issuer acknowledges that, notwithstanding such election, Administrative Agent
and/or the Credit Parties will, from time to time, make available
syndicate-information (which may contain MNPI) as required by the terms of, or
in the course of administering the Loans to the credit contact(s) identified for
receipt of such information on the Lender’s administrative questionnaire who are
able to receive and use all

 

84

--------------------------------------------------------------------------------


 

syndicate-level information (which may contain MNPI) in accordance with such
Lender’s compliance policies and contractual obligations and applicable law,
including federal and state securities laws; provided, that if such contact is
not so identified in such questionnaire, the relevant Lender or L/C Issuer
hereby agrees to promptly (and in any event within one (1) Business Day) provide
such a contact to Administrative Agent and the Credit Parties upon request
therefor by Administrative Agent or the Credit Parties.  Notwithstanding such
Lender’s or L/C Issuer’s election to abstain from receiving MNPI, such Lender or
L/C Issuer acknowledges that if such Lender or L/C Issuer chooses to communicate
with Administrative Agent, it assumes the risk of receiving MNPI concerning the
Credit Parties or their Affiliates.

 

8.8          Expenses; Indemnities; Withholding.

 

(a)           Each Lender agrees to reimburse each Agent and each of its Related
Persons (to the extent not reimbursed by any Credit Party) promptly upon demand,
severally and ratably, for any costs and expenses (including fees, charges and
disbursements of financial, legal and other advisors and Other Taxes paid in the
name of, or on behalf of, any Credit Party) that may be incurred by such Agent
or any of its Related Persons in connection with the preparation, syndication,
execution, delivery, administration, modification, consent, waiver or
enforcement (whether through negotiations, through any work-out, bankruptcy,
restructuring, debtor-in-possession proceeding or other legal or other
proceeding or otherwise) of, or legal advice in respect of its rights or
responsibilities under, any Loan Document.

 

(b)           Each Lender further agrees to indemnify each Agent, each L/C
Issuer and each of their respective Related Persons (to the extent not
reimbursed by any Credit Party), severally and ratably, from and against
Liabilities (including, as described in subsection 8.8(c) and to the extent not
indemnified thereunder, taxes, interests and penalties imposed for not properly
withholding or backup withholding on payments made to or for the account of any
Lender and any taxes attributable to any Lender’s failure to comply with the
provisions of Section 9.9(g) relating to the maintenance of a Participant
Register) that may be imposed on, incurred by or asserted against such Agent or
L/C Issuer or any of its Related Persons in any matter relating to or arising
out of, in connection with or as a result of any Loan Document or any other act,
event or transaction related, contemplated in or attendant to any such document,
or, in each case, any action taken or omitted to be taken by such Agent or L/C
Issuer or any of its Related Persons under or with respect to any of the
foregoing; provided, however, that no Lender shall be liable to any Agent or L/C
Issuer or any of their respective Related Persons to the extent such liability
has resulted primarily from the gross negligence or willful misconduct of such
Agent, L/C Issuer or Related Person, as the case may be, as determined by a
court of competent jurisdiction in a final non-appealable judgment or order.

 

(c)           To the extent required by any applicable law, Administrative Agent
may withhold from any payment to any Lender under a Loan Document an amount
equal to any applicable withholding tax.  If the IRS or any other Governmental
Authority asserts a claim that Administrative Agent did not properly withhold
tax from amounts paid to or for the account of any Lender (because the
appropriate certification form was not delivered, was not properly executed, or
fails to establish an exemption from, or reduction of, withholding tax with
respect to a particular type of payment, or because such Lender failed to notify
Administrative Agent or any other Person of a change in circumstances which
rendered the exemption from, or reduction of, withholding tax ineffective, or
for any other reason), or Administrative Agent reasonably determines that it was
required to withhold taxes from a prior payment but failed to do so, such

 

85

--------------------------------------------------------------------------------


 

Lender shall promptly indemnify Administrative Agent fully for all amounts paid,
directly or indirectly, by such Administrative Agent as tax or otherwise,
including penalties and interest, and together with all expenses incurred by
Administrative Agent, including legal expenses, allocated internal costs and
out-of-pocket expenses.  Administrative Agent may offset against any payment to
any Lender under a Loan Document, any applicable withholding tax that was
required to be withheld from any prior payment to such Lender but which was not
so withheld, as well as any other amounts for which Administrative Agent is
entitled to indemnification from such Lender under this Section 8.8(c).

 

8.9          Resignation of Administrative Agent or L/C Issuer.

 

(a)           Any Agent may resign at any time by delivering notice of such
resignation to the Lenders and the Borrower Representative, effective on the
date set forth in such notice or, if no such date is set forth therein, upon the
date such notice shall be effective in accordance with the terms of this
Section 8.9.  If any Agent delivers any such notice, the Required Lenders shall
have the right to appoint a successor Agent (other than a successor
Co-Collateral Agent to Wells Fargo).  If, within 30 days after the retiring
Agent having given notice of resignation, no successor Agent has been appointed
by the Required Lenders that has accepted such appointment, then the retiring
Agent may, on behalf of the Lenders, appoint a successor Agent from among the
Lenders (it being understood that in the event that Wells Fargo resigns as
Co-Collateral Agent, Wells Fargo may not have such right to appoint a successor
Co-Collateral Agent).  Each appointment under this clause (a) shall be subject
to the prior consent of the Borrowers, which may not be unreasonably withheld
but shall not be required during the continuance of an Event of Default.

 

(b)           Effective immediately upon its resignation, (i) the retiring Agent
shall be discharged from its duties and obligations under the Loan Documents,
(ii) the Lenders shall assume and perform all of the duties of such Agent until
a successor Agent shall have accepted a valid appointment hereunder, (iii) the
retiring Agent and its Related Persons shall no longer have the benefit of any
provision of any Loan Document other than with respect to any actions taken or
omitted to be taken while such retiring Agent was, or because such Agent had
been, validly acting as an Agent under the Loan Documents and (iv) subject to
its rights under Section 8.3, the retiring Agent shall take such action as may
be reasonably necessary to assign to the successor Agent its rights as such
Agent under the Loan Documents.  Effective immediately upon its acceptance of a
valid appointment as such Agent, a successor Agent shall succeed to, and become
vested with, all the rights, powers, privileges and duties of the retiring Agent
under the Loan Documents.

 

(c)           Any L/C Issuer may refuse to issue a Letter of Credit in its sole
discretion.  Any Lender that is an L/C Issuer may at any time assign all of its
Commitments pursuant to, and subject to the terms of, Section 9.9.  If such L/C
Issuer ceases to be a Lender, it may, at its option, resign as L/C Issuer.  In
addition, any L/C Issuer may, at any time give notice of its resignation to
Administrative Agent and the Borrowers.  Upon the resignation of such L/C
Issuer, such L/C Issuer’s obligations to issue Letters of Credit shall terminate
but it shall retain all of the rights and obligations of an L/C Issuer hereunder
with respect to Letters of Credit outstanding as of the effective date of its
resignation and all Letter of Credit Obligations with respect thereto (including
the right to require the Lenders to make Loans or fund risk participations in
outstanding Letter of Credit Obligations), shall continue.

 

86

--------------------------------------------------------------------------------


 

8.10        Release of Collateral or Guarantors.  Each Lender and L/C Issuer
hereby consents to the release and hereby directs Administrative Agent to
release (or, in the case of clause (b)(ii) below, release or subordinate) the
following:

 

(a)           any Restricted Subsidiary of a Borrower from its guaranty of any
Obligation if all of the Stock and Stock Equivalents of such Restricted
Subsidiary owned by any Credit Party are sold or transferred in a transaction
permitted under the Loan Documents (including pursuant to a waiver or consent);
and

 

(b)           any Lien held by Administrative Agent for the benefit of the
Secured Parties against (i) any Collateral that is sold, transferred, conveyed
or otherwise disposed of by a Credit Party in a transaction permitted by the
Loan Documents (including pursuant to a waiver or consent), (ii) any property
subject to a Lien permitted hereunder in reliance upon subsection 5.1(h) and
(iii) all of the Collateral and all Credit Parties, upon (A) termination of the
Revolving Loan Commitments, (B) payment and satisfaction in full of all Loans,
all L/C Reimbursement Obligations and all other Obligations under the Loan
Documents and all Obligations arising under Secured Rate Contracts, that
Administrative Agent has theretofore been notified in writing by the holder of
such Obligation are then due and payable, (C) deposit of cash collateral with
respect to all contingent Obligations (or, as an alternative to cash collateral
in the case of any Letter of Credit Obligation, receipt by Administrative Agent
of a back-up letter of credit), in amounts and on terms and conditions and with
parties satisfactory to Administrative Agent and each Indemnitee that is, or may
be, owed such Obligations (excluding contingent Obligations (other than L/C
Reimbursement Obligations) as to which no claim has been asserted) and (D) to
the extent requested by Administrative Agent, receipt by Administrative Agent
and the Secured Parties of liability releases from the Credit Parties each in
form and substance acceptable to Administrative Agent.

 

Each Lender and L/C Issuer hereby directs Administrative Agent, and
Administrative Agent hereby agrees, upon receipt of at least five (5) Business
Days’ advance notice from the Borrower Representative, to execute and deliver or
file such documents and to perform other actions reasonably necessary to release
the guaranties and Liens when and as directed in this Section 8.10.

 

8.11        Additional Secured Parties.

 

(a)           The benefit of the provisions of the Loan Documents directly
relating to the Collateral or any Lien granted thereunder shall extend to and be
available to any Secured Party that is not a Lender or L/C Issuer party hereto
as long as, by accepting such benefits, such Secured Party agrees, as among
Administrative Agent and all other Secured Parties, that such Secured Party is
bound by (and, if requested by Administrative Agent, shall confirm such
agreement in a writing in form and substance acceptable to Administrative Agent)
this Article VIII and Sections 9.3, 9.9, 9.10, 9.11, 9.17, 9.24 and 10.1 (and,
solely with respect to L/C Issuers, subsection 1.1(c)) and the decisions and
actions of Administrative Agent and the Required Lenders (or, where expressly
required by the terms of this Agreement, a greater proportion of the Lenders or
other parties hereto as required herein) to the same extent a Lender is bound;
provided, however, that, notwithstanding the foregoing, (a) each of
Administrative Agent, the Lenders and the L/C Issuers party hereto shall be
entitled to act at its sole discretion, without regard to the interest of such
Secured Party, regardless of whether any Obligation to such Secured Party
thereafter remains outstanding, is deprived of the benefit of the Collateral,
becomes

 

87

--------------------------------------------------------------------------------


 

unsecured or is otherwise affected or put in jeopardy thereby, and without any
duty or liability to such Secured Party or any such Obligation and (b) except as
otherwise set forth herein, such Secured Party shall not have any right to be
notified of, consent to, direct, require or be heard with respect to, any action
taken or omitted in respect of the Collateral or under any Loan Document.

 

(b)           Bank Products.  Each Bank Product Provider shall be deemed a third
party beneficiary hereof and of the provisions of the other Loan Documents for
purposes of any reference in a Loan Document to the parties for whom
Administrative Agent is acting; it being understood and agreed that the rights
and benefits of such Bank Product Provider under the Loan Documents consist
exclusively of such Bank Product Provider’s being a beneficiary of the Liens and
security interests granted to Administrative Agent and the right to share in
payments and collections out of the Collateral as more fully set forth herein.

 

8.12        Documentation Agent and Syndication Agent.  Notwithstanding any
provision to the contrary contained elsewhere in this Agreement or in any other
Loan Document, the Documentation Agent and Syndication Agent shall not have any
duties or responsibilities, nor shall the Documentation Agent and Syndication
Agent have or be deemed to have any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Documentation Agent and Syndication Agent.  At any
time that any Lender serving (or whose Affiliate is serving) as Documentation
Agent and/or Syndication Agent shall have transferred to any other Person (other
than any Affiliates) all of its interests in the Loans and the Revolving Loan
Commitment, such Lender (or an Affiliate of such Lender acting as Documentation
Agent or Syndication Agent) shall be deemed to have concurrently resigned as
such Documentation Agent and/or Syndication Agent.

 

8.13        Co-Collateral Agent Discretionary Matters.  This Agreement provides
that certain matters (the “Co-Collateral Agent Discretionary Matters”) are
subject to the discretion of the Co-Collateral Agents.  Subject to the terms and
conditions set forth herein, each party hereto hereby agree that for so long as
Wells Fargo remains as a Co-Collateral Agent, Wells Fargo shall be entitled to
consult with GE Capital on the Co-Collateral Agent Discretionary Matters.  In
the event that Wells Fargo and GE Capital cannot, after consultation, agree on
any Co-Collateral Agent Discretionary Matter, the parties hereto agree that GE
Capital shall apply the determination made by Wells Fargo to the extent that
Wells Fargo’s determination (x) is a more conservative exercise of credit
judgment than the determination made by GE Capital and (y) complies with any
standard set forth in the Credit Agreement with respect to such Co-Collateral
Agent Discretionary Matter.  GE Capital hereby acknowledges and agrees that if,
when and to the extent GE Capital, in its capacity as Administrative Agent or
Co-Collateral Agent, receives any information or document reasonably necessary
or desirable in Wells Fargo’s exercise of any rights set forth under the Credit
Agreement in its capacity as a Co-Collateral Agent, GE Capital shall promptly
forward to Wells Fargo such information or document.  Notwithstanding the
foregoing, Wells Fargo hereby acknowledges and agrees that GE Capital in its
capacity as Administrative Agent or Co-Collateral Agent shall not be required to
obtain the consent or approval of Wells Fargo in connection with any exercise of
its rights or remedies under the Credit Agreement and other Loan Documents,
except as otherwise required under the Credit Agreement.

 

8.14        Quebec Security.  For greater certainty, and without limiting the
powers of Administrative Agent hereunder or under any of the other Loan
Documents, each of the Lenders

 

88

--------------------------------------------------------------------------------


 

hereby acknowledges that Administrative Agent shall, for purposes of holding any
security granted by the Borrowers or any other Person on its property pursuant
to the laws of the Province of Quebec to secure payment of the bonds, notes or
other titles of indebtedness, be the holder of an irrevocable power of attorney
(fondé de pouvoir) (within the meaning of the Civil Code of Quebec) for itself
and all present and future Secured Parties and in particular for all present and
future holders of such bonds, notes or other titles of indebtedness.  Each of
Administrative Agent and Lenders hereby irrevocably constitutes, to the extent
necessary, Administrative Agent as the holder of an irrevocable power of
attorney (fondé de pouvoir) (within the meaning of Article 2692 of the Civil
Code of Quebec) in order to hold security granted by the Borrowers or any other
Person in the Province of Quebec to secure such bonds, notes or other title of
indebtedness.  Each permitted assignee of the Lenders shall be deemed to have
confirmed and ratified the constitution of Administrative Agent as the holder of
such irrevocable power of attorney (fondé de pouvoir) by execution of the
relevant assignment of its interest.  Notwithstanding the provisions of
Section 32 of An Act respecting the Special Powers of Legal Persons (Quebec),
Administrative Agent may acquire and be the holder of such bonds, notes or other
titles of indebtedness, as agent and pledgee for its own account and for the
benefit of all Secured Parties.  The execution prior to the date hereof by the
Administrative Agent of any deed of hypothec or other security documents made
pursuant to the laws of the Province of Quebec, is hereby ratified and
confirmed.  For greater certainty, the Administrative Agent, acting as the
holder of an irrevocable power of attorney (fondé de pouvoir), shall have the
same rights, powers, immunities, indemnities and exclusions from liability as
are prescribed in favor of the Administrative Agent in this Agreement, which
shall apply mutatis mutandis.  In the event of the resignation or appointment of
a successor Administrative Agent, such successor Administrative Agent shall also
act as the holder of an irrevocable power of attorney (fondé de pouvoir).

 

ARTICLE IX.
MISCELLANEOUS

 

9.1          Amendments and Waivers.

 

(a)           No amendment or waiver of any provision of this Agreement or any
other Loan Document, and no consent with respect to any departure by any Credit
Party therefrom, shall be effective unless the same shall be in writing and
signed by Administrative Agent, the Required Lenders (or by Administrative Agent
with the consent of the Required Lenders), and the Borrowers, and then such
waiver shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such waiver, amendment, or
consent shall, unless in writing and signed by all the Lenders directly affected
thereby (or by Administrative Agent with the consent of all the Lenders directly
affected thereby), in addition to Administrative Agent and the Required Lenders
(or by Administrative Agent with the consent of the Required Lenders) and the
Borrowers, do any of the following:

 

(i)            increase or extend the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to subsection 7.2(a));

 

(ii)           postpone or delay any date fixed for, or reduce or waive, any
scheduled installment of principal or any payment of interest, fees or other
amounts (other than principal) due to the Lenders (or any of them) or L/C Issuer
hereunder or under any other Loan Document (for the avoidance of doubt,
mandatory prepayments pursuant to Section 1.8 (other

 

89

--------------------------------------------------------------------------------


 

than scheduled installments under subsection 1.8(a)) may be postponed, delayed,
waived or modified with the consent of Required Lenders);

 

(iii)          reduce the principal of, or the rate of interest specified herein
or the amount of interest payable in cash specified herein on any Loan, or of
any fees or other amounts payable hereunder or under any other Loan Document,
including L/C Reimbursement Obligations (it being understood and agreed that any
change to the definition of Excess Availability or in the component definitions
thereof shall not constitute a reduction in the rate of interest); provided,
that only the consent of the Required Lenders shall be necessary to waive any
obligation of the Borrowers to pay interest at the rate set forth in subsection
1.3(c) during the continuance of an Event of Default;

 

(iv)          change the percentage of the Commitments or of the aggregate
unpaid principal amount of the Loans which shall be required for the Lenders or
any of them to take any action hereunder;

 

(v)           amend this Section 9.1, subsection 9.11(b) or the definition of
Required Lenders or any provision providing for consent or other action by all
Lenders;

 

(vi)          discharge any Credit Party from its respective payment Obligations
under the Loan Documents, or release all or substantially all of the Collateral,
except as otherwise may be provided in this Agreement or the other Loan
Documents; or

 

(vii)         amend or modify Section 1.10(c).

 

it being agreed that all Lenders shall be deemed to be directly affected by an
amendment or waiver of the type described in the preceding clauses (iv), (v),
(vi) and (vii).

 

(b)           No amendment, waiver or consent shall, unless in writing and
signed by Administrative Agent, the Swingline Lender or the L/C Issuer, as the
case may be, in addition to the Required Lenders or all Lenders directly
affected thereby, as the case may be (or by Administrative Agent with the
consent of the Required Lenders or all the Lenders directly affected thereby, as
the case may be), affect the rights or duties of Administrative Agent, the
Swingline Lender or the L/C Issuer, as applicable, under this Agreement or any
other Loan Document.  No amendment, modification or waiver of this Agreement or
any Loan Document altering the ratable treatment of Obligations arising under
Secured Rate Contracts resulting in such Obligations being junior in right of
payment to principal on the Loans or resulting in Obligations owing to any
Secured Swap Provider becoming unsecured (other than releases of Liens permitted
in accordance with the terms hereof), in each case in a manner adverse to any
Secured Swap Provider, shall be effective without the written consent of such
Secured Swap Provider or, in the case of a Secured Rate Contract provided or
arranged by GE Capital or an Affiliate of GE Capital, GE Capital.

 

(c)           No amendment or waiver shall, unless signed by Administrative
Agent and all Lenders (or by Administrative Agent with the consent of all
Lenders):  amend or modify the definitions of Eligible Accounts, Designated
Eligible Foreign Accounts, Eligible Export-Related Accounts, Eligible Inventory,
the Export-Related Borrowing Base, U.S. Borrowing Base or Canadian Borrowing
Base, including any increase in the percentage advance rates in the

 

90

--------------------------------------------------------------------------------


 

definitions of U.S. Borrowing Base or Canadian Borrowing Base, in a manner which
would increase the availability of credit under the Aggregate Revolving Loan
Commitment.

 

(d)           No amendment, modification, termination or waiver of Sections
1.1(d) or 1.16, or which amends or modifies the definitions of Eligible
Export-Related Accounts, Export-Related Accounts, Export-Related Borrowing Base
or Export-Related Borrowing Availability or any provision relating to Reserves
applicable to the Export-Related Borrowing Base, shall be effective unless the
same shall be in writing and executed by the Export-Related Loan Lender.

 

(e)           No amendment, modification, termination or waiver of or consent
with respect to any provision of this Agreement that waives compliance with the
conditions precedent set forth in Section 2.2 or Section 2.3 to the making of
any Export-Related Loan shall be effective unless the same shall be in writing
and executed by the Administrative Agent, the Export-Related Loan Lender and the
Borrower Representative.

 

(f)            No amendment, modification or waiver of this Agreement or any
Loan Document altering the ratable treatment of Obligations arising under
Export-Related Loans resulting in such Obligations being junior in right of
payment to principal on the Loans or resulting in Obligations owing to the
Export-Related Loan Lender becoming unsecured (other than release of Liens in
accordance with the terms hereof), in each case in a manner adverse to the
Export-Related Loan Lender, shall be effective without the written consent of
the Export-Related Loan Lender.

 

(g)           Notwithstanding anything to the contrary contained in this
Section 9.1, (v) the Administrative Agent and the Borrowers (without the consent
of any Lender) may amend the Loan Documents to further comport with any
technical requirements of Ex-Im Bank with respect to the Export-Related Loans,
(w) Borrowers may amend Schedules 3.19 and 3.21 upon notice to Administrative
Agent, (x) Administrative Agent may amend Schedule 1.1(b) to reflect Sales
entered into pursuant to Section 9.9, (y) this Agreement may be amended and
restated without the consent of any Lender (but with the consent of the Borrower
Representative and the Administrative Agent) if, upon giving effect to such
amendment and restatement, such Lender shall no longer be a party to this
Agreement (as so amended and restated), the Commitments of such Lender shall
have terminated, such Lender shall have no other commitment or other obligation
hereunder and shall have been paid in full all principal, interest and other
amounts owing to it or accrued for its account under this Agreement, and
(z) Administrative Agent and Borrowers may amend or modify this Agreement and
any other Loan Document to (1) cure any ambiguity, omission, defect or
inconsistency therein or (2) grant a new Lien for the benefit of the Secured
Parties, extend an existing Lien over additional property for the benefit of the
Secured Parties or join additional Persons as Credit Parties; provided, that no
Accounts or Inventory of such Person shall be included as Eligible Accounts,
Designated Eligible Foreign Accounts, Eligible Export-Related Accounts or
Eligible Inventory until a field examination (and, if required by Administrative
Agent, an Inventory appraisal) with respect thereto has been completed to the
satisfaction of Administrative Agent, including the establishment of Reserves
required in the Co-Collateral Agents’ Permitted Discretion.

 

(h)           The consent of Administrative Agent and a Bank Product Provider
that is providing Bank Products and has outstanding any such Bank Products at
such time that are secured hereunder shall be required for any amendment to the
priority of payment of Obligations related to such Bank Products as set forth in
Section 1.10.

 

91

--------------------------------------------------------------------------------


 

9.2          Notices.

 

(a)           Addresses.  All notices and other communications required or
expressly authorized to be made by this Agreement shall be given in writing,
unless otherwise expressly specified herein, and (i) addressed to the address
set forth on Schedule 9.2 hereto, (ii) posted to Intralinks® (to the extent such
system is available and set up by or at the direction of Administrative Agent
prior to posting) in an appropriate location by uploading such notice, demand,
request, direction or other communication to www.intralinks.com, faxing it to
866-545-6600 with an appropriate bar-code fax coversheet or using such other
means of posting to Intralinks® as may be available and reasonably acceptable to
Administrative Agent prior to such posting, (iii) posted to any other E-System
approved by or set up by or at the direction of Administrative Agent or
(iv) addressed to such other address as shall be notified in writing (A) in the
case of the Borrowers, Administrative Agent and the Swingline Lender, to the
other parties hereto and (B) in the case of all other parties, to the Borrower
Representative and Administrative Agent.  Transmissions made by electronic mail
or E-Fax to Administrative Agent shall be effective only (x) for notices where
such transmission is specifically authorized by this Agreement, (y) if such
transmission is delivered in compliance with procedures of Administrative Agent
applicable at the time and previously communicated to Borrower Representative,
and (z) if receipt of such transmission is acknowledged by Administrative Agent.

 

(b)           Effectiveness.  (i) All communications described in clause (a)
above and all other notices, demands, requests and other communications made in
connection with this Agreement shall be effective and be deemed to have been
received (i) if delivered by hand, upon personal delivery, (ii) if delivered by
overnight courier service, one (1) Business Day after delivery to such courier
service, (iii) if delivered by mail, three (3) Business Days after deposit in
the mail, (iv) if delivered by facsimile (other than to post to an E-System
pursuant to clause (a)(ii) or (a)(iii) above), upon sender’s receipt of
confirmation of proper transmission, and (v) if delivered by posting to any
E-System, on the later of the Business Day of such posting and the Business Day
access to such posting is given to the recipient thereof in accordance with the
standard procedures applicable to such E-System; provided, however, that no
communications to Administrative Agent pursuant to Article I shall be effective
until received by Administrative Agent.

 

(ii)           The posting, completion and/or submission by any Credit Party of
any communication pursuant to an E System shall constitute a representation and
warranty by the Credit Parties that any representation, warranty, certification
or other similar statement required by the Loan Documents to be provided, given
or made by a Credit Party in connection with any such communication is true,
correct and complete except as expressly noted in such communication or
E-System.

 

(c)           Each Lender shall notify Administrative Agent in writing of any
changes in the address to which notices to such Lender should be directed, of
addresses of its Lending Office, of payment instructions in respect of all
payments to be made to it hereunder and of such other administrative information
as Administrative Agent shall reasonably request.

 

9.3          Electronic Transmissions.

 

(a)           Authorization.  Subject to the provisions of subsection 9.2(a),
each of Administrative Agent, Lenders, each Credit Party and each of their
Related Persons, is authorized

 

92

--------------------------------------------------------------------------------


 

(but not required) to transmit, post or otherwise make or communicate, in its
sole discretion, Electronic Transmissions in connection with any Loan Document
and the transactions contemplated therein.  Each Credit Party and each Secured
Party hereto acknowledges and agrees that the use of Electronic Transmissions is
not necessarily secure and that there are risks associated with such use,
including risks of interception, disclosure and abuse and each indicates it
assumes and accepts such risks by hereby authorizing the transmission of
Electronic Transmissions.

 

(b)                                 Signatures.  Subject to the provisions of
subsection 9.2(a), (i)(A) no posting to any E-System shall be denied legal
effect merely because it is made electronically, (B) each E Signature on any
such posting shall be deemed sufficient to satisfy any requirement for a
“signature” and (C) each such posting shall be deemed sufficient to satisfy any
requirement for a “writing”, in each case including pursuant to any Loan
Document, any applicable provision of any UCC, the federal Uniform Electronic
Transactions Act, the Electronic Signatures in Global and National Commerce Act
and any substantive or procedural Requirement of Law governing such subject
matter, (ii) each such posting that is not readily capable of bearing either a
signature or a reproduction of a signature may be signed, and shall be deemed
signed, by attaching to, or logically associating with such posting, an
E-Signature, upon which Administrative Agent, each Secured Party and each Credit
Party may rely and assume the authenticity thereof, (iii) each such posting
containing a signature, a reproduction of a signature or an E-Signature shall,
for all intents and purposes, have the same effect and weight as a signed paper
original and (iv) each party hereto or beneficiary hereto agrees not to contest
the validity or enforceability of any posting on any E-System or E-Signature on
any such posting under the provisions of any applicable Requirement of Law
requiring certain documents to be in writing or signed; provided, however, that
nothing herein shall limit such party’s or beneficiary’s right to contest
whether any posting to any E-System or E-Signature has been altered after
transmission.

 

(c)                                  Separate Agreements.  All uses of an
E-System shall be governed by and subject to, in addition to Section 9.2 and
this Section 9.3, the separate terms, conditions and privacy policy posted or
referenced in such E-System (or such terms, conditions and privacy policy as may
be updated from time to time, including on such E-System) and related
Contractual Obligations executed by Administrative Agent and Credit Parties in
connection with the use of such E-System.

 

(d)                                 LIMITATION OF LIABILITY.  ALL E-SYSTEMS AND
ELECTRONIC TRANSMISSIONS SHALL BE PROVIDED “AS IS” AND “AS AVAILABLE”.  NONE OF
ADMINISTRATIVE AGENT, ANY LENDER OR ANY OF THEIR RELATED PERSONS WARRANTS THE
ACCURACY, ADEQUACY OR COMPLETENESS OF ANY E-SYSTEMS OR ELECTRONIC TRANSMISSION
AND DISCLAIMS ALL LIABILITY FOR ERRORS OR OMISSIONS THEREIN.  NO WARRANTY OF ANY
KIND IS MADE BY ADMINISTRATIVE AGENT, ANY LENDER OR ANY OF THEIR RELATED PERSONS
IN CONNECTION WITH ANY E SYSTEMS OR ELECTRONIC COMMUNICATION, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS.  Each of
each Borrower, each other Credit Party executing this Agreement and each Secured
Party agrees that Administrative Agent has no responsibility for maintaining or
providing any equipment, software, services or any testing required in
connection with any Electronic Transmission or otherwise required for any
E-System.

 

93

--------------------------------------------------------------------------------


 

9.4                               No Waiver; Cumulative Remedies.  No failure to
exercise and no delay in exercising, on the part of Administrative Agent or any
Lender, any right, remedy, power or privilege hereunder, shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  No course of
dealing between any Credit Party, any Affiliate of any Credit Party,
Administrative Agent or any Lender shall be effective to amend, modify or
discharge any provision of this Agreement or any of the other Loan Documents.

 

9.5                               Costs and Expenses.  Except as otherwise
expressly set forth in this Agreement, any action taken by any Credit Party
under or with respect to any Loan Document, even if required under any Loan
Document or at the request of any Agent or Required Lenders, shall be at the
expense of such Credit Party, and no Agent nor any other Secured Party shall be
required under any Loan Document to reimburse any Credit Party or any Subsidiary
of any Credit Party therefor except as expressly provided therein.  In addition,
the Credit Parties, jointly and severally (but subject to Section 11.5), agree
to pay or reimburse upon demand (a) each Agent and each Arranger for all
out-of-pocket costs and expenses incurred by such Person or any of its Related
Persons, in connection with the investigation, development, preparation,
negotiation, syndication, execution, interpretation or administration of, any
modification of any term of or termination of, any Loan Document, any commitment
or proposal letter therefor, any other document prepared in connection therewith
or the consummation and administration of any transaction contemplated therein,
in each case including Attorney Costs of such Person (but limited, in the case
of legal fees and expenses, to the reasonable and documented out-of-pocket fees,
disbursements and other charges of one U.S. counsel and one general Canadian
counsel (and its extra-provincial agents, where required) to such Indemnified
Persons taken as a whole and, solely in the case of an actual or perceived
conflict of interest, one additional counsel to all affected Indemnified Persons
taken as a whole (and, if reasonably necessary, of one local counsel in any
relevant jurisdiction and of one special counsel to all such persons, taken as a
whole and, solely in the case of an actual or perceived conflict of interest,
additional local and special counsel to all similarly affected Indemnified
Persons taken as a whole)), the cost of environmental audits, Collateral audits
and appraisals, background checks and similar expenses, (b) each L/C Issuer for
all reasonable out of pocket expenses incurred in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder, (c) each Co-Collateral Agent for all costs and expenses
incurred by it or any of its Related Persons in connection with internal audit
reviews, field examinations and Collateral examinations (which shall be
reimbursed, in addition to the out-of-pocket costs and expenses of such
examiners, at the per diem rate per individual charged by such Co-Collateral
Agent for its examiners) and (d) each Agent, each Lender, each L/C Issuer and
each of their respective Related Persons for all costs and expenses incurred in
connection with (i) any refinancing or restructuring of the credit arrangements
provided hereunder in the nature of a “work-out”, (ii) the enforcement or
preservation of any right or remedy under any Loan Document, any Obligation,
with respect to the Collateral or any other related right or remedy or (iii) the
commencement, defense, conduct of, intervention in, or the taking of any other
action with respect to, any proceeding (including any bankruptcy or insolvency
proceeding) related to any Credit Party, any Subsidiary of any Credit Party,
Loan Document, Obligation or Transaction (or the response to and preparation for
any subpoena or request for document production relating thereto), including
Attorney Costs.

 

94

--------------------------------------------------------------------------------


 

9.6                               Indemnity.

 

(a)                                 Each Credit Party agrees to indemnify, hold
harmless and defend each Agent, each Lender, each Arranger, each L/C Issuer and
each of their respective Related Persons (each such Person being an
“Indemnitee”) from and against all Liabilities (including brokerage commissions,
fees and other compensation) that may be imposed on, incurred by or asserted
against any such Indemnitee in any matter relating to or arising out of, in
connection with or as a result of (i) any Loan Document, the Transactions, any
Obligation (or the repayment thereof), any Letter of Credit, the use or intended
use of the proceeds of any Loan or the use of any Letter of Credit or any
securities filing of, or with respect to, any Credit Party, (ii) any commitment
letter, proposal letter or term sheet with any Person or any Contractual
Obligation, arrangement or understanding with any broker, finder or consultant,
in each case entered into by or on behalf of any Credit Party or any Affiliate
of any of them in connection with any of the foregoing and any Contractual
Obligation entered into in connection with any E-Systems or other Electronic
Transmissions, (iii) any actual or prospective investigation, litigation or
other proceeding, whether or not brought by any such Indemnitee or any of its
Related Persons, any holders of securities or creditors (and including Attorneys
Costs in any case, but limited, in the case of legal fees and expenses, to the
reasonable and documented out-of-pocket fees, disbursements and other charges of
one U.S. counsel and one general Canadian counsel (and its extra-provincial
agents, where required) to such Indemnified Persons taken as a whole and, solely
in the case of an actual or perceived conflict of interest, one additional
counsel to all affected Indemnified Persons taken as a whole (and, if reasonably
necessary, of one local counsel in any relevant jurisdiction and of one special
counsel to all such persons, taken as a whole and, solely in the case of an
actual or perceived conflict of interest, additional local and special counsel
to all similarly affected Indemnified Persons taken as a whole), any Credit
Party or any Affiliate of any Credit Party, or any third person, whether or not
any such Indemnitee, Related Person, holder, creditor, Credit Party, Affiliate
of a Credit Party, or third person is a party thereto, and whether or not based
on any securities or commercial law or regulation or any other Requirement of
Law or theory thereof, including common law, equity, contract, tort or otherwise
or (iv) any other act, event or transaction related, contemplated in or
attendant to any of the foregoing (collectively, the “Indemnified Matters”);
provided, however, that no Credit Party shall have any liability under this
Section 9.6 to any Indemnitee with respect to any Indemnified Matter to the
extent such liability has resulted primarily from (A) the gross negligence, bad
faith or willful misconduct of such Indemnitee, as determined by a court of
competent jurisdiction in a final non-appealable judgment or order or (B) any
dispute solely among Indemnitees, other than any claims against an Indemnitee in
its capacity or in fulfilling its role Administrative Agent or Arranger or any
similar role under this Agreement, and other than any claims arising out of any
act or omission of Axiall or any of its Affiliates.  Furthermore, each Borrower
and each other Credit Party executing this Agreement waives and agrees not to
assert against any Indemnitee, and shall cause each other Credit Party to waive
and not assert against any Indemnitee, any right of contribution with respect to
any Liabilities that may be imposed on, incurred by or asserted against any
Related Person.  Under no circumstances shall any Indemnitee be liable to any
Credit Party or any Affiliate of a Credit Party for any punitive, exemplary,
consequential or indirect damages which may be alleged in connection with this
Agreement or any other Loan Document.

 

(b)                                 Without limiting the foregoing, “Indemnified
Matters” includes all Environmental Liabilities, including those arising from,
or otherwise involving, any property of any Credit Party or any Related Person
of any Credit Party or any actual, alleged or prospective damage to property or
natural resources or harm or injury alleged to have resulted from any Release of
Hazardous Materials on, upon or into such property or natural resource or any
property on or contiguous to any Real Estate of any Credit Party or any Related
Person or any Credit

 

95

--------------------------------------------------------------------------------


 

Party, whether or not, with respect to any such Environmental Liabilities, any
Indemnitee is a mortgagee pursuant to any leasehold mortgage, a mortgagee in
possession, the successor-in-interest to any Credit Party or any Related Person
of any Credit Party or the owner, lessee or operator of any property of any
Related Person through any foreclosure action, in each case except to the extent
such Environmental Liabilities (i) are incurred solely following foreclosure by
Administrative Agent or following Administrative Agent or any Lender having
become the successor-in-interest to any Credit Party or any Related Person of
any Credit Party and (ii) are attributable solely to acts of such Indemnitee.

 

9.7                               Marshaling; Payments Set Aside.  No Secured
Party shall be under any obligation to marshal any property in favor of any
Credit Party or any other Person or against or in payment of any Obligation.  To
the extent that any Secured Party receives a payment from a Borrower, from any
other Credit Party, from the proceeds of the Collateral, from the exercise of
its rights of setoff, any enforcement action or otherwise, and such payment is
subsequently, in whole or in part, invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, receiver or any
other party, then to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all Liens, rights and remedies
therefor, shall be revived and continued in full force and effect as if such
payment had not occurred.

 

9.8                               Successors and Assigns.  The provisions of
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns; provided, that any
assignment by any Lender shall be subject to the provisions of Section 9.9, and
provided, further, that no Borrower may assign or transfer any of its rights or
obligations under this Agreement without the prior written consent of
Administrative Agent and each Lender (and any purported assignment or transfer
without such consents shall be null and void).

 

9.9                               Assignments and Participations; Binding
Effect.

 

(a)                                 Binding Effect.  This Agreement shall become
effective when it shall have been executed by the Borrowers, the other Credit
Parties signatory hereto and Administrative Agent and when Administrative Agent
shall have been notified by each Lender and the initial L/C Issuer that such
Lender or L/C Issuer has executed it.  Thereafter, it shall be binding upon and
inure to the benefit of, but only to the benefit of, the Borrowers, the other
Credit Parties hereto (in each case except for Article VIII), Administrative
Agent, each Lender and each L/C Issuer receiving the benefits of the Loan
Documents and, to the extent provided in Section 8.11, each other Secured Party,
each of the Indemnitees and, in each case, their respective successors and
permitted assigns.  Except as expressly provided in any Loan Document (including
in Section 8.9), none of the Borrowers, any other Credit Party, any L/C Issuer
or Administrative Agent shall have the right to assign any rights or obligations
hereunder or any interest herein.

 

(b)                                 Right to Assign.  Each Lender may sell,
transfer, negotiate or assign (a “Sale”) all or a portion of its rights and
obligations hereunder (including all or a portion of its Commitments and its
rights and obligations with respect to Loans and Letters of Credit) to (i) any
existing Lender, (ii) any Affiliate or Approved Fund of any existing Lender or
(iii) any other Person (other than a Credit Party or an Affiliate of a Credit
Party) acceptable (which acceptance shall not be unreasonably withheld or
delayed) to Administrative Agent and each L/C Issuer that is a Lender and, as
long as no Event of Default is continuing, the Borrower Representative (which
acceptances shall be deemed to have been given unless an objection is delivered
to

 

96

--------------------------------------------------------------------------------


 

Administrative Agent within ten (10) Business Days after notice of a proposed
sale is delivered to Borrower Representative) (it being understood that GE
Capital may sell a portion of its Commitments to other entities for which GE
Capital and its affiliates have agreed to service and manage those Commitments
without any such acceptance from Administrative Agent, L/C Issuer or the
Borrower Representative); provided, however, that (v) such Sales must be ratable
among the obligations owing to and owed by such Lender with respect to the
Revolving Loans, (w) for each Loan, the aggregate outstanding principal amount
(determined as of the effective date of the applicable Assignment) of the Loans,
Commitments and Letter of Credit Obligations subject to any such Sale shall be
in a minimum amount of $1,000,000, unless such Sale is made to an existing
Lender or an Affiliate or Approved Fund of any existing Lender, is of the
assignor’s (together with its Affiliates and Approved Funds) entire interest in
such facility or is made with the prior consent of the Borrower Representative
(to the extent required) and Administrative Agent, (x) such Sales shall be
effective only upon the acknowledgement in writing of such Sale by
Administrative Agent, (y) interest accrued prior to and through the date of any
such Sale may not be assigned, and (z) such Sales by Non-Funding Lenders shall
be subject to Administrative Agent’s and the Borrower Representative’s prior
written consent in all instances (such consent by the Borrower Representative
not to be unreasonably withheld or delayed).  Administrative Agent’s refusal to
accept a Sale to (a) a holder of Subordinated Indebtedness or an Affiliate of
such a holder or (b) any Person that cannot (either directly or through an
Applicable Designee) lend to the Canadian Borrower, or the imposition of
conditions or limitations (including limitations on voting) upon Sales to such
Persons, in each case, shall not be deemed to be unreasonable.  In no event
shall any Sale of all or a portion of any Lender’s rights and obligations
hereunder (including all or a portion of its Commitments and its rights and
obligations with respect to Loans and Letters of Credit) to a Credit Party or an
Affiliate of a Credit Party be permitted.

 

(c)                                  Procedure.  The parties to each Sale made
in reliance on clause (b) above (other than those described in clause (e) or (f)
below) shall execute and deliver to Administrative Agent an Assignment via an
electronic settlement system designated by Administrative Agent (or, if
previously agreed with Administrative Agent, via a manual execution and delivery
of the Assignment) evidencing such Sale, together with any existing Note subject
to such Sale (or any affidavit of loss therefor acceptable to Administrative
Agent), any tax forms required to be delivered pursuant to Section 10.1 and
payment of an assignment fee in the amount of $3,500 to Administrative Agent,
unless waived or reduced by Administrative Agent; provided, that (i) if a Sale
by a Lender is made to an Affiliate or an Approved Fund of such assigning
Lender, then no assignment fee shall be due in connection with such Sale, and
(ii) if a Sale by a Lender is made to an assignee that is not an Affiliate or
Approved Fund of such assignor Lender, and concurrently to one or more
Affiliates or Approved Funds of such Assignee, then only one assignment fee of
$3,500 shall be due in connection with such Sale (unless waived or reduced by
Administrative Agent).  Upon receipt of all the foregoing, and conditioned upon
such receipt and, if such Assignment is made in accordance with clause (iii) of
subsection 9.9(b), upon Administrative Agent (and the Borrower, if applicable)
consenting to such Assignment, from and after the effective date specified in
such Assignment, Administrative Agent shall record or cause to be recorded in
the Register the information contained in such Assignment.

 

(d)                                 Effectiveness.  Subject to the recording of
an Assignment by Administrative Agent in the Register pursuant to subsection
1.4(b), (i) the assignee thereunder shall become a party hereto and, to the
extent that rights and obligations under the Loan Documents have been assigned
to such assignee pursuant to such Assignment, shall have the

 

97

--------------------------------------------------------------------------------


 

rights and obligations of a Lender, (ii) any applicable Note shall be
transferred to such assignee through such entry and (iii) the assignor
thereunder shall, to the extent that rights and obligations under this Agreement
have been assigned by it pursuant to such Assignment, relinquish its rights
(except for those surviving the termination of the Commitments and the payment
in full of the Obligations) and be released from its obligations under the Loan
Documents, other than those relating to events or circumstances occurring prior
to such assignment (and, in the case of an Assignment covering all or the
remaining portion of an assigning Lender’s rights and obligations under the Loan
Documents, such Lender shall cease to be a party hereto).

 

(e)                                  Grant of Security Interests.  In addition
to the other rights provided in this Section 9.9, each Lender may grant a
security interest in, or otherwise assign as collateral, any of its rights under
this Agreement, whether now owned or hereafter acquired (including rights to
payments of principal or interest on the Loans), to (A) any federal reserve bank
(pursuant to Regulation A of the Federal Reserve Board) or other central bank
having jurisdiction over such Lender, without notice to Administrative Agent or
(B) any holder of, or trustee for the benefit of the holders of, such Lender’s
Indebtedness or equity securities, by notice to Administrative Agent; provided,
however, that no such holder or trustee, whether because of such grant or
assignment or any foreclosure thereon (unless such foreclosure is made through
an assignment in accordance with clause (b) above), shall be entitled to any
rights of such Lender hereunder and no such Lender shall be relieved of any of
its obligations hereunder.

 

(f)                                   Participants and SPVs.  In addition to the
other rights provided in this Section 9.9, each Lender may, (x) with notice to
Administrative Agent, grant to an SPV the option to make all or any part of any
Loan that such Lender would otherwise be required to make hereunder (and the
exercise of such option by such SPV and the making of Loans pursuant thereto
shall satisfy the obligation of such Lender to make such Loans hereunder) and
such SPV may assign to such Lender the right to receive payment with respect to
any Obligation and (y) without notice to or consent from Administrative Agent or
the Borrowers, sell participations to one or more Persons in or to all or a
portion of its rights and obligations under the Loan Documents (including all
its rights and obligations with respect to the Revolving Loans and Letters of
Credit); provided, however, that, whether as a result of any term of any Loan
Document or of such grant or participation, (i) no such SPV or participant shall
have a commitment, or be deemed to have made an offer to commit, to make Loans
hereunder, and, except as provided in the applicable option agreement, none
shall be liable for any obligation of such Lender hereunder, (ii) such Lender’s
rights and obligations, and the rights and obligations of the Credit Parties and
the Secured Parties towards such Lender, under any Loan Document shall remain
unchanged and each other party hereto shall continue to deal solely with such
Lender, which shall remain the holder of the Obligations in the Register, except
that (A) each such participant and SPV shall be entitled to the benefit of
Article X, but, with respect to Section 10.1, only to the extent such
participant or SPV delivers the tax forms such Lender is required to collect
pursuant to subsection 10.1(f) and then only to the extent of any amount to
which such Lender would be entitled in the absence of any such grant or
participation and (B) each such SPV may receive other payments that would
otherwise be made to such Lender with respect to Loans funded by such SPV to the
extent provided in the applicable option agreement and set forth in a notice
provided to Administrative Agent by such SPV and such Lender, provided, however,
that in no case (including pursuant to clause (A) or (B) above) shall an SPV or
participant have the right to enforce any of the terms of any Loan Document, and
(iii) the consent of such SPV or participant shall not be required (either
directly, as a restraint on such Lender’s ability to consent hereunder or
otherwise) for any amendments, waivers or consents with respect to any Loan

 

98

--------------------------------------------------------------------------------


 

Document or to exercise or refrain from exercising any powers or rights such
Lender may have under or in respect of the Loan Documents (including the right
to enforce or direct enforcement of the Obligations), except for those described
in clauses (ii) and (iii) of subsection 9.1(a) with respect to amounts, or dates
fixed for payment of amounts, to which such participant or SPV would otherwise
be entitled and, in the case of participants, except for those described in
clause (vi) of subsection 9.1(a).  No party hereto shall institute (and each
Borrower shall cause each other Credit Party not to institute) against any SPV
grantee of an option pursuant to this clause (f) any bankruptcy, reorganization,
insolvency, liquidation or similar proceeding, prior to the date that is one
year and one day after the payment in full of all outstanding commercial paper
of such SPV; provided, however, that each Lender having designated an SPV as
such agrees to indemnify each Indemnitee against any Liability that may be
incurred by, or asserted against, such Indemnitee as a result of failing to
institute such proceeding (including a failure to get reimbursed by such SPV for
any such Liability).  The agreement in the preceding sentence shall survive the
termination of the Commitments and the payment in full of the Obligations.

 

9.10                        Non-Public Information; Confidentiality.

 

(a)                                 Non-Public Information.  Administrative
Agent, each Lender and L/C Issuer acknowledges and agrees that it may receive
material non-public information (“MNPI”) hereunder concerning the Credit Parties
and their Affiliates and agrees to use such information in compliance with all
relevant policies, procedures and applicable Requirements of Laws (including
United States federal and state security laws and regulations).

 

(b)                                 Confidential Information.  Each Lender, L/C
Issuer and each Agent agrees to use all reasonable efforts to maintain, in
accordance with its customary practices, the confidentiality of information
obtained by it pursuant to any Loan Document and designated in writing by any
Credit Party as confidential, except that such information may be disclosed
(i) with the Borrower Representative’s consent, (ii) to Related Persons of such
Lender, L/C Issuer or Agent, as the case may be, or to any Person that any L/C
Issuer causes to issue Letters of Credit hereunder, that are advised of the
confidential nature of such information, are instructed to keep such information
confidential in accordance with the terms hereof and such Person agrees to be
bound by the confidentiality provisions set forth herein, (iii) to the extent
such information presently is or hereafter becomes (A) publicly available other
than as a result of a breach of this Section 9.10 or (B) available to such
Lender, L/C Issuer or Agent or any of their Related Persons, as the case may be,
from a source (other than any Credit Party) not known by them to be subject to
disclosure restrictions, (iv) to the extent disclosure is required by applicable
Requirements of Law or other legal process or requested or demanded by any
Governmental Authority, (v) to the extent necessary or customary for inclusion
in league table measurements, (vi) (A) to the National Association of Insurance
Commissioners or any similar organization, any examiner or any nationally
recognized rating agency or (B) otherwise to the extent consisting of general
portfolio information that does not identify Credit Parties, (vii) to current or
prospective assignees, SPVs (including the investors or prospective investors
therein) or participants, direct or contractual counterparties to any Secured
Rate Contracts and to their respective Related Persons, in each case to the
extent such assignees, investors, participants, counterparties or Related
Persons agree to be bound by provisions substantially similar to the provisions
of this Section 9.10 (and such Person may disclose information to their
respective Related Persons in accordance with clause (ii) above), (viii) to any
other party hereto, and (ix) in connection with the exercise or enforcement of
any right or remedy under any Loan Document, in connection with any litigation
or other proceeding to which such Lender, L/C Issuer or Agent or any of their
Related Persons is a party

 

99

--------------------------------------------------------------------------------


 

or bound, or to the extent necessary to respond to public statements or
disclosures by Credit Parties or their Related Persons referring to a Lender,
L/C Issuer or Agent or any of their Related Persons.  In the event of any
conflict between the terms of this Section 9.10 and those of any other
Contractual Obligation entered into with any Credit Party (whether or not a Loan
Document), the terms of this Section 9.10 shall govern.

 

(c)                                  Tombstones.  Each Credit Party consents to
the publication by any Agent or any Lender of advertising material relating to
the financing transactions contemplated by this Agreement using any Credit
Party’s name, product photographs, logo or trademark.  Such Agent or such Lender
shall provide a draft of any advertising material to Borrower Representative for
review and comment prior to the publication thereof.

 

(d)                                 Press Release and Related Matters.  No
Credit Party shall, and no Credit Party shall permit any of its Affiliates to,
issue any press release or other public disclosure (other than any document
filed with any Governmental Authority relating to a public offering of
securities of any Credit Party) using the name, logo or otherwise referring to
GE Capital or of any of its Affiliates, the Loan Documents or any transaction
contemplated therein to which Administrative Agent is party without the prior
consent of GE Capital except to the extent required to do so under applicable
Requirements of Law (including in any document filed with any Governmental
Authority describing the financing provided hereunder).

 

(e)                                  Distribution of Materials to Lenders and
L/C Issuers.  The Credit Parties acknowledge and agree that the Loan Documents
and all reports, notices, communications and other information or materials
provided or delivered by, or on behalf of, the Credit Parties hereunder
(collectively, the “Borrower Materials”) may be disseminated by, or on behalf
of, Administrative Agent, and made available, to the Lenders and the L/C Issuers
by posting such Borrower Materials on an E-System.  The Credit Parties authorize
Administrative Agent to download copies of their logos from its website and post
copies thereof on an E-System.

 

(f)                                   Material Non-Public Information.  The
Credit Parties hereby agree that if either they, any parent company or any
Subsidiary of the Credit Parties has publicly traded equity or debt securities
in the U.S., they shall (and shall cause such parent company or Subsidiary, as
the case may be, to) (i) identify in writing, and (ii) to the extent reasonably
practicable, clearly and conspicuously mark such Borrower Materials that contain
only information that is publicly available or that is not material for purposes
of U.S. federal and state securities laws as “PUBLIC”.  The Credit Parties agree
that by identifying such Borrower Materials as “PUBLIC” or publicly filing such
Borrower Materials with the Securities and Exchange Commission, then
Administrative Agent, the Lenders and the L/C Issuers shall be entitled to treat
such Borrower Materials as not containing any MNPI for purposes of U.S. federal
and state securities laws.  The Credit Parties further represent, warrant,
acknowledge and agree that the following documents and materials shall be deemed
to be PUBLIC, whether or not so marked, and do not contain any MNPI:  (A) the
Loan Documents, including the schedules and exhibits attached thereto, and
(B) administrative materials of a customary nature prepared by the Credit
Parties or Administrative Agent (including, Notices of Borrowing, Notices of
Conversion/Continuation, L/C Requests, Swingline requests and any similar
requests or notices posted on or through an E-System).  Before distribution of
any Borrower Materials, the Credit Parties agree to execute and deliver to
Administrative Agent a letter authorizing distribution of the evaluation
materials to prospective Lenders and their employees willing to receive MNPI,
and a separate letter authorizing

 

100

--------------------------------------------------------------------------------


 

distribution of evaluation materials that do not contain MNPI and represent that
no MNPI is contained therein.

 

(g)                                  Participant Register.  Each Lender that
sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of the Borrowers, maintain a register for the recordation of the names and
addresses of each participant and the principal amounts (and stated interest) of
each participant’s interest in the Loans or other obligations under this
Agreement (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

9.11                        Set-off; Sharing of Payments.

 

(a)                                 Right of Setoff.  Each of Administrative
Agent, each Lender, each L/C Issuer and each Affiliate (including each branch
office thereof) of any of them is hereby authorized, without notice or demand
(each of which is hereby waived by each Credit Party), at any time and from time
to time during the continuance of any Event of Default and to the fullest extent
permitted by applicable Requirements of Law, to set off and apply any and all
deposits (whether general or special, time or demand, provisional or final) at
any time held and other Indebtedness, claims or other obligations at any time
owing by Administrative Agent, such Lender, such L/C Issuer or any of their
respective Affiliates to or for the credit or the account of the Borrowers or
any other Credit Party against any Obligation of any Credit Party now or
hereafter existing, whether or not any demand was made under any Loan Document
with respect to such Obligation and even though such Obligation may be
unmatured.  Each of Administrative Agent, each Lender and each L/C Issuer agrees
promptly to notify the Borrower Representative and Administrative Agent after
any such setoff and application made by such Lender or its Affiliates; provided,
however, that the failure to give such notice shall not affect the validity of
such setoff and application.  The rights under this Section 9.11 are in addition
to any other rights and remedies (including other rights of setoff) that
Administrative Agent, the Lenders, the L/C Issuer, their Affiliates and the
other Secured Parties, may have.

 

(b)                                 Sharing of Payments, Etc.  If any Lender
(other than any L/C Issuer, solely in its capacity as L/C Issuer), directly or
through an Affiliate or branch office thereof, obtains any payment of any
Obligation of any Credit Party (whether voluntary, involuntary or through the
exercise of any right of setoff or the receipt of any Collateral or “proceeds”
(as defined under the applicable UCC or the applicable PPSA in the case of
Canadian Collateral) of Collateral) other than pursuant to Section 9.9 or
Article X and such payment exceeds the amount such Lender would have been
entitled to receive if all payments had gone to, and been distributed by,
Administrative Agent in accordance with the provisions of the Loan Documents,
such Lender shall purchase for cash from other Lenders such participations in
their Obligations as necessary for such Lender to share such excess payment with
such Lenders to ensure such payment is

 

101

--------------------------------------------------------------------------------


 

applied as though it had been received by Administrative Agent and applied in
accordance with this Agreement (or, if such application would then be at the
discretion of the Borrowers, applied to repay the Obligations in accordance
herewith); provided, however, that (a) if such payment is rescinded or otherwise
recovered from such Lender in whole or in part, such purchase shall be rescinded
and the purchase price therefor shall be returned to such Lender without
interest and (b) such Lender shall, to the fullest extent permitted by
applicable Requirements of Law, be able to exercise all its rights of payment
(including the right of setoff) with respect to such participation as fully as
if such Lender were the direct creditor of the applicable Credit Party in the
amount of such participation.  If a Non-Funding Lender receives any such payment
as described in the previous sentence, such Lender shall turn over such payments
to Administrative Agent in an amount that would satisfy the cash collateral
requirements set forth in subsection 1.11(b).

 

9.12                        Counterparts; Facsimile Signature.  This Agreement
may be executed in any number of counterparts and by different parties in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.  Signature pages may be detached from multiple separate counterparts
and attached to a single counterpart.  Delivery of an executed signature page of
this Agreement by facsimile transmission or Electronic Transmission shall be as
effective as delivery of a manually executed counterpart hereof.

 

9.13                        Severability.  The illegality or unenforceability of
any provision of this Agreement or any instrument or agreement required
hereunder shall not in any way affect or impair the legality or enforceability
of the remaining provisions of this Agreement or any instrument or agreement
required hereunder.

 

9.14                        Captions.  The captions and headings of this
Agreement are for convenience of reference only and shall not affect the
interpretation of this Agreement.

 

9.15                        Independence of Provisions.  The parties hereto
acknowledge that this Agreement and the other Loan Documents may use several
different limitations, tests or measurements to regulate the same or similar
matters, and that such limitations, tests and measurements are cumulative and
must each be performed, except as expressly stated to the contrary in this
Agreement.

 

9.16                        Interpretation.  This Agreement is the result of
negotiations among and has been reviewed by counsel to Credit Parties,
Administrative Agent, each Lender and other parties hereto, and is the product
of all parties hereto.  Accordingly, this Agreement and the other Loan Documents
shall not be construed against the Lenders or Administrative Agent merely
because of Administrative Agent’s or Lenders’ involvement in the preparation of
such documents and agreements.  Without limiting the generality of the
foregoing, each of the parties hereto has had the advice of counsel with respect
to Sections 9.18 and 9.19.

 

9.17                        No Third Parties Benefited.  This Agreement is made
and entered into for the sole protection and legal benefit of the Borrowers, the
Lenders, the L/C Issuers party hereto, the Agents and, subject to the provisions
of Section 8.11, each other Secured Party, and their permitted successors and
assigns, and no other Person shall be a direct or indirect legal beneficiary of,
or have any direct or indirect cause of action or claim in connection with, this
Agreement or any of the other Loan Documents.  No Agent nor any Lender shall
have any obligation to any Person not a party to this Agreement or the other
Loan Documents.

 

102

--------------------------------------------------------------------------------


 

9.18                        Governing Law and Jurisdiction.

 

(a)                                 Governing Law.  The laws of the State of New
York shall govern all matters arising out of, in connection with or relating to
this Agreement, including, without limitation, its validity, interpretation,
construction, performance and enforcement.

 

(b)                                 Submission to Jurisdiction.  Any legal
action or proceeding with respect to any Loan Document shall be brought
exclusively in the courts of the State of New York located in the City of New
York, Borough of Manhattan, or of the United States of America for the Southern
District of New York and, by execution and delivery of this Agreement, each
Borrower and each other Credit Party executing this Agreement hereby accepts for
itself and in respect of its property, generally and unconditionally, the
jurisdiction of the aforesaid courts; provided, that nothing in this Agreement
shall limit the right of Administrative Agent to commence any proceeding in the
federal or state courts of any other jurisdiction to the extent Administrative
Agent determines that such action is necessary or appropriate to exercise its
rights or remedies under the Loan Documents.  The parties hereto (and, to the
extent set forth in any other Loan Document, each other Credit Party) hereby
irrevocably waive any objection, including any objection to the laying of venue
or based on the grounds of forum non conveniens, that any of them may now or
hereafter have to the bringing of any such action or proceeding in such
jurisdictions.

 

(c)                                  Service of Process.  Each Credit Party
hereby irrevocably waives personal service of any and all legal process,
summons, notices and other documents and other service of process of any kind
and consents to such service in any suit, action or proceeding brought in the
United States of America or Canada with respect to or otherwise arising out of
or in connection with any Loan Document by any means permitted by applicable
Requirements of Law, including by the mailing thereof (by registered or
certified mail, postage prepaid) to the address of the Borrowers specified
herein (and shall be effective when such mailing shall be effective, as provided
therein).  Each Credit Party agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Each Canadian
Credit Party hereby irrevocably designates, appoints and authorizes Axiall (in
such capacity, the “Process Agent”) as its agent to receive on behalf of such
Canadian Credit Party and its property service of copies of the summons and
complaint and any other process which may be served in any such action or
proceeding. Such service may be made by mailing or delivering a copy of such
process to such Canadian Credit Party in care of the Process Agent, and such
Canadian Credit Party hereby irrevocably authorizes and directs the Process
Agent to accept such service on its behalf.  Each Canadian Credit Party
covenants and agrees that it shall take any and all reasonable action, including
the execution and filing of any and all documents, that may be necessary to
continue the designation, appointment and authorization of the Process Agent
above in full force and effect, and to cause the Process Agent to continue to
act in such capacity.

 

(d)                                 Non-Exclusive Jurisdiction.  Nothing
contained in this Section 9.18 shall affect the right of Administrative Agent or
any Lender to serve process in any other manner permitted by applicable
Requirements of Law or commence legal proceedings or otherwise proceed against
any Credit Party in any other jurisdiction.

 

9.19                        Waiver of Jury Trial.  THE PARTIES HERETO, TO THE
EXTENT PERMITTED BY LAW, WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT,

 

103

--------------------------------------------------------------------------------


 

OR PROCEEDING ARISING OUT OF, IN CONNECTION WITH OR RELATING TO, THIS AGREEMENT,
THE OTHER LOAN DOCUMENTS AND ANY OTHER TRANSACTION CONTEMPLATED HEREBY AND
THEREBY.  THIS WAIVER APPLIES TO ANY ACTION, SUIT OR PROCEEDING WHETHER SOUNDING
IN TORT, CONTRACT OR OTHERWISE.

 

9.20                        Entire Agreement; Release; Survival.

 

(a)                                 THE LOAN DOCUMENTS EMBODY THE ENTIRE
AGREEMENT OF THE PARTIES AND SUPERSEDE ALL PRIOR AGREEMENTS AND UNDERSTANDINGS
RELATING TO THE SUBJECT MATTER THEREOF AND ANY PRIOR LETTER OF INTEREST,
COMMITMENT LETTER, CONFIDENTIALITY AND SIMILAR AGREEMENTS INVOLVING ANY CREDIT
PARTY AND ANY LENDER OR ANY L/C ISSUER OR ANY OF THEIR RESPECTIVE AFFILIATES
RELATING TO A FINANCING OF SUBSTANTIALLY SIMILAR FORM, PURPOSE OR EFFECT OTHER
THAN THE FEE LETTER.  IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THIS
AGREEMENT AND ANY OTHER LOAN DOCUMENT, THE TERMS OF THIS AGREEMENT SHALL GOVERN
(UNLESS SUCH TERMS OF SUCH OTHER LOAN DOCUMENTS ARE NECESSARY TO COMPLY WITH
APPLICABLE REQUIREMENTS OF LAW, IN WHICH CASE SUCH TERMS SHALL GOVERN TO THE
EXTENT NECESSARY TO COMPLY THEREWITH).

 

(b)                                 Execution of this Agreement by the Credit
Parties constitutes a full, complete and irrevocable release of any and all
claims which each Credit Party may have at law or in equity in respect of all
prior discussions and understandings, oral or written, relating to the subject
matter of this Agreement and the other Loan Documents.  In no event shall any
Indemnitee be liable on any theory of liability for any special, indirect,
consequential or punitive damages (including any loss of profits, business or
anticipated savings).  Each of each Borrower and each other Credit Party
signatory hereto hereby waives, releases and agrees (and shall cause each other
Credit Party to waive, release and agree) not to sue upon any such claim for any
special, indirect, consequential or punitive damages, whether or not accrued and
whether or not known or suspected to exist in its favor.

 

(c)                                  (i) Any indemnification or other protection
provided to any Indemnitee pursuant to this Section 9.20, Sections 9.5 (Costs
and Expenses) and 9.6 (Indemnity) and Articles VIII (Administrative Agent) and X
(Taxes, Yield Protection and Illegality), and (ii) the provisions of Section 8.1
of the U.S. Revolving Guaranty and Security Agreement, in each case, shall
(x) survive the termination of the Commitments and the payment in full of all
other Obligations and (y) with respect to clause (i) above, inure to the benefit
of any Person that at any time held a right thereunder (as an Indemnitee or
otherwise) and, thereafter, its successors and permitted assigns.

 

9.21                        Patriot Act.  Each Lender that is subject to the
Patriot Act hereby notifies the Credit Parties that pursuant to the requirements
of the Patriot Act, it is required to obtain, verify and record information that
identifies each Credit Party, which information includes the name and address of
each Credit Party and other information that will allow such Lender to identify
each Credit Party in accordance with the Patriot Act.

 

9.22                        Replacement of Lender.  Within forty-five days
after:  (i) receipt by the Borrower Representative of written notice and demand
from any Lender that is not Administrative Agent or

 

104

--------------------------------------------------------------------------------


 

an Affiliate of Administrative Agent (an “Affected Lender”) for payment of
indemnified taxes or additional costs as provided in Sections 10.1, 10.3 and/or
10.6; or (ii) any failure by any Lender (other than Administrative Agent) to
consent to a requested amendment, waiver or modification to any Loan Document in
which Required Lenders have already consented to such amendment, waiver or
modification but the consent of each Lender (or each Lender directly affected
thereby, as applicable) is required with respect thereto, the Borrowers may, at
their option, notify Administrative Agent and such Affected Lender or such
non-consenting Lender, as the case may be, of the Borrowers’ intention to
obtain, at the Borrowers’ expense, a replacement Lender (“Replacement Lender”)
for such Affected Lender or such non-consenting Lender, as the case may be,
which Replacement Lender shall be reasonably satisfactory to Administrative
Agent.  In the event the Borrowers obtain a Replacement Lender within sixty (60)
days following notice of its intention to do so, the Affected Lender or
non-consenting Lender, as the case may be, shall sell and assign its Loans and
Commitments to such Replacement Lender, at par, provided that the Borrowers have
reimbursed such Affected Lender for its increased costs for which it is entitled
to reimbursement under this Agreement through the date of such sale and
assignment.  In the event that a replaced Lender does not execute an Assignment
pursuant to Section 9.9 within five (5) Business Days after receipt by such
replaced Lender of notice of replacement pursuant to this Section 9.22 and
presentation to such replaced Lender of an Assignment evidencing an assignment
pursuant to this Section 9.22, the Borrowers shall be entitled (but not
obligated) to execute such an Assignment on behalf of such replaced Lender, and
any such Assignment so executed by the Borrowers, the Replacement Lender and
Administrative Agent, shall be effective for purposes of this Section 9.22 and
Section 9.9.  Notwithstanding the foregoing, with respect to a Lender that is a
Non-Funding Lender, the Borrowers or Administrative Agent may obtain a
Replacement Lender and execute an Assignment on behalf of such Non-Funding
Lender at any time and without prior notice to such Non-Funding Lender and cause
its Loans and Commitments to be sold and assigned at par.  Upon any such
assignment and payment and compliance with the other provisions of Section 9.9,
such replaced Lender shall no longer constitute a “Lender” for purposes hereof;
provided, any rights of such replaced Lender to indemnification hereunder shall
survive.

 

9.23                        [Reserved].

 

9.24                        Creditor-Debtor Relationship.  The relationship
between Administrative Agent, each Lender and the L/C Issuer, on the one hand,
and the Credit Parties, on the other hand, is solely that of creditor and
debtor.  No Secured Party has any fiduciary relationship or duty to any Credit
Party arising out of or in connection with, and there is no agency, tenancy or
joint venture relationship between the Secured Parties and the Credit Parties by
virtue of, any Loan Document or any transaction contemplated therein.

 

9.25                        Judgment Currency.  If, for the purposes of
obtaining judgment in any court, it is necessary to convert a sum due hereunder
or any other Loan Document in one currency into another currency, the rate of
exchange used shall be that at which in accordance with normal banking
procedures Administrative Agent could purchase the first currency with such
other currency on the Business Day preceding that on which final judgment is
given.  The obligation of each Borrower in respect of any such sum due from it
to Administrative Agent or any Lender hereunder or under the other Loan
Documents shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than that in which such sum is denominated in accordance with
the applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by
Administrative Agent or such Lender, as

 

105

--------------------------------------------------------------------------------


 

the case may be, of any sum adjudged to be so due in the Judgment Currency,
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency.  If the amount of the Agreement Currency so purchased is less than the
sum originally due to Administrative Agent or any Lender from any Borrower in
the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify Administrative Agent or such
Lender, as the case may be, against such loss.  If the amount of the Agreement
Currency so purchased is greater than the sum originally due to Administrative
Agent or any Lender in such currency, Administrative Agent or such Lender, as
the case may be, agrees to return the amount of any excess to such Borrower (or
to any other Person who may be entitled thereto under applicable law).

 

9.26                        Actions in Concert.  Notwithstanding anything
contained herein to the contrary, each Lender hereby agrees with each other
Lender that no Lender shall take any action to protect or enforce its rights
against any Credit Party arising out of this Agreement or any other Loan
Document (including exercising any rights of setoff) without first obtaining the
prior written consent of Administrative Agent or Required Lenders, it being the
intent of Lenders that any such action to protect or enforce rights under this
Agreement and the other Loan Documents shall be taken in concert and at the
direction or with the consent of Administrative Agent or Required Lenders.

 

ARTICLE X.
TAXES, YIELD PROTECTION AND ILLEGALITY

 

10.1                        Taxes.

 

(a)                                 Except as otherwise provided in this
Section 10.1, each payment by any Credit Party under any Loan Document shall be
made free and clear of all present or future taxes, levies, imposts, deductions,
charges or withholdings imposed by any Governmental Authority and all
liabilities with respect thereto (and without deduction for any of them) other
than Excluded Taxes (collectively, but excluding Excluded Taxes, the “Taxes”).

 

(b)                                 If any Taxes shall be required by law to be
deducted from or in respect of any amount payable by any Credit Party under any
Loan Document to any Secured Party (i) such amount shall be increased as
necessary to ensure that, after all required deductions for Taxes are made
(including deductions applicable to any increases to any amount under this
Section 10.1), such Secured Party receives the amount it would have received had
no such deductions been made, (ii) the relevant Credit Party shall make such
deductions, (iii) the relevant Credit Party shall timely pay the full amount
deducted to the relevant taxing authority or other authority in accordance with
applicable Requirements of Law and (iv) within 30 days after such payment is
made, the relevant Credit Party shall deliver to Administrative Agent an
original or certified copy of a receipt evidencing such payment or other
evidence of payment reasonably satisfactory to Administrative Agent; provided,
however, that no such increase shall be made with respect to, and no Credit
Party shall be required to indemnify any Secured Party pursuant to clause (d)
below for, (x) withholding taxes to the extent that the obligation to withhold
amounts existed on the date that such Person became a “Secured Party” under this
Agreement in the capacity under which such Person makes a claim under this
clause (b) or clause (d) below, designates a new Lending Office or experiences a
change in circumstances (other than a change in a Requirement of Law), except in
each case to the extent such Person is a direct or indirect assignee (other than
pursuant

 

106

--------------------------------------------------------------------------------


 

to Section 9.22) of any other Secured Party that was entitled, at the time the
assignment to such Person became effective, or such Secured Party was entitled
at the time of designation of a new Lending Office or change in circumstances,
to receive additional amounts under this clause (b) or clause (d) below, or
(y) any United States backup withholding tax required by the Code to be withheld
from amounts payable to a Secured Party that is subject to backup withholding
due to (A) notified payee underreporting of reportable interest or dividend
payments or other reportable payments or (B) the IRS notifying Administrative
Agent or Borrower that the furnished taxpayer identification number is
incorrect.

 

(c)                                  In addition, the Applicable Borrower agrees
to pay, and authorize Administrative Agent to pay in their name, any stamp,
documentary, excise or property tax, charges or similar levies imposed by any
applicable Requirement of Law or Governmental Authority and all Liabilities with
respect thereto (including by reason of any delay in payment thereof), in each
case arising from the execution, delivery or registration of, or otherwise with
respect to, any Loan Document or any transaction contemplated therein
(collectively, “Other Taxes”).  The Swingline Lender may, without any need for
notice, demand or consent from the Applicable Borrower or the Borrower
Representative, by making funds available to Administrative Agent in the amount
equal to any such payment, make a Swing Loan to the Applicable Borrower in such
amount, the proceeds of which shall be used by Administrative Agent in whole to
make such payment.  Within 30 days after the date of any payment of Other Taxes
by any Credit Party, the Applicable Borrower shall furnish to Administrative
Agent, at its address referred to in Section 9.2, the original or a certified
copy of a receipt evidencing payment thereof or other evidence of payment
reasonably satisfactory to Administrative Agent.

 

(d)                                 The Applicable Borrower shall reimburse and
indemnify, within 30 days after receipt of demand therefor (with copy to
Administrative Agent), each Secured Party for all Taxes and Other Taxes
(including any Taxes and Other Taxes imposed by any jurisdiction on amounts
payable under this Section 10.1) paid by such Secured Party and any Liabilities
arising therefrom or with respect thereto, whether or not such Taxes or Other
Taxes were correctly or legally asserted.  A certificate of the Secured Party
(or of Administrative Agent on behalf of such Secured Party) claiming any
compensation under this clause (d), setting forth the amounts to be paid
thereunder and delivered to the Borrower Representative with copy to
Administrative Agent, shall be conclusive, binding and final for all purposes,
absent manifest error.  In determining such amount, Administrative Agent and
such Secured Party may use any reasonable averaging and attribution methods.

 

(e)                                  Any Lender claiming any additional amounts
payable pursuant to this Section 10.1 shall use its commercially reasonable
efforts (consistent with its internal policies and Requirements of Law) to
change the jurisdiction of its Lending Office if such a change would reduce any
such additional amounts (or any similar amount that may thereafter accrue) and
would not, in the sole determination of such Lender, be otherwise
disadvantageous to such Lender.

 

(f)                                   (i)                                    
Each Non-U.S. Lender Party that, at any of the following times, is entitled to
an exemption from United States withholding tax or is subject to such
withholding tax at a reduced rate under an applicable tax treaty, shall (w) on
or prior to the date such Non-U.S. Lender Party becomes a “Non-U.S. Lender
Party” hereunder, (x) on or prior to the date on which any such form or
certification expires or becomes obsolete, (y) after the occurrence of any event
requiring a change in the most recent form or certification previously delivered
by it pursuant to this clause (i) and (z) from time to time if requested by the
Borrower Representative or

 

107

--------------------------------------------------------------------------------


 

Administrative Agent (or, in the case of a participant or SPV, the relevant
Lender), provide Administrative Agent and the Borrower Representative (or, in
the case of a participant or SPV, the relevant Lender) with two completed and
signed originals of each of the following, as applicable:  (A) Forms W-8ECI
(claiming exemption from U.S. withholding tax because the income is effectively
connected with a U.S. trade or business), W-8BEN or W-8BEN-E, as applicable
(claiming exemption from, or a reduction of, U.S. withholding tax under an
income tax treaty) and/or W-8IMY (together with appropriate forms,
certifications and supporting statements) or any successor forms, (B) in the
case of a Non-U.S. Lender Party claiming exemption under Sections 871(h) or
881(c) of the Code, Form W-8BEN or W-8BEN-E, as applicable (claiming exemption
from U.S. withholding tax under the portfolio interest exemption) or any
successor form and a certificate in form and substance acceptable to
Administrative Agent that such Non-U.S. Lender Party is not (1) a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder”
of the Applicable Borrower within the meaning of Section 881(c)(3)(B) of the
Code or (3) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code or (C) any other applicable document prescribed
by the IRS certifying as to the entitlement of such Non-U.S. Lender Party to
such exemption from United States withholding tax or reduced rate with respect
to all payments to be made to such Non-U.S. Lender Party under the Loan
Documents.  Unless the Borrower Representative and Administrative Agent have
received forms or other documents satisfactory to them indicating that payments
under any Loan Document to or for a Non-U.S. Lender Party are not subject to
United States withholding tax or are subject to such tax at a rate reduced by an
applicable tax treaty, the Credit Parties and Administrative Agent shall
withhold amounts required to be withheld by applicable Requirements of Law from
such payments at the applicable statutory rate.

 

(ii)                                  Each U.S. Lender Party (other than a U.S.
Lender Party that is an exempt recipient under Treasury Regulation
§ 1.6049-4(c)(1)(ii)) shall (A) on or prior to the date such U.S. Lender Party
becomes a “U.S. Lender Party” hereunder, (B) on or prior to the date on which
any such form or certification expires or becomes obsolete, (C) after the
occurrence of any event requiring a change in the most recent form or
certification previously delivered by it pursuant to this clause (f) and
(D) from time to time if requested by the Borrower Representative or
Administrative Agent (or, in the case of a participant or SPV, the relevant
Lender), provide Administrative Agent and the Borrower Representative (or, in
the case of a participant or SPV, the relevant Lender) with two completed
originals of Form W-9 (certifying that such U.S. Lender Party is entitled to an
exemption from U.S. backup withholding tax) or any successor form.

 

(iii)                               Each Lender having sold a participation in
any of its Obligations or identified an SPV as such to Administrative Agent
shall collect from such participant or SPV the documents described in this
clause (f) and provide them to Administrative Agent.

 

(g)                                  If a payment made to a Lender under any
Loan Document would be subject to U.S. federal withholding tax imposed by FATCA
if such Lender were to fail to comply with the applicable reporting requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the Code,
as applicable), such Lender shall deliver to Axiall and the Administrative Agent
at the time or times prescribed by law and at such time or times reasonably
requested by Axiall or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by Axiall or the
Administrative Agent as may be necessary for Axiall and the Administrative Agent
to comply with their obligations under FATCA and to determine that such Lender
has complied with such Lender’s obligations under FATCA or to

 

108

--------------------------------------------------------------------------------


 

determine the amount to deduct and withhold from such payment.  Solely for
purposes of this clause (g), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

 

(h)                                 If any Secured Party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified hereunder (including by the payment of
additional amounts pursuant to this Section 10.1), it shall pay to the
applicable Credit Party an amount equal to such refund (but only to the extent
of indemnity payments made hereunder with respect to the Taxes giving rise to
such refund), net of all out-of-pocket expenses (including Taxes) of such
Secured Party and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund).  Such Credit Party, upon
the request of such Secured Party, shall repay to such Secured Party the amount
paid over pursuant to this clause (h) (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) in the event that such
Secured Party is required to repay such refund to such Governmental Authority. 
Notwithstanding anything to the contrary in this clause (h), in no event will
such Secured Party be required to pay any amount to a Credit Party pursuant to
this clause (h) the payment of which would place such Secured Party in a less
favorable net after-Tax position than such Secured Party would have been in if
the Tax subject to indemnification and giving rise to such refund had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid.  This clause
(h) shall not be construed to require any Secured Party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to any Credit Party or any other Person.

 

10.2                        Illegality.  If after the date hereof (a) any Lender
shall determine that the introduction of any Requirement of Law, or any change
in any Requirement of Law or in the interpretation or administration thereof,
has made it unlawful, or that any central bank or other Governmental Authority
has asserted that it is unlawful, for any Lender or its Lending Office to make
or maintain LIBOR Rate Loans or (b) any Lender determines in good faith (which
determination shall, absent manifest error, be final and conclusive and binding
upon all parties hereto) that (i) it has become impracticable as a result of a
circumstance that adversely affects the London interbank market or the position
of such Lender in such market to make or maintain LIBOR Rate Loans, then, in
each case, on notice thereof by such Lender to the Borrowers through
Administrative Agent, the obligation of that Lender to make LIBOR Rate Loans
shall be suspended until such Lender shall have notified Administrative Agent
and the Borrower Representative that the circumstances giving rise to such
determination no longer exists.

 

(a)                                 Subject to clause (c) below, if any Lender
shall determine that it is unlawful to maintain any LIBOR Rate Loan, the
Applicable Borrower shall prepay in full all LIBOR Rate Loans of such Lender
then outstanding, together with interest accrued thereon, either on the last day
of the Interest Period thereof if such Lender may lawfully continue to maintain
such LIBOR Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such LIBOR Rate Loans, together with any amounts
required to be paid in connection therewith pursuant to Section 10.4.

 

(b)                                 If the obligation of any Lender to make or
maintain LIBOR Rate Loans has been terminated, the Borrower Representative may
elect, by giving notice to such Lender through Administrative Agent that all
Loans which would otherwise be made by any such Lender

 

109

--------------------------------------------------------------------------------


 

as LIBOR Rate Loans shall be instead Base Rate Loans or Canadian Index Rate
Loans, as applicable.

 

(c)                                  Any Lender claiming any additional amounts
payable pursuant to this Section 10.2 shall use its reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
change the jurisdiction of its applicable lending office if the making of such a
change would avoid the need for, or reduce the amount of, any such additional
amounts that would be payable or may thereafter accrue and would not, in the
sole determination of such Lender, be illegal or otherwise disadvantageous to
such Lender.

 

10.3                        Increased Costs and Reduction of Return.

 

(a)                                 If any Lender or L/C Issuer shall reasonably
determine that either (i) the introduction of, or any change in, or in the
interpretation of, any law or regulation or (ii) the compliance with any
guideline or request from any central bank or other Governmental Authority
(whether or not having the force of law), in the case of either clause (i) or
(ii) subsequent to the date hereof, (A) shall impose, modify or deem applicable
any reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
pursuant to Section 10.6) or L/C Issuer; (B) subject any Lender or any L/C
Issuer to any tax of any kind whatsoever other than any Excluded Taxes with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any LIBOR Rate Loan made by it, or change the basis of taxation of
payments to such Lender or such L/C Issuer in respect thereof (notwithstanding
the foregoing, Taxes, Other Taxes and Excluded Taxes are covered exclusively by
Section 10.1); or (C) impose on any Lender, any L/C Issuer or the London
interbank market any other condition, cost or expense affecting this Agreement,
LIBOR Rate Loans made by such Lender or any Letter of Credit or participation
therein, and the result of any of the foregoing shall be to increase the cost to
such Lender of making or maintaining any LIBOR Rate Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or such
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received by such Lender or such L/C
Issuer hereunder (whether of principal, interest or any other amount), then the
applicable Borrower shall be liable for, and shall from time to time, within
thirty (30) days of demand therefor by such Lender or L/C Issuer (with a copy of
such demand to Administrative Agent), pay to Administrative Agent for the
account of such Lender or L/C Issuer, additional amounts as are sufficient to
compensate such Lender or L/C Issuer for such increased costs; provided, that
the applicable Borrower shall not be required to compensate any Lender or L/C
Issuer pursuant to this subsection 10.3(a) for any increased costs incurred more
than 180 days prior to the date that such Lender or L/C Issuer notifies the
Borrower Representative, in writing of the increased costs and of such Lender’s
or L/C Issuer’s intention to claim compensation thereof; provided, further, that
if the circumstance giving rise to such increased costs is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

(b)                                 If any Lender or L/C Issuer shall have
determined that:

 

(i)                                     the introduction of any Capital Adequacy
Regulation;

 

(ii)                                  any change in any Capital Adequacy
Regulation;

 

110

--------------------------------------------------------------------------------


 

(iii)                               any change in the interpretation or
administration of any Capital Adequacy Regulation by any central bank or other
Governmental Authority charged with the interpretation or administration
thereof; or

 

(iv)                              compliance by such Lender or L/C Issuer (or
its Lending Office) or any entity controlling the Lender or L/C Issuer, with any
Capital Adequacy Regulation;

 

affects the amount of capital required or expected to be maintained by such
Lender or L/C Issuer or any entity controlling such Lender or L/C Issuer and
(taking into consideration such Lender’s or such entities’ policies with respect
to capital adequacy and such Lender’s or L/C Issuer’s desired return on capital)
determines that the amount of such capital is increased as a consequence of its
Commitment(s), loans, credits or obligations under this Agreement, then, within
thirty (30) days of demand of such Lender or L/C Issuer (with a copy to
Administrative Agent), the Applicable Borrower shall pay to such Lender or L/C
Issuer, from time to time as specified by such Lender or L/C Issuer, additional
amounts sufficient to compensate such Lender or L/C Issuer (or the entity
controlling the Lender or L/C Issuer) for such increase; provided, that the
Applicable Borrower shall not be required to compensate any Lender or L/C Issuer
pursuant to this subsection 10.3(b) for any amounts incurred more than 180 days
prior to the date that such Lender or L/C Issuer notifies the Borrower
Representative, in writing of the amounts and of such Lender’s or L/C Issuer’s
intention to claim compensation thereof; provided, further, that if the event
giving rise to such increase is retroactive, then the 180-day period referred to
above shall be extended to include the period of retroactive effect thereof.

 

(c)                                  Notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, in each case
shall be deemed to have occurred after the date hereof regardless of the date
enacted, adopted, promulgated or issued.

 

10.4                        Funding Losses.  Each Borrower agrees to reimburse
each Lender and to hold each Lender harmless from any loss or expense which such
Lender may sustain or incur as a consequence of:

 

(a)                                 the failure of such Borrower to make any
payment or mandatory prepayment of principal of any LIBOR Rate Loan (including
payments made after any acceleration thereof);

 

(b)                                 the failure of such Borrower to borrow,
continue or convert a Loan after the Borrower Representative has given (or is
deemed to have given) a Notice of Borrowing or a Notice of
Conversion/Continuation;

 

(c)                                  the failure of such Borrower to make any
prepayment after the Borrower Representative has given a notice in accordance
with Section 1.7;

 

(d)                                 the prepayment (including pursuant to
Section 1.8) of a LIBOR Rate Loan on a day which is not the last day of the
Interest Period with respect thereto; or

 

111

--------------------------------------------------------------------------------


 

(e)                                  the conversion pursuant to Section 1.6 of
any LIBOR Rate Loan to a Base Rate Loan or Canadian Index Rate Loan, as
applicable, on a day that is not the last day of the applicable Interest Period;

 

including any such loss or expense arising from the liquidation or reemployment
of funds obtained by it to maintain its LIBOR Rate Loans hereunder or from fees
payable to terminate the deposits from which such funds were obtained.  Solely
for purposes of calculating amounts payable by the Applicable Borrower to the
Lenders under this Section 10.4 and under subsection 10.3(a):  each LIBOR Rate
Loan made by a Lender (and each related reserve, special deposit or similar
requirement) shall be conclusively deemed to have been funded at the LIBOR used
in determining the interest rate for such LIBOR Rate Loan by a matching deposit
or other borrowing in the interbank Eurodollar market for a comparable amount
and for a comparable period, whether or not such LIBOR Rate Loan is in fact so
funded.

 

10.5                        Inability to Determine Rates.  If Administrative
Agent shall have determined in good faith that for any reason adequate and
reasonable means do not exist for ascertaining the LIBOR for any requested
Interest Period with respect to a proposed LIBOR Rate Loan or that the LIBOR
applicable pursuant to subsection 1.3(a) for any requested Interest Period with
respect to a proposed LIBOR Rate Loan does not adequately and fairly reflect the
cost to the Lenders of funding or maintaining such Loan, Administrative Agent
will forthwith give notice of such determination to the Borrower Representative
and each Lender.  Thereafter, the obligation of the Lenders to make or maintain
LIBOR Rate Loans hereunder shall be suspended until Administrative Agent revokes
such notice in writing.  Upon receipt of such notice, the Borrower
Representative may revoke any Notice of Borrowing or Notice of
Conversion/Continuation then submitted by it.  If the Borrower Representative
does not revoke such notice, the Lenders shall make, convert or continue the
Loans, as proposed by the Borrower Representative, in the amount specified in
the applicable notice submitted by the Borrower Representative, but such Loans
shall be made, converted or continued as Base Rate Loans or Canadian Index Rate
Loans, as applicable.

 

10.6                        Reserves on LIBOR Rate Loans.  The Applicable
Borrower shall pay to each Lender, as long as such Lender shall be required
under regulations of the Federal Reserve Board to maintain reserves with respect
to liabilities or assets consisting of or including Eurocurrency funds or
deposits (currently known as “Eurocurrency liabilities”), additional costs on
the unpaid principal amount of each LIBOR Rate Loan equal to actual costs of
such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error), payable on each date on which interest is payable on such Loan provided
the Borrower Representative shall have received at least fifteen (15) days’
prior written notice (with a copy to Administrative Agent) of such additional
interest from the Lender.  If a Lender fails to give notice fifteen (15) days
prior to the relevant Interest Payment Date, such additional interest shall be
payable fifteen (15) days from receipt of such notice.

 

10.7                        Certificates of Lenders.  Any Lender claiming
reimbursement or compensation pursuant to this Article X shall deliver to the
Borrower Representative (with a copy to Administrative Agent) a certificate
setting forth in reasonable detail the amount payable to such Lender hereunder
and such certificate shall be conclusive and binding on the Borrowers in the
absence of manifest error.

 

112

--------------------------------------------------------------------------------


 

ARTICLE XI.
DEFINITIONS

 

11.1        Defined Terms.  The following terms are defined in the Sections or
subsections referenced opposite such terms:

 

“Accession Agreement”

 

1.15(a)

“Affected Lender”

 

9.22

“Administrative Agent Report”

 

8.5(c)

“Aggregate Excess Funding Amount”

 

1.1(b)

“Agreement”

 

Preamble

“Agreement Currency”

 

9.25

“Axiall”

 

Preamble

“Borrower” and “Borrowers”

 

Preamble

“Borrower Materials”

 

9.10(e)

“Borrower Notice”

 

2.1(g)

“Borrower Representative”

 

1.12

“Canadian Borrower”

 

Preamble

“Canadian L/C Sublimit”

 

1.1(b)

“Canadian Letter of Credit”

 

1.1(b)

“Canadian Overadvance”

 

1.1(a)

“Canadian Revolving Loan”

 

1.1(a)

“Canadian Swing Loan”

 

1.1(c)

“Cash Dominion Grace Period”

 

Definition of Cash Dominion Period

“Co-Collateral Agent Discretionary Matters”

 

8.13

“Eligible Accounts”

 

1.13

“Eligible Export-Related Accounts”

 

1.16

“Eligible Inventory”

 

1.14

“Event of Default”

 

7.1

“Evidence of Flood Insurance”

 

2.1(g)

“Export-Related Blocked Account”

 

4.11

“Export-Related Lock Box”

 

4.11

“Export-Related Concentration Account”

 

4.11

“Export-Related Concentration Account Bank”

 

4.11

“Existing Export-Related Maturity Date”

 

1.1(d)(vi)(A)

“Financial Covenant Trigger Event”

 

6.1

“Flood Determination Form”

 

2.1(g)

“GE Capital”

 

Preamble

“Increase Effective Date”

 

1.15(a)

“Increasing Lenders”

 

1.15(a)

“Incremental Facility”

 

1.15(a)

“Indemnified Matters”

 

9.6

“Indemnitee”

 

9.6

“Initial Borrowings”

 

1.15(a)

“Intercompany Notes”

 

5.1(b)

“Investments”

 

5.4

“Judgment Currency”

 

9.25

“L/C Reimbursement Agreement”

 

1.1(b)

“L/C Reimbursement Date”

 

1.1(b)

 

113

--------------------------------------------------------------------------------


 

“L/C Request”

 

1.1(b)

“L/C Sublimit”

 

1.1(b)

“Lender”

 

Preamble

“Letter of Credit Fee”

 

1.9(c)

“Letter of Credit Fronting Fee”

 

1.9(d)

“Maximum Lawful Rate”

 

1.3(d)

“MNPI”

 

9.10(a)

“Notice of Conversion/Continuation”

 

1.6(a)

“OFAC”

 

3.28(a)

“Overadvance”

 

1.1(a)

“Other Lender”

 

1.11(e)

“Other Taxes”

 

10.1(c)

“Participant Register”

 

9.9(g)

“Permitted Liens”

 

5.1

“Prior ABL Credit Agreement”

 

Preamble

“Prior ABL Credit Agreement Commitments”

 

Preamble

“Prior ABL Credit Agreement Lenders”

 

Preamble

“Prior ABL Credit Agreement Loans”

 

Preamble

“Register”

 

1.4(b)

“Restricted Payments”

 

5.11

“Replacement Lender”

 

9.22

“Revolving Loan Commitment”

 

1.1(a)

“Revolving Loan”

 

1.1(a)

“RP Category”

 

5.11

“Sale”

 

9.9(b)

“SDN List”

 

3.28(a)

“Settlement Date”

 

1.11(b)

“Subject Transaction”

 

6.1

“Subsequent Borrowings”

 

1.15(a)

“Swingline Request”

 

1.1(c)

“Swing Loan”

 

1.1(c)

“Tax Returns”

 

3.10

“Taxes”

 

10.1(a)

“Transactions”

 

Preamble

“Upsize ABL Commitments”

 

Preamble

“U.S. Borrowers”

 

Preamble

“U.S. Letter of Credit”

 

1.1(b)

“U.S. Overadvance”

 

1.1(a)

“U.S. Revolving Loan”

 

1.1(a)

“U.S. Swing Loan”

 

1.1(c)

“Wells Fargo”

 

Preamble

 

In addition to the terms defined elsewhere in this Agreement, the following
terms have the following meanings:

 

“4.625% Notes” means the 4.625% senior unsecured notes due 2021 issued by SpinCo
and governed by the terms of the 4.625% Notes Indenture.

 

114

--------------------------------------------------------------------------------


 

“4.625% Notes Indenture” means the Indenture, dated as of January 28, 2013 (as
amended, supplemented or otherwise modified from time to time not in violation
of this Agreement), by and among SpinCo the initial guarantors party thereto and
U.S. Bank, National Association, as trustee, relating to the 4.625% Notes.

 

“4.875% Notes” means the 4.875% senior unsecured notes due 2023 issued by Axiall
and governed by the terms of the 4.875% Notes Indenture.

 

“4.875% Notes Indenture” means the Indenture, dated as of February 1, 2013 (as
amended, supplemented or otherwise modified from time to time not in violation
of this Agreement), by and among Axiall the guarantors party thereto and U.S.
Bank, National Association, as trustee, relating to the 4.875% Notes.

 

“ABL Priority Collateral” means, collectively, (i) the Revolving Priority
Collateral (as defined in the Intercreditor Agreement), (ii) the Canadian
Collateral and (iii) the Additional Pledged Stock (as defined in the U.S.
Revolving Guaranty and Security Agreement).

 

“Account” means, as at any date of determination, all “accounts” (as such term
is defined in the UCC and including without limitation all “claims” for the
purpose of the Civil Code of Quebec) of the Credit Parties, including, without
limitation, the unpaid portion of the obligation of a customer of a Credit Party
in respect of Inventory purchased by and shipped to such customer and/or the
rendition of services by a Credit Party, as stated on the respective invoice of
a Credit Party, net of any credits, rebates or offsets owed to such customer.

 

“Account Debtor” means the customer of a Credit Party who is obligated on or
under an Account.

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of fifty percent (50%) of the
Stock and Stock Equivalents of any Person or otherwise causing any Person to
become a Subsidiary of a Borrower, or (c) a merger or consolidation or any other
combination with another Person.

 

“Administrative Agent” means GE Capital in its capacity as Administrative Agent
for the Lenders hereunder, and any successor Administrative Agent.

 

“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person.  A Person shall be deemed to control another Person if the
controlling Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of the other Person, whether
through the ownership of voting securities, by contract or otherwise.  Without
limitation, any director, executive officer or beneficial owner of five percent
(5%) or more of the Stock (either directly or through ownership of Stock
Equivalents) of a Person shall for the purposes of this Agreement, be deemed to
be an Affiliate of the other Person.  Notwithstanding the foregoing, neither
Administrative Agent nor any Lender shall be deemed an “Affiliate” of any Credit
Party or of any Subsidiary of any Credit Party solely by reason of the
provisions of the Loan Documents.

 

115

--------------------------------------------------------------------------------


 

“Agents” means, collectively, Administrative Agent and the Co-Collateral Agents.

 

“Aggregate Revolving Loan Commitment” means the combined Revolving Loan
Commitments of the Lenders, which shall initially be in the amount of
$600,000,000, as such amount may be increased or reduced from time to time
pursuant to subsection 1.15(b).

 

“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrowers and their affiliated companies from time to time
concerning or relating to bribery or corruption and all counter-terrorism
financing provisions of the Bank Secrecy Act and all regulations issued pursuant
to it.

 

“Applicable Borrower” means (i) with respect to any U.S. Obligation, the U.S.
Borrowers and (ii) with respect to any Canadian Obligation, the Canadian
Borrower.

 

“Applicable Designee” shall mean any office, branch or Affiliate of a Lender
designated thereby from time to time with the consent of Administrative Agent
(which consent shall not be unreasonably withheld, conditioned or delayed) to
fund all or any portion of such Lender’s Commitment to fund Canadian Revolving
Loans (including purchasing participations in Canadian Letters of Credit) under
this Agreement.  As of the Effective Date, the Applicable Designees of each
Lender are set forth on Schedule 1.1(a) (which schedule may be updated from time
to time upon written notice by any Lender to Administrative Agent).  For all
purposes of this Agreement, any designation of an Applicable Designee by a
Lender shall not affect such Lender’s rights and obligations with respect to its
Commitment and the Credit Parties, the other Lenders and Administrative Agent
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement and the other Loan
Documents, except as otherwise expressly permitted in this Agreement or in the
applicable addendum.

 

“Applicable Margin” means: (i) if a Base Rate Loan or Canadian Index Rate Loan,
0.50 percent (0.50%) per annum and (ii) if a LIBOR Rate Loan, 1.50 percent
(1.50%) per annum; provided, that if, at any time, Axiall has not satisfied the
Ratings Requirement, the Applicable Margin shall be determined in accordance
with the corresponding percentages per annum as set forth below:

 

Revolving Loans and Swing Loans

 

 

 

 

 

 

 

Average Utilization

 

LIBOR Margin

 

Base Rate/Canadian Index Rate
Margin

 

Greater than 50%

 

2.00

%

1.00

%

Greater than 25% and less than or equal to 50%

 

1.75

%

0.75

%

Less than or equal to 25%

 

1.50

%

0.50

%

 

The Applicable Margin shall be determined by the Administrative Agent and
adjusted quarterly.  Any adjustment in the Applicable Margin shall be applicable
to all Revolving Loans or Letter of Credit Outstandings then existing or
subsequently made or issued.

 

“Applicable Unused Commitment Fee” means a rate per annum equal to 0.375%;
provided, that if, at any time, Axiall has satisfied the Ratings Requirement,
the Applicable

 

116

--------------------------------------------------------------------------------


 

Unused Commitment Fee shall be determined in accordance with the corresponding
percentages per annum as set forth below:

 

Average Utilization

 

Unused Commitment Fee

 

Greater than or equal to 25%

 

0.250

%

Less than 25%

 

0.375

%

 

The Applicable Unused Commitment Fee shall be determined by the Administrative
Agent and adjusted quarterly.

 

“Approved Fund” means, with respect to any Lender, any Person (other than a
natural Person) that (a) (i) is or will be engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the Ordinary Course of Business or (ii) temporarily warehouses loans
for any Lender or any Person described in clause (i) above, (b) is advised or
managed by (i) such Lender, (ii) any Affiliate of such Lender or (iii) any
Person (other than an individual) or any Affiliate of any Person (other than an
individual) that administers or manages such Lender and (c) has the ability to
perform its obligations hereunder.

 

“Arrangers” means GE Capital Markets, Inc. and Wells Fargo Capital Finance, LLC.

 

“Assignment” means an assignment agreement entered into by a Lender, as
assignor, and any Person, as assignee, pursuant to the terms and provisions of
Section 9.9 (with the consent of any party whose consent is required by
Section 9.9), accepted by Administrative Agent, in substantially in the form of
Exhibit 11.1(a) or any other form approved by Administrative Agent.

 

“Attorney Costs” means and includes all reasonable and documented fees and
disbursements of any law firm or other external counsel.

 

“Average Utilization” means, as of any date of determination, the average daily
Utilization for the previous calendar month.

 

“BA Rate” means for a particular period the rate per annum determined by the
Administrative Agent by reference to the average rate quoted on the Reuters
Monitor Screen (Page CDOR, or such other Page as may replace such Page on such
Screen on the purpose of displaying Canadian interbank bid rates for Canadian
Dollar bankers’ acceptances) applicable to Canadian Dollars bankers’ acceptances
with a term comparable to such period as of 10:00 a.m. (Toronto time) two
(2) Business Days before the first day of such period.  If for any reason the
Reuters Monitor Screen rates are not available, BA Rate means the rate of
interest determined by Administrative Agent that is equal to the arithmetic mean
(rounded upwards to the nearest basis point) of the rates quoted by The Bank of
Nova Scotia, Royal Bank of Canada and Canadian Imperial Bank of Commerce in
respect of Canadian Dollar bankers’ acceptances with a term comparable to such
period.  No adjustment shall be made to account for the difference between the
number of days in a year on which the rates referred to in this definition are
based and the number of days in a year on the basis of which interest is
calculated in the Agreement.

 

“Bank Product Amount” has the meaning given to such term in the definition of
Bank Products.

 

117

--------------------------------------------------------------------------------


 

“Bank Product Provider” means any Person that, at the time it provides any Bank
Products to Credit Parties, is a Lender or an Affiliate of a Lender.  In no
event shall any Bank Product Provider acting in such capacity be deemed a Lender
for purposes hereof to the extent of and as to Bank Products except that each
reference to the term “Lender” in Sections 8.1, 8.5, 8.7 and 9.8 shall be deemed
to include such Bank Product Provider and in no event shall the approval of any
such person in its capacity as Bank Product Provider be required in connection
with the release or termination of any security interest or Lien of
Administrative Agent.

 

“Bank Products” means any one or more of the following types or services or
facilities provided to a Credit Party by a Bank Product Provider: 
(a) purchasing cards, commercial cards, credit cards or stored value cards,
(b) cash management or related services, including (i) the automated
clearinghouse transfer of funds for the account of a Credit Party pursuant to
agreement or overdraft for any accounts of a Credit Party maintained at
Administrative Agent or any Bank Product Provider that are subject to the
control of Administrative Agent pursuant to any deposit account control
agreement to which Administrative Agent or such Bank Product Provider is a
party, as applicable, (ii) controlled disbursement services and (iii) E-payables
or comparable services and (c) supply chain finance services including, without
limitation, trade payable services and supplier accounts receivable purchases,
but excluding those in clauses (a) and (b) above.  In connection with any Bank
Product, each Bank Product Provider, shall provide written notice to
Administrative Agent prior to entering into a Bank Product of (x) the existence
of such Bank Product, (y) the maximum dollar amount of obligations arising
thereunder (the “Bank Product Amount”) and (z) the methodology to be used by
such parties in determining the obligations under such Bank Product from time to
time.  The Bank Product Amount may be changed from time to time upon written
notice to Administrative Agent by the applicable Bank Product Provider.  No Bank
Product Amount may be established at any time that a Default or Event of Default
exists, or if a reserve in such amount would cause an Overadvance.

 

“Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C.
Section 101 et seq.) as now or hereafter in effect, or any successor thereto.

 

“Base Rate” means, for any day, a rate per annum equal to the highest of (a) the
rate last quoted by The Wall Street Journal as the “Prime Rate” in the United
States or, if The Wall Street Journal ceases to quote such rate, the highest per
annum interest rate published by the Federal Reserve Board in Federal Reserve
Statistical Release H.15 (519) (Selected Interest Rates) as the “bank prime
loan” rate or, if such rate is no longer quoted therein, any similar rate quoted
therein (as determined by Administrative Agent) or any similar release by the
Federal Reserve Board (as determined by Administrative Agent), (b) the sum of
0.50% per annum and the Federal Funds Rate, and (c) the sum of (x) LIBOR
calculated for each such day based on an Interest Period of three months
determined two (2) Business Days prior to such day plus (y) 1.00% per annum, in
each instance, as of such day.  Any change in the Base Rate due to a change in
any of the foregoing shall be effective on the effective date of such change in
the Federal Funds Rate or LIBOR for an Interest Period of three months.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

‘‘Beneficial Owner’’ has the meaning assigned to such term in Rule 13d-3 and
Rule 13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular ‘‘person’’(as that term is used in
Section 13(d)(3) of the Exchange Act), such ‘‘person’’ will be deemed to have
beneficial ownership of all securities that such’’ person’’ has the right to
acquire

 

118

--------------------------------------------------------------------------------


 

by conversion or exercise of other securities, whether such right is currently
exercisable or is exercisable only after the passage of time. The terms
‘‘Beneficially Owns’’ and ‘‘Beneficially Owned’’ have a corresponding meaning.

 

“Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA (whether governed by the laws of the United States or otherwise) to which
any Credit Party incurs or otherwise has any obligation or liability, contingent
or otherwise, but excluding any Canadian Benefit Plan.

 

“Borrowing” means a borrowing hereunder consisting of Loans of the same Type
made, continued or converted to or for the benefit of the same Borrower on the
same day by the Lenders pursuant to Article I.

 

“Borrowing Base Certificate” means a certificate of the Borrower Representative,
on behalf of each Credit Party, in substantially the form of Exhibit 11.1(b)
hereto, duly completed as of a date in accordance with the requirements of this
Agreement.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
federal reserve banks are authorized or required by law to close and, if the
applicable Business Day relates to any LIBOR Rate Loan, a day on which dealings
are carried on in the London interbank market.

 

“Canadian Benefit Plans” means any plan, fund, program, or policy, whether oral
or written, formal or informal, funded or unfunded, insured or uninsured,
providing benefits primarily to Canadian employees, including medical, hospital
care, dental, sickness, accident, disability, life insurance, pension,
retirement or savings benefits, under which Borrowers have any liability with
respect to any employee or former employee, but excluding any Canadian Pension
Plans.

 

“Canadian Borrowing Base” means, with respect to the Canadian Borrower and the
other Canadian Credit Parties on a consolidated basis, as of any date of
determination by Administrative Agent, an amount equal to the U.S. Dollar
Equivalent of:

 

(a)           90% of the book value of Eligible Accounts at such time; plus

 

(b)           prior to the date of execution of the Ex-Im Bank Documents, the
lesser of (i) 85% of the book value of Designated Eligible Foreign Accounts at
such time (it being understood that such Designated Eligible Foreign Accounts
shall be excluded from the Canadian Borrowing Base at all times during which the
Ex-Im Bank Documents are in effect) and (ii) $10,000,000; plus

 

(c)           the lesser of (i) 75% of Eligible Inventory valued at the lower of
cost or market on a first-in, first-out basis, and (ii) 85% of the book value of
Eligible Inventory, multiplied by the NOLV Factor; plus

 

(d)           100% of Qualified Cash; minus

 

(e)           Reserves established by the Co-Collateral Agents at such time in
their Permitted Discretion; minus

 

119

--------------------------------------------------------------------------------


 

(f)            the Swap Termination Value of all Noticed Secured Rate Contracts
to the extent such amount constitutes Obligations of such Credit Party.

 

The Canadian Borrowing Base at any time shall be determined by reference to the
most recent Borrowing Base Certificate delivered to the Administrative Agent
pursuant to Section 4.2 (subject, in all respects, to the ability of the
Co-Collateral Agents to impose Reserves at any time in their Permitted
Discretion).

 

To the extent acquired in a Permitted Acquisition, up to $25,000,000, in the
aggregate, of Accounts and Inventory may, subject to the satisfaction of the
relevant eligibility criteria, applicable advance rates and the Co-Collateral
Agents’ establishment of Reserves in their Permitted Discretion, be included in
the Canadian Borrowing Base or U.S. Borrowing Base, as applicable prior to
completion of a field exam or appraisal with respect to such assets; provided,
that the Co-Collateral Agents shall be permitted to conduct such field exam or
appraisal within 60 days following consummation of such Permitted Acquisition
and such field exam or appraisal shall not be counted against any annual caps
with respect to such examinations or appraisals set forth in Section 4.2.

 

“Canadian Collateral” has the meaning ascribed to such term in the Canadian
Security Agreement.

 

“Canadian Credit Parties” means the Canadian Borrower and each Canadian
Subsidiary (i) which executes a guaranty of the Canadian Obligations and
(ii) which grants a Lien on its Canadian Collateral to secure payment of the
Canadian Obligations.

 

“Canadian Dollars” or “C$” shall mean the lawful currency of Canada.

 

“Canadian Holdco” means Axiall Limited Partnership, an Ontario limited
partnership.

 

“Canadian Index Rate” means, for any day, a floating rate equal to the higher of
(a) the annual rate of interest quoted from time to time in the “Report on
Business” section of The Globe and Mail as being “Canadian prime”, “chartered
bank prime rate” or words of similar description; and (b) the BA Rate existing
on such day in respect of a period of 30 days plus 1.35% per annum.  Any change
in any interest rate provided for in the Agreement based upon the Canadian Index
Rate shall take effect at the time of such change in the Canadian Index Rate. 
No adjustments shall be made to account for the difference between the number of
days in a year on which the rates referred to in this definition are based and
the number of days in a year on the basis of which interest is calculated in the
Agreement.

 

“Canadian Index Rate Loan” means a Loan denominated in Canadian Dollars that
bears interest at a rate based on the Canadian Index Rate.

 

“Canadian Obligations” means the Obligations of the Canadian Borrower.

 

“Canadian Pension Plans” means each pension plan required to be registered under
Canadian federal or provincial law that is maintained or contributed to by a
Credit Party primarily for its Canadian employees or former employees, but does
not include the Canada Pension Plan or the Quebec Pension Plan as maintained by
the Government of Canada or the Province of Quebec, respectively.

 

120

--------------------------------------------------------------------------------


 

“Canadian Revolving Loan Sublimit” means, initially, $200,000,000, as such
amount may be reduced from time to time pursuant to subsection 1.15(b).

 

“Canadian Security Agreement” means, collectively, each Security Agreement made
by the Canadian Credit Parties in favor of Administrative Agent, for the benefit
of certain Secured Parties, as the same may be amended, restated and/or modified
from time to time.

 

“Canadian Subsidiary” means each Wholly-Owned Subsidiary of Axiall (other than
an Immaterial Subsidiary or Unrestricted Subsidiary) that is organized under the
laws of Canada or any province thereof and for greater certainty shall also
include The Roybridge Financing Trust.

 

“Canadian Swingline Commitment” means $30,000,000.

 

“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy or liquidity requirements of any Lender or of any corporation
controlling a Lender.

 

“Capital Lease” means any leasing or similar arrangement which, in accordance
with GAAP, is classified as a capital lease; provided, that the OMERS Leases
shall be deemed not to be Capital Leases for all purposes under this Agreement.

 

“Capital Lease Obligations” means all monetary obligations of any Credit Party
or any Restricted Subsidiary of any Credit Party under any Capital Leases.

 

“Cash Dominion Period” means (a) any period during which any Event of Default
shall have occurred and be continuing and (b) each period commencing on a date
that either (i) Excess Availability has been less than the Threshold Amount for
a period of five (5) consecutive Business Days (provided, no borrowing is
permitted during such 5-day period) (such five day period, the “Cash Dominion
Grace Period”) or (ii) Excess Availability is less than the Threshold Amount and
Axiall has waived application of the Cash Dominion Grace Period, and continuing
until the date Excess Availability shall have been equal to or greater than the
Threshold Amount for thirty (30) consecutive calendar days (unless
Administrative Agent has determined that the circumstances surrounding such Cash
Dominion Period cease to exist); provided, that if there have been more than
three Cash Dominion Periods in the preceding 365 consecutive days, then a Cash
Dominion Period will not end pursuant to clause (b) above until such time as
there shall have been three or fewer Cash Dominion Periods in the preceding 365
consecutive day period.

 

“Cash Equivalents” means (a) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guaranteed or insured by the United States
federal government or (ii) issued by any agency of the United States federal
government the obligations of which are fully backed by the full faith and
credit of the United States federal government, (b) any readily-marketable
direct obligations issued by any other agency of the United States federal
government, any state of the United States or any political subdivision of any
such state or any public instrumentality thereof, in each case having a rating
of at least “A-1” from S&P or at least “P-1” from Moody’s, (c) any commercial
paper rated at least “A-1” by S&P or “P-1” by Moody’s and issued by any Person
organized under the laws of any state of the United States, (d) any
Dollar-denominated time deposit, insured certificate of deposit, overnight bank
deposit or bankers’ acceptance issued or accepted by (i) any Lender or (ii) any
commercial bank that is (A) organized

 

121

--------------------------------------------------------------------------------


 

under the laws of the United States, any state thereof or the District of
Columbia, (B) “adequately capitalized” (as defined in the regulations of its
primary federal banking regulators) and (C) has Tier 1 capital (as defined in
such regulations) in excess of $250,000,000 and (e) shares of any United States
money market fund that (i) has substantially all of its assets invested
continuously in the types of investments referred to in clause (a), (b), (c) or
(d) above with maturities as set forth in the proviso below, (ii) has net assets
in excess of $500,000,000 and (iii) has obtained from either S&P or Moody’s the
highest rating obtainable for money market funds in the United States; provided,
however, that the maturities of all obligations specified in any of clauses (a),
(b), (c) or (d) above shall not exceed 365 days.

 

“Co-Collateral Agents” means (i) GE Capital in its capacity as co-collateral
agent under this Agreement and the Collateral Documents, or any of its
successors in such capacity and (ii) Wells Fargo in its capacity as
co-collateral agent under this Agreement and the Collateral Documents, or any of
its successors in such capacity; provided, that in the event that Wells Fargo
resigns as a Co-Collateral Agent, no successor Co-Collateral Agent shall be
appointed.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” means, collectively, the U.S. Collateral and the Canadian
Collateral.

 

“Collateral Documents” means, collectively, the U.S. Revolving Guaranty and
Security Agreement, the Canadian Security Agreement, the Mortgages, each Control
Agreement, and all other security agreements, pledge agreements, patent and
trademark security agreements, lease assignments, guarantees and other similar
agreements, and all amendments, restatements, modifications or supplements
thereof or thereto, by or between any one or more of any Credit Party, any of
their respective Subsidiaries or any other Person pledging or granting a lien on
Collateral or guaranteeing the payment and performance of some or all of the
Obligations, and any Lender or Administrative Agent for the benefit of
Administrative Agent, the Lenders and other Secured Parties now or hereafter
delivered to the Lenders or Administrative Agent pursuant to or in connection
with the transactions contemplated hereby (including any reaffirmation
agreements), and all financing statements (or comparable documents now or
hereafter filed in accordance with the UCC, the PPSA or comparable law) against
any such Person as debtor in favor of any Lender or Administrative Agent for the
benefit of Administrative Agent, the Lenders and the other Secured Parties, as
secured party, as any of the foregoing may be amended, restated and/or modified
from time to time.

 

“Commitments” means, for each Lender, its Revolving Loan Commitment or
Export-Related Loan Commitment, as applicable.

 

“Commitment Percentage” means, as to any Lender, the percentage equivalent of
such Lender’s Revolving Loan Commitment divided by the Aggregate Revolving Loan
Commitment.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Compliance Certificate” means a certificate of a Responsible Officer of the
Borrower Representative, on behalf of the Borrowers, in the form of
Exhibit 4.2(b) hereto.

 

122

--------------------------------------------------------------------------------


 

“Consolidated Capital Expenditures” means, for any period, for Axiall and its
Restricted Subsidiaries on a consolidated basis, all capital expenditures, as
determined in accordance with GAAP, minus the Net Cash Proceeds received from
the sale of capital assets (excluding, for the avoidance of doubt, the sale of
inventory in the Ordinary Course of Business) and reinvested during such period;
provided, however, that Consolidated Capital Expenditures shall not include
expenditures made with proceeds of any involuntary disposition, or expenditures
made in anticipation of the future receipt of such proceeds after the occurrence
of an involuntary disposition, to the extent such expenditures are used to
purchase property that is used or useful in the business of Axiall and its
Restricted Subsidiaries.

 

“Consolidated Cash Interest Charges” means, for any period, for Axiall and its
Restricted Subsidiaries on a consolidated basis, the excess of (a) the sum of
(without duplication) (i) the interest expense (including (A) imputed interest
expense under capital leases, but excluding any imputed interest as a result of
purchase accounting, (B) all commissions, discounts, fees and other cash charges
in connection with letters of credit and similar instruments and (C) net amounts
paid or payable and/or received or receivable under permitted rate contracts in
respect of interest rates) for such period, in accordance with GAAP, in each
case which are paid or payable in cash, plus (ii) the implied interest component
of synthetic leases with respect to such period, plus (iii) any interest accrued
during such period in respect of Indebtedness that is required to be capitalized
rather than included in consolidated interest expense for such period in
accordance with GAAP, minus (b) the sum of (i) to the extent included in such
consolidated interest expense for such period, non-cash expenses attributable to
the amortization or write-off of capitalized financing costs previously paid,
plus (ii) to the extent included in such consolidated interest expense for such
period, non-cash amounts attributable to amortization of debt discounts or
accrued interest payable in kind for such period, plus (iii) any expensing of
bridge, commitment and other financing fees for such period, plus (iv) cash
interest income for such period.  For purposes of calculating Consolidated Cash
Interest Charges, the non-cash effects of the application of ASC Subtopic 470-50
shall be disregarded.

 

“Consolidated Cash Taxes” means, for any applicable period of computation, the
sum of all taxes on or measured by income paid or required to be paid in cash by
Axiall and its Restricted Subsidiaries during such period (net of all income tax
refunds and credits received in cash by Axiall and its Restricted Subsidiaries
during such period), which number for the applicable period of computation shall
not be less than zero, determined on a consolidated basis in accordance with
applicable law and GAAP, but excluding, without duplication and to the extent
included therein, income taxes paid in cash during such period that are directly
attributable to, without duplication, any gain in respect of the modification or
exchange of debt instruments (provided, such amounts shall not exceed $5,000,000
in the aggregate through maturity of the Loan).

 

“Consolidated EBITDA” shall mean, for Axiall and its Restricted Subsidiaries for
any period, without duplication, an amount equal to the sum of (a) the net
income for such period determined in accordance with GAAP, but excluding (i) the
income (or loss) of any joint venture or other Person which is not a Subsidiary
of a Borrower, except to the extent of the amount of dividends or other
distributions actually paid to a Borrower or any of its Restricted Subsidiaries
in cash by such Person during such period, (ii) the undistributed earnings of
any Restricted Subsidiary of any Borrower that is not a Credit Party if the
payment of dividends or similar distributions by that Restricted Subsidiary is
not permitted by operation of the terms of its charter or of any agreement or
Requirement of Law applicable to that Restricted Subsidiary, (iii) any net gain
from the collection of life insurance proceeds; (iv) any aggregate net gain or
loss from the

 

123

--------------------------------------------------------------------------------


 

sale, exchange, transfer or other disposition of Property or assets not in the
Ordinary Course of Business of the Borrowers and their Restricted Subsidiaries,
and related tax effects in accordance with GAAP and (v) any extraordinary and
non-recurring gains or losses of a Borrower or its Restricted Subsidiaries, and
related tax effects in accordance with GAAP plus (b) to the extent deducted in
determining net income for such period, (i) interest expense and bank fees and
costs of surety bonds, in each case in connection with financing activities,
(ii) income tax expense, (iii) depreciation and amortization  (including the
amortization of deferred financing fees or costs), (iv) any fees, expenses or
other costs paid in connection with (A) this Agreement in an aggregate amount
not to exceed $1,000,000 and (B) any transaction costs incurred in connection
with any Ethylene Cracker Investment in an aggregate amount not to exceed
$25,000,000, (v) amortization relating to V-cracker assets, (vi) any non-cash
deduction from net income as a result of any grant of stock or stock equivalents
to employees or members of the board of directors, (vii) any expenses or charges
related to any issuance of Stock or Stock Equivalents, Investment, Acquisition,
Disposition, recapitalization or the incurrence or repayment of Indebtedness
(including any refinancing thereof ) and any amendment or modification to the
terms of any such transactions (in each case, whether or not successful) in an
aggregate amount (combined with amounts included under clause (viii) below) not
to exceed $15,000,000, (viii) the amount of any restructuring charge or reserve,
including one-time costs incurred in connection with a Permitted Acquisition
after the Effective Date or the closing of any facilities after the Effective
Date in an aggregate amount (combined with amounts included under clause (vii)
above) not to exceed $15,000,000, (ix) any costs or expenses incurred pursuant
to any management equity plan or stock option plan or any other management or
employee benefit plan, to the extent that such costs or expenses are funded with
cash proceeds contributed to the capital of Axiall or net cash proceeds from the
issuance of Stock or Stock Equivalents of Axiall, (x) litigation expenses
(including, without limitation, any amounts expended under any self-insured
retention provisions of any applicable insurance policies) incurred in
connection with the PHH Fire in an aggregate amount not to exceed $25,000,000
and (xi) other non-cash charges reducing net income (excluding any such non-cash
charge to the extent it represents an accrual of or reserve for cash charges in
any future period or amortization of a prepaid cash expense that was paid in a
prior period or relating to a write-down, write off or reserve with respect to
accounts receivable and inventory), plus (c) an amount equal to $8,333,333.00
for each of the fiscal months ending during the period beginning January 1, 2014
through and including June 30, 2014 minus (d) (i) income tax credits and
(ii) non-cash income or gains (including, without limitation, income arising
from the cancellation of indebtedness) other than the accrual of revenue in the
Ordinary Course of Business.

 

Notwithstanding the preceding sentence, amounts relating to a subsidiary of a
Person will be added to or deducted from net income to compute Consolidated
EBITDA of such Person only to the extent (and in the same proportion) that the
net income (loss) of such subsidiary was included in calculating the net income
of such Person.

 

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) the sum of (i) Consolidated EBITDA minus
(ii) Consolidated Capital Expenditures (other than Consolidated Capital
Expenditures to the extent financed with (x) Indebtedness (excluding Loans under
this Agreement), (y) the issuance of equity or (z) the Net Proceeds from a
Disposition or Event of Loss (in each case, other than ABL Priority Collateral))
minus (iii) Consolidated Cash Taxes to (b) Consolidated Fixed Charges, in each
case for the period of the last twelve months most recently ended.

 

124

--------------------------------------------------------------------------------


 

For purposes of calculating the Consolidated Fixed Charge Coverage Ratio for any
applicable period during which any Subject Transaction is consummated, the
Consolidated Fixed Charge Coverage Ratio will be calculated in accordance with
Section 11.7.

 

“Consolidated Fixed Charges” means, for any period, for Axiall and its
Restricted Subsidiaries on a consolidated basis, the sum, without duplication,
of (a) Consolidated Cash Interest Charges for such period plus (b) the aggregate
amount of scheduled cash principal payments (whether or not made) during such
period in respect of Indebtedness (including, without limitation, the
attributable indebtedness of capital leases) of Axiall and its Restricted
Subsidiaries plus (c) the aggregate amount of cash restricted payments made by
Axiall and its Restricted Subsidiaries during such period pursuant to clauses
(d), (e) or (m) of Section 5.11.

 

“Consolidated Net Tangible Assets” means, at any date of determination, the
total amount of assets of Axiall and its consolidated Restricted Subsidiaries
after deducting therefrom all current liabilities (excluding any current
liabilities that are by their terms extendable or renewable at the option of the
obligor thereunder for more than 12 months after the date of determination;
total prepaid expenses and deferred charges, and all goodwill, trade names,
trademarks, patents, licenses, copyrights and other intangible assets, all as
set forth, or on a pro forma basis, as would be set forth, on the consolidated
balance sheet of Axiall and its consolidated Restricted Subsidiaries for
Axiall’s most recently completed Fiscal Quarter, prepared in accordance with
GAAP.

 

“Consolidated Secured Debt Ratio” means, as of any date of determination, the
ratio of (a) consolidated total Indebtedness of Axiall and its Restricted
Subsidiaries on the date of determination that constitutes the Obligations, the
Term Loans, any other Other Pari Passu Lien Obligations and any Capital Lease
Obligations to (b) the aggregate amount of Consolidated EBITDA for the then most
recent four full Fiscal Quarters for which internal financial statements of
Axiall and its Subsidiaries are available, in each case, subject to pro forma
adjustments made in a manner consistent with the calculation of the Fixed Charge
Coverage Ratio as set forth in Section 6.1, for the most recent four quarters
for which financial statements are available.

 

“Consolidated Total Assets” of any Person means, at any date, the total assets
of such Person and its Restricted Subsidiaries at such date determined on a
consolidated basis in conformity with GAAP minus (a) any minority interest in
any Person that would be reflected on a consolidated balance sheet of such
Person and its Subsidiaries at such date prepared in conformity with GAAP and
(b) any securities issued by such Person held as treasury securities.

 

“Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person:  (a) with respect to any
Indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto; (b) with
respect to any letter of credit issued for the account of that Person or as to
which that Person is otherwise liable for reimbursement of drawings; (c) under
any Rate Contracts; (d) to make take-or-pay or similar payments if required
regardless of nonperformance by any other party or parties to an agreement; or
(e) for the obligations of another Person through any agreement to purchase,
repurchase or otherwise acquire such obligation or any Property constituting
security therefor, to provide funds for the payment or discharge of such
obligation or

 

125

--------------------------------------------------------------------------------


 

to maintain the solvency, financial condition or any balance sheet item or level
of income of another Person.  The amount of any Contingent Obligation shall be
equal to the amount of the obligation so guaranteed or otherwise supported or,
if not a fixed and determined amount, the maximum reasonably anticipated
liability in respect thereof as determined by such Person in good faith.

 

“Contractual Obligations” means, as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, indenture,
mortgage, deed of trust or other instrument, document or agreement to which such
Person is a party or by which it or any of its Property is bound.

 

“Control Agreement” means a deposit account, securities account or commodities
account control agreement, each in form and substance satisfactory to
Administrative Agent and in any event providing to Administrative Agent
“control” of such deposit account, securities or commodities account within the
meaning of Articles 8 and 9 of the UCC.

 

“Conversion Date” means any date on which the Applicable Borrower converts a
Base Rate Loan or Canadian Index Rate Loan, as applicable, to a LIBOR Rate Loan
or a LIBOR Rate Loan to a Base Rate Loan or a Canadian Index Rate Loan, as
applicable.

 

“Copyrights” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to copyrights and
all mask work, database and design rights, whether or not registered or
published, all registrations and recordations thereof and all applications in
connection therewith.

 

“Credit Parties” means each U.S. Credit Party and each Canadian Credit Party.

 

“Default” means any event or circumstance which, with the giving of notice, the
lapse of time, or both, would (if not cured or otherwise remedied during such
time) constitute an Event of Default.

 

“Designated Eligible Foreign Accounts” means Accounts (i) owned by a Credit
Party and that are obligations of an Account Debtor domiciled in, and organized
under the laws of the United Kingdom, Puerto Rico, Germany, Switzerland, Spain,
Japan, Netherlands or Australia or other jurisdictions acceptable to the
Co-Collateral Agents in their sole discretion, (ii) arising from the actual and
bona fide sale and delivery of goods by such Credit Party or rendition of
services by such Credit Party in the ordinary course of its business which
transactions are completed in accordance with the terms and provisions contained
in any documents related thereto and (iii) properly reflected as “Designated
Eligible Foreign Accounts” in the most recent Borrowing Base Certificate
delivered by Borrower Representative to Administrative Agent and shall be
“Designated Eligible Foreign Accounts” for purposes of this Agreement, except
any Account to which any of the exclusionary criteria set forth below applies. 
The Co-Collateral Agents shall have the right to establish, modify or eliminate
Reserves against Designated Eligible Foreign Accounts from time to time in their
Permitted Discretion.  Designated Eligible Foreign Accounts shall not include
the following Accounts of a Credit Party:

 

(a)           Not “Eligible Accounts”.  Accounts that would otherwise be
ineligible pursuant to the eligibility criteria for Eligible Accounts (as if
such Designated Foreign Eligible

 

126

--------------------------------------------------------------------------------


 

Accounts were “Eligible Accounts” for purposes of such determination) set forth
in Section 1.13 (other than clauses (c) and (p) thereof);

 

(b)           Jurisdiction Creditworthiness.  Accounts owing from an Account
Debtor, the jurisdiction of organization of which is not Investment Grade;

 

(c)           Obligor Creditworthiness.  Accounts that are the obligations of an
Account Debtor that is not Investment Grade unless payment thereof is assured by
a letter of credit assigned and delivered to Administrative Agent, satisfactory
to the Co-Collateral Agents as to form, amount and issuer, or subject to credit
insurance payable to Administrative Agent issued by an insurer and on terms and
in an amount acceptable to the Co-Collateral Agents; or

 

(d)           Governing Law.  Accounts arising under a contract (i) that is not
governed by the law of a State of the United States or (ii) providing that
disputes arising under such contract shall be adjudicated in a forum other than
a court in a state or federal court in the United States or submitted to
arbitration at a site other than in the United States.

 

“Designated Non-Cash Consideration” shall mean the fair market value (as
determined by Axiall in good faith) of non-cash consideration received by Axiall
or a Restricted Subsidiary in connection with a sale or disposition pursuant to
Section 5.2(o) that is designated as Designated Non-Cash Consideration pursuant
to a certificate of a Responsible Officer of the Borrower Representative,
setting forth the basis of such valuation (which amount will be reduced by the
fair market value of the portion of the non-cash consideration converted to cash
or Cash Equivalents).

 

“Disposition” means (a) the sale, lease, conveyance or other disposition of
Property, other than sales or other dispositions expressly permitted under
subsections 5.2(a), 5.2(c), 5.2(f) and 5.2(g) and (b) the sale or transfer by a
Borrower or any Subsidiary of a Borrower of any Stock or Stock Equivalent issued
by any Subsidiary of a Borrower and held by such transferor Person.

 

“Documentation Agent” means Barclays Bank PLC in its capacity as Documentation
Agent under this Agreement.

 

“Dollars”, “dollars” and “$” each mean lawful money of the United States of
America.

 

“Effective Date” means December 17, 2014.

 

“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail or E-Fax, or otherwise to or from an E-System or other
equivalent service acceptable to Administrative Agent.

 

“Engagement Letter” means that certain Engagement Letter dated as of November 4,
2014 by and among GE Capital Markets, Inc., the Administrative Agent and Axiall.

 

“Environmental Laws” means all present and future Requirements of Law and
Permits imposing liability or standards of conduct for or relating to the
regulation and protection of human health, safety, the workplace, the
environment and natural resources, and including public

 

127

--------------------------------------------------------------------------------


 

notification requirements and environmental transfer of ownership, notification
or approval statutes.

 

“Environmental Liabilities” means all Liabilities (including costs of Remedial
Actions, natural resource damages and costs and expenses of investigation and
feasibility studies, including the cost of environmental consultants and the
cost of attorney’s fees) that may be imposed on, incurred by or asserted against
any Credit Party or any Subsidiary of any Credit Party as a result of, or
related to, any claim, suit, action, investigation, proceeding or demand by any
Person, whether based in contract, tort, implied or express warranty, strict
liability, criminal or civil statute or common law or otherwise, arising under
any Environmental Law or in connection with any environmental, health or safety
condition or with any Release and resulting from the ownership, lease, sublease
or other operation or occupation of property by any Credit Party or any
Subsidiary of any Credit Party, whether on, prior or after the date hereof.

 

“Equipment” means all “equipment,” as such term is defined in the UCC or PPSA,
as applicable, now owned or hereafter acquired by any Credit Party, wherever
located.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means, collectively, any Credit Party and any Person under
common control or treated as a single employer with, any Credit Party, within
the meaning of Section 414(b), (c), (m) or (o) of the Code.

 

“ERISA Event” means any of the following:  (a) a reportable event described in
Section 4043(b) of ERISA or, unless the 30-day notice requirement has been duly
waived under the applicable regulations, Section 4043(c) of ERISA with respect
to a Title IV Plan; (b) the withdrawal of any ERISA Affiliate from a Title IV
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (c) the
complete or partial withdrawal of any ERISA Affiliate from any Multiemployer
Plan; (d) with respect to any Multiemployer Plan, the filing of a notice of
reorganization, insolvency or termination (or treatment of a plan amendment as
termination) under Section 4041A of ERISA; (e) the filing of a notice of intent
to terminate a Title IV Plan (or treatment of a plan amendment as termination)
under Section 4041 of ERISA; (f) the institution of proceedings to terminate a
Title IV Plan or Multiemployer Plan by the PBGC; (g) the failure to make any
required contribution to any Title IV Plan or Multiemployer Plan when due;
(h) the imposition of a lien under Section 412 or 430(k) of the Code or
Section 303 or 4068 of ERISA on any property (or rights to property, whether
real or personal) of any ERISA Affiliate; (i) the failure of a Benefit Plan or
any trust thereunder intended to qualify for tax exempt status under Section 401
or 501 of the Code or other Requirements of Law to qualify thereunder; (j) a
Title IV plan is in “at risk” status within the meaning of Code Section 430(i);
(k) a Multiemployer Plan is in “endangered status” or “critical status” within
the meaning of Section 432(b) of the Code; and (l) any other event or condition
that might reasonably be expected to constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Title IV Plan or Multiemployer Plan or for the imposition of any material
liability upon any ERISA Affiliate under Title IV of ERISA other than for PBGC
premiums due but not delinquent.

 

“Ethylene Cracker Facility” means a facility, a primary purpose of which is the
cracking, generation or production of ethylene (or with the intent to convert or
modify to the cracking, generation or production of ethylene).

 

128

--------------------------------------------------------------------------------


 

“Ethylene Cracker Investment” means any one or more of the following: (a) any
Investment in any Person (including, without limitation, through an Acquisition,
joint venture arrangement, capital investment or similar Investment, or the
guarantee of any Indebtedness of such Person) whose primary business consists of
constructing, acquiring, owning, refurbishing, upgrading or otherwise operating
an Ethylene Cracker Facility or (b) the entering into of one or more long-term
supply contracts for the purchase of ethylene including, without limitation,
long-term supply contracts that provide for take-or-pay or similar payments.

 

“Event of Loss” means, with respect to any Property, any of the following: 
(a) any loss, destruction or damage of such Property; or (b) any actual
condemnation, seizure or taking, by exercise of the power of eminent domain or
otherwise, of such Property, or confiscation of such Property or the requisition
of the use of such Property.

 

“Excess Availability” means, as of any date of determination, an amount equal to
(a) the lesser of (i) the Maximum Revolving Loan Balance and (ii) the sum of the
Maximum U.S. Revolving Loan Balance and the Maximum Canadian Revolving Loan
Balance minus (b) the principal amount of all outstanding Revolving Loans (other
than Export-Related Loans).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Accounts” means (A) deposit accounts specifically and exclusively used
for, payroll, payroll taxes and other employee wage and benefit payments to or
for the benefit of any Credit Party’s employees, and (B) any deposit account or
securities account that is not located within the United States of America
which, individually or in the aggregate, does not at any time have more than
$2,000,000 on deposit therein.

 

“Excluded Rate Contract Obligation” means, with respect to any Credit Party, any
guarantee of any Swap Obligations under a Secured Rate Contract if, and only to
the extent that and for so long as, all or a portion of the guarantee of such
Credit Party of, or the grant by such Credit Party of a security interest to
secure, such Swap Obligation under a Secured Rate Contract (or any guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Credit
Party’s failure for any reason to constitute an “eligible contract participant”
as defined in the Commodity Exchange Act at the time the guarantee of such
Credit Party or the grant of such security interest becomes effective with
respect to such Swap Obligation under a Secured Rate Contract. If a Swap
Obligation under a Secured Rate Contract arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation under a Secured Rate Contract that is attributable to swaps
for which such guarantee or security interest is or becomes illegal.

 

“Excluded Taxes” means, with respect to Administrative Agent, any L/C Issuer,
any Lender or any other recipient of any payment to be made by or on account of
any obligation of any Credit Party hereunder, (a) any taxes imposed on or
measured by its overall net income (however denominated), net profits or capital
of such Person and franchise taxes imposed in lieu thereof by the jurisdiction
under the laws of which such recipient (i) is organized or incorporated,
(ii) maintains its principal lending office or, in the case of any Lender or any
L/C Issuer, its applicable lending office with respect to this Agreement or
(iii) has a present or former connection other than a connection resulting from
entering into this Agreement or receiving any payment under this Agreement;
(b) any branch profits taxes imposed by the United States of

 

129

--------------------------------------------------------------------------------


 

America or any similar tax imposed by any other jurisdiction in which such
Lender or such L/C Issuer is located, (c) in the case of any Lender  any U.S.
federal withholding tax imposed on amounts payable to or for the account of such
Lender with respect to an interest in a Loan pursuant to a law in effect on the
date on which (x) such Lender acquires such interest in the Loan (other than
pursuant to an assignment request by the Borrowers under Section 9.22)) or
(y) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 10.1, amounts with respect such taxes were payable by
the Borrowers either to such Lender’s assignor immediately before such Lender
became a party hereto or to such Lender immediately before it changed its
lending office, (d) in the case of any Lender, any withholding tax that is
attributable to such Lender’s failure or inability (other than as a result of a
change in any Requirement of Law) to comply with Section 10.1(f)) and (e) any
U.S. federal withholding taxes imposed under FATCA.

 

“E-Fax” means any system used to receive or transmit faxes electronically.

 

“E-Signature” means the process of attaching to or logically associating with an
Electronic Transmission an electronic symbol, encryption, digital signature or
process (including the name or an abbreviation of the name of the party
transmitting the Electronic Transmission) with the intent to sign, authenticate
or accept such Electronic Transmission.

 

“E-System” means any electronic system approved by Administrative Agent,
including Intralinks® and ClearPar® and any other Internet or extranet-based
site, whether such electronic system is owned, operated or hosted by
Administrative Agent, any of its Related Persons or any other Person, providing
for access to data protected by passcodes or other security system.

 

“Ex-Im Bank” means the Export-Import Bank of the United States.

 

“Ex-Im Bank Borrower Agreement” means any Borrower Agreement executed by the
U.S. Borrowers in favor of Ex-Im Bank and Export-Related Loan Lender, together
with all amendments, modifications and supplements thereto.

 

“Ex-Im Bank Documents” means the Ex-Im Bank Guaranty, the Ex-Im Bank Borrower
Agreement, the Fast Track Borrower Supplement and any Loan Authorization
Agreement between the Administrative Agent and Ex-Im Bank.

 

“Ex-Im Bank Guaranty” means any Guaranty executed by Ex-Im Bank in favor of GE
Capital or any of its Affiliates, in form and substance satisfactory to the
Administrative Agent, together with all amendments, modifications and
supplements thereto.

 

“Export-Related Accounts” means those Accounts of the U.S. Credit Parties that
are an obligation of an Account Debtor located in a foreign country (other than
Canada) which arise from the sale of goods or services which are intended for
export pursuant to written export orders or contracts for the purchase by the
Account Debtor of such goods or services.

 

“Export-Related Borrowing Availability” means as of any date of determination,
the lesser of (i) the Export-Related Loan Commitment and (ii) the Export-Related
Borrowing Base, in each case, less the aggregate Export-Related Loan then
outstanding.

 

130

--------------------------------------------------------------------------------


 

“Export-Related Borrowing Base” means, as of any date of determination by the
Administrative Agent, from time to time, an amount equal to the sum at such time
of up to 90% of the book value of Eligible Export-Related Accounts at such time,
less any Reserves established by the Co-Collateral Agents at such time with
respect to the Export-Related Borrowing Base.

 

“Export-Related Commitment Termination Date” means the earliest of (a) the
Export-Related Maturity Date, (b) any date on which the Ex-Im Bank Guarantee is
terminated or any material provision of such Ex-Im Bank Guarantee for any reason
ceases to be valid, binding and enforceable in accordance with its terms and
(c) the Revolving Termination Date.

 

“Export-Related Loan” has the meaning ascribed to it in Section 1.1(d)(i).

 

“Export-Related Loan Commitment” means $25,000,000, which commitment constitutes
a subfacility of the Revolving Loan Commitment of the Export-Related Loan
Lender.

 

“Export-Related Loan Lender” means GE Capital.

 

“Export-Related Loan Note” means a promissory note of the U.S. Borrowers payable
to the Export-Related Lender in substantially the form of Exhibit 11.1(f)
hereto, evidencing Indebtedness of the U.S. Borrowers under the Export-Related
Loan Commitment of such Export-Related Lender.

 

“Export-Related Loan Participation” and “Export-Related Loan Participations” has
the meaning ascribed to it in Section 1.1(d)(iii).

 

“Export-Related Maturity Date” means, December 17, 2017, or such other date as
may be in effect pursuant to an extension pursuant to Section 1.1(c)(vi) hereof.

 

“FATCA” means Sections 1471 through 1474 of the Code as in effect on the date
hereof (or any amended or successor version that is substantively comparable and
not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Flood Insurance” means Federally backed Flood Insurance available under
the National Flood Insurance Program to owners of real property improvements
located in Special Flood Hazard Areas in a community participating in the
National Flood Insurance Program.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal Funds transactions with
members of the Federal Reserve System arranged by Federal Funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided that if no such rate is so published on such
next succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate quoted to Administrative Agent on such day on such transactions as
determined by Administrative Agent in a commercially reasonable manner.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.

 

131

--------------------------------------------------------------------------------


 

“Fee Letter” means that certain Administrative Agency Fee Letter dated as of the
date hereof by and among the Administrative Agent and the Borrowers.

 

“FEMA” means the Federal Emergency Management Agency, a component of the U.S.
Department of Homeland Security that administers the National Flood Insurance
Program.

 

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended.

 

“Final Availability Date” means the earlier of the Revolving Termination Date
and one (1) Business Day prior to the date specified in clause (a) of the
definition of Revolving Termination Date.

 

“First Tier Foreign Subsidiary” means a Foreign Subsidiary held directly by a
U.S. Credit Party or indirectly by a U.S. Credit Party through one or more U.S.
Subsidiaries.

 

“Fiscal Quarter” means any of the quarterly accounting periods of the Credit
Parties, ending on March 31, June 30, September 30, and December 31 of each
year.

 

“Fiscal Year” means any of the annual accounting periods of the Credit Parties
ending on December 31 of each year.

 

“Flood Insurance” means, for any Real Estate located in a Special Flood Hazard
Area, Federal Flood Insurance or private insurance that covers flood perils with
deductibles, limits and sublimits that are commercially reasonable given the
size and character of the business of the Credit Parties.

 

“Foreign Subsidiary” means, with respect to any Person, a Subsidiary of such
Person that is a “controlled foreign corporation” under Section 957 of the Code.

 

“Funded Export-Related Loan Participation” has the meaning ascribed to it in
Section 1.1(d)(iii).

 

“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
accounting profession), which are applicable to the circumstances as of the date
of determination, subject to Section 11.3 hereof.

 

“Governmental Authority” means any nation or government, any state, province or
other political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.

 

“Hazardous Materials” means any substance, material or waste that is regulated
or otherwise gives rise to liability under any Environmental Law, including but
not limited to any “Hazardous Waste” as defined by the Resource Conservation and
Recovery Act (RCRA) (42 U.S.C. § 6901 et seq. (1976)), any “Hazardous Substance”
as defined under the Comprehensive

 

132

--------------------------------------------------------------------------------


 

Environmental Response, Compensation, and Liability Act (CERCLA) (42 U.S.C.
§9601 et seq. (1980)), any contaminant, pollutant, petroleum or any fraction
thereof, asbestos, asbestos containing material, polychlorinated biphenyls,
mold, and radioactive substances or any other substance that is toxic,
ignitable, reactive, corrosive, caustic, or dangerous.

 

“Holdco” means Rome Acquisition Holding Corp., a Nova Scotia unlimited liability
company and a Wholly Owned Subsidiary of Axiall.

 

“Holdco Loan” means that certain intercompany loan by Axiall to Holdco as
evidenced by that certain promissory note made as of October 3, 2006 executed by
Holdco in favor of Axiall, as such promissory note may be transferred or
assigned from time to time to the extent otherwise permitted hereunder.

 

“Immaterial Subsidiary” means any Subsidiary (other than a Credit Party) of
Axiall (i) as of the Effective Date, listed on Schedule 11.1(b) or (ii) both
(A) owning assets having a book value of less than 2.5% of Consolidated Net
Tangible Assets and (B) having Consolidated EBITDA (calculated solely for such
Subsidiary) constituting less than 5% of Consolidated EBITDA of Axiall and its
Subsidiaries (including any Unrestricted Subsidiaries); provided, that (x) the
aggregate book value of the assets of all Immaterial Subsidiaries at any time
shall not exceed 5% of Consolidated Net Tangible Assets and (y) the aggregate
amount of Consolidated EBITDA (calculated solely for such Immaterial
Subsidiaries) at any time shall not exceed 5% of Consolidated EBITDA of Axiall
and its Subsidiaries (including any Unrestricted Subsidiaries).

 

“Indebtedness” of any Person means, without duplication: (a) all indebtedness
for borrowed money; (b) all obligations issued, undertaken or assumed as the
deferred purchase price of Property or services (other than trade payables
entered into in the Ordinary Course of Business); (c) the face amount of all
letters of credit issued for the account of such Person and without duplication,
all drafts drawn thereunder and all reimbursement or payment obligations with
respect to letters of credit, surety bonds and other similar instruments issued
by such Person; (d) all obligations evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of Property, assets or businesses; (e) all indebtedness
created or arising under any conditional sale or other title retention
agreement, or incurred as financing, in either case with respect to Property
acquired by the Person (even though the rights and remedies of the seller or
bank under such agreement in the event of default are limited to repossession or
sale of such Property); (f) all Capital Lease Obligations; (g) the principal
balance outstanding under any synthetic lease, off-balance sheet loan or similar
off balance sheet financing product; (h) all obligations, whether or not
contingent, to purchase, redeem, retire, defease or otherwise acquire for value
any of its own Stock or Stock Equivalents (or any Stock or Stock Equivalent of a
direct or indirect parent entity thereof) prior to the date that is 180 days
after the latest Revolving Termination Date, valued at, in the case of
redeemable preferred Stock, the greater of the voluntary liquidation preference
and the involuntary liquidation preference of such Stock plus accrued and unpaid
dividends; (i) all indebtedness referred to in clauses (a) through (h) above
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien upon or in Property
(including accounts and contracts rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such indebtedness;
and (j) all Contingent Obligations described in clause (a) or (c) of the
definition thereof in respect of indebtedness or obligations of others of the
kinds referred to in clauses (a) through (i) above.  To the extent that any
recourse with respect to such Indebtedness is limited to solely to property of a

 

133

--------------------------------------------------------------------------------


 

Person, the amount of Indebtedness of any Person for purposes of clause (i)
shall be equal to the lesser of (x) the aggregate unpaid amount of such
Indebtedness and (y) the fair market value (as determined by such Person in good
faith) of such property encumbered thereby.

 

“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshaling of assets for creditors, or other, similar arrangement
in respect of its creditors generally or any substantial portion of its
creditors; in each case in (a) and (b) above, undertaken under U.S. federal,
state or foreign law, including without limitation the Bankruptcy Code, the
Bankruptcy and Insolvency Act (Canada), the Companies’ Creditors Arrangement Act
(Canada) and the Winding-Up and Restructuring Act Canada).

 

“Intellectual Property” means all rights, title and interests in or relating to
intellectual property and industrial property arising under any Requirement of
Law and all IP Ancillary Rights relating thereto, including all Copyrights,
Patents, Trademarks, Internet Domain Names, Trade Secrets and IP Licenses.

 

“Intercreditor Agreement” means that certain Intercreditor Agreement dated as of
the Original Closing Date (as amended, amended and restated, supplemented or
otherwise modified from time to time) between GE Capital, as revolving agent,
and U.S. Bank National Association, as notes collateral agent.

 

“Interest Payment Date” means, (a) with respect to any LIBOR Rate Loan, the last
day of each Interest Period applicable to such Loan and (b) with respect to Base
Rate or Canadian Index Rate Loans (including Swing Loans) the first day of each
month.

 

“Interest Period” means, with respect to any LIBOR Rate Loan, the period
commencing on the Business Day such Loan is disbursed or continued or on the
Conversion Date on which a Base Rate Loan or Canadian Index Rate Loan, as
applicable, is converted to the LIBOR Rate Loan and ending on the date one, two
or three months thereafter, as selected by the Borrower Representative in its
Notice of Borrowing or Notice of Conversion/Continuation; provided, that:

 

(a)           if any Interest Period pertaining to a LIBOR Rate Loan would
otherwise end on a day which is not a Business Day, that Interest Period shall
be extended to the next succeeding Business Day unless the result of such
extension would be to carry such Interest Period into another calendar month, in
which event such Interest Period shall end on the immediately preceding Business
Day;

 

(b)           any Interest Period pertaining to a LIBOR Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

 

(c)           no Interest Period for any Revolving Loan shall extend beyond the
Revolving Termination Date.

 

“Internet Domain Name” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to
internet domain names.

 

134

--------------------------------------------------------------------------------


 

“Inventory” means all of the “inventory” (as such term is defined in the UCC or
PPSA, as applicable) of the Credit Parties, including, but not limited to, all
merchandise, raw materials, parts, supplies, work in process and finished goods
intended for sale, together with all the containers, packing, packaging,
shipping and similar materials related thereto, and including such inventory as
is temporarily out of a Credit Party’s custody or possession, including
inventory on the premises of others and items in transit.

 

“Investment Grade” shall mean, with respect any Account Debtor or country, as
applicable, that (i) in the case of an Account Debtor, such Account Debtor’s
senior unsecured debt securities and (ii) in the case of a country, such
country’s sovereign and senior unsecured debt ratings, in each case, are rated
(a) Baa3 or better by Moody’s and (b) BBB- or better by S&P.

 

“IP Ancillary Rights” means, with respect to any other Intellectual Property, as
applicable, all foreign counterparts to, and all divisionals, reversions,
continuations, continuations-in-part, reissues, reexaminations, renewals and
extensions of, such Intellectual Property and all income, royalties, proceeds
and Liabilities at any time due or payable or asserted under or with respect to
any of the foregoing or otherwise with respect to such Intellectual Property,
including all rights to sue or recover at law or in equity for any past, present
or future infringement, misappropriation, dilution, violation or other
impairment thereof, and, in each case, all rights to obtain any other IP
Ancillary Right.

 

“IP License” means all Contractual Obligations (and all related IP Ancillary
Rights), whether written or oral, granting any right, title and interest in or
relating to any Intellectual Property.

 

“IRS” means the Internal Revenue Service of the United States and any successor
thereto.

 

“Issue” means, with respect to any Letter of Credit, to issue, extend the
expiration date of, renew (including by failure to object to any automatic
renewal on the last day such objection is permitted), increase the face amount
of, or reduce or eliminate any scheduled decrease in the face amount of, such
Letter of Credit, or to cause any Person to do any of the foregoing.  The terms
“Issued” and “Issuance” have correlative meanings.

 

“L/C Issuer” shall mean (a) any Lender, (b) an Affiliate of any Lender, (c) any
Person designated by an L/C Issuer from time to time to issue all or any portion
of the Canadian Letters of Credit requested to be issued by such L/C Issuer
under this Agreement and listed on Schedule 1.1(a) (which schedule may be
updated from time to time upon written notice by any L/C Issuer to
Administrative Agent) or (d) any other bank or other legally authorized Person,
in each case, which agrees in writing to be an L/C Issuer and which is
reasonably acceptable to Administrative Agent, in such Person’s capacity as an
issuer of Letters of Credit hereunder.  For all purposes of this Agreement, any
designation by an L/C Issuer made pursuant to clause (c) of this definition
shall not affect such L/C Issuer’s rights and obligations with respect to its
Commitment and the Credit Parties, the Lenders and Administrative Agent shall
continue to deal solely and directly with such L/C Issuer in connection with
such L/C Issuer’s rights and obligations under this Agreement and the other Loan
Documents, except as otherwise expressly permitted in this Agreement.

 

135

--------------------------------------------------------------------------------


 

“L/C Reimbursement Obligation” means, for any Letter of Credit, the obligation
of the Applicable Borrower to the L/C Issuer thereof, as and when matured, to
pay all amounts drawn under such Letter of Credit.

 

“Lender” shall have the meaning set forth in the preamble of this Agreement. 
Furthermore, with respect to (a) each provision of this Agreement relating to
the making of any Canadian Revolving Loan or the extension of any Canadian
Letter of Credit or the repayment or the reimbursement thereof by the Canadian
Borrower, (b) any rights of set-off, (c) any rights of indemnification or
expense reimbursement and (d) reserves, capital adequacy or other provisions,
each reference to a Lender shall be deemed to include such Lender’s Applicable
Designee.  Notwithstanding the designation by any Lender of an Applicable
Designee, Borrowers and Administrative Agent shall be permitted to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement; provided, that each Applicable Designee shall
be subject to the provisions obligating or restricting the Lenders under this
Agreement.

 

“Lender-Related Distress Event” means, with respect to any Lender or any Person
that directly or indirectly controls such Lender (each a “Distressed Person”),
(a) a voluntary or involuntary case with respect to such Distressed Person under
the Bankruptcy Code or any similar bankruptcy laws of its jurisdiction of
formation, (b) a custodian, conservator, receiver or similar official is
appointed for such Distressed Person or any substantial part of such Distressed
Person’s assets, (c) such Distressed Person is subject to a forced liquidation,
merger, sale or other change of majority control supported in whole or in part
by guaranties or other support (including, without limitation, the
nationalization or assumption of majority ownership or operating control by) the
U.S. government or other Governmental Authority, or (d) such Distressed Person
makes a general assignment for the benefit of creditors or is otherwise
adjudicated as, or determined by any Governmental Authority having regulatory
authority over such Distressed Person or its assets to be, insolvent or
bankrupt.  For purposes of this definition, control of a Person shall have the
same meaning as in the second sentence of the definition of “Affiliate”.

 

“Lending Office” means, with respect to any Lender, the office or offices of
such Lender specified as its “Lending Office” beneath its name on the applicable
signature page hereto, or such other office or offices of such Lender as it may
from time to time notify the Borrower Representative and Administrative Agent.

 

“Letter of Credit” means documentary or standby letters of credit issued by L/C
Issuers for which Administrative Agent and Lenders have incurred Letter of
Credit Obligations.

 

“Letter of Credit Documents” means, with respect to any Letter of Credit, such
Letter of Credit, any amendments thereto, any documents delivered in connection
therewith, any application therefor, and any agreements, instruments, guarantees
or other documents (whether general in application or applicable only to such
Letter of Credit) governing or providing for (a) the rights and obligations of
the parties concerned or at risk with respect to such Letter of Credit or
(b) any collateral security for any obligations related to such Letter of
Credit.

 

“Letter of Credit Obligations” means all outstanding obligations incurred by
Administrative Agent and Lenders at the request of the Applicable Borrower or
the Borrower Representative, whether direct or indirect, contingent or
otherwise, due or not due, in connection with the issuance of Letters of Credit
by L/C Issuers or the purchase of a participation as set forth

 

136

--------------------------------------------------------------------------------


 

in subsection 1.1(c) with respect to any Letter of Credit.  The amount of such
Letter of Credit Obligations shall equal the maximum amount that may be payable
by Administrative Agent and Lenders thereupon or pursuant thereto.

 

“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, taxes, commissions, charges, disbursements and expenses, in each case of
any kind or nature (including interest accrued thereon or as a result thereto
and fees, charges and disbursements of financial, legal and other advisors and
consultants), whether joint or several, whether or not indirect, contingent,
consequential, actual, punitive, treble or otherwise.

 

“LIBOR” means, for each Interest Period, the highest of (a) the offered rate per
annum for deposits of Dollars or Canadian Dollars (as applicable) for the
applicable Interest Period that appears on Reuters Screen LIBOR 01 Page as of
11:00 A.M. (London, England time) two (2) Business Days prior to the first day
in such Interest Period or (b) the offered rate per annum for deposits of
Dollars or Canadian Dollars (as applicable) for an Interest Period of three
(3) months that appears on Reuters Screen LIBOR 01 Page as of 11:00
A.M. (London, England time) two (2) Business Days prior to the first day of the
applicable Interest Period; provided, that if LIBOR is less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement.  If no such
offered rate exists, such rate will be the rate of interest per annum, as
determined by Administrative Agent at which deposits of Dollars or Canadian
Dollars (as applicable) in immediately available funds are offered at 11:00
A.M. (London, England time) two (2) Business Days prior to the first day in such
Interest Period by major financial institutions reasonably satisfactory to
Administrative Agent in the London interbank market for such Interest Period for
the applicable principal amount on such date of determination.

 

“LIBOR Rate Loan” means a Loan that bears interest based on LIBOR.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge or deposit arrangement, encumbrance, lien (statutory or otherwise) or
preference, priority or other security interest or preferential arrangement of
any kind or nature whatsoever (including those created by, arising under or
evidenced by any conditional sale or other title retention agreement, the
interest of a lessor under a Capital Lease, any financing lease having
substantially the same economic effect as any of the foregoing) and any
contingent or other agreement to provide any of the foregoing, but not including
the interest of a lessor under a lease which is not a Capital Lease.

 

“Loan” means an extension of credit by a Lender to a Borrower pursuant to
Article I (including the Revolving Loans and the Swing Loans), and may be a Base
Rate Loan, a Canadian Index Rate Loan or a LIBOR Rate Loan, as applicable.

 

“Loan Documents” means this Agreement, the Notes, the Fee Letter, the Collateral
Documents, the Letter of Credit Documents, the Intercreditor Agreement, and all
documents delivered to Administrative Agent and/or any Lender in connection with
any of the foregoing.

 

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Federal Reserve Board.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, Properties, or financial
condition of the Credit Parties and

 

137

--------------------------------------------------------------------------------


 

their Subsidiaries taken as a whole; (b) a material impairment of the ability of
any Credit Party to repay the Obligations or of any Borrower to perform its
obligations under this Agreement or any other material Loan Document as and when
required to be performed under such document; or (c) a material adverse effect
upon (A) the legality, validity, binding effect or enforceability of this
Agreement or any other Loan Document, or (B) the perfection or priority of any
Lien in respect of any material portion of the Collateral granted to the Lenders
or to Administrative Agent for the benefit of the Secured Parties under any of
the Collateral Documents.

 

“Maximum Canadian Revolving Loan Balance” from time to time will be the lesser
of:

 

(x)           the Canadian Borrowing Base in effect from time to time (as
calculated pursuant to the Borrowing Base Certificate, or

 

(y)           the Canadian Revolving Loan Sublimit then in effect;

 

less, in either case, the U.S. Dollar Equivalent of the sum of (x) the aggregate
amount of Canadian Letter of Credit Obligations plus (y) outstanding Canadian
Swing Loans.

 

“Maximum U.S. Revolving Loan Balance” from time to time will be the lesser of:

 

(x)           the U.S. Borrowing Base (as calculated pursuant to the Borrowing
Base Certificate; or

 

(y)           the Aggregate Revolving Loan Commitment then in effect;

 

less, in either case, the sum of (x) the aggregate amount of U.S. Letter of
Credit Obligations plus (y) outstanding U.S. Swing Loans and Export-Related
Loans.

 

“Maximum Cracker Amount” shall have the meaning assigned to such term on
Schedule 11.1(a).

 

“Maximum Revolving Loan Balance” means, from time to time, the Aggregate
Revolving Loan Commitment then in effect, less the U.S. Dollar Equivalent of the
sum of (x) the aggregate amount of Letter of Credit Obligations plus
(y) outstanding Swing Loans and Export-Related Loans.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage” means any deed of trust, leasehold deed of trust, mortgage, leasehold
mortgage, deed to secure debt, leasehold deed to secure debt or other document
creating a Lien on Real Estate or any interest in Real Estate.

 

“Mortgaged Property” has the meaning assigned to such term in Schedule 4.17.

 

“Multiemployer Plan” means any multiemployer plan, as defined in Section 3(37)
or 4001(a)(3) of ERISA, as to which any ERISA Affiliate incurs or otherwise has
any obligation or liability, contingent or otherwise.

 

“National Flood Insurance Program” means the program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968 and the Flood
Disaster Protection Act of

 

138

--------------------------------------------------------------------------------


 

1973, as revised by the National Flood Insurance Reform Act of 1994, that
mandates the purchase of flood insurance to cover real property improvements
located in Special Flood Hazard Areas in participating communities and provides
protection to property owners through a federal insurance program.

 

“Net Orderly Liquidation Value” means the cash proceeds of Inventory which could
be obtained in an orderly liquidation (net of all liquidation expenses, costs of
sale, operating expenses and retrieval and related costs), as determined
pursuant to the most recent third-party appraisal of such Inventory delivered to
Administrative Agent by an appraiser reasonably acceptable to the Co-Collateral
Agents.

 

“Net Proceeds” means proceeds in cash, checks or other cash equivalent financial
instruments (including Cash Equivalents) as and when received by the Person
making a Disposition and insurance proceeds received on account of an Event of
Loss, net of:  (a) in the event of a Disposition (i) the direct costs relating
to such Disposition excluding amounts payable to a Borrower or any Affiliate of
a Borrower, (ii) sale, use or other transaction taxes paid or payable as a
result thereof and actual tax obligations in respect of any gain on any such
Disposition and (iii) amounts required to be applied to repay principal,
interest and prepayment premiums and penalties on Indebtedness secured by a Lien
on the asset which is the subject of such Disposition and (b) in the event of an
Event of Loss, (i) all money actually applied to repair or reconstruct the
damaged Property or Property affected by the condemnation or taking, (ii) all of
the costs and expenses reasonably incurred in connection with the collection of
such proceeds, award or other payments, and (iii) any amounts retained by or
paid to parties having superior rights to such proceeds, awards or other
payments.

 

“NOLV Factor” means, as of the date of the appraisal of Inventory most recently
received by Administrative Agent, the quotient of the Net Orderly Liquidation
Value of Inventory divided by the book value of Inventory, expressed as a
percentage.  The NOLV Factor will be increased or reduced promptly upon receipt
by Administrative Agent of each updated appraisal.

 

“Non-Funding Lender” means any Lender (a) that has failed to fund any payments
required to be made by it under the Loan Documents within two (2) Business Days
after any such payment is due, (b) that has given verbal or written notice to a
Borrower, Administrative Agent or any Lender or has otherwise publicly announced
that such Lender believes it will fail to fund all payments required to be made
by it or fund all purchases of participations required to be funded by it under
this Agreement and the other Loan Documents, (c) as to which Administrative
Agent has a good faith belief that such Lender or an Affiliate of such Lender
has defaulted in fulfilling its obligations (as a lender, agent or letter of
credit issuer) under syndicated credit facilities generally or (d) with respect
to which one or more Lender-Related Distress Events has occurred with respect to
such Person or any Person that directly or indirectly controls such Lender and
Administrative Agent has determined that such Lender may become a Non-Funding
Lender.  For purposes of this definition, control of a Person shall have the
same meaning as in the second sentence of the definition of Affiliate.

 

“Non-Recourse Debt” means Indebtedness (a) as to which neither Axiall nor any of
its Restricted Subsidiaries (i) provides credit support of any kind (including
any undertaking, agreement or instrument that would constitute Indebtedness),
(ii) is directly or indirectly liable as a guarantor or otherwise, or
(iii) constitutes the lender and (b) no default with respect to which (including
any rights that the holders of the Indebtedness may have to take enforcement
action

 

139

--------------------------------------------------------------------------------


 

against an Unrestricted Subsidiary) would permit upon notice, lapse of time or
both any holder of any other Indebtedness of Axiall or any of its Restricted
Subsidiaries to declare a default on such other Indebtedness or cause the
payment of the Indebtedness to be accelerated or payable prior to its stated
maturity date.

 

“Non-U.S. Lender Party” means each of Administrative Agent, each Lender, each
L/C Issuer, each SPV and each participant, in each case that is not a United
States person as defined in Section 7701(a)(30) of the Code.

 

“Note” means any Revolving Note, Swingline Note or Export-Related Loan Note and
“Notes” means all such Notes.

 

“Note Documents” means the 4.625% Note Indenture, the 4.625% Notes, the 4.875%
Note Indenture, the 4.875% Notes and all documents entered into in connection
therewith.

 

“Noticed Secured Rate Contract” means a Secured Rate Contract entered into for
which the Borrower Representative or Secured Swap Provider has provided written
notice (including a statement of the Swap Termination Value of such Secured Rate
Contract as of the date of such notice) to the Administrative Agent and each
Lender not later than 5 days after entering into such Secured Rate Contract.

 

“Notice of Borrowing” means a notice given by the Borrower Representative to
Administrative Agent pursuant to Section 1.5, in substantially the form of
Exhibit 11.1(c) hereto.

 

“Noticed Bank Product” means any Bank Product provided by a Co-Collateral Agent
or any of their respective Affiliates and any other Bank Product for which the
applicable Bank Product Provider shall have complied with the notice and other
information provisions set forth in the definition of “Bank Products”.

 

“Obligations” means all Loans, and other Indebtedness, advances, debts,
liabilities, obligations, covenants and duties owing by any Credit Party to any
Lender, any Agent, any L/C Issuer, any Secured Swap Provider, any Bank Product
Provider or any other Person required to be indemnified, that arises under any
Loan Document or any Secured Rate Contract or with respect to any Bank Product,
whether or not for the payment of money, whether arising by reason of an
extension of credit, loan, guaranty, indemnification or in any other manner,
whether direct or indirect (including those acquired by assignment), absolute or
contingent, due or to become due, now existing or hereafter arising and however
acquired; provided, that Obligations of any Credit Party shall not include any
Excluded Rate Contract Obligations solely of such Credit Party.

 

“OFAC” means The Office of Foreign Assets Control of the United States
Department of the Treasury or any successor thereto.

 

“OMERS Leases” means those certain leases, dated March 29, 2007, by and among
OMERS Realty Corporation, as landlord, Royal Group, Inc., as tenant, and Axiall,
as indemnifier, as amended, restated or modified from time to time.

 

“Ordinary Course of Business” means, in respect of any transaction involving any
Person, the ordinary course of such Person’s business, as conducted by any such
Person in

 

140

--------------------------------------------------------------------------------


 

accordance with past practice and undertaken by such Person in good faith and
not for purposes of evading any covenant or restriction in any Loan Document.

 

“Organization Documents” means, (a) for any corporation, the certificate or
articles of incorporation, the bylaws, any certificate of determination or
instrument relating to the rights of preferred shareholders of such corporation
and any shareholder rights agreement, (b) for any partnership, the partnership
agreement and, if applicable, certificate of limited partnership, (c) for any
limited liability company, the operating agreement and articles or certificate
of formation or (d) any other document setting forth the manner of election or
duties of the officers, directors, managers or other similar persons, or the
designation, amount or relative rights, limitations and preference of the Stock
of a Person.

 

“Original Closing Date” means December 22, 2009.

 

“Other Financing Documents” means, collectively, the Term Loan Agreement
Documents and the Note Documents.

 

“Other Pari Passu Lien Obligations” has the meaning given to such term in the
Intercreditor Agreement; provided, that to the extent that the Intercreditor
Agreement is no longer in effect after the Effective Date, “Other Pari Passu
Lien Obligations” shall mean Indebtedness secured by Liens on the Collateral
ranking pari passu with the Liens securing the Term Loan (whether or not the
Term Loan is outstanding at the time of such issuance) and, with respect to
Liens on ABL Priority Collateral, subordinated to the Obligations on terms no
less favorable to the Lenders, taken as a whole, than as set forth in the
Intercreditor Agreement and otherwise on terms reasonably satisfactory to the
Administrative Agent.  For the avoidance of doubt, “Other Pari Passu Lien
Obligations” shall include the Term Loans.

 

“Patents” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to letters patent
and applications therefor.

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, P.L.
107-56, as amended.

 

“PBGC” means the United States Pension Benefit Guaranty Corporation any
successor thereto.

 

“Permits” means, with respect to any Person, any permit, approval,
authorization, license, registration, certificate, concession, grant, franchise,
variance or permission from, and any other Contractual Obligations with, any
Governmental Authority, in each case whether or not having the force of law and
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.

 

“Permitted Acquisition” means any Acquisition by (i) a Borrower or any
Restricted Subsidiary of substantially all of the assets, business or division
of a Target or (ii) a Borrower or any Restricted Subsidiary of 100% of the Stock
and Stock Equivalents of a Target (including as a result of a merger or
consolidation), in each case, to the extent that each of the following
conditions shall have been satisfied:

 

141

--------------------------------------------------------------------------------


 

(a)           to the extent the Acquisition will be financed in whole or in part
with the proceeds of any Loan, the conditions set forth in Section 2.2 shall
have been satisfied;

 

(b)           (1) the Borrower Representative shall have notified Administrative
Agent of such proposed Acquisition at least ten (10) days prior to the
consummation thereof, and (2) with respect to any such Acquisition (or series of
related Acquisitions) involving consideration in excess of $50,000,000,
(i) Administrative Agent shall have received complete executed or conformed
copies of each material document, instrument and agreement executed by a
Borrower or Restricted Subsidiary in connection with such Acquisition not more
than twenty (20) Business Days after such Acquisition (or such longer period as
may be agreed to by Administrative Agent in its sole discretion), and (ii) not
less than five (5) Business Days prior to such Acquisition, the Borrower
Representative shall have delivered to Administrative Agent pro forma financial
statements of Axiall and its Subsidiaries after giving effect to the
consummation of such Acquisition;

 

(c)           the Borrowers and their Subsidiaries (including any new
Subsidiary) shall execute and deliver the agreements, instruments and other
documents required by Section 4.13 and, unless prohibited under the applicable
acquisition documents, Administrative Agent shall have received, for the benefit
of the Secured Parties, a collateral assignment of the seller’s representations,
warranties and indemnities to the Borrowers or any of their Subsidiaries under
the acquisition documents;

 

(d)           such Acquisition shall not be hostile and shall have been approved
by the board of directors (or other similar body) and/or the stockholders or
other equityholders of the Target;

 

(e)           no Default or Event of Default shall then exist or would exist
after giving effect thereto;

 

(f)            Excess Availability shall be not less than $90,000,000 on a pro
forma basis after giving effect to such Acquisition;

 

(g)           Reserved;

 

(h)           the total consideration paid or payable (including without
limitation, all transaction costs, assumed Indebtedness and Liabilities
incurred, assumed or reflected on a consolidated balance sheet of the Credit
Parties and their Restricted Subsidiaries after giving effect to such
Acquisition and the maximum amount of all deferred payments) for all
Acquisitions consummated during the term of this Agreement shall not exceed
$90,000,000 in the aggregate for all such Acquisitions (provided no such cap
shall apply if Excess Availability would have exceeded $90,000,000 at all times
during the 30 days (or, if such Acquisition occurs within 30 days after the
Effective Date, the number of days between the relevant date of determination
and the Effective Date) immediately preceding the incurrence thereof (pro forma
after giving effect to such Acquisition);

 

(i)            [Reserved];

 

(j)            the business, assets or division acquired are for use, or the
Target is engaged in a business that is similar to the businesses conducted by
the Credit Parties on the Effective Date, or business activities reasonably
related, incidental, ancillary or complementary thereto (including,

 

142

--------------------------------------------------------------------------------


 

without limitation, (A) all chemicals distribution, formulation, manufacturing,
marketing, production, processing and sales businesses of any kind, including
without limitation, agriculture, commodity, diversified, industrial, inorganic,
organic and specialty chemicals businesses; and (B) all building products and
construction materials distribution, formulation, manufacturing, marketing,
production, processing and sales businesses of any kind); and

 

(k)           Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower Representative demonstrating that the
Consolidated Fixed Charge Coverage Ratio exceeds 1.10 to 1.00 (calculated for
the fiscal month most recently ended prior to the consummation of such
Acquisition for which financial statements have been delivered pursuant to
Section 4.1, on a pro forma basis after giving effect to such Acquisition).

 

Subject to the final paragraphs of the definitions of “Canadian Borrowing Base”
and “U.S. Borrowing Base”, no Accounts or Inventory acquired by a Credit Party
in a Permitted Acquisition shall be included as Eligible Accounts, Designated
Eligible Foreign Accounts, Eligible Export-Related Accounts or Eligible
Inventory until a field examination (and, if required by the Co-Collateral
Agents, an Inventory appraisal) with respect thereto has been completed to the
satisfaction of the Co-Collateral Agents, including the establishment of
Reserves required in the Co-Collateral Agents’ Permitted Discretion; provided,
that field examinations and appraisals in connection with Permitted Acquisitions
shall not count against the limited number of field examinations or appraisals
for which expense reimbursement may be sought.

 

“Permitted Discretion” means a determination made in good faith and in the
exercise of commercially reasonable (from the perspective of a secured
asset-based lender) business judgment; provided, that in the case of the
imposition of Reserves, the amount of such Reserves will have a reasonable
relationship to the event, condition or other matter that is the basis for such
Reserves in the reasonable judgment of the applicable Person and shall be
established in good faith without duplication for items already excluded from
Eligible Accounts, Designated Eligible Foreign Accounts, Eligible Export-Related
Accounts or Eligible Inventory, as the case may be.

 

“Permitted Packing and Shipping Inventory” means packing and operating supplies
as classified by the Borrower (excluding, for the avoidance of doubt, any
indirect manufacturing supplies, as classified by the Borrower) with an
aggregate book value not in excess of $12,000,000.

 

“Permitted Refinancing” means Indebtedness issued or given in exchange for, or
the proceeds of which are used to, extend, refinance, renew, replace or refund
Indebtedness permitted under subsection 5.5(c), 5.5(d), 5.5(g), 5.5(h), 5.5(m)
or 5.5(n) that (a) has an aggregate outstanding principal amount not greater
than the aggregate principal amount of the Indebtedness being refinanced or
extended except by an amount equal to unpaid accrued interest and premium
(including tender premiums) thereon, plus OID and upfront fees plus other fees
and expenses reasonably incurred, in connection with such refinancing,
refunding, replacement, renewal or extension and by an amount equal to any
existing commitments unutilized thereunder, (b) has a weighted average maturity
(measured as of the date of such refinancing or extension) and maturity no
shorter than that of the Indebtedness being refinanced or extended, (c) is not
entered into as part of a sale leaseback transaction, (d) is not secured by a
Lien on any assets other than the collateral securing the Indebtedness being
refinanced or extended, (e) the obligors of which are the same as the obligors
of the Indebtedness being refinanced or extended and (f) is otherwise

 

143

--------------------------------------------------------------------------------


 

on terms not less favorable in any material respect to the Credit Parties, taken
as a whole, than those of the Indebtedness being refinanced or extended as
reasonably determined by Axiall in good faith; provided that a certificate of a
Responsible Officer delivered to the Administrative Agent at least seven
(7) Business Days prior to the incurrence of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto, stating that
Axiall has determined in good faith that such terms and conditions satisfy the
foregoing requirement shall be conclusive evidence that such terms and
conditions satisfy the foregoing requirement unless the Administrative Agent
notifies Axiall within such five (5) Business Day period that it disagrees with
such determination (including a reasonably detailed description of the basis
upon which it disagrees).

 

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or Governmental Authority.

 

“PHH Fire” means the fire which occurred at Axiall’s PHH VCM manufacturing plant
in Lake Charles, Louisiana on December 20, 2013.

 

“Pledged Collateral” has the meaning specified in the U.S. Revolving Guaranty
and Security Agreement and shall include any other Collateral required to be
delivered to Administrative Agent pursuant to the terms of any Collateral
Document.

 

“PPSA” means the Personal Property Security Act (Ontario), as amended from time
to time (or any successor statute) or similar legislation of any other
jurisdiction the laws of which are required by such legislation to be applied in
connection with the issue, perfection, enforcement, validity or effect of
security interests

 

“Prior ABL Credit Agreement Letter of Credit Exposure” means, as at any date of
determination, the U.S. Dollar Equivalent of the sum of (a) the aggregate
undrawn amount under all “Letters of Credit” (as defined in the Prior ABL Credit
Agreement) then outstanding and (b) the aggregate amount of all amounts owing
with respect to any drawn “Letters of Credit” (as defined in the Prior ABL
Credit Agreement) not yet reimbursed by the Borrowers, in each case, under the
Prior ABL Credit Agreement.

 

“Prior ABL Credit Agreement Obligations” means the “Obligations” as defined in
the Prior ABL Credit Agreement.

 

“Prior ABL Credit Agreement Swingline Exposure” means, at any time, the U.S.
Dollar Equivalent of the aggregate principal amount of all Swing Loans (as
defined in the Prior ABL Credit Agreement) outstanding at such time under the
Prior ABL Credit Agreement.  The Prior ABL Credit Agreement Swingline Exposure
of any Prior ABL Credit Agreement Lender at any time shall be its pro rata
portion of the aggregate Prior ABL Credit Agreement Swingline Exposure.

 

“Prior Claims” shall mean all Liens created by applicable law (in contrast with
Liens voluntarily granted) which rank or are capable of ranking prior or pari
passu with Administrative Agent’s security interests (or interests similar
thereto under applicable law) against all or part of the Canadian Collateral,
including for amounts owing for wages, employee source deductions, goods and
services taxes, sales taxes, harmonized sales taxes, municipal taxes, workers’

 

144

--------------------------------------------------------------------------------


 

compensation, Quebec corporate taxes, pension fund obligations and overdue
rents., including without limitation pursuant to the Civil Code of Quebec.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, and whether tangible or intangible.

 

“Qualified Cash” means unrestricted cash or Cash Equivalents of the Borrowers or
any Subsidiary that is a Credit Party that are subject to the valid, enforceable
and first priority perfected security interest of, and subject to the sole and
exclusive control of, the Administrative Agent in a Qualified Cash Securities
Account, and which cash and Cash Equivalents are not subject to any other Lien,
claim or interest (other than (A) Liens permitted hereunder pursuant to clauses
(c), (d), (f) or (o) of Section 5.1, (subject, in the case of clause (o), to the
terms of the Intercreditor Agreement), (B) any other Lien having priority by
operation of applicable law over the Liens of the Administrative Agent, or
(C) customary Liens or rights of setoff of the institution maintaining such
accounts permitted.

 

“Qualified Cash Securities Account” means any securities account or deposit
account with a Lender or an Affiliate of a Lender that is subject to a Control
Agreement and that is under the sole and exclusive control (subject to
Section 4.11(b)) of the Administrative Agent, including without limitation,
under which the Administrative Agent is the sole entitlement holder and the only
Person authorized to give entitlement orders with respect thereto.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation under a
Secured Rate Contract, each Credit Party that has total assets exceeding
$10,000,000 at the time the relevant guarantee or grant of the relevant security
interest becomes effective with respect to such Swap Obligation under a Secured
Rate Contract or such other person as constitutes an “eligible contract
participant” under the Commodity Exchange Act and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Rate Contracts” means swap agreements (as such term is defined in Section 101
of the Bankruptcy Code) and any other agreements or arrangements designed to
provide protection against fluctuations in interest or currency exchange rates
or commodity contracts.

 

“Ratings Requirement” means Axiall having received a corporate family credit
rating of at least Ba3 from Moody’s and BB- from S&P; provided, that to the
extent that any such ratings change occurs during any calendar quarter, the
required adjustment to the Applicable Margin or Applicable Unused Commitment Fee
shall take effect on the first day of the calendar quarter following the date of
such ratings change.

 

“Real Estate” means any Real Estate owned, leased, subleased or otherwise
operated or occupied by any Credit Party or any Subsidiary of any Credit Party.

 

“Related Persons” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each insurance, environmental, legal, financial and
other advisor (including those retained in connection with the satisfaction or
attempted satisfaction of any condition set forth in Article II) and other
consultants and agents of or to such Person or any of its Affiliates.

 

145

--------------------------------------------------------------------------------


 

“Releases” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material into
or through the environment.

 

“Remedial Action” means all actions required to (a) clean up, remove, treat or
in any other way address any Hazardous Material in the indoor or outdoor
environment, (b) prevent or minimize any Release so that a Hazardous Material
does not migrate or endanger or threaten to endanger public health or welfare or
the indoor or outdoor environment or (c) perform pre remedial studies and
investigations and post-remedial monitoring and care with respect to any
Hazardous Material.

 

“Required Lenders” means, at any time, Lenders owed or holding at least a
majority in interest of the Aggregate Revolving Loan Commitment at such time or,
if the Commitments shall not be in effect at such time, the Loans and Letter of
Credit Obligations outstanding at such time; provided, however, that if any
Lender shall be a Non-Funding Lender at such time, there shall be excluded from
the determination of Required Lenders at such time all Loans, Commitments and
Letter of Credit Obligations of such Revolving Lender at such time; provided,
further, that (a) at any time that there are two or more Lenders, Required
Lenders shall include at least two Lenders and (b) each Lender and its
Affiliates shall be counted as one Lender.  For purposes of this definition, the
aggregate principal amount of Swing Loans owing to any Swingline Lender, the
aggregate principal amount of Export-Related Loans owing to any Export-Related
Lender and the aggregate amount of Letter of Credit Obligations owing to the L/C
Issuers shall be considered to be owed to the Revolving Lenders ratably in
accordance with their Commitment Percentages.

 

“Requirement of Law” means, as to any Person, any law (statutory or common),
ordinance, treaty, rule, regulation, order, policy, other legal requirement or
determination of an arbitrator or of a Governmental Authority, in each case
applicable to or binding upon such Person or any of its Property or to which
such Person or any of its Property is subject.

 

“Reserves” means, with respect to the U.S. Borrowing Base, the Canadian
Borrowing Base and the Export-Related Borrowing Base (a) reserves established by
the Co-Collateral Agents from time to time against Eligible Accounts pursuant to
Section 1.13, Designated Eligible Foreign Accounts pursuant to the definition
thereof, Eligible Export-Related Accounts pursuant to Section 1.16 and Eligible
Inventory pursuant to Section 1.14, and (b) such other reserves (including on
account of Prior Claims) against Eligible Accounts, Designated Foreign Eligible
Accounts, Eligible Export-Related Accounts or Eligible Inventory that the
Co-Collateral Agents may, in their Permitted Discretion, establish from time to
time.  Without limiting the generality of the foregoing, Reserves established to
ensure the payment of accrued interest expenses or Indebtedness or in respect of
Prior Claims shall be deemed to be an exercise of the Co-Collateral Agent’s
Permitted Discretion.

 

“Responsible Officer” means the chief executive officer, corporate secretary,
the president, the controller, the chief financial officer. the treasurer or the
general counsel of a Borrower or Borrower Representative, as applicable, or any
other officer having substantially the same authority and responsibility; or,
with respect to compliance with financial covenants or delivery of financial
information, the chief financial officer, the controller or the treasurer of a
Borrower or Borrower Representative, as applicable, or any other officer having
substantially the same authority and responsibility.

 

146

--------------------------------------------------------------------------------


 

“Restricted Subsidiary” means any direct or indirect Subsidiary of Axiall that
is not an Unrestricted Subsidiary.

 

“Revolving Lender” means each Lender with a Revolving Loan Commitment (or if the
Revolving Loan Commitments have terminated, who hold Revolving Loans or
participations in Swing Loans or Export-Related Loans).

 

“Revolving Note” means a promissory note of the Borrowers payable to a Lender in
substantially the form of Exhibit 11.1(d) hereto, evidencing Indebtedness of the
Borrowers under the Revolving Loan Commitment of such Lender.

 

“Revolving Termination Date” means the earlier to occur of:  (a) December 17,
2019 or with respect to any Incremental Facility, the date agreed to pursuant to
Section 1.15 and (b) the date on which the Aggregate Revolving Loan Commitment
shall terminate in accordance with the provisions of this Agreement. 
Notwithstanding the foregoing, in the event that any Scheduled Other Debt
Maturity Date is earlier than June 17, 2020 and is not extended (whether through
a refinancing, repayment or an amendment not in violation of the Intercreditor
Agreement) at least 120 days prior to such Scheduled Other Debt Maturity Date to
a date that is no earlier than June 17, 2020, the Revolving Termination Date
shall be 90 days prior to such Scheduled Other Debt Maturity Date.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by OFAC or the U.S. Department of
State, the United Nations Security Council, the European Union, any EU member
state, France or Her Majesty’s Treasury of the United Kingdom and any other
jurisdiction in which the Borrower and its affiliated companies conduct
business.

 

“Sanctioned Country” means a country or territory which at any time is the
subject or target of any Sanctions.

 

“Sanctioned Person” means, at any time, any Person listed in any list of
specially designated nationals (or any similar list) maintained by OFAC or the
U.S. Department of State, the United Nations Security Council, the European
Union, any EU member state, France or Her Majesty’s Treasury of the United
Kingdom and any other jurisdiction in which the Borrower and its affiliated
companies conduct business.

 

“Scheduled Other Debt Maturity Date” means, with respect to any Indebtedness
constituting Other Pari Passu Lien Obligations or high yield notes issued by any
Credit Party after the Closing Date, the maturity date applicable to any such
Other Pari Passu Lien Obligations or high yield notes.

 

“Secured Party” means Administrative Agent, each Lender, each L/C Issuer, each
Bank Product Provider, each other Indemnitee and each other holder of any
Obligation of a Credit Party including each Secured Swap Provider.

 

147

--------------------------------------------------------------------------------


 

“Secured Rate Contract” means any Rate Contract (i) between a Credit Party and a
Secured Swap Provider or (ii) which Administrative Agent has acknowledged in
writing constitutes a “Secured Rate Contract” hereunder.

 

“Secured Swap Provider” means (i) a Lender or an Affiliate of a Lender (or a
Person who was a Lender or an Affiliate of a Lender at the time of execution and
delivery of a Rate Contract) who has entered into a Secured Rate Contract, or
(ii) a Person with whom Borrower has entered into a Secured Rate Contract
provided or arranged by GE Capital or an Affiliate of GE Capital, and any
assignee thereof; provided, that each Lender was offered an opportunity to
provide such Secured Rate Contract prior to GE Capital or such Affiliate of GE
Capital arranging such Secured Rate Contract.

 

“Software” means (a) all computer programs, including source code and object
code versions, (b) all data, databases and compilations of data, whether machine
readable or otherwise, and (c) all documentation, training materials and
configurations related to any of the foregoing.

 

“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets of such Person (both at fair
value and present fair saleable value) is greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person,
(b) such Person is able to pay all liabilities of such Person as such
liabilities mature and (c) such Person does not have unreasonably small
capital.  In computing the amount of contingent or unliquidated liabilities at
any time, such liabilities shall be computed at the amount that, in light of all
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability.

 

“Special Flood Hazard Area” means an area that FEMA’s current flood maps
indicate has at least a one percent (1%) chance of a flood equal to or exceeding
the base flood elevation (a 100-year flood) in any given year.

 

“SPV” means any special purpose funding vehicle identified as such in a writing
by any Lender to Administrative Agent.

 

“Stock” means all shares of capital stock (whether denominated as common stock
or preferred stock), equity interests, beneficial, partnership or membership
interests, joint venture interests, participations or other ownership or profit
interests in or equivalents (regardless of how designated) of or in a Person
(other than an individual), whether voting or non-voting.

 

“Stock Equivalents” means all securities convertible into or exchangeable for
Stock or any other Stock Equivalent and all warrants, options or other rights to
purchase, subscribe for or otherwise acquire any Stock or any other Stock
Equivalent, whether or not presently convertible, exchangeable or exercisable.

 

“Subordinated Indebtedness” means Indebtedness of any Credit Party or any
Restricted Subsidiary of any Credit Party (i) which is subordinated to the
Obligations as to right and time of payment and as to other rights and remedies
thereunder, (ii) which does not mature or require principal payments to be made
in cash at any time prior to the date that is three months after the Revolving
Termination Date and (iii) with respect to which no amortization payments are
required to be paid in cash, and having such other terms as are, in each case,
reasonably satisfactory to Administrative Agent.

 

148

--------------------------------------------------------------------------------


 

“Subsidiary” of a Person means any corporation, association, limited liability
company, partnership, joint venture, trust or other business entity of which
more than fifty percent (50%) of the voting Stock, is owned or controlled
directly or indirectly by the Person, or one or more of the Subsidiaries of the
Person, or a combination thereof.  Unless otherwise specified, all references
herein to a “Subsidiary” or to “Subsidiaries” of Axiall shall mean a “Restricted
Subsidiary” (unless specified as an “Unrestricted Subsidiary”).

 

“Swap Obligation” means, with respect to any Credit Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swap Termination Value” means, in respect of any one or more Secured Rate
Contracts, after taking into account the effect of any legally enforceable
netting agreement (including any margin) relating to such Secured Rate Contract,
(a) for any date on or after the date such Secured Rate Contracts have been
closed out and termination value(s) determined in accordance therewith, such
termination value(s), and (b) for any date prior to the date referenced in
clause (a), the amount(s) determined as the mark-to-market value(s) for such
Secured Rate Contracts, as determined based upon one or more mid-market or other
readily available quotations provided by any recognized dealer in such Secured
Rate Contracts (which may include the Administrative Agent, a Lender or any of
their respective Affiliates).  It is understood and acknowledged that
Obligations in respect of Secured Rate Contracts owing to or by different,
unaffiliated counterparties shall not reduce the Swap Termination Value.  It is
understood and acknowledged that if the Borrowers shall fail to furnish a
statement of the Swap Termination Value of any Noticed Secured Rate Contract
pursuant to Section 4.2(o), the Administrative Agent may determine the Swap
Termination Value of such Noticed Secured Rate Contract in its sole discretion.

 

“Swingline Commitment” means the U.S. Swingline Commitment or Canadian Swingline
Commitment, as applicable.

 

“Swingline Lender” means, each in its capacity as Swingline Lender hereunder, GE
Capital or, upon the resignation of GE Capital as Administrative Agent
hereunder, any Lender (or Affiliate or Approved Fund of any Lender) that agrees,
with the approval of Administrative Agent (or, if there is no such successor
Administrative Agent, the Required Lenders) and the Borrowers, to act as the
Swingline Lender hereunder.

 

“Swingline Note” means a promissory note of the Borrowers payable to the
Swingline Lender, in substantially the form of Exhibit 11.1(e) hereto,
evidencing the Indebtedness of the Borrowers to the Swingline Lender resulting
from the Swing Loans made to the Borrowers by the Swingline Lender.

 

“Target” means any Person or business unit or asset group of any Person acquired
or proposed to be acquired in an Acquisition.

 

“Tax Affiliate” means, (a) Axiall its Subsidiaries and (b) any Affiliate of a
Borrower with which such Borrower files or is required to file tax returns on a
consolidated, combined, unitary or similar group basis.

 

149

--------------------------------------------------------------------------------


 

“TCI” means Taiwan Chlorine Industries, Ltd., a joint venture between PPG
Industries, Inc. and China Petrochemical Development Corporation.

 

“Term Loans” means any loans issued under the Term Loan Agreement.

 

“Term Loan Agreement” means that certain Credit Agreement, dated as of
January 28, 2013 (as amended, supplemented or otherwise modified from time to
time not in violation of this Agreement), among SpinCo, the various affiliates
of SpinCo party thereto as guarantors, Barclays Bank PLC, as administrative
agent, JPMorgan Chase Bank, N.A., Wells Fargo Bank, National Association, Royal
Bank of Canada and the other lenders party thereto.

 

“Term Loan Agreement Documents” the Term Loan Agreement and all documents
entered into in connection therewith.

 

“Threshold Amount” means an amount, at any time, equal to 12.5% of the then
existing Revolving Loan Commitments.

 

“Title IV Plan” means a pension plan subject to Title IV of ERISA, other than a
Multiemployer Plan, to which any ERISA Affiliate incurs or otherwise has any
obligation or liability, contingent or otherwise.

 

“Trade Secrets” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to trade
secrets.

 

“Trademark” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to trademarks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, service marks, logos and other source or business
identifiers and, in each case, all goodwill associated therewith, all
registrations and recordations thereof and all applications in connection
therewith.

 

“Treasury Regulation” means the income tax regulations, including temporary
regulations, promulgated under the Code, as such regulations are amended from
time to time.

 

“Type” means, with respect to any Revolving Loan, its character as a Base Rate
Loan, Canadian Index Rate Loan or LIBOR Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

 

“United States” and “U.S.” each means the United States of America.

 

“Unrestricted Subsidiary” means any (a) Subsidiary of Axiall that is designated
by the board of directors of Axiall as an Unrestricted Subsidiary pursuant to a
resolution of such board of directors, but only to the extent that such
Subsidiary (i) has no Indebtedness other than Non-Recourse Debt, (ii) except as
permitted by Section 5.6 hereof is not party to any agreement, contract,
arrangement or understanding with Axiall or any Restricted Subsidiary of Axiall
unless the terms of any such agreement, contract, arrangement or understanding
are no less favorable to Axiall or such Restricted Subsidiary than those that
might be obtained at the time from Persons who are not Affiliates of Axiall,
(iii) is a Person with respect to which neither Axiall nor any of its Restricted
Subsidiaries has any direct or indirect obligation (A) to subscribe for
additional

 

150

--------------------------------------------------------------------------------


 

Stock or (B) to maintain or preserve such Person’s financial condition or to
cause such Person to achieve any specified levels of operating results and
(iv) has not guaranteed or otherwise directly or indirectly provided credit
support for any Indebtedness of (a) Axiall or any of its Restricted Subsidiaries
or (b) Subsidiary of an Unrestricted Subsidiary; provided, that so long as such
Indebtedness, guarantee or credit support is unsecured or secured by Liens
permitted by Section 5.1, clauses (i) and (iii) shall not apply to an
Unrestricted Subsidiary whose principal objective is constructing, acquiring,
owning, refurbishing, upgrading or operating an Ethylene Cracker Facility.  As
of the Effective Date, all Unrestricted Subsidiaries are set forth on Schedule
11.1(c).

 

“U.S. Borrowing Base” means, with respect to Axiall and the other U.S. Credit
Parties on a consolidated basis, as of any date of determination by
Administrative Agent, an amount equal to:

 

(a)           90% of the book value of Eligible Accounts at such time; plus

 

(b)           prior to the date of execution of the Ex-Im Bank Documents, the
lesser of (i) 85% of the book value of Designated Eligible Foreign Accounts at
such time (it being understood that such Designated Eligible Foreign Accounts
shall be excluded from the U.S. Borrowing Base at all times during which the
Ex-Im Bank Documents are in effect) and (ii) $10,000,000; plus

 

(c)          the lesser of (i) 75% of the book value of Eligible Inventory
valued at the lower of cost or market on a first-in, first-out basis, and
(ii) 85% of the book value of Eligible Inventory, multiplied by the NOLV Factor;
plus

 

(d)           100% of Qualified Cash; minus

 

(e)           Reserves established by the Co-Collateral Agents at such time in
their Permitted Discretion; minus

 

(f)            the Swap Termination Value of all Noticed Secured Rate Contracts
to the extent such amount constitutes Obligations of such Credit Party.

 

The U.S. Borrowing Base at any time shall be determined by reference to the most
recent Borrowing Base Certificate delivered to the Administrative Agent pursuant
to Section 4.2 (subject, in all respects, to the ability of the Co-Collateral
Agents to impose Reserves at any time in their Permitted Discretion).

 

To the extent acquired in a Permitted Acquisition, up to $25,000,000, in the
aggregate, of Accounts and Inventory may, subject to the satisfaction of the
relevant eligibility criteria, applicable advance rates and the Co-Collateral
Agents’ establishment of Reserves in their Permitted Discretion, be included in
the Canadian Borrowing Base or U.S. Borrowing Base, as applicable prior to
completion of a field exam or appraisal with respect to such assets; provided,
that the Co-Collateral Agents shall be permitted to conduct such field exam or
appraisal within 60 days following consummation of such Permitted Acquisition
and such field exam or appraisal shall not be counted against any annual caps
with respect to such examinations or appraisals set forth in Section 4.2.

 

“U.S. Collateral” has the meaning ascribed to such term in the U.S. Revolving
Guaranty and Security Agreement.

 

151

--------------------------------------------------------------------------------


 

“U.S. Credit Parties” means the U.S. Borrowers and each U.S. Subsidiary
(i) which executes a guaranty of the Obligations and (ii) which grants a Lien on
its U.S. Collateral to secure payment of the Obligations.

 

“U.S. Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in Canadian Dollars, the equivalent in Dollars of such amount
determined by using the rate of exchange at which Administrative Agent, on the
relevant date at or about 12:00 noon (Toronto time), would be prepared to sell,
in accordance with Administrative Agent’s customary practice for commercial
loans being administered by it.

 

“U.S. Lender Party” means each of Administrative Agent, each Lender, each L/C
Issuer, each SPV and each participant, in each case that is a United States
person as defined in Section 7701(a)(30) of the Code.

 

“U.S. Subsidiary” means each Wholly-Owned Subsidiary (other than any Immaterial
Subsidiary or Unrestricted Subsidiary) of Axiall that is organized under the
laws of any state of the United States or the District of Columbia.

 

“U.S. Revolving Guaranty and Security Agreement” means that certain U.S. ABL
Guaranty and Security Agreement, dated as of the Original Closing Date, made by
the U.S. Credit Parties in favor of Administrative Agent, for the benefit of the
Secured Parties, as the same may be amended, restated and/or modified from time
to time.

 

“U.S. Swingline Commitment” means $30,000,000.

 

“Utilization” means, as of any day, the percentage obtained by dividing (i) the
sum of the U.S. Dollar Equivalent of (x) the Revolving Loans outstanding plus
(y) the Swing Loans outstanding plus (z) the amount of Letter of Credit
Obligations, in each case, on such day by (ii) the Aggregate Revolving Loan
Commitment on such day.

 

“Wholly-Owned Subsidiary” means any Subsidiary in which (other than directors’
qualifying shares required by law) one hundred percent (100%) of the Stock and
Stock Equivalents, at the time as of which any determination is being made, is
owned, beneficially and of record, by any Credit Party, or by one or more of the
other Wholly-Owned Subsidiaries, or both.

 

11.2        Other Interpretive Provisions.

 

(a)           Defined Terms.  Unless otherwise specified herein or therein, all
terms defined in this Agreement or in any other Loan Document shall have the
defined meanings when used in any certificate or other document made or
delivered pursuant hereto.  The meanings of defined terms shall be equally
applicable to the singular and plural forms of the defined terms.  Terms
(including uncapitalized terms) not otherwise defined herein and that are
defined in the UCC or PPSA, as applicable, shall have the meanings therein
described.

 

(b)           The Agreement.  The words “hereof”, “herein”, “hereunder” and
words of similar import when used in this Agreement or any other Loan Document
shall refer to this Agreement or such other Loan Document as a whole and not to
any particular provision of this

 

152

--------------------------------------------------------------------------------


 

Agreement or such other Loan Document; and subsection, section, schedule and
exhibit references are to this Agreement or such other Loan Documents unless
otherwise specified.

 

(c)           Certain Common Terms.  The term “documents” includes any and all
instruments, documents, agreements, certificates, indentures, notices and other
writings, however evidenced.  The term “including” is not limiting and means
“including without limitation.”

 

(d)           Performance; Time.  Whenever any performance obligation hereunder
or under any other Loan Document (other than a payment obligation) shall be
stated to be due or required to be satisfied on a day other than a Business Day,
such performance shall be made or satisfied on the next succeeding Business
Day.  In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”, and the word “through” means “to and
including.”  If any provision of this Agreement or any other Loan Document
refers to any action taken or to be taken by any Person, or which such Person is
prohibited from taking, such provision shall be interpreted to encompass any and
all means, direct or indirect, of taking, or not taking, such action.

 

(e)           Contracts.  Unless otherwise expressly provided herein or in any
other Loan Document, references to agreements and other contractual instruments,
including this Agreement and the other Loan Documents, shall be deemed to
include all subsequent amendments, thereto, restatements and substitutions
thereof and other modifications and supplements thereto which are in effect from
time to time, but only to the extent such amendments and other modifications are
not prohibited by the terms of any Loan Document.

 

(f)            Laws.  References to any statute or regulation are to be
construed as including all statutory and regulatory provisions related thereto
or consolidating, amending, replacing, supplementing or interpreting the statute
or regulation.

 

11.3        Accounting Terms and Principles.  All accounting determinations
required to be made pursuant hereto shall, unless expressly otherwise provided
herein, be made in accordance with GAAP.  No change in the accounting principles
used in the preparation of any financial statement hereafter adopted by the
Borrowers shall be given effect for purposes of measuring compliance with any
provision of Article V or VI unless the Borrowers, Administrative Agent and the
Required Lenders agree to modify such provisions to reflect such changes in GAAP
and, unless such provisions are modified, all financial statements, Compliance
Certificates and similar documents provided hereunder shall be provided together
with a reconciliation between the calculations and amounts set forth therein
before and after giving effect to such change in GAAP.  Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to in Article V and Article VI shall be made, without giving effect to
any election under ASC Subtopic 825-10 (or any other Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of any Credit Party or any Subsidiary of any Credit Party at “fair
value.”  A breach of a financial covenant contained in Article VI shall be
deemed to have occurred as of any date of determination by Administrative Agent
or as of the last day of any specified measurement period, regardless of when
the financial statements reflecting such breach are delivered to Administrative
Agent.

 

153

--------------------------------------------------------------------------------


 

11.4        Payments.  Administrative Agent may set up standards and procedures
to determine or redetermine the equivalent in Dollars of any amount expressed in
any currency other than Dollars and otherwise may, but shall not be obligated
to, rely on any determination made by any Credit Party or any L/C Issuer.  Any
such determination or redetermination by Administrative Agent shall be
conclusive and binding for all purposes, absent manifest error.  No
determination or redetermination by any Secured Party or any Credit Party and no
other currency conversion shall change or release any obligation of any Credit
Party or of any Secured Party (other than Administrative Agent and its Related
Persons) under any Loan Document, each of which agrees to pay separately for any
shortfall remaining after any conversion and payment of the amount as
converted.  Administrative Agent may round up or down, and may set up
appropriate mechanisms to round up or down, any amount hereunder to nearest
higher or lower amounts and may determine reasonable de minimis payment
thresholds.

 

11.5        Several Obligations of the Canadian Credit Parties.  Notwithstanding
any provision contained in this Agreement or any other Loan Document, neither
the Canadian Borrower nor any Canadian Subsidiary of Axiall shall be responsible
for or be deemed to have guaranteed any Obligations of any U.S. Credit Party
under this Agreement or under any of the other Loan Documents.  The Collateral
of the Canadian Credit Parties shall not secure or be applied in satisfaction,
by way of payment, prepayment or otherwise, of all or any portion of the
Obligations of any U.S. Credit Party under this Agreement or under any of the
other Loan Documents of any U.S. Credit Party.

 

11.6        Joint and Several Liability of the U.S. Borrowers.  Notwithstanding
anything in this Agreement or any other Loan Document to the contrary, each U.S.
Borrower, jointly and severally, in consideration of the financial
accommodations to be provided by the Administrative Agent and the Revolving
Lenders under this Agreement and the other Loan Documents, for the mutual
benefit, directly and indirectly, of each U.S. Borrower and in consideration of
the undertakings of the other U.S. Borrower to accept joint and several
liability for the Obligations, hereby irrevocably and unconditionally accepts,
not merely as a surety but also as a co-debtor, joint and several liability with
the other U.S. Borrower, with respect to the payment and performance of all of
the Obligations, it being the intention of the parties hereto that all of the
Obligations shall be the joint and several obligations of each U.S. Borrower
without preferences or distinction among them.  Each U.S. Borrower shall be
liable for all Obligations due to Administrative Agent and the Revolving Lenders
under this Agreement, regardless of which U.S. Borrower actually receives the
Loans or Letters of Credit hereunder or the amount of such Loans received or the
manner in which the Administrative Agent or any Revolving Lender accounts for
such Loans, Letter of Credit Obligations or other extensions of credit on its
books and records.  The Obligations of each U.S. Borrower with respect to Loans
made to one of them, and the Obligations arising as a result of the joint and
several liability of one of the U.S. Borrowers hereunder with respect to Loans
made to the other U.S. Borrower hereunder, shall be separate and distinct
obligations, but all such other Obligations shall be primary obligations of each
U.S. Borrower.

 

(a)           If and to the extent that any U.S. Borrower shall fail to make any
payment with respect to any of the Obligations as and when due or to perform any
of the Obligations in accordance with the terms thereof, then in each such
event, the other U.S. Borrower will make such payment with respect to, or
perform, such Obligation.

 

154

--------------------------------------------------------------------------------


 

(b)           The obligations of each U.S. Borrower under this Section 11.6
shall not be diminished or rendered unenforceable by any winding up,
reorganization, arrangement, liquidation, reconstruction or similar proceeding
with respect to any U.S. Borrower.  The joint and several liability of each U.S.
Borrower hereunder shall continue in full force and effect notwithstanding any
absorption, merger, amalgamation or any other change whatsoever in the name,
membership, constitution or place of formation of any U.S. Borrower or any of
the Revolving Lenders.

 

(c)           The provisions of this Section 11.6 hereof are made for the
benefit of the Revolving Lenders and the Agents and their successors and assigns
and may be enforced by them from time to time against any U.S. Borrower as often
as occasion therefor may arise and without requirement on the part of
Administrative Agent or any Revolving Lender first to marshal any of its claims
or to exercise any of its rights against the other U.S. Borrower or to exhaust
any remedies available to it against the other U.S. Borrower or to resort to any
other source or means of obtaining payment of any of the Obligations hereunder
or to elect any other remedy.  If at any time, any payment, or any part thereof,
made in respect of any of the Obligations is rescinded or must otherwise be
restored or returned by Administrative Agent or any Revolving Lender upon the
insolvency, bankruptcy or reorganization of any U.S. Borrower, or otherwise, the
provisions of this Section 11.6 hereof will forthwith be reinstated and in
effect as though such payment had not been made.

 

(d)           Notwithstanding any provision to the contrary contained herein or
in any of the other Loan Documents, to the extent the obligations of a U.S.
Borrower shall be adjudicated to be invalid or unenforceable for any reason
(including, without limitation, because of any applicable state or federal law
relating to fraudulent conveyances or transfers) then the obligations of such
U.S. Borrower hereunder shall be limited to the maximum amount that is
permissible under applicable law (whether federal, state or provincial and
including, without limitation, the Bankruptcy Code).

 

(e)           With respect to the Obligations arising as a result of the joint
and several liability of the U.S. Borrowers hereunder with respect to Loans,
Letters of Credit or other extensions of credit made to the other U.S. Borrower
hereunder, to the maximum extent permitted by applicable law, each U.S. Borrower
waives, until the payment in full in cash of all Obligations, any right to
enforce any right of subrogation or any remedy which Administrative Agent or any
Revolving Lender now has or may hereafter have against any U.S. Borrower, any
endorser or any guarantor of all or any part of the Obligations, and any benefit
of, and any right to participate in, any security or collateral given to
Administrative Agent or any Revolving Lender.  Any claim which any U.S. Borrower
may have against the other U.S. Borrower with respect to any payments to
Administrative Agent or the Revolving Lenders hereunder or under any of the
other Loan Documents are hereby expressly made subordinate and junior in right
of payment, without limitation as to any increases in the Obligations arising
hereunder or thereunder, to the prior payment in full in cash of all
Obligations.  Upon the occurrence of any Event of Default and for so long as the
same is continuing, to the maximum extent permitted under applicable law,
Administrative Agent and the Revolving Lenders may proceed directly and at once,
without notice (to the extent notice is waivable under applicable law), against
(i) with respect to Obligations of each U.S. Borrower, either or both of them or
(ii) with respect to Obligations of any U.S. Borrower, to collect and recover
the full amount, or any portion of the applicable Obligations, without first
proceeding against the other U.S. Borrower or any other Person, or against any
security or collateral for the Obligations.  Each U.S. Borrower consents and
agrees

 

155

--------------------------------------------------------------------------------


 

that Administrative Agent and Revolving Lenders shall be under no obligation to
marshal any assets in favor of any U.S. Borrower or against or in payment of any
or all of the Obligations.

 

11.7        Pro Forma Calculations.

 

(a)           Notwithstanding anything to the contrary herein, the Consolidated
Secured Debt Ratio and the Fixed Charge Coverage Ratio shall be calculated in
the manner prescribed by this Section 11.7; provided that, notwithstanding
anything to the contrary in this Section 11.7, when calculating the Fixed Charge
Coverage Ratio for purposes of determining actual compliance (and not compliance
on a pro forma basis) with Section 6.1, the events described in this
Section 11.7 that occurred subsequent to the end of the applicable period shall
not be given pro forma effect.

 

(b)           For purposes of calculating the Consolidated Secured Debt Ratio
and the Fixed Charge Coverage Ratio, any (x) Permitted Acquisition,
(y) acquisition of assets which constitutes all or substantially all of a
company, division, operating unit, segment, business, line of business or
chemicals generation or production facility or (z) Disposition (each a “Subject
Transaction”) (and the incurrence or repayment of any Indebtedness in connection
therewith) that have been made (i) during the applicable testing period or
(ii) subsequent to such testing period and prior to or simultaneously with the
event for which the calculation of any such ratio is made shall be calculated on
a pro forma basis assuming that all such Subject Transactions (and any increase
or decrease in Consolidated EBITDA and the component financial definitions used
therein attributable to any Subject Transaction) had occurred on the first day
of the applicable testing period.  If since the beginning of any applicable
testing period any Person that subsequently became a Restricted Subsidiary or
was merged, amalgamated or consolidated with or into a Credit Party or any of
their Restricted Subsidiaries since the beginning of such testing period shall
have made any Subject Transaction that would have required adjustment pursuant
to this Section 11.7, then the Consolidated Secured Debt Ratio and the Fixed
Charge Coverage Ratio shall be calculated to give pro forma effect thereto in
accordance with this Section 11.7.

 

(c)           In the event that any Credit Party or any of their Restricted
Subsidiaries incurs (including by assumption or guarantees) or repays (including
by redemption, repayment, retirement or extinguishment) any Indebtedness
included in the calculations of the Consolidated Secured Debt Ratio and the
Fixed Charge Coverage Ratio, as the case may be (in each case, other than
Indebtedness incurred or repaid under any revolving credit facility in the
ordinary course of business for working capital purposes), (i) during the
applicable testing period or (ii) subsequent to the end of the applicable
testing period and prior to or simultaneously with the event for which the
calculation of any such ratio is made, then the Consolidated Secured Debt Ratio
and the Fixed Charge Coverage Ratio shall be calculated giving pro forma effect
to such incurrence or repayment of Indebtedness, to the extent required, as if
the same had occurred on the last day of the applicable testing period.

 

(d)           Whenever pro forma effect is to be given to a Subject Transaction,
the pro forma calculations shall be made on a pro forma basis (including pro
forma adjustments (solely to the extent that such adjustments are (A) made
consistent with the definition of Consolidated EBITDA and (B) (x) are of the
type that would be permitted pursuant to Article XI of Regulation S-X under the
Securities Act of 1933 (as amended) and as interpreted by the staff of the
Securities and Exchange Commission or (y) are reasonably consistent with the
purposes of such Regulation S-X as determined in good faith by Axiall and
reasonably acceptable to

 

156

--------------------------------------------------------------------------------


 

Administrative Agent)) using, if available, the historical financial statements
of any business so acquired or to be acquired or sold or to be sold and the
consolidated financial statements of Axiall and its Subsidiaries which shall be
reformulated as if such Subject Transaction, and any Indebtedness incurred or
repaid in connection therewith, had been consummated or incurred or repaid at
the beginning of such period (and assuming that such Indebtedness bears interest
during any portion of the applicable measurement period prior to the relevant
acquisition at the weighted average of the interest rates applicable to
outstanding Loans incurred during such period).

 

11.8        Intercreditor Agreement.  Each Lender hereby authorizes the
Administrative Agent to deliver any notices or other documentation to the Notes
Collateral Agent pursuant to the Intercreditor Agreement, on its behalf, to
evidence the amendment and restatement of the Prior ABL Credit Agreement as this
Agreement.

 

11.9        Keepwell.  Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Obligor to honor
all of its payment obligations under the U.S. Revolving Guaranty and Security
Agreement in respect of Swap Obligations under any Secured Rate Contract
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 11.9 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 13.19, or
otherwise under the U.S. Revolving Guaranty and Security Agreement, voidable
under applicable requirements of law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations of each
Qualified ECP Guarantor under this Section 11.9 shall remain in full force and
effect until the guarantees in respect of Swap Obligations under each Secured
Rate Contract have been discharged, or otherwise released or terminated in
accordance with the terms of this Agreement. Each Qualified ECP Guarantor
intends that this Section 11.9 constitute, and this Section 11.9 shall be deemed
to constitute, a “keepwell, support, or other agreement” for the benefit of each
other Obligor for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

 

[Signature Pages Follow]

 

157

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

 

 

BORROWERS:

 

 

 

AXIALL CORPORATION,

 

as Borrower and Borrower Representative

 

 

 

 

 

By:

/s/ Gregory Thompson

 

 

Name: Gregory Thompson

 

 

Title: Chief Financial Officer

 

 

 

ROYAL GROUP, INC./GROUPE ROYAL, INC.,

 

as a Borrower

 

 

 

 

 

By:

/s/ Gregory Thompson

 

 

Name: Gregory Thompson

 

 

Title: Chief Financial Officer

 

 

 

EAGLE SPINCO INC.,

 

as a Borrower

 

 

 

By:

/s/ Gregory Thompson

 

 

Name: Gregory Thompson

 

 

Title: Vice President

 

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

GUARANTORS:

 

 

 

AXIALL, LLC

 

GEORGIA GULF LAKE CHARLES, LLC

 

ROYAL MOULDINGS LIMITED

 

ROYAL WINDOW AND DOOR PROFILES PLANT 13 INC.

 

ROYAL WINDOW AND DOOR PROFILES PLANT 14 INC.

 

PLASTIC TRENDS, INC.

 

ROME DELAWARE CORP.

 

AXIALL OHIO, INC.

 

EAGLE HOLDCO 3 LLC

 

EAGLE US 2 LLC

 

EAGLE NATRIUM LLC

 

PHH MONOMERS L.L.C.

 

EAGLE PIPELINE, INC.

 

 

 

 

 

By:

/s/ Gregory Thompson

 

 

Name: Gregory Thompson

 

 

Title: Vice President

 

 

 

 

 

EXTERIOR PORTFOLIO, LLC

 

 

 

 

 

By:

/s/ Timothy Mann, Jr.

 

 

Name:

Timothy Mann, Jr.

 

 

Title:

Secretary

 

 

 

 

 

ROYAL GROUP SALES (USA) LIMITED

 

 

 

 

 

By:

/s/ Timothy Mann, Jr.

 

 

Name:

Timothy Mann, Jr.

 

 

Title:

Executive Vice President and General Counsel

 

 

 

 

 

AXIALL NOTECO, INC.

 

 

 

 

 

By:

/s/ Timothy Mann, Jr.

 

 

Name:

Timothy Mann, Jr.

 

 

Title:

Secretary

 

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

AXIALL HOLDCO, INC.

 

 

 

 

 

By:

/s/ Timothy Mann, Jr.

 

 

Name:

Timothy Mann, Jr.

 

 

Title:

Secretary

 

 

 

ROYAL BUILDING PRODUCTS (USA) Inc.

 

 

 

By:

/s/ Gregory Thompson

 

 

Name: Gregory Thompson

 

 

Title: Treasurer

 

 

 

ROYAL PLASTICS GROUP (U.S.A.) LIMITED

 

 

 

By:

/s/ Timothy Mann, Jr.

 

 

Name:

Timothy Mann, Jr.

 

 

Title:

Vice President and Secretary

 

 

 

AXIALL CANADA, INC.

 

 

 

By:

/s/ Gregory Thompson

 

 

Name: Gregory Thompson

 

 

Title: Vice President

 

 

 

LE-RON PLASTICS, INC.

 

 

 

By:

/s/ Mark J. Orcutt

 

 

Name: Mark J. Orcutt

 

 

Title: President

 

 

 

ROME ACQUISITION HOLDING CORP.

 

 

 

By:

/s/ Bradley K. Reynolds

 

 

Name: Bradley K. Reynolds

 

 

Title: Vice President

 

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

ALAIN CÔTÉ, acting solely in his capacity as trustee of

 

THE ROYBRIDGE FINANCING TRUST /

 

LA FIDUCIE DE FINANCEMENT ROYBRIDGE

 

 

 

 

 

By:

/s/ Alain Côté

 

 

Name: Alain Côté

 

 

Title: Sole Trustee

 

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

GENERAL ELECTRIC CAPITAL CORPORATION,

 

as Administrative Agent and as Lender

 

 

 

 

 

By:

/s/ Philip F. Carfora

 

 

Name: Philip F. Carfora

 

 

Title: Duly Authorized Signatory

 

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO CAPITAL FINANCE, LLC, as Lender

 

 

 

 

 

 

 

By:

/s/ Tony Leadbetter

 

 

Name:

Tony Leadbetter

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

WELLS FARGO CAPITAL FINANCE CORPORATION CANADA, as Lender

 

 

 

 

 

 

 

By:

/s/ David G. Phillips

 

 

 

Name:

David G. Phillips

 

 

 

Title:

Senior Vice President, Credit Officer, Canada

 

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC, as Lender

 

 

 

 

 

 

 

By:

/s/ Marguerite Sutton

 

 

 

Name:

Marguerite Sutton

 

 

 

Title:

Vice President

 

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as Lender

 

 

 

 

 

 

 

By:

/s/ Matthew Paquin

 

 

 

Name:

Matthew Paquin

 

 

 

Title:

Vice President and Director

 

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, N.A., as Lender

 

 

 

 

 

 

 

By:

/s/ Jean-Philippe Huguet

 

 

 

Name:

Jean-Philippe Huguet

 

 

 

Title:

Director

 

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as Lender

 

 

 

 

 

 

 

By:

/s/ Peter Predun

 

 

 

Name:

Peter Predun

 

 

 

Title:

Executive Director

 

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION, as Lender

 

 

 

 

 

 

 

By:

/s/ Scott Yost

 

 

 

Name:

Scott Yost

 

 

 

Title:

Senior Vice President

 

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA, as Lender

 

 

 

 

 

 

 

By:

/s/ Scott Umbs

 

 

 

Name:

Scott Umbs

 

 

 

Title:

Authorized Signatory

 

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK, as Lender

 

 

 

 

 

 

 

By:

/s/ Christopher N. Jensen

 

 

 

Name:

Christopher N. Jensen

 

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------